
                             RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.,

                                                 Company,

                                    RESIDENTIAL FUNDING COMPANY, LLC,

                                             Master Servicer,

                                                   and

                                     U.S. BANK NATIONAL ASSOCIATION,

                                                 Trustee

                                            SERIES SUPPLEMENT,

                                       DATED AS OF JANUARY 1, 2007

                                                    TO

                                            STANDARD TERMS OF

                                     POOLING AND SERVICING AGREEMENT

                                       DATED AS OF NOVEMBER 1, 2006

                                    Mortgage Pass-Through Certificates

                                              Series 2007-S1







--------------------------------------------------------------------------------

                                            TABLE OF CONTENTS

                                                                                                               PAGE

ARTICLE I             DEFINITIONS................................................................................5

         Section 1.01          Definitions.......................................................................5

         Section 1.02          Use of Words and Phrases.........................................................19

         Section 1.03          Determination of LIBOR...........................................................19

ARTICLE II            ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES................21

         Section 2.01          Conveyance of Mortgage Loans.....................................................21

         Section 2.02          Acceptance by Trustee............................................................21

         Section 2.03          Representations, Warranties and Covenants of the Master Servicer
                               and the Company..................................................................21

         Section 2.04          Representations and Warranties of Residential Funding............................24

         Section 2.05          Execution and Authentication of Class R-I Certificates...........................24

         Section 2.06          Conveyance of Uncertificated REMIC I and REMIC II Regular
                               Interests; Acceptance by the Trustee.............................................24

         Section 2.07          Issuance of Certificates Evidencing Interest in REMIC II.........................24

         Section 2.08          Purposes and Powers of the Trust.................................................25

         Section 2.09          Agreement Regarding Ability to Disclose..........................................25

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................26

         Section 3.01          Master Servicer to Act as Servicer...............................................26

         Section 3.02          Subservicing Agreements Between Master Servicer and
                               Subservicers; Enforcement of Subservicers' and Sellers'
                               Obligations......................................................................26

         Section 3.03          Successor Subservicers...........................................................27

         Section 3.04          Liability of the Master Servicer.................................................27

         Section 3.05          No Contractual Relationship Between Subservicer and Trustee or
                               Certificateholders...............................................................27

         Section 3.06          Assumption or Termination of Subservicing Agreements by Trustee..................27

         Section 3.07          Collection of Certain Mortgage Loan Payments; Deposits to
                               Custodial Account................................................................27

         Section 3.08          Subservicing Accounts; Servicing Accounts........................................27

         Section 3.09          Access to Certain Documentation and Information Regarding the
                               Mortgage Loans...................................................................27

         Section 3.10          Permitted Withdrawals from the Custodial Account.................................27

         Section 3.11          Maintenance of the Primary Insurance Policies; Collections
                               Thereunder.......................................................................27

         Section 3.12          Maintenance of Fire Insurance and Omissions and Fidelity Coverage................27

         Section 3.13          Enforcement of Due-on-Sale Clauses; Assumption and Modification
                               Agreements; Certain Assignments..................................................27

         Section 3.14          Realization Upon Defaulted Mortgage Loans........................................27

         Section 3.15          Trustee to Cooperate; Release of Custodial Files.................................27

         Section 3.16          Servicing and Other Compensation; Compensating Interest..........................27

         Section 3.17          Reports to the Trustee and the Company...........................................27

         Section 3.18          Annual Statement as to Compliance................................................28

         Section 3.19          Annual Independent Public Accountants' Servicing Report..........................28

         Section 3.20          Rights of the Company in Respect of the Master Servicer..........................28

         Section 3.21          Administration of Buydown Funds..................................................28

         Section 3.22          Advance Facility.................................................................28

ARTICLE IV            PAYMENTS TO CERTIFICATEHOLDERS............................................................29

         Section 4.01          Certificate Account..............................................................29

         Section 4.02          Distributions....................................................................29

         Section 4.03          Statements to Certificateholders; Statements to Rating Agencies;
                               Exchange Act Reporting...........................................................39

         Section 4.04          Distribution of Reports to the Trustee and the Company; Advances
                               by the Master Servicer...........................................................39

         Section 4.05          Allocation of Realized Losses....................................................39

         Section 4.06          Reports of Foreclosures and Abandonment of Mortgaged Property....................41

         Section 4.07          Optional Purchase of Defaulted Mortgage Loans....................................41

         Section 4.08          Surety Bond......................................................................41

         Section 4.09          The Yield Maintenance Agreement..................................................41

         Section 4.10          Reserve Fund.....................................................................42

ARTICLE V             THE CERTIFICATES (SEE ARTICLE V OF THE STANDARD TERMS)....................................43

ARTICLE VI            THE COMPANY AND THE MASTER SERVICER (SEE ARTICLE VI OF THE STANDARD TERMS)................44

ARTICLE VII           DEFAULT (SEE ARTICLE VII OF THE STANDARD TERMS)...........................................45

ARTICLE VIII          CONCERNING THE TRUSTEE (SEE ARTICLE VIII OF THE STANDARD TERMS)...........................46

ARTICLE IX            TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES......................................47

         Section 9.01          Optional Purchase by the Master Servicer of All Certificates;
                               Termination Upon Purchase by the Master Servicer or Liquidation
                               of All Mortgage Loans............................................................47

         Section 9.02          Additional Termination Requirements..............................................47

         Section 9.03          Termination of Multiple REMICs...................................................47

ARTICLE X             REMIC PROVISIONS..........................................................................48

         Section 10.01         REMIC Administration.............................................................48

         Section 10.02         Master Servicer; REMIC Administrator and Trustee Indemnification.................48

         Section 10.03         Designation of REMIC(s)..........................................................48

         Section 10.04         Distributions on the Uncertificated REMIC I Regular Interests Z..................48

         Section 10.05         Compliance with Withholding Requirements.........................................50

ARTICLE XI            MISCELLANEOUS PROVISIONS..................................................................51

         Section 11.01         Amendment........................................................................51

         Section 11.02         Recordation of Agreement, Counterparts...........................................51

         Section 11.03         Limitation on Rights of Certificateholders.......................................51

         Section 11.04         Governing Laws...................................................................51

         Section 11.05         Notices..........................................................................51

         Section 11.06         Required Notices to Rating Agency and Subservicer................................52

         Section 11.07         Severability of Provisions.......................................................52

         Section 11.08         Supplemental Provisions for Resecuritization.....................................52

         Section 11.09         Allocation of Voting Rights......................................................52

         Section 11.10         No Petition......................................................................52

ARTICLE XII           COMPLIANCE WITH REGULATION AB (SEE ARTICLE XII OF THE STANDARD TERMS).....................53






--------------------------------------------------------------------------------


EXHIBITS


Exhibit One:          Mortgage Loan Schedule (Available from the Company upon request.)
Exhibit Two:          Schedule of Discount Fractions (Available from the Company upon request.)
Exhibit Three:        Information to be Included in Monthly Distribution Date Statement
Exhibit Four:         Standard Terms of Pooling and Servicing Agreement dated as of     November 1, 2006
Exhibit Five:         Aggregate Planned Principal Balance
Exhibit Six:          Targeted Principal Balance








--------------------------------------------------------------------------------



         This is a Series  Supplement,  dated as of  January  1, 2007 (the  "Series  Supplement"),  to the
Standard  Terms of Pooling and Servicing  Agreement,  dated as of November 1, 2006 and attached as Exhibit
Four hereto (the "Standard Terms" and, together with this Series  Supplement,  the "Pooling and Servicing
Agreement"  or  "Agreement"),  among  RESIDENTIAL  FUNDING  MORTGAGE  SECURITIES  I, INC.,  as the company
(together with its permitted  successors and assigns,  the "Company"),  RESIDENTIAL FUNDING COMPANY,  LLC,
as master servicer (together with its permitted successors and assigns,  the "Master Servicer"),  and U.S.
BANK  NATIONAL  ASSOCIATION,  as  Trustee  (together  with  its  permitted  successors  and  assigns,  the
"Trustee").

                                          PRELIMINARY STATEMENT

         The   Company   intends  to  sell   Mortgage   Pass-Through   Certificates   (collectively,   the
"Certificates"),  to be issued  hereunder in multiple  classes,  which in the aggregate  will evidence the
entire  beneficial  ownership  interest in the Trust Fund.  As provided  herein,  the REMIC  Administrator
will make an election to treat the entire  segregated pool of assets  described in the definition of Trust
Fund,  and subject to this  Agreement  (including  the Mortgage  Loans but excluding  the Initial  Monthly
Payment Fund,  the Yield  Maintenance  Agreement and any payments  thereunder and the Reserve Fund and any
payments  therefrom),  as a real estate mortgage  investment  conduit (the "REMIC") for federal income tax
purposes and such  segregated pool of assets will be designated as "REMIC I." The  Uncertificated  REMIC I
Regular  Interests will be "regular  interests" in REMIC I and the Class R-I Certificates will be the sole
class of "residual  interests"  in REMIC I for purposes of the REMIC  Provisions  (as defined  herein).  A
segregated pool of assets  consisting of the  Uncertificated  REMIC I Regular Interests will be designated
as "REMIC II," and the REMIC  Administrator  will make a separate  REMIC  election  with respect  thereto.
The Class A-1  Certificates,  Class A-2  Certificates,  Class A-3  Certificates,  Class A-4  Certificates,
Class A-5 Certificates,  Class A-6 Certificates,  Class A-7 Certificates,  Class A-8  Certificates,  Class
A-9 Certificates,  Class A-10 Certificates,  Class A-11 Certificates,  Class A-12 Certificates, Class A-13
Certificates,  Class A-14  Certificates,  Class A-15  Certificates,  Class A-16  Certificates,  Class A-17
Certificates,  Class  A-P  Certificates,  Class  M-1  Certificates,  Class  M-2  Certificates,  Class  M-3
Certificates,   Class  B-1  Certificates,   Class  B-2  Certificates,   Class  B-3  Certificates  and  the
Uncertificated  REMIC II Regular  Interests Z  will be "regular  interests" in REMIC II and the Class R-II
Certificates  will  be the  sole  class  of  "residual  interests"  therein  for  purposes  of  the  REMIC
Provisions.  The Class A-V Certificates  will represent the entire  beneficial  ownership  interest in the
Uncertificated REMIC II Regular Interests Z.

         The terms and provisions of the Standard  Terms are hereby  incorporated  by reference  herein as
though set forth in full herein.  If any term or provision  contained  herein  shall  conflict  with or be
inconsistent  with any provision  contained in the Standard Terms, the terms and provisions of this Series
Supplement  shall govern.  Any  cross-reference  to a section of the Pooling and Servicing  Agreement,  to
the extent the terms of the Standard  Terms and Series  Supplement  conflict with respect to that section,
shall be a  cross-reference  to the related section of the Series  Supplement.  All capitalized  terms not
otherwise  defined  herein  shall have the  meanings  set forth in the  Standard  Terms.  The  Pooling and
Servicing Agreement shall be dated as of the date of the Series Supplement.

         The following  table sets forth the  designation,  type,  Pass-Through  Rate,  aggregate  Initial
Certificate  Principal  Balance,  Maturity Date,  initial  ratings and certain  features for each Class of
Certificates comprising the interests in the Trust Fund created hereunder.

                               AGGREGATE
                                INITIAL
                              CERTIFICATE                                                                MOODY'S/
  DESIGNATION       RATE        BALANCE      FEATURES(1)                                DATE           POOR'S/FITCH    DENOMINATIONS(2)


Class A-1 (3)    Variable     $183,945,000        Super Senior/TAC/Accretion        January 2037        Aaa/AAA/AAA      $100,000.00
                    Rate                       Directed/Floater/Adjustable Rate
 Class A-2(3)    Variable       Notional           Senior/Inverse Floater/          January 2037        Aaa/NA/AAA       $1,000,000.00
                    Rate                        Interest Only/Adjustable Rate
   Class A-3       6.00%         $1,000            Senior/Accrual/Accretion         January 2037        Aaa/NA/AAA       $1,000
                                                Directed/Companion/Fixed Rate
   Class A-4       6.00%      $15,000,000         Senior/Lockout/Fixed Rate         January 2037        Aaa/AAA/AAA      $100,000.00
   Class A-5       6.00%      $135,500,000      Super Senior/PAC/Fixed Rate         January 2037        Aaa/NA/AAA       $100,000.00
   Class A-6       6.00%       $2,890,000      Senior Support/PAC/Fixed Rate        January 2037        Aa1/NA/AAA       $100,000.00
   Class A-7       6.00%      $82,000,000        Senior/Lockout/Fixed Rate          January 2037        Aaa/NA/AAA       $100,000.00
   Class A-8       6.00%       $6,900,000    Senior Support/Lockout/Fixed Rate      January 2037        Aa1/NA/AAA       $100,000.00
   Class A-9       6.00%       $4,436,000         Senior/Retail/Fixed Rate          January 2037        Aaa/NA/AAA       $1,000
  Class A-10       6.00%      $25,000,000       Super Senior/PAC/Fixed Rate         January 2037        Aaa/NA/AAA       $100,000.00
  Class A-11       6.00%       $2,000,000           Super Senior/Senior             January 2037                         $100,000.00
                                                   Support/PAC/Fixed Rate                               Aa1/NA/AAA
  Class A-12       6.00%      $25,000,000       Super Senior/PAC/Fixed Rate         January 2037        Aaa/NA/AAA       $100,000.00
  Class A-13       6.00%       $1,565,625      Senior Support/PAC/Fixed Rate        January 2037        Aa1/NA/AAA       $100,000.00
  Class A-14       6.00%       $5,423,510          Senior/PAC/Fixed Rate            January 2037        Aaa/AAA/AAA      $100,000.00
  Class A-15       6.00%       $7,500,000          Senior/PAC/Fixed Rate            January 2037        Aaa/NA/AAA       $100,000.00
  Class A-16       6.00%       $3,310,865      Senior Support/PAC/Fixed Rate        January 2037        Aa1/NA/AAA       $100,000.00
  Class A-17       6.00%         $1,000        Senior/Accrual/Companion/Fixed       January 2037                         $1,000
                                                            Rate                                        Aaa/NA/AAA
   Class A-P       0.00%       $2,458,385          Senior/Principal Only            January 2037        Aaa/NA/AAA       $100,000.00
   Class A-V     Variable       Notional     Senior/Interest Only/Variable Rate     January 2037        Aaa/NA/AAA       $2,000,000.00
                    Rate
   Class R-I       6.00%        $100.00          Senior/Residual/Fixed Rate         January 2037        Aaa/NA/AAA           (4)
  Class R-II       6.00%        $100.00          Senior/Residual/Fixed Rate         January 2037        Aaa/NA/AAA           (4)
   Class M-1       6.00%      $11,234,500           Mezzanine/Fixed Rate            January 2037         NA/NA/AA        $100,000.00
   Class M-2       6.00%       $3,135,200           Mezzanine/Fixed Rate            January 2037          NA/NA/A        $250,000.00
   Class M-3       6.00%       $2,090,100           Mezzanine/Fixed Rate            January 2037         NA/NA/BBB       $250,000.00
   Class B-1       6.00%       $1,045,000          Subordinate/Fixed Rate           January 2037         NA/NA/BB        $250,000.00
   Class B-2       6.00%       $1,045,100          Subordinate/Fixed Rate           January 2037          NA/NA/B        $250,000.00
   Class B-3       6.00%       $1,045,088          Subordinate/Fixed Rate           January 2037         NA/NA/NA        $250,000.00

________________________

(1)     The Certificates, other than the Class B and Class R Certificates shall be Book-Entry Certificates. The Class B Certificates
        and the Class R Certificates shall be delivered to the holders thereof in physical form.
(2)     The Certificates,  other than the Class R Certificates, shall be issuable in minimum dollar denominations as indicated above
        (by Certificate  Principal Balance or Notional Amount, as applicable) and integral multiples of $1 (or $1,000 in the case of
        the Class B-1, Class B-2 and Class B-3 Certificates) in excess thereof, except that one Certificate of any of the Class B-1,
        Class B-2 and Class B-3  Certificates  that contain an uneven multiple of $1,000 shall be issued in a denomination  equal to
        the sum of the related  minimum  denomination  set forth above and such  uneven  multiple  for such Class or the sum of such
        denomination and an integral multiple of $1,000.
(3)
----------------------------------------------------------------------------------------------------------
                 Initial
  Adjustable     Pass-Through   Formula             Maximum                     Minimum
    Rates:          Rate
     Class A-1           5.95%                  LIBOR + 0.60%            Subject to the Available        0.60%
                                                                                 Funds Cap
     Class A-2           0.05%                  5.40% - LIBOR                      5.40%                 0.00%


The Class A-2  Certificates do not have a Certificate  Principal  Balance.  For the purpose of calculating
interest  payments,  interest on the Class A-2 Certificates  will accrue on a notional amount equal to the
Certificate   Principal  Balance  of  the  Class  A-1  Certificates   immediately  prior  to  the  related
Distribution Date, which is initially equal to $183,945,000.

The Class A-1  Certificates  will represent  ownership of a regular  interest in REMIC II,  together with
certain rights to payments to be made from amounts received under the Yield  Maintenance  Agreement or on
deposit in the Reserve Fund which will be deemed made for federal  income tax  purposes  outside of REMIC
II.


(4)     The Class R  Certificates  shall be  issuable  in  minimum  denominations  of not less than a 20%
        Percentage  Interest;  provided,  however,  that one  Class R  Certificate  will be  issuable  to
        Residential  Funding as "tax matters  person"  pursuant to Section  10.01(c) and (e) in a minimum
        denomination representing a Percentage Interest of not less than 0.01%



         The Mortgage Loans have an aggregate principal balance as of the Cut-off Date of $522,526,573.

         In consideration of the mutual  agreements  herein  contained,  the Company,  the Master Servicer
and the Trustee agree as follows:




--------------------------------------------------------------------------------


ARTICLE I



                                               DEFINITIONS

Section 1.01    Definitions.

         Whenever used in this Agreement,  the following words and phrases,  unless the context  otherwise
requires, shall have the meanings specified in this Article.

         Accretion  Termination Date: With respect to the (i) Class A-3  Certificates,  the earlier of (a)
the  Distribution  Date on which the  Certificate  Principal  Balance  of the Class  A-1  Certificates  is
reduced to zero and (b) the Credit Support Depletion Date; and (ii) Class A-17  Certificates,  the earlier
of (a) the Distribution  Date on which the Certificate  Principal  Balances of the Class A-1 and Class A-3
Certificates are reduced to zero and (b) the Credit Support Depletion Date

         Accrual Certificates:  Any one of the Class A-3 and Class A-17 Certificates.

         Accrual  Distribution  Amount:  With respect to each Distribution  Date, the sum of the Class A-3
Accrual Distribution Amount and the Class A-17 Accrual Distribution Amount.

         Adjustable Rate Certificates:  Any one of the Class A-1 and Class A-2 Certificates.

         Aggregate  Planned  Principal  Balance:  With respect to each  Distribution  Date,  the aggregate
planned  principal  balance set forth for that Distribution Date for the Class A-5, Class A-6, Class A-10,
Class A-11, Class A-12,  Class A-13,  Class A-14,  Class A-15 and Class A-16  Certificates in Exhibit Five
hereto.

         Available Funds Cap: With respect to any  Distribution  Date on or before the  Distribution  Date
in September 2010 and the Class A-1 Certificates,  6.00% per annum plus amounts,  if any, paid pursuant to
the Yield  Maintenance  Agreement  (which shall not be part of any REMIC  hereunder) and on deposit in the
Reserve  Fund  (which  shall  not be part of any  REMIC  hereunder)  up to an  amount  equal to the  Yield
Supplement  Amount  for such  Distribution  Date,  expressed  as a per annum  rate.  With  respect  to any
Distribution Dates after September 2010, 6.00% per annum.

         Bankruptcy  Amount:  As of any  date of  determination  prior  to the  first  anniversary  of the
Cut-off  Date, an amount equal to the excess,  if any, of (A) $143,354  over (B) the  aggregate  amount of
Bankruptcy  Losses  allocated  solely to one or more specific  Classes of  Certificates in accordance with
Section  4.05  of  this  Series  Supplement.  As of any  date  of  determination  on or  after  the  first
anniversary of the Cut-off Date, an amount equal to the excess, if any, of

                  (1)      the lesser of (a) the Bankruptcy  Amount calculated as of the close of business
         on the  Business  Day  immediately  preceding  the most recent  anniversary  of the Cut-off  Date
         coinciding with or preceding such date of  determination  (or, if such date of  determination  is
         an  anniversary  of the  Cut-off  Date,  the  Business  Day  immediately  preceding  such date of
         determination)  (for  purposes  of  this  definition,  the  "Relevant  Anniversary")  and (b) the
         greater of

                           (A)      the greater of (i) 0.0006  times the  aggregate  principal  balance of
                  all the Mortgage Loans in the Mortgage Pool as of the Relevant  Anniversary  (other than
                  Additional  Collateral Loans, if any) having a Loan-to-Value  Ratio at origination which
                  exceeds 75% and (ii) $143,354; and

                           (B)      the greater of (i) the  product of (x) an amount  equal to the largest
                  difference in the related Monthly  Payment for any Non-Primary  Residence Loan remaining
                  in the  Mortgage  Pool (other than  Additional  Collateral  Loans,  if any) which had an
                  original  Loan-to-Value  Ratio of 80% or greater  that would  result if the Net Mortgage
                  Rate thereof was equal to the weighted  average  (based on the principal  balance of the
                  Mortgage  Loans  as of the  Relevant  Anniversary)  of the  Net  Mortgage  Rates  of all
                  Mortgage Loans as of the Relevant  Anniversary  less 1.25% per annum, (y) a number equal
                  to the weighted  average  remaining  term to  maturity,  in months,  of all  Non-Primary
                  Residence Loans remaining in the Mortgage Pool as of the Relevant  Anniversary,  and (z)
                  one plus the  quotient of the number of all  Non-Primary  Residence  Loans  remaining in
                  the  Mortgage  Pool  divided by the total number of  Outstanding  Mortgage  Loans in the
                  Mortgage Pool as of the Relevant Anniversary, and (ii) $143,354,

                  over

                  (2)      the aggregate amount of Bankruptcy Losses allocated solely to one or more
         specific Classes of Certificates in accordance with Section 4.05 since the Relevant Anniversary.

         The Bankruptcy Amount may be further reduced by the Master Servicer  (including  accelerating the
manner in which such coverage is reduced)  provided that prior to any such reduction,  the Master Servicer
shall (i) obtain written  confirmation  from each Rating Agency that such  reduction  shall not reduce the
rating  assigned to any Class of  Certificates  by such Rating Agency below the lower of the  then-current
rating or the rating  assigned to such  Certificates as of the Closing Date by such Rating Agency and (ii)
provide a copy of such written confirmation to the Trustee.

         Business  Day:  Any day other  than (i) a  Saturday  or a Sunday  or (ii) a day on which  banking
institutions  in the  State of New York,  the State of  Michigan,  the State of  California,  the State of
Illinois  or the City of St.  Paul,  Minnesota  (and such  other  state or  states in which the  Custodial
Account  or the  Certificate  Account  are at the time  located)  are  required  or  authorized  by law or
executive order to be closed.

         Capitalization  Reimbursement  Amount:  As to any  Distribution  Date,  the amount of Advances or
Servicing  Advances that were added to the Stated  Principal  Balance of the related Mortgage Loans during
the prior  calendar  month and  reimbursed  to the  Master  Servicer  or  Subservicer  on or prior to such
Distribution  Date  pursuant to Section  3.10(a)(vii),  plus the  Capitalization  Reimbursement  Shortfall
Amount remaining  unreimbursed  from any prior  Distribution Date and reimbursed to the Master Servicer or
Subservicer  on  or  prior  to  such  Distribution  Date,  provided,   however,  that  the  Capitalization
Reimbursement  Amount  shall at no time  exceed  five  percent of the  aggregate  Cut-Off  Date  Principal
Balance of the Mortgage  Loans,  unless such limit is increased  from time to time with the consent of the
Rating Agencies.

         Certificate:  Any Class A, Class M, Class B or Class R Certificate.

         Certificate  Account:  The  separate  account or  accounts  created  and  maintained  pursuant to
Section 4.01 of the Standard Terms, which shall be entitled "U.S. Bank National  Association,  as trustee,
in trust for the  registered  holders  of  Residential  Funding  Mortgage  Securities  I,  Inc.,  Mortgage
Pass-Through Certificates, Series 2007-S1" and which must be an Eligible Account.

         Class A  Certificate:  Any one of the Class A-1,  Class A-2,  Class  A-3,  Class A-4,  Class A-5,
Class A-6, Class A-7, Class A-8, Class A-9, Class A-10,  Class A-11,  Class A-12,  Class A-13, Class A-14,
Class  A-15,  Class A-16,  Class A-17,  Class A-P or Class A-V  Certificates,  executed by the Trustee and
authenticated  by the  Certificate  Registrar  substantially  in the form annexed to the Standard Terms as
Exhibit A.

         Class A-3 Accrual  Distribution  Amount:  With respect to each  Distribution Date on or preceding
the Accretion  Termination Date for the Class A-3  Certificates,  an amount equal to the amount of Accrued
Certificate  Interest on the Class A-3  Certificates for that date, which will be added to the Certificate
Principal  Balance of the Class A-3  Certificates,  and  distributed  in the manner  described  in Section
4.02(b)(ii)(D)   through  Section   4.02(b)(ii)(E)  to  the  holders  of  the  Class  A-1  and  Class  A-3
Certificates,   as  principal  in  reduction  of  the  Certificate   Principal   Balances   thereof.   Any
distributions  of the Class A-3 Accrual  Distribution  Amount to the Class A-1 and Class A-3  Certificates
will  reduce  the  Certificate  Principal  Balances  of the Class A-1 and Class A-3  Certificates  by that
amount.  The amount that is added to the  Certificate  Principal  Balances  of the Class A-3  Certificates
will  accrue  interest  at a rate of 6.00% per  annum.  On each  Distribution  Date  after  the  Accretion
Termination  Date for the Class A-3  Certificates,  the entire Accrued  Certificate  Interest on the Class
A-3 Certificates for that date will be payable to the holders of the Class A-3 Certificates, as interest.

         Class A-17 Accrual  Distribution  Amount:  With respect to each Distribution Date on or preceding
the Accretion  Termination Date for the Class A-17 Certificates,  an amount equal to the amount of Accrued
Certificate  Interest  on the  Class  A-17  Certificates  for  that  date,  which  will  be  added  to the
Certificate  Principal Balance of the Class A-17 Certificates,  and distributed in the manner described in
Section  4.02(b)(ii)(D)  through  Section  4.02(b)(ii)(G)  to the holders of the Class A-1,  Class A-3 and
Class A-17  Certificates,  as principal in reduction of the Certificate  Principal  Balances thereof.  Any
distributions  of the Class A-17 Accrual  Distribution  Amount to the Class A-1,  Class A-3 and Class A-17
Certificates  will reduce the  Certificate  Principal  Balances of the Class A-1, Class A-3 and Class A-17
Certificates  by that  amount.  The amount  that is added to the  Certificate  Principal  Balances  of the
Class A-17  Certificates  will accrue  interest at a rate of 6.00% per annum.  On each  Distribution  Date
after the Accretion  Termination  Date for the Class A-17  Certificates,  the entire  Accrued  Certificate
Interest  on the Class A-17  Certificates  for that date will be payable to the  holders of the Class A-17
Certificates, as interest.

         Class A-P Principal Distribution Amount: As defined in Section 4.02(b)(i).

         Class R  Certificate:  Any one of the  Class  R-I or  Class  R-II  Certificates  executed  by the
Trustee and authenticated by the Certificate  Registrar  substantially in the form annexed to the Standard
Terms as Exhibit D and  evidencing an interest  designated  as a "residual  interest" in the related REMIC
for purposes of the REMIC Provisions.

         Closing Date:  January 30, 2007.

         Corporate  Trust Office:  The  principal  office of the Trustee at which at any  particular  time
its corporate  trust business with respect to this Agreement  shall be  administered,  which office at the
date of the  execution of this  Agreement is located at U.S.  Bank National  Association,  EP-MN-WS3D,  60
Livingston Avenue, St. Paul, Minnesota  55107, Attention: Structured Finance/RFMSI 2007-S1.

         Cut-off Date:  January 1, 2007.

         Determination  Date:  With respect to any  Distribution  Date,  the second  Business Day prior to
such Distribution Date.

         Discount Net Mortgage Rate:  6.00% per annum.

         Due Period:  With respect to each  Distribution  Date and any Mortgage  Loan,  the calendar month
of such Distribution Date.

         Eligible  Funds: On any  Distribution  Date, the portion,  if any, of the Available  Distribution
Amount  remaining after reduction by the sum of (i) the aggregate amount of Accrued  Certificate  Interest
on the Senior  Certificates,  (ii) the Senior Principal  Distribution Amount (determined without regard to
Section  4.02(a)(ii)(Y)(2)(D)  of this  Series  Supplement),  (iii) the Class A-P  Principal  Distribution
Amount  (determined  without  regard to Section  4.02(b)(i)(E)  of this  Series  Supplement)  and (iv) the
aggregate amount of Accrued Certificate Interest on the Class M, Class B-1 and Class B-2 Certificates.

         Floater Certificates:  The Class A-1 Certificates.

         Fraud Loss Amount:  As of any date of  determination  after the Cut-off Date, an amount equal to:
(X) prior to the  first  anniversary  of the  Cut-off  Date,  an  amount  equal to 3.00% of the  aggregate
outstanding  principal  balance of all of the Mortgage  Loans as of the Cut-off  Date minus the  aggregate
amount of Fraud Losses  allocated  solely to one or more specific  Classes of  Certificates  in accordance
with Section 4.05 of this Series Supplement since the Cut-off Date up to such date of  determination,  (Y)
prior to the  second  anniversary  of the  Cut-off  Date,  an  amount  equal  to  2.00%  of the  aggregate
outstanding  principal  balance of all of the Mortgage  Loans as of the Cut-off  Date minus the  aggregate
amount of Fraud Losses  allocated  solely to one or more specific  Classes of  Certificates  in accordance
with Section 4.05 of this Series  Supplement since the Cut-off Date up to such date of  determination  and
(Z) from the third to the fifth  anniversary  of the Cut-off  Date,  an amount  equal to (1) the lesser of
(a) the Fraud Loss  Amount as of the most  recent  anniversary  of the  Cut-off  Date and (b) 1.00% of the
aggregate  outstanding  principal  balance of all of the Mortgage Loans as of the most recent  anniversary
of the  Cut-off  Date  minus (2) the  aggregate  amount of Fraud  Losses  allocated  solely to one or more
specific  Classes of  Certificates  in accordance  with Section 4.05 of this Series  Supplement  since the
most recent  anniversary  of the  Cut-off  Date up to such date of  determination.  On and after the fifth
anniversary of the Cut-off Date, the Fraud Loss Amount shall be zero.

         The Fraud Loss Amount may be further reduced by the Master Servicer  (including  accelerating the
manner in which such coverage is reduced)  provided that prior to any such reduction,  the Master Servicer
shall (i) obtain written  confirmation  from each Rating Agency that such  reduction  shall not reduce the
rating  assigned to any Class of  Certificates  by such Rating Agency below the lower of the  then-current
rating or the rating  assigned to such  Certificates as of the Closing Date by such Rating Agency and (ii)
provide a copy of such written confirmation to the Trustee.

         Initial  Monthly  Payment  Fund:  $116,273  representing  scheduled  principal  amortization  and
interest at the Net Mortgage Rate during the month of January  2007,  for those  Mortgage  Loans for which
the Trustee will not be entitled to receive  such  payment in  accordance  with the  definition  of "Trust
Fund".  The Initial Monthly Payment Fund will not be part of any REMIC.

         Initial  Notional  Amount:  With respect to any Class A-V Certificates or Subclass thereof issued
pursuant to Section 5.01(c),  the aggregate  Cut-off Date Principal Balance of the Mortgage Loans relating
to the  Uncertificated  REMIC I Regular  Interests Z, and  correspondingly,  the  Uncertificated  REMIC II
Regular Interests Z, corresponding to such Class or Subclass on such date.

         Initial  Subordinate  Class  Percentage:  With  respect  to each  Class  of  related  Subordinate
Certificates,  an amount which is equal to the initial  aggregate  Certificate  Principal  Balance of such
related Class of Subordinate  Certificates  divided by the aggregate Stated  Principal  Balance of all the
Mortgage Loans as of the Cut-off Date as follows:

         Class M-1:  2.15%          Class B-1: 0.20%
         Class M-2:  0.60%          Class B-2: 0.20%
         Class M-3:  0.40%          Class B-3: 0.20%

         Interest  Accrual  Period:  With  respect to any  Certificates  (other than the  Adjustable  Rate
Certificates)  and  any  Distribution  Date,  the  calendar  month  preceding  the  month  in  which  such
Distribution  Date occurs.  With respect to the Adjustable Rate  Certificates and any  Distribution  Date,
the period  beginning on the 25th day of the month  preceding  the month in which such  Distribution  Date
occurs and ending on the 24th day of the month in which such Distribution Date occurs.

         Interest Only  Certificates:  Any one of the Class A-V and Class A-2  Certificates.  The Interest
Only Certificates will have no Certificate Principal Balance.

         Inverse Floater Certificates:  The Class A-2 Certificates.

         LIBOR:  With  respect to any  Distribution  Date,  the  arithmetic  mean of the London  interbank
offered rate quotations for one-month U.S.  Dollar  deposits,  expressed on a per annum basis,  determined
in accordance with Section 1.03.

         LIBOR  Business  Day: Any day other than (i) a Saturday or Sunday or (ii) a day on which  banking
institutions in London, England are required or authorized by law to be closed.

         LIBOR Rate  Adjustment  Date:  With respect to each  Distribution  Date and the  Adjustable  Rate
Certificates,  the second  LIBOR  Business  Day  immediately  preceding  the  commencement  of the related
Interest  Accrual  Period on which banks are open for dealing in foreign  currency and exchange in London,
England.

         Lockout  Amount:  With  respect  to any  Distribution  Date,  an  amount  equal to the sum of the
following:

         (a) the  product of (i) the  Lockout  Percentage  for that  Distribution  Date,  (ii) the Lockout
Priority  Percentage  and (iii) the  aggregate  collections  described in clauses (A), (B) and (E), to the
extent clause (E) relates to clause (A) or (B), of  Section 4.02(a)(ii)(Y)(2)  without applying the Senior
Percentage and the Senior Accelerated Distribution Percentage on such Distribution Date, plus

         (b) the  product of (i) the  Lockout  Percentage  for that  Distribution  Date,  (ii) the Lockout
Priority Percentage for that Distribution Date, and (iii) the aggregate  collections  described in clauses
(C) and (E),  to the  extent  clause  (E)  relates  to clause  (C) of  Section  4.02(a)(ii)(Y)(2)  without
applying the Senior Accelerated Distribution Percentage on such Distribution Date.

         Lockout  Percentage:  With respect to any  Distribution  Date prior to the  Distribution  Date in
February 2012, 0%, and with respect to such  Distribution  Date and any Distribution  Date  thereafter,  a
fraction,  expressed as a percentage,  (i) the numerator of which is the aggregate  Certificate  Principal
Balance of the Class A-4, Class A-7 and Class A-8  Certificates  and (ii) the  denominator of which is the
aggregate  Stated  Principal  Balance of the  mortgage  loans  other than the  Discount  Fraction  of each
Discount Mortgage Loan.

         Lockout  Priority  Percentage:  With  respect to any  Distribution  Date  occurring  prior to the
Distribution  Date in February 2012, 0%. For any  Distribution  Date occurring  after the first five years
following  the Closing  Date, a percentage  determined as follows:  (i) for any  Distribution  Date during
the sixth year after the Closing Date, 30%; (ii) for any  Distribution  Date during the seventh year after
the Closing  Date,  40%;  (iii) for any  Distribution  Date during the eighth year after the Closing Date,
60%; (iv) for any  Distribution  Date during the ninth year after the Closing  Date,  80%; and (v) for any
Distribution Date thereafter, 100%.

         Maturity  Date:  With respect to each Class of  Certificates,  the  Distribution  Date in January
2037,  which is the Distribution  Date in the month  immediately  following the latest scheduled  maturity
date of any Mortgage Loan.

         Mortgage Loan Schedule:  The list or lists of the Mortgage  Loans attached  hereto as Exhibit One
(as amended from time to time to reflect the  addition of  Qualified  Substitute  Mortgage  Loans),  which
list or lists shall set forth the following information as to each Mortgage Loan:

         (a)      the Mortgage Loan identifying number ("RFC LOAN #");
         (b)      the maturity of the Mortgage Note ("MATURITY DATE");
         (c)      the Mortgage Rate ("ORIG RATE");
         (d)      the Subservicer pass-through rate ("CURR NET");
         (e)      the Net Mortgage Rate ("NET MTG RT");
         (f)      the Pool Strip Rate ("STRIP");
         (g)      the initial  scheduled monthly payment of principal,  if any, and interest  ("ORIGINAL P
                  & I");
         (h)      the Cut-off Date Principal Balance ("PRINCIPAL BAL");
         (i)      the Loan-to-Value Ratio at origination ("LTV");
         (j)      the  rate at which  the  Subservicing  Fee  accrues  ("SUBSERV  FEE")  and at which  the
                  Servicing Fee accrues ("MSTR SERV FEE");
         (k)      a code "T," "BT" or "CT" under the column "LN  FEATURE,"  indicating  that the  Mortgage
                  Loan is secured by a second or vacation residence; and
         (l)      a code "N" under the column "OCCP CODE,"  indicating  that the Mortgage  Loan is secured
                  by a non-owner occupied residence.

Such  schedule  may  consist  of  multiple  reports  that  collectively  set forth all of the  information
required.

         Non-Discount Mortgage Loan: The mortgage loans other than the Discount Mortgage Loans.

         Notional Amount:  As of any  Distribution  Date, with respect to the Class A-2  Certificates,  an
amount equal to the  Certificate  Principal  Balance of the Class A-1  Certificates  immediately  prior to
such date, provided,  however, for federal income tax purposes,  as of any Distribution Date, with respect
to  the  Class  A-2  Certificates,  the  equivalent  of the  foregoing,  expressed  as the  Uncertificated
Principal  Balance of  Uncertificated  REMIC I Regular  Interest V  immediately  prior to that date. As of
any  Distribution  Date with  respect  to any Class A-V  Certificates,  an amount  equal to the  aggregate
Stated  Principal  Balance of the Mortgage Loans as of the day  immediately  preceding  such  Distribution
Date (or, with respect to the initial  Distribution  Date, at the close of business on the Cut-off  Date).
For federal income tax purposes,  as of any Distribution  Date, with respect to any Class A-V Certificates
or Subclass  thereof issued pursuant to Section 5.01(c),  the aggregate  Stated  Principal  Balance of the
Mortgage Loans corresponding to the Uncertificated REMIC I Regular Interests Z, and  correspondingly,  the
Uncertificated  REMIC II  Regular  Interests  Z,  corresponding  to such Class or  Subclass  as of the day
immediately  preceding such Distribution Date (or, with respect to the initial  Distribution  Date, at the
close of business on the Cut-off Date).

         Pass-Through  Rate:  With  respect  to the  Class  A  Certificates  (other  than  the  Class  A-V
Certificates,   the  Adjustable  Rate  Certificates  and  the  Principal  Only   Certificates),   Class  M
Certificates,  Class B Certificates  and Class R  Certificates  and any  Distribution  Date, the per annum
rates set forth in the Preliminary Statement hereto.

o        With respect to the Class A-1 Certificates  and the initial  Interest  Accrual Period,  5.95% per
                  annum,  and as to any  Interest  Accrual  Period  thereafter,  a per annum rate equal to
                  LIBOR plus 0.60%,  subject to a maximum  rate equal to the related  Available  Funds Cap
                  and a minimum rate of 0.60% per annum.

o        With respect to the Class A-2 Certificates  and the initial  Interest  Accrual Period,  0.05% per
                  annum,  and as to any  Interest  Accrual  Period  thereafter,  will be a per annum  rate
                  equal to 5.40% minus  LIBOR,  with a maximum  rate of 5.40% per annum and a minimum rate
                  of 0.00% per annum.

         With  respect  to  the  Class  A-V  Certificates  (other  than  any  Subclass  thereof)  and  any
Distribution  Date  other than the  initial  Distribution  Date,  a rate  equal to the  weighted  average,
expressed  as a  percentage,  of the  Pool  Strip  Rates of all  Mortgage  Loans as of the Due Date in the
related Due Period,  weighted on the basis of the respective  Stated  Principal  Balances of such Mortgage
Loans  as of the day  immediately  preceding  such  Distribution  Date.  With  respect  to the  Class  A-V
Certificates  and the initial  Distribution  Date,  the  Pass-Through  Rate is equal to 0.1761% per annum.
With  respect to any Subclass of Class A-V  Certificates  and any  Distribution  Date, a rate equal to the
weighted average,  expressed as a percentage,  of the Pool Strip Rates of all Mortgage Loans corresponding
to the  Uncertificated  Class A-V REMIC Regular Interests  represented by such Subclass as of the Due Date
in the related  Due Period,  weighted on the basis of the  respective  Stated  Principal  Balances of such
Mortgage  Loans as of the day  immediately  preceding  such  Distribution  Date (or  with  respect  to the
initial  Distribution  Date,  at  the  close  of  business  on  the  Cut-Off  Date).  The  Principal  Only
Certificates have no Pass-Through Rate and are not entitled to Accrued Certificate Interest.

         Pool Strip Rate:  With  respect to each  Mortgage  Loan,  a per annum rate equal to the excess of
(a) the Net Mortgage  Rate of such  Mortgage  Loan over (b) the  Discount Net Mortgage  Rate (but not less
than 0.00%) per annum.

         Prepayment Assumption:  A prepayment assumption of 400% of the prepayment speed assumption,  used
for  determining  the  accrual  of  original  issue  discount  and  market  discount  and  premium  on the
Certificates  for federal income tax purposes.  The prepayment  speed  assumption  assumes a constant rate
of  prepayment  of  Mortgage  Loans of 0.2% per annum of the then  outstanding  principal  balance of such
Mortgage  Loans in the first month of the life of the Mortgage  Loans,  increasing by an  additional  0.2%
per annum in each  succeeding  month  until the  thirtieth  month,  and a  constant  6% per annum  rate of
prepayment thereafter for the life of the Mortgage Loans.

         Prepayment  Distribution  Percentage:  With  respect to any  Distribution  Date and each Class of
Subordinate  Certificates,  under the applicable circumstances set forth below, the respective percentages
set forth below:

         (i)      For any Distribution  Date prior to the  Distribution  Date in February 2012 (unless the
                  Certificate  Principal  Balances  of the Senior  Certificates  (other than the Class A-P
                  Certificates) have been reduced to zero), 0%.

         (ii)     For any  Distribution  Date for which clause (i) above does not apply,  and on which any
                  Class of Subordinate  Certificates is outstanding with a Certificate  Principal  Balance
                  greater than zero:

                           (a)      in the case of the Class of Subordinate  Certificates then outstanding
                  with the Highest  Priority and each other Class of  Subordinate  Certificates  for which
                  the related Prepayment  Distribution Trigger has been satisfied,  a fraction,  expressed
                  as a percentage,  the numerator of which is the  Certificate  Principal  Balance of such
                  Class  immediately  prior to such  date and the  denominator  of which is the sum of the
                  Certificate  Principal  Balances  immediately  prior  to such  date of (1) the  Class of
                  Subordinate  Certificates  then  outstanding with the Highest Priority and (2) all other
                  Classes of Subordinate  Certificates  for which the respective  Prepayment  Distribution
                  Triggers have been satisfied; and

                           (b)      in the case of each other Class of Subordinate  Certificates for which
                  the Prepayment Distribution Triggers have not been satisfied, 0%; and

         (iii)    Notwithstanding  the foregoing,  if the application of the foregoing  percentages on any
                  Distribution  Date as provided in Section  4.02 of this  Series  Supplement  (determined
                  without regard to the proviso to the definition of "Subordinate  Principal  Distribution
                  Amount")  would  result  in a  distribution  in  respect  of  principal  of any Class or
                  Classes  of   Subordinate   Certificates   in  an  amount  greater  than  the  remaining
                  Certificate  Principal Balance thereof (any such class, a "Maturing  Class"),  then: (a)
                  the  Prepayment  Distribution  Percentage of each  Maturing  Class shall be reduced to a
                  level that,  when applied as  described  above,  would  exactly  reduce the  Certificate
                  Principal Balance of such Class to zero; (b) the Prepayment  Distribution  Percentage of
                  each other Class of Subordinate  Certificates  (any such Class, a "Non-Maturing  Class")
                  shall be  recalculated  in accordance with the provisions in paragraph (ii) above, as if
                  the  Certificate  Principal  Balance  of each  Maturing  Class had been  reduced to zero
                  (such percentage as recalculated,  the "Recalculated Percentage");  (c) the total amount
                  of the  reductions in the Prepayment  Distribution  Percentages of the Maturing Class or
                  Classes pursuant to clause (a) of this sentence,  expressed as an aggregate  percentage,
                  shall be allocated  among the  Non-Maturing  Classes in proportion  to their  respective
                  Recalculated  Percentages  (the portion of such aggregate  reduction so allocated to any
                  Non-Maturing  Class,  the  "Adjustment  Percentage");  and  (d)  for  purposes  of  such
                  Distribution  Date, the Prepayment  Distribution  Percentage of each Non-Maturing  Class
                  shall  be  equal  to the  sum of (1) the  Prepayment  Distribution  Percentage  thereof,
                  calculated  in  accordance  with  the  provisions  in  paragraph  (ii)  above  as if the
                  Certificate  Principal  Balance  of each  Maturing  Class had not been  reduced to zero,
                  plus (2) the related Adjustment Percentage.

         Principal Only Certificates:  Any one of the Class A-P Certificates.

         Record Date: With respect to each  Distribution  Date and each Class of Certificates  (other than
the  Adjustable  Rate  Certificates  for so long as the  Adjustable  Rate  Certificates  are in book-entry
form),  the close of business on the last Business Day of the month next  preceding the month in which the
related  Distribution  Date  occurs.  With  respect  to each  Distribution  Date and the  Adjustable  Rate
Certificates  (so long as they are  Book-Entry  Certificates),  the close of business on the  Business Day
prior to such Distribution Date.

         Related  Classes:  As  to  any  Uncertificated  REMIC  I  Regular  Interest,   those  classes  of
Certificates  identified  as "Related  Classes of  Certificates"  to such  Uncertificated  REMIC I Regular
Interest in the definition of Uncertificated REMIC I Regular Interest.

         REMIC I: The  segregated  pool of assets  with  respect to which a REMIC  election is to be made,
consisting of:

                  (i)      the Mortgage Loans and the related Mortgage Files and collateral  securing such
         Mortgage Loans,

                  (ii)     all payments  and  collections  in respect of the Mortgage  Loans due after the
         Cut-off Date (other than  Monthly  Payments due in the month of the Cut-off Date and any payments
         received  under the Yield  Maintenance  Agreement and on deposit in the Reserve Fund) as shall be
         on deposit in the Custodial  Account or in the  Certificate  Account and  identified as belonging
         to the Trust Fund,

                  (iii)    property  which  secured a Mortgage  Loan and which has been  acquired  for the
         benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

                  (iv)     the hazard insurance policies and Primary Insurance Policies, if any, and

                  (v)      all proceeds of clauses (i) through (iv) above.

         REMIC I Certificates:  The Class R-I Certificates.

         REMIC  II:  The  segregated  pool of  assets  consisting  of the  Uncertificated  REMIC I Regular
Interests  conveyed in trust to the  Trustee for the benefit of the holders of each Class of  Certificates
(other than the Class R-I Certificates)  pursuant to Section 2.06,  with respect to which a separate REMIC
election is to be made.

         Reserve  Fund:  The  separate  account  created  and  maintained  on  behalf  of  the  Class  A-1
Certificates  pursuant  to Section  4.10,  which shall be  entitled  "Reserve  Fund,  U.S.  Bank  National
Association,  as Trustee for the benefit of holders of Residential  Funding  Mortgage  Securities I, Inc.,
Mortgage Pass-Through Certificates,  Series 2007-S1";  provided,  however, that the Reserve Fund shall not
be part of any REMIC created hereunder.

         Senior  Certificate:  Any one of the Class A Certificates  or Class R  Certificates,  executed by
the Trustee and  authenticated  by the  Certificate  Registrar  substantially  in the form  annexed to the
Standard Terms as Exhibit A and Exhibit D, respectively.

         Senior  Percentage:  As of any  Distribution  Date, the lesser of 100% and a fraction,  expressed
as a  percentage,  the  numerator of which is the aggregate  Certificate  Principal  Balance of the Senior
Certificates  (other than the Class A-P Certificates)  immediately prior to such Distribution Date and the
denominator of which is the aggregate  Stated  Principal  Balance of all of the Mortgage Loans (or related
REO Properties)  (other than the related  Discount  Fraction of each Discount  Mortgage Loan)  immediately
prior to such Distribution Date.

         Senior  Principal  Distribution  Amount:  As to any  Distribution  Date,  the  lesser  of (a) the
balance of the Available  Distribution  Amount remaining after the distribution of all amounts required to
be  distributed  pursuant  to  Section  4.02(a)(i)  and  Section  4.02(a)(ii)(X)   (excluding  any  amount
distributable  pursuant to Section  4.02(b)(i)(E)) (or, on or after the Credit Support Depletion Date, the
amount  required to be distributed to the Class A-P  Certificateholders  pursuant to Section  4.02(c)) and
(b)  the  sum  of the  amounts  required  to be  distributed  to the  Senior  Certificateholders  on  such
Distribution Date pursuant to Section 4.02(a)(ii)(Y).

         Special  Hazard  Amount:  As of any  Distribution  Date, an amount equal to $5,225,266  minus the
sum of (i) the  aggregate  amount of  Special  Hazard  Losses  allocated  solely  to one or more  specific
Classes  of  Certificates  in  accordance  with  Section  4.05 of this  Series  Supplement  and  (ii)  the
Adjustment  Amount (as defined  below) as most recently  calculated.  For each  anniversary of the Cut-off
Date,  the  Adjustment  Amount  shall be equal to the amount,  if any, by which the amount  calculated  in
accordance with the preceding  sentence  (without giving effect to the deduction of the Adjustment  Amount
for such  anniversary)  exceeds the greater of (A) the  greatest  of (i) twice the  outstanding  principal
balance of the  Mortgage  Loan in the Trust Fund which has the largest  outstanding  principal  balance on
the Distribution  Date  immediately  preceding such  anniversary,  (ii) the product of 1.00% multiplied by
the outstanding  principal  balance of all Mortgage Loans on the Distribution  Date immediately  preceding
such anniversary and (iii) the aggregate  outstanding  principal balance (as of the immediately  preceding
Distribution  Date) of the  Mortgage  Loans in any  single  five-digit  California  zip code area with the
largest  amount of  Mortgage  Loans by  aggregate  principal  balance as of such  anniversary  and (B) the
greater of (i) the  product of 0.50%  multiplied  by the  outstanding  principal  balance of all  Mortgage
Loans on the  Distribution  Date  immediately  preceding such  anniversary  multiplied by a fraction,  the
numerator  of which is  equal  to the  aggregate  outstanding  principal  balance  (as of the  immediately
preceding  Distribution Date) of all of the Mortgage Loans secured by Mortgaged  Properties located in the
State of  California  divided  by the  aggregate  outstanding  principal  balance  (as of the  immediately
preceding  Distribution  Date)  of  all  of  the  Mortgage  Loans,  expressed  as a  percentage,  and  the
denominator  of which is equal to 39.8% (which  percentage is equal to the  percentage  of Mortgage  Loans
initially  secured by Mortgaged  Properties  located in the State of  California)  and (ii) the  aggregate
outstanding  principal  balance  (as  of the  immediately  preceding  Distribution  Date)  of the  largest
Mortgage Loan secured by a Mortgaged Property located in the State of California.

         The Special Hazard Amount may be further reduced by the Master Servicer  (including  accelerating
the manner in which coverage is reduced)  provided that prior to any such  reduction,  the Master Servicer
shall (i) obtain written  confirmation  from each Rating Agency that such  reduction  shall not reduce the
rating  assigned to any Class of  Certificates  by such Rating Agency below the lower of the  then-current
rating or the rating  assigned to such  Certificates as of the Closing Date by such Rating Agency and (ii)
provide a copy of such written confirmation to the Trustee.

         Subordinate  Principal  Distribution  Amount:  With  respect  to any  Distribution  Date and each
Class of Subordinate  Certificates,  (a) the sum of (i) the product of (x) the related  Subordinate  Class
Percentage  for such Class and (y) the  aggregate of the amounts  calculated  for such  Distribution  Date
under clauses (1), (2) and (3) of Section  4.02(a)(ii)(Y)(2)(A)  of this Series Supplement (without giving
effect to the Senior Percentage) to the extent not payable to the Senior  Certificates;  (ii) such Class's
pro rata share,  based on the  Certificate  Principal  Balance of each Class of  Subordinate  Certificates
then  outstanding,  of the  principal  collections  described in Section  4.02(a)(ii)(Y)(2)(B)(b)  of this
Series  Supplement  (without  giving  effect to the Senior  Accelerated  Distribution  Percentage)  to the
extent such  collections are not otherwise  distributed to the Senior  Certificates;  (iii) the product of
(x) the related Prepayment  Distribution  Percentage and (y) the aggregate of all Principal Prepayments in
Full received in the related  Prepayment Period and Curtailments  received in the preceding calendar month
(other than the related  Discount  Fraction of such Principal  Prepayments in Full and  Curtailments  with
respect to a Discount  Mortgage Loan) to the extent not payable to the Senior  Certificates;  (iv) if such
Class is the  Class of  Subordinate  Certificates  with  the  Highest  Priority,  any  Excess  Subordinate
Principal  Amount for such  Distribution  Date;  and (v) any amounts  described in clauses  (i),  (ii) and
(iii) as determined for any previous  Distribution Date, that remain undistributed to the extent that such
amounts are not  attributable  to Realized  Losses  which have been  allocated  to a Class of  Subordinate
Certificates  minus (b) the sum of (i) with  respect  to the Class of  Subordinate  Certificates  with the
Lowest  Priority,  any Excess  Subordinate  Principal  Amount  for such  Distribution  Date;  and (ii) the
Capitalization  Reimbursement  Amount for such Distribution Date, other than the related Discount Fraction
of any portion of that amount  related to each  Discount  Mortgage  Loan,  multiplied  by a fraction,  the
numerator  of which is the  Subordinate  Principal  Distribution  Amount  for  such  Class of  Subordinate
Certificates,  without giving effect to this clause  (b)(ii),  and the  denominator of which is the sum of
the  principal   distribution   amounts  for  all  Classes  of  Certificates  other  than  the  Class  A-P
Certificates, without giving effect to any reductions for the Capitalization Reimbursement Amount.

         Targeted  Principal  Balance:  With respect to each  Distribution  Date,  the targeted  principal
balance set forth for that Distribution Date for the Class A-1 Certificates in Exhibit Six hereto.

         Trust Fund:  The segregated pool of assets consisting of:

         (i)      the  Mortgage  Loans  and the  related  Mortgage  Files  and  collateral  securing  such
                  Mortgage Loans,

         (ii)     all payments on and  collections  in respect of the Mortgage Loans due after the Cut-off
                  Date (other than  Monthly  Payments due in the month of the Cut-off  Date,  any payments
                  received  under the Yield  Maintenance  Agreement  and amounts on deposit in the Reserve
                  Fund) as shall be on deposit in the  Custodial  Account  or in the  Certificate  Account
                  and  identified as belonging to the Trust Fund but not  including  amounts on deposit in
                  the Initial Monthly Payment Fund,

         (iii)    property  that  secured a Mortgage  Loan and that has been  acquired  for the benefit of
                  the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (iv)     the hazard insurance policies and Primary Insurance Policies, if any,

         (v)      the Initial Monthly Payment Fund,

         (vi)     with respect to the Class A-1 Certificates, the Yield Maintenance Agreement; and

         (vii)    all proceeds of clauses (i) through (vi) above.

         Uncertificated  Accrued  Interest:  With  respect  to  each  Distribution  Date,  (i) as to  each
Uncertificated  REMIC I Regular  Interest other than each  Uncertificated  REMIC I Regular  Interest Z, an
amount equal to the  aggregate  amount of Accrued  Certificate  Interest that would result under the terms
of  the  definition  thereof  on  the  Related  Classes  of  Certificates  (excluding  any  Interest  Only
Certificates)  if the  Pass-Through  Rate on such  Classes were equal to the  Uncertificated  Pass-Through
Rate on such Uncertificated  REMIC I Regular Interest,  and (ii) as to each Uncertificated REMIC I Regular
Interest  Z and each  Uncertificated  REMIC II Regular  Interest  Z, an amount  equal to their  respective
Uncertificated  Pass-Through  Rates  reduced  by  such  Certificate's  pro-rata  share  of any  prepayment
interest  shortfalls or other reductions of interest allocable to the Class A-V Certificates,  pursuant to
Section 4.02.

         Uncertificated  Pass-Through  Rate:  With respect to each of the  Uncertificated  REMIC I Regular
Interest,  other than the Uncertificated  REMIC I Regular Interests Z, the per annum rate specified in the
definition  of  Uncertificated  REMIC I Regular  Interests.  With respect to each  Uncertificated  REMIC I
Regular  Interest  Z,  the Pool  Strip  Rate for the  related  Mortgage  Loan,  and with  respect  to each
Uncertificated  REMIC II Regular Interest Z, 100% of the  Uncertificated  Pass-Through Rate on the related
identically numbered Uncertificated REMIC I Regular Interest Z.

         Uncertificated   Principal  Balance:   With  respect  to  each  Uncertificated  REMIC  I  Regular
Interest,  other than the  Uncertificated  REMIC I Regular  Interests Z, as defined in the  definition  of
Uncertificated REMIC I Regular Interest.

         Uncertificated  REMIC I  Regular  Interests:  The  Uncertificated  REMIC I  Regular  Interests  Z
together  with the interests  identified in the table below,  each  representing  an undivided  beneficial
ownership interest in REMIC I, and having the following characteristics:

                  1.       The principal balance from time to time of each Uncertificated  REMIC I Regular
         Interest  identified in the table below shall be the amount  identified as the Initial  Principal
         Balance  thereof in such table,  minus the sum of (x) the  aggregate  of all  amounts  previously
         deemed  distributed  with  respect to such  interest  and  applied  to reduce the  Uncertificated
         Principal  Balance  thereof  pursuant  to  Section 10.04(a)(ii)  and  (y)  the  aggregate  of all
         reductions in Certificate  Principal  Balance deemed to have occurred in connection with Realized
         Losses that were previously  deemed  allocated to the  Uncertificated  Principal  Balance of such
         Uncertificated  REMIC  I  Regular  Interest  pursuant  to  Section 10.04(d),   which  equals  the
         aggregate  principal  balance  of the  Classes  of  Certificates  identified  as  related to such
         Uncertificated REMIC I Regular Interest in such table.

                  2.       The Uncertificated  Pass-Through Rate for each  Uncertificated  REMIC I Regular
         Interest  identified  in  the  table  below  shall  be  the  per  annum  rate  set  forth  in the
         Pass-Through Rate column of such table.

                  3.       The  Uncertificated  REMIC I  Distribution  Amount  for  each  REMIC I  Regular
         Interest  identified in the table below shall be, for any  Distribution  Date,  the amount deemed
         distributed with respect to such  Uncertificated  REMIC I Regular  Interest on such  Distribution
         Date pursuant to the provisions of Section 10.04(a).

------------------------------- ----------------------------- --------------------------- ----------------------------
    UNCERTIFICATED REMIC I           RELATED CLASSES OF
       REGULAR INTEREST                 CERTIFICATES              PASS-THROUGH RATE        INITIAL PRINCIPAL BALANCE
------------------------------- ----------------------------- --------------------------- ----------------------------
------------------------------- ----------------------------- --------------------------- ----------------------------
              V                 Class A-1, Class A-2                    6.00%                     $183,945,000
------------------------------- ----------------------------- --------------------------- ----------------------------
------------------------------- ----------------------------- --------------------------- ----------------------------
              W                 Class A-P                               0.00%                       $2,458,384
------------------------------- ----------------------------- --------------------------- ----------------------------
------------------------------- ----------------------------- --------------------------- ----------------------------
                                Class A-3, Class A-4, Class             6.00%                     $336,123,088
              Y                 A-5, Class A-6, Class A-7,
                                Class A-8, Class A-9, Class
                                A-10, Class A-11, Class
                                A-12, Class A-13, Class
                                A-14, Class A-15, Class
                                A-16, Class A-17, Class
                                R-II, Class M-1, Class M-2,
                                Class M-3, Class B-1, Class
                                B-2, Class B-3
------------------------------- ----------------------------- --------------------------- ----------------------------

         Uncertificated   REMIC  I  Regular  Interests  Z:  The  858   uncertificated   partial  undivided
beneficial  ownership interests in the Trust Fund,  numbered  sequentially from 1 to 858, each relating to
the particular  Non-Discount  Mortgage Loan identified by sequential number on the Mortgage Loan Schedule,
each having no principal  balance,  and each  bearing  interest at the  respective  Pool Strip Rate on the
Stated Principal Balance of the related Mortgage Loan.

         Uncertificated   REMIC  I  Regular  Interests  Z  Distribution   Amount:   With  respect  to  any
Distribution Date, the sum of the amounts deemed to be distributed on the  Uncertificated  REMIC I Regular
Interests Z for such Distribution Date pursuant to Section 10.04(a).

         Uncertificated   REMIC  I  Regular   Interest   Distribution   Amounts:   With  respect  to  each
Uncertificated  REMIC I Regular Interest,  other than the Uncertificated  REMIC I Regular Interests Z, the
amount specified as the Uncertificated  REMIC I Regular Interest  Distribution Amount with respect thereto
in the definition of Uncertificated  REMIC I Regular Interests.  With respect to the Uncertificated  REMIC
I Regular Interests Z, the Uncertificated REMIC I Regular Interests Z Distribution Amount.

         Uncertificated  REMIC II Regular  Interests Z: Each of the 858  uncertificated  partial undivided
beneficial  ownership  interests  in REMIC II  relating  to a  particular  Uncertificated  REMIC I Regular
Interest  Z, each  having  no  principal  balance  and  bearing  interest  at a rate  equal to 100% of the
Uncertificated  Pass-Through  Rate on the related  Uncertificated  REMIC I Regular  Interest Z, comprising
such  Uncertificated  REMIC II Regular Interest Z's pro rata share of the amount  distributed  pursuant to
Section 10.04(a).Uncertificated  REMIC II  Regular  Interests  Distribution  Amount:  With  respect to any
Distribution  Date,  the sum of the  amounts  deemed  to be  distributed  on the  Uncertificated  REMIC II
Regular Interests Z for such Distribution Date pursuant to Section 10.04(a).

         Yield  Maintenance  Agreement:  The  novation  and  confirmation  (which  is  Exhibit  A  to  the
novation),  dated as of the  Closing  Date,  between  the  Trustee  and the  Yield  Maintenance  Agreement
Provider,  relating to the Class A-1  Certificates,  or any replacement,  substitute,  collateral or other
arrangement in lieu thereof or related thereto.

         Yield  Maintenance  Agreement  Provider:  Credit  Suisse  International  and its  successors  and
assigns or any party to any replacement, substitute, collateral or other arrangement in lieu thereof.

         Yield Maintenance  Agreement  Termination Payment:  Upon the designation of an "Early Termination
Date" as  defined  in the  related  Yield  Maintenance  Agreement,  the  payment  to be made by the  Yield
Maintenance  Agreement  Provider to the Trustee for payment to the Trust Fund pursuant to the terms of the
Yield Maintenance Agreement.

         Yield Maintenance  Payment:  For any Distribution Date, the payment, if any, to be paid under the
Yield Maintenance  Agreement in respect of such  Distribution  Date. With respect to any Distribution Date
and the Class A-1  Certificates,  the Yield  Maintenance  Payment shall be the amount equal to the product
of (I) the  positive  excess,  if any,  of (a) the  lesser of (x) LIBOR or (y)  8.90%,  over (b) 5.40% per
annum,  and (II) the amount set forth for that  Distribution  Date in Schedule I of the Yield  Maintenance
Agreement, and (III) a fraction, the numerator of which is 30 and the denominator of which is 360.

         Yield Supplement  Amount:  With respect to any Distribution  Date and the Class A-1 Certificates,
an amount equal to the product of (I) the positive  excess,  if any, of (a) the lesser of (x) LIBOR or (y)
8.90%,  over  (b)  5.40%  per  annum,  and  (II)  the  Certificate  Principal  Balance  of the  Class  A-1
Certificates  immediately prior to the related  Distribution Date, and (III) a fraction,  the numerator of
which is 30 and denominator of which is 360.

Section 1.02      Use of Words and Phrases.

         "Herein," "hereby,"  "hereunder,"  "hereof,"  "hereinbefore,"  "hereinafter" and other equivalent
words refer to the  Pooling  and  Servicing  Agreement  as a whole.  All  references  herein to  Articles,
Sections or Subsections  shall mean the  corresponding  Articles,  Sections and Subsections in the Pooling
and Servicing Agreement.  The definitions set forth herein include both the singular and the plural.

         References  in the Pooling and  Servicing  Agreement  to  "interest"  on and  "principal"  of the
Mortgage Loans shall mean, with respect to the Sharia  Mortgage Loans,  amounts in respect profit payments
and acquisition payments, respectively.

Section 1.03      Determination of LIBOR.

         LIBOR  for the  initial  Interest  Accrual  Period  will be  equal  to  5.35%  per  annum.  LIBOR
applicable to the  calculation of the  Pass-Through  Rates on the  Adjustable  Rate  Certificates  for any
Interest Accrual Period after the initial Interest Accrual Period will be determined as described below:

         With respect to each  Distribution  Date,  LIBOR shall be  established  by the Trustee and, as to
any Interest  Accrual Period (other than the initial  Interest  Accrual  Period),  will equal the rate for
one month United  States dollar  deposits  that appears on the Telerate  Screen Page 3750 of the Moneyline
Telerate  Capital Markets Report as of 11:00 a.m.,  London time, on the second LIBOR Business Day prior to
the first day of such Interest  Accrual  Period  ("LIBOR Rate  Adjustment  Date").  "Telerate  Screen Page
3750"  means the  display  designated  as page 3750 on the  Telerate  Service  (or such  other page as may
replace page 3750 on that service for the purpose of displaying  London  interbank  offered rates of major
banks).  If such rate does not appear on such page (or such other  page as may  replace  that page on that
service,  or if such service is no longer  offered,  any other service for displaying  LIBOR or comparable
rates as may be selected by the Trustee after  consultation  with the Master  Servicer),  the rate will be
the Reference Bank Rate.  The "Reference  Bank Rate" will be determined on the basis of the rates at which
deposits in U.S.  Dollars are offered by the  reference  banks  (which shall be any three major banks that
are engaged in transactions in the London  interbank  market,  selected by the Trustee after  consultation
with the Master  Servicer) as of 11:00 a.m.,  London time, on the day that is one LIBOR Business Day prior
to the  immediately  preceding  Distribution  Date to prime  banks in the  London  interbank  market for a
period of one month in amounts  approximately equal to the aggregate  Certificate Principal Balance of the
Adjustable Rate  Certificates  then  outstanding.  The Trustee will request the principal London office of
each of the  reference  banks to provide a  quotation  of its rate.  If at least two such  quotations  are
provided,  the rate will be the  arithmetic  mean of the  quotations  rounded up to the next  multiple  of
1/16%.  If on such  date  fewer  than two  quotations  are  provided  as  requested,  the rate will be the
arithmetic  mean of the rates quoted by one or more major banks in New York City,  selected by the Trustee
after  consultation  with the Master  Servicer,  as of 11:00  a.m.,  New York City time,  on such date for
loans in U.S. Dollars to leading European banks for a period of one month in amounts  approximately  equal
to the aggregate  Certificate  Principal Balance of the Adjustable Rate Certificates then outstanding.  If
no such  quotations can be obtained,  the rate will be LIBOR for the prior  Distribution  Date, or, in the
case of the first  LIBOR  Rate  Adjustment  Date,  5.35%  per  annum;  provided,  however,  if,  under the
priorities  described  above,  LIBOR for a  Distribution  Date  would be based on LIBOR  for the  previous
Distribution  Date for the third  consecutive  Distribution  Date, the Trustee shall,  after  consultation
with the  Master  Servicer,  select  an  alternative  comparable  index  (over  which the  Trustee  has no
control),  used for determining  one-month  Eurodollar  lending rates that is calculated and published (or
otherwise made  available) by an independent  party.  "LIBOR  Business Day" means any day other than (i) a
Saturday  or a Sunday or (ii) a day on which  banking  institutions  in the city of  London,  England  are
required or authorized by law to be closed.

         The  establishment  of LIBOR by the  Trustee  on any LIBOR  Rate  Adjustment  Date and the Master
Servicer's  subsequent  calculation of the  Pass-Through  Rates  applicable to each of the Adjustable Rate
Certificates  for the relevant  Interest Accrual Period,  in the absence of manifest error,  will be final
and binding.

         Promptly  following each LIBOR Rate  Adjustment Date the Trustee shall supply the Master Servicer
with the results of its  determination  of LIBOR on such date.  Furthermore,  the Trustee  will supply the
Pass-Through  Rates on each of the  Adjustable  Rate  Certificates  for the  current  and the  immediately
preceding    Interest    Accrual    Period   via   the    Trustee's    internet    website    located   at
http://www.usbank.com/mbs or which may be obtained by telephoning the Trustee at (800) 934-6802.



ARTICLE II


                                 ARTICLE II CONVEYANCE OF MORTGAGE LOANS;

                                    ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01      Conveyance of Mortgage Loans.

(a)      (See Section 2.01(a) of the Standard Terms)

(b)      (See Section 2.01(b) of the Standard Terms)

(c)      (See Section 2.01(c) of the Standard Terms)

(d)       (See Section 2.01(d) of the Standard Terms)

(e)      (See Section 2.01(e) of the Standard Terms)

(f)      (See Section 2.01(f) of the Standard Terms)

(g)      (See Section 2.01(g) of the Standard Terms)

(h)      (See Section 2.01(h) of the Standard Terms)

(i)      In connection with such assignment,  and  contemporaneously  with the delivery of this Agreement,
the  Company  delivered  or  caused to be  delivered  hereunder  to the  Trustee,  the  Yield  Maintenance
Agreement  (the  delivery  of which  shall  evidence  that the fixed  payment  for such Yield  Maintenance
Agreement  has been paid and the  Trustee  and the Trust Fund shall  have no  further  payment  obligation
thereunder).

Section 2.02      Acceptance by Trustee.  (See Section 2.02 of the Standard Terms)

Section 2.03      Representations, Warranties and Covenants of the Master Servicer and the Company.

(a)      For  representations,  warranties and covenants of the Master Servicer,  see  Section 2.03(a)  of
the Standard Terms.

(b)      The Company hereby  represents and warrants to the Trustee for the benefit of  Certificateholders
that as of the Closing Date (or, if otherwise specified below, as of the date so specified):

(i)      No Mortgage  Loan is 30 or more days  Delinquent  in payment of principal  and interest as of the
         Cut-off Date and no Mortgage  Loan has been so Delinquent  more than once in the 12-month  period
         prior to the Cut-off Date;

(ii)     The  information  set forth in Exhibit  One hereto  with  respect  to each  Mortgage  Loan or the
         Mortgage Loans,  as the case may be, is true and correct in all material  respects at the date or
         dates respecting which such information is furnished;

(iii)    The Mortgage  Loans are  fully-amortizing  (subject to interest  only  periods,  if  applicable),
         fixed-rate  mortgage  loans with level  Monthly  Payments  due, with respect to a majority of the
         Mortgage  Loans,  on the  first  day of each  month  and  terms to  maturity  at  origination  or
         modification of not more than 30 years;

(iv)     To the best of the Company's  knowledge,  if a Mortgage  Loan is secured by a Mortgaged  Property
         with a  Loan-to-Value  Ratio at  origination  in excess of 80%, such Mortgage Loan is the subject
         of a  Primary  Insurance  Policy  that  insures  that (a) at least  30% of the  Stated  Principal
         Balance of the Mortgage Loan at  origination  if the  Loan-to-Value  Ratio is between  95.00% and
         90.01%,  (b) at least 25% of such  balance  if the  Loan-to-Value  Ratio is  between  90.00%  and
         85.01%,  and (c) at least 12% of such balance if the  Loan-to-Value  Ratio is between  85.00% and
         80.01%.  To the best of the Company's  knowledge,  each such Primary  Insurance Policy is in full
         force and effect and the Trustee is entitled to the benefits thereunder;

(v)      The issuers of the  Primary  Insurance  Policies  are  insurance  companies  whose  claims-paying
         abilities are currently acceptable to each Rating Agency;

(vi)     No more than 0.8% of the Mortgage Loans by aggregate  Cut-off Date Principal  Balance are secured
         by  Mortgaged  Properties  located in any one zip code area in the State of Maryland  and no more
         than 0.8% of the  Mortgage  Loans by  aggregate  Cut-off  Date  Principal  Balance are secured by
         Mortgaged Properties located in any one zip code area outside the State of Maryland;

(vii)    The  improvements  upon the  Mortgaged  Properties  are  insured  against  loss by fire and other
         hazards as  required  by the Program  Guide,  including  flood  insurance  if required  under the
         National  Flood  Insurance  Act of 1968,  as amended.  The  Mortgage  requires  the  Mortgagor to
         maintain such casualty insurance at the Mortgagor's  expense,  and on the Mortgagor's  failure to
         do so,  authorizes  the holder of the  Mortgage  to obtain and  maintain  such  insurance  at the
         Mortgagor's expense and to seek reimbursement therefore from the Mortgagor;

(viii)   Immediately  prior to the assignment of the Mortgage  Loans to the Trustee,  the Company had good
         title to, and was the sole  owner of,  each  Mortgage  Loan free and clear of any  pledge,  lien,
         encumbrance or security  interest (other than rights to servicing and related  compensation)  and
         such assignment  validly transfers  ownership of the Mortgage Loans to the Trustee free and clear
         of any pledge, lien, encumbrance or security interest;

(ix)     No more than 35.87% of the  Mortgage  Loans by  aggregate  Cut-off  Date  Principal  Balance were
         underwritten under a reduced loan documentation program;

(x)      Each Mortgagor  represented  in its loan  application  with respect to the related  Mortgage Loan
         that the  Mortgaged  Property  would be  owner-occupied  and  therefore  would not be an investor
         property as of the date of  origination  of such Mortgage  Loan. No Mortgagor is a corporation or
         a partnership;

(xi)     None of the Mortgage Loans are Buydown Mortgage Loans;

(xii)    Each Mortgage Loan constitutes a qualified  mortgage under Section  860G(a)(3)(A) of the Code and
         Treasury Regulations Section 1.860G-2(a)(1);

(xiii)   A policy of title  insurance  was  effective as of the closing of each Mortgage Loan and is valid
         and binding and remains in full force and effect,  unless the  Mortgaged  Properties  are located
         in the  State  of Iowa and an  attorney's  certificate  has been  provided  as  described  in the
         Program Guide;

(xiv)    Except with respect to approximately  0.3% of the Mortgage Loans,  none of the Mortgage Loans are
         Cooperative Loans;

(xv)     Except with respect to  approximately  2.1% of the  Mortgage  Loans,  none of the Mortgage  Loans
         were  originated  under a  "streamlined"  Mortgage Loan program  (through which no new or updated
         appraisals of Mortgaged  Properties  are obtained in connection  with the  refinancing  thereof),
         the related Seller has represented  that either (a) the value of the related  Mortgaged  Property
         as of the date the Mortgage Loan was  originated  was not less than the  appraised  value of such
         property at the time of  origination  of the  refinanced  Mortgage Loan or (b) the  Loan-to-Value
         Ratio of the Mortgage Loan as of the date of  origination  of the Mortgage Loan  generally  meets
         the Company's underwriting guidelines;

(xvi)    Interest  on each  Mortgage  Loan is  calculated  on the basis of a 360-day  year  consisting  of
         twelve 30-day months;

(xvii)   None of the Mortgage Loans contains in the related Mortgage File a Destroyed Mortgage Note; and

(xviii)  None of the Mortgage Loans are Pledged Asset Loans or Additional Collateral Loans.

It is understood and agreed that the  representations  and  warranties  set forth in this Section  2.03(b)
shall survive delivery of the respective Custodial Files to the Trustee or the Custodian.

         Upon discovery by any of the Company,  the Master  Servicer,  the Trustee,  or the Custodian of a
breach of any of the  representations  and  warranties set forth in this Section  2.03(b) that  materially
and  adversely  affects  the  interests  of  the  Certificateholders  in  any  Mortgage  Loan,  the  party
discovering  such breach shall give prompt  written  notice to the other parties (any  Custodian  being so
obligated  under  a  Custodial  Agreement);  provided,  however,  that in the  event  of a  breach  of the
representation  and warranty set forth in Section  2.03(b)(xii),  the party  discovering such breach shall
give such  notice  within  five days of  discovery.  Within 90 days of its  discovery  or its  receipt  of
notice of  breach,  the  Company  shall  either  (i) cure such  breach in all  material  respects  or (ii)
purchase  such  Mortgage  Loan from the Trust  Fund at the  Purchase  Price and in the manner set forth in
Section  2.02;  provided  that the Company  shall have the option to  substitute  a  Qualified  Substitute
Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within two years following the
Closing  Date;  provided  that if the omission or defect would cause the Mortgage  Loan to be other than a
"qualified  mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or repurchase must occur
within 90 days from the date such breach was discovered.  Any such  substitution  shall be effected by the
Company under the same terms and conditions as provided in Section 2.04 for  substitutions  by Residential
Funding.  It is  understood  and agreed  that the  obligation  of the Company to cure such breach or to so
purchase or  substitute  for any Mortgage  Loan as to which such a breach has  occurred and is  continuing
shall  constitute  the sole remedy  respecting  such breach  available  to the  Certificateholders  or the
Trustee on behalf of the  Certificateholders.  Notwithstanding  the  foregoing,  the Company  shall not be
required to cure  breaches  or purchase or  substitute  for  Mortgage  Loans as provided in this  Section
2.03(b) if the substance of the breach of a representation  set forth above also constitutes  fraud in the
origination of the Mortgage Loan.

Section 2.04      Representations and Warranties of Residential Funding.  (See Section 2.04 of the
                           Standard Terms)

Section 2.05      Execution and Authentication of Class R-I Certificates.

         The Trustee  acknowledges  the  assignment  to it of the  Mortgage  Loans and the delivery of the
Custodial  Files to it, or any Custodian on its behalf,  subject to any  exceptions  noted,  together with
the  assignment  to it of all  other  assets  included  in the  Trust  Fund,  receipt  of which is  hereby
acknowledged.  Concurrently  with such delivery and in exchange  therefore,  the Trustee,  pursuant to the
written  request of the  Company  executed  by an officer of the  Company  has  executed  and caused to be
authenticated  and delivered to or upon the order of the Company the Class R-I  Certificates in authorized
denominations  which together with the Uncertificated  REMIC I Regular Interests,  evidence the beneficial
interest in REMIC I.

Section 2.06      Conveyance of Uncertificated REMIC I and REMIC II Regular Interests; Acceptance by the
                           Trustee.

         The Company,  as of the Closing Date, and  concurrently  with the execution and delivery  hereof,
does  hereby  assign  without  recourse  all the right,  title and  interest  of the Company in and to the
Uncertificated  REMIC I Regular  Interests  to the Trustee for the benefit of the Holders of each Class of
Certificates  (other  than  the  Class  R-I  Certificates).   The  Trustee  acknowledges  receipt  of  the
Uncertificated  REMIC I Regular  Interests  and declares that it holds and will hold the same in trust for
the  exclusive  use and  benefit of all present and future  Holders of each Class of  Certificates  (other
than the Class R-I  Certificates).  The rights of the  Holders of each Class of  Certificates  (other than
the Class R-I  Certificates)  to receive  distributions  from the  proceeds of REMIC II in respect of such
Classes,  and all  ownership  interests of the Holders of such Classes in such  distributions  shall be as
set forth in this Agreement.

Section 2.07      Issuance of Certificates Evidencing Interest in REMIC II.

         The Trustee  acknowledges the assignment to it of the  Uncertificated  REMIC I Regular  Interests
and,  concurrently  therewith and in exchange  therefore,  pursuant to the written  request of the Company
executed by an officer of the  Company,  the  Trustee  has  executed  and caused to be  authenticated  and
delivered  to or upon the order of the  Company,  all  Classes of  Certificates  (other than the Class R-I
Certificates) in authorized denominations, which evidence the beneficial interest in the entire REMIC II.

Section 2.08      Purposes and Powers of the Trust.  (See Section 2.08 of the Standard Terms).

Section 2.09      Agreement Regarding Ability to Disclose.

         The  Company,  the Master  Servicer  and the  Trustee  hereby  agree,  notwithstanding  any other
express or implied  agreement  to the  contrary,  that any and all  Persons,  and any of their  respective
employees,  representatives,  and other agents may disclose, immediately upon commencement of discussions,
to any and all  Persons,  without  limitation  of any kind,  the tax  treatment  and tax  structure of the
transaction  and all materials of any kind  (including  opinions or other tax analyses)  that are provided
to any of them relating to such tax  treatment  and tax  structure.  For purposes of this  paragraph,  the
terms "tax treatment" and "tax structure" are defined under Treasury Regulationss.1.6011-4(c).




--------------------------------------------------------------------------------


ARTICLE III


                                       ADMINISTRATION AND SERVICING

                                            OF MORTGAGE LOANS

Section 3.01      Master Servicer to Act as Servicer.  (See Section 3.01 of the Standard Terms)

Section 3.02      Subservicing Agreements Between Master Servicer and Subservicers; Enforcement of
                           Subservicers' and Sellers' Obligations.

(a)      The Master Servicer may continue in effect  Subservicing  Agreements  entered into by Residential
Funding and  Subservicers  prior to the execution and delivery of this  Agreement,  and may enter into new
Subservicing  Agreements with  Subservicers,  for the servicing and  administration  of all or some of the
Mortgage  Loans.  Each  Subservicer  shall be either (i) an institution  the accounts of which are insured
by the FDIC or (ii)  another  entity that  engages in the business of  originating  or servicing  mortgage
loans,  and in either case shall be  authorized  to transact  business in the state or states in which the
related  Mortgaged  Properties it is to service are situated,  if and to the extent required by applicable
law to enable the Subservicer to perform its obligations  hereunder and under the Subservicing  Agreement,
and in either case shall be a Freddie Mac,  Fannie Mae or HUD  approved  mortgage  servicer.  In addition,
any  Subservicer  of a  Mortgage  Loan  insured  by the FHA  must  be an  FHA-approved  servicer,  and any
Subservicer of a Mortgage Loan guaranteed by the VA must be a VA-approved  servicer.  Each  Subservicer of
a Mortgage  Loan shall be  entitled  to receive  and  retain,  as  provided  in the  related  Subservicing
Agreement and in Section 3.07,  the related  Subservicing  Fee from payments of interest  received on such
Mortgage  Loan after payment of all amounts  required to be remitted to the Master  Servicer in respect of
such Mortgage Loan.  For any Mortgage Loan that is a  Nonsubserviced  Mortgage  Loan, the Master  Servicer
shall be  entitled  to  receive  and  retain an amount  equal to the  Subservicing  Fee from  payments  of
interest.  Unless the context otherwise  requires,  references in this Agreement to actions taken or to be
taken by the Master  Servicer in servicing the Mortgage  Loans  include  actions taken or to be taken by a
Subservicer  on behalf of the Master  Servicer.  Each  Subservicing  Agreement will be upon such terms and
conditions as are  generally  required by,  permitted by or consistent  with the Program Guide and are not
inconsistent  with this Agreement and as the Master  Servicer and the  Subservicer  have agreed;  provided
that, the  Subservicing  Agreement  between the Master Servicer and Wells Fargo, if any, will be upon such
terms  and  conditions  as are  consistent  with  this  Agreement  and  as the  Master  Servicer  and  the
Subservicer  have agreed,  which may not be consistent  with the Program  Guide.  With the approval of the
Master Servicer, a Subservicer may delegate its servicing obligations to third-party  servicers,  but such
Subservicer  will remain  obligated under the related  Subservicing  Agreement.  The Master Servicer and a
Subservicer  may enter into  amendments  thereto or a different form of  Subservicing  Agreement,  and the
form  referred to or included in the Program  Guide is merely  provided for  information  and shall not be
deemed to limit in any respect the  discretion  of the Master  Servicer to modify or enter into  different
Subservicing  Agreements;  provided,  however,  that any  such  amendments  or  different  forms  shall be
consistent  with and not violate the  provisions of either this Agreement or the Program Guide in a manner
which would  materially and adversely  affect the interests of the  Certificateholders.  The Program Guide
and any other  Subservicing  Agreement  entered into between the Master Servicer and any Subservicer shall
require the  Subservicer  to accurately  and fully report its borrower  credit files to each of the Credit
Repositories in a timely manner.

(b)      (See Section 3.02(b) of the Standard Terms)

Section 3.03      Successor Subservicers.  (See Section 3.03 of the Standard Terms)

Section 3.04      Liability of the Master Servicer.  (See Section 3.04 of the Standard Terms)

Section 3.05      No  Contractual  Relationship  Between  Subservicer  and Trustee or  Certificateholders.
                           (See Section 3.05 of the Standard Terms)

Section 3.06      Assumption or Termination of  Subservicing  Agreements by Trustee.  (See Section 3.06 of
                           the Standard Terms)

Section 3.07      Collection  of Certain  Mortgage  Loan  Payments;  Deposits to Custodial  Account.  (See
                           Section 3.07 of the Standard Terms)

Section 3.08      Subservicing Accounts; Servicing Accounts.  (See Section 3.08 of the Standard Terms)

Section 3.09      Access to Certain  Documentation  and  Information  Regarding the Mortgage  Loans.  (See
                           Section 3.09 of the Standard Terms)

Section 3.10      Permitted  Withdrawals  from the  Custodial  Account.  (See Section 3.10 of the Standard
                           Terms)

Section 3.11      Maintenance of the Primary  Insurance  Policies;  Collections  Thereunder.  (See Section
                           3.11 of the Standard Terms)

Section 3.12      Maintenance  of Fire  Insurance and Omissions and Fidelity  Coverage.  (See Section 3.12
                           of the Standard Terms)

Section 3.13      Enforcement of Due-on-Sale  Clauses;  Assumption and Modification  Agreements;  Certain
                           Assignments.  (See Section 3.13 of the Standard Terms)

Section 3.14      Realization Upon Defaulted Mortgage Loans.  (See Section 3.14 of the Standard Terms)

Section 3.15      Trustee to  Cooperate;  Release of  Custodial  Files.  (See Section 3.15 of the Standard
                           Terms)

Section 3.16      Servicing  and Other  Compensation;  Compensating  Interest.  (See  Section  3.16 of the
                           Standard Terms)

Section 3.17      Reports to the Trustee and the Company.  (See Section 3.17 of the Standard Terms)

Section 3.18      Annual Statement as to Compliance.  (See Section 3.18 of the Standard Terms)

Section 3.19      Annual  Independent  Public  Accountants'  Servicing  Report.  (See  Section 3.19 of the
                           Standard Terms)

Section 3.20      Rights of the  Company  in  Respect of the Master  Servicer.  (See  Section  3.20 of the
                           Standard Terms)

Section 3.21      Administration of Buydown Funds.  (See Section 3.21 of the Standard Terms)

Section 3.22      Advance Facility.  (See Section 3.22 of the Standard Terms)




--------------------------------------------------------------------------------


ARTICLE IV


                                               PAYMENTS TO

                                            CERTIFICATEHOLDERS

Section 4.01      Certificate Account.  (See Section 4.01 of the Standard Terms)

Section 4.02      Distributions.

(a)      On each  Distribution  Date,  (x) the Master  Servicer on behalf of the Trustee or (y) the Paying
Agent appointed by the Trustee,  shall  distribute  (I) to the Master  Servicer or a sub-servicer,  in the
case of a distribution  pursuant to Section  4.02(a)(iii)  below, the amount required to be distributed to
the  Master  Servicer  or a  sub-servicer  pursuant  to  Section  4.02(a)(iii)  below,  and  (II) to  each
Certificateholder  of record on the next  preceding  Record Date  (other than as provided in Section  9.01
respecting  the final  distribution),  either (1) in  immediately  available  funds (by wire  transfer  or
otherwise)  to the  account  of  such  Certificateholder  at a bank or  other  entity  having  appropriate
facilities therefore,  if such  Certificateholder has so notified the Master Servicer or the Paying Agent,
as the case may be, or (2) if such  Certificateholder  has not so  notified  the  Master  Servicer  or the
Paying Agent by the Record Date, by check mailed to such  Certificateholder  at the address of such Holder
appearing in the Certificate  Register,  such  Certificateholder's  share (which share (A) with respect to
each Class of  Certificates  (other than any  Subclass of the Class A-V  Certificates),  shall be based on
the aggregate of the Percentage  Interests  represented by  Certificates  of the applicable  Class held by
such  Holder or (B) with  respect to any  Subclass  of the Class A-V  Certificates,  shall be equal to the
amount (if any) distributed  pursuant to Section  4.02(a)(i)  below to each Holder of a Subclass  thereof)
of the  following  amounts,  in the  following  order of priority  (subject to the  provisions of Section
4.02(b) below), in each case to the extent of the Available Distribution Amount:

(i)      to the  Senior  Certificates  (other  than the  Principal  Only  Certificates  and,  prior to the
         related Accretion  Termination Date for any Class of Accrual  Certificates,  the related Class of
         Accrual  Certificates) on a pro rata basis based on the Accrued  Certificate  Interest payable on
         such Certificates with respect to such Distribution  Date, Accrued  Certificate  Interest on such
         Classes of Certificates (or Subclasses,  if any, with respect to the Class A-V  Certificates) for
         such  Distribution  Date (provided that for the purpose of this Section  4.02(a)(i) the Available
         Funds Cap for the Class A-1 Certificates shall be 6.00%), plus any Accrued  Certificate  Interest
         thereon  remaining  unpaid from any previous  Distribution  Date,  except as provided in the last
         paragraph  of this Section  4.02(a) and,  with  respect to the Senior  Support  Certificates  and
         Super Senior Certificates, except as provided in Section 4.02(c);

(ii)     (X)               to the Class A-P Certificates,  the Class A-P Principal Distribution Amount (as
         defined in Section 4.02(b)(i) herein),  until the Certificate  Principal Balance of the Class A-P
         Certificates has been reduced to zero; and

                           (Y)      (1)     the  Accrual  Distribution  Amount  shall  be  distributed  as
                  follows:

(A)     first, the Class A-17 Accrual  Distribution  Amount, to the Class A-1, Class A-3 and Class A-17 Certificates in the order of
        priority set forth in Sections 4.02(b)(ii)(D) through 4.02(b)(ii)(G) below; and

(B)     second, the Class A-3 Accrual Distribution Amount, to the Class A-1 and Class A-3 Certificates, in the order of priority set
        forth in Sections 4.02(b)(ii)(D) and 4.02(b)(ii)(E) below.

                                    (2)     to  the  Senior   Certificates   (other  than  the  Class  A-P
                  Certificates),  in the priorities and amounts set forth in Sections  4.02(b)(ii) through
                  4.02(d),  the  sum of  the  following  (applied  to  reduce  the  Certificate  Principal
                  Balances of such Senior Certificates, as applicable):

(A)      the Senior Percentage for such Distribution Date times the sum of the following:

(1)     the  principal  portion  of each  Monthly  Payment  due  during  the  related  Due Period on each
        Outstanding  Mortgage Loan (other than the related Discount  Fraction of the principal portion of
        such payment with respect to a Discount  Mortgage  Loan),  whether or not received on or prior to
        the related  Determination Date, minus the principal portion of any Debt Service Reduction (other
        than the related Discount Fraction of the principal portion of such Debt Service  Reductions with
        respect to each Discount  Mortgage Loan) which together with other Bankruptcy  Losses exceeds the
        Bankruptcy Amount;

(2)     the Stated Principal Balance of any Mortgage Loan repurchased during the preceding calendar month
        (or deemed to have been so repurchased in accordance  with Section 3.07(b) of the Standard Terms)
        pursuant to Sections 2.02,  2.03,  2.04 or 4.07 and the amount of any shortfall  deposited in the
        Custodial  Account in connection  with the  substitution  of a Deleted  Mortgage Loan pursuant to
        Section  2.03 or 2.04 during the  preceding  calendar  month  (other  than the  related  Discount
        Fraction of such Stated  Principal  Balance or shortfall  with respect to each Discount  Mortgage
        Loan); and

(3)     the principal portion of all other unscheduled  collections (other than Principal  Prepayments in
        Full  and  Curtailments  and  amounts  received  in  connection  with a Cash  Liquidation  or REO
        Disposition  of a  Mortgage  Loan  described  in  Section  4.02(a)(ii)(Y)(2)(B)  of  this  Series
        Supplement,  including  without  limitation  Insurance  Proceeds,  Liquidation  Proceeds  and REO
        Proceeds) including Subsequent Recoveries received during the preceding calendar month (or deemed
        to have been so received in accordance  with Section 3.07(b) of the Standard Terms) to the extent
        applied by the Master  Servicer as recoveries of principal of the related  Mortgage Loan pursuant
        to Section 3.14 of the Standard Terms (other than the related Discount  Fraction of the principal
        portion of such unscheduled collections, with respect to each Discount Mortgage Loan);

(B)     with respect to each Mortgage Loan for which a Cash  Liquidation  or a REO  Disposition  occurred
        during  the  preceding  calendar  month (or was deemed to have  occurred  during  such  period in
        accordance  with Section  3.07(b) of the Standard Terms) and did not result in any Excess Special
        Hazard Losses,  Excess Fraud Losses,  Excess Bankruptcy Losses or Extraordinary Losses, an amount
        equal to the  lesser of (a) the Senior  Percentage  for such  Distribution  Date times the Stated
        Principal  Balance of such Mortgage Loan (other than the related Discount Fraction of such Stated
        Principal  Balance,  with respect to each Discount Mortgage Loan) and (b) the Senior  Accelerated
        Distribution  Percentage for such  Distribution  Date times the related  unscheduled  collections
        (including without limitation  Insurance Proceeds,  Liquidation Proceeds and REO Proceeds) to the
        extent  applied by the Master  Servicer as recoveries  of principal of the related  Mortgage Loan
        pursuant  to Section  3.14 of the  Standard  Terms (in each case  other than the  portion of such
        unscheduled  collections,  with  respect  to  a  Discount  Mortgage  Loan,  included  in  Section
        4.02(b)(i)(C) of this Series Supplement);

(C)     the Senior Accelerated  Distribution Percentage for such Distribution Date times the aggregate of
        all Principal  Prepayments  in Full received in the related  Prepayment  Period and  Curtailments
        received in the  preceding  calendar  month  (other than the  related  Discount  Fraction of such
        Principal Prepayments in Full and Curtailments, with respect to each Discount Mortgage Loan);

(D)      any Excess Subordinate Principal Amount for such Distribution Date;

(E)     any amounts described in subsection (ii)(Y), clauses (A), (B) and (C) of this Section 4.02(a), as
        determined for any previous  Distribution  Date, which remain unpaid after application of amounts
        previously  distributed  pursuant  to this  clause (E) to the extent  that such  amounts  are not
        attributable to Realized Losses which have been allocated to the Subordinate Certificates; minus

(F)     the  Capitalization  Reimbursement  Amount for such  Distribution  Date,  other than the  related
        Discount  Fraction  of any  portion  of that  amount  related  to each  Discount  Mortgage  Loan,
        multiplied by a fraction,  the numerator of which is the Senior  Principal  Distribution  Amount,
        without  giving  effect  to this  clause  (F),  and the  denominator  of  which is the sum of the
        principal  distribution  amounts  for all  Classes  of  Certificates  other  than the  Class  A-P
        Certificates,  without  giving  effect to any  reductions  for the  Capitalization  Reimbursement
        Amount;

(iii)    if the Certificate  Principal  Balances of the Subordinate  Certificates have not been reduced to
         zero,  to the Master  Servicer or a  Sub-Servicer,  by  remitting  for  deposit to the  Custodial
         Account,  to the  extent  of and in  reimbursement  for any  Advances  or  Sub-Servicer  Advances
         previously  made with respect to any Mortgage Loan or REO Property which remain  unreimbursed  in
         whole or in part following the Cash  Liquidation or REO  Disposition of such Mortgage Loan or REO
         Property,  minus any such Advances that were made with respect to  delinquencies  that ultimately
         constituted  Excess Special  Hazard  Losses,  Excess Fraud Losses,  Excess  Bankruptcy  Losses or
         Extraordinary Losses;

(iv)     to the Holders of the Class M-1 Certificates,  the Accrued Certificate  Interest thereon for such
         Distribution  Date,  plus any Accrued  Certificate  Interest  thereon  remaining  unpaid from any
         previous Distribution Date, except as provided below;

(v)      to the Holders of the Class M-1  Certificates,  an amount equal to (x) the Subordinate  Principal
         Distribution  Amount for such Class of Certificates  for such  Distribution  Date,  minus (y) the
         amount of any Class A-P Collection  Shortfalls  for such  Distribution  Date or remaining  unpaid
         for all previous  Distribution  Dates, to the extent the amounts available pursuant to clause (x)
         of Sections  4.02(a)(vii),  (ix),  (xi),  (xiii),  (xiv) and (xv) of this Series  Supplement  are
         insufficient  therefore,  applied in reduction of the Certificate  Principal Balance of the Class
         M-1 Certificates;

(vi)     to the Holders of the Class M-2 Certificates,  the Accrued Certificate  Interest thereon for such
         Distribution  Date,  plus any Accrued  Certificate  Interest  thereon  remaining  unpaid from any
         previous Distribution Date, except as provided below;

(vii)    to the Holders of the Class M-2  Certificates,  an amount equal to (x) the Subordinate  Principal
         Distribution  Amount for such Class of Certificates  for such  Distribution  Date,  minus (y) the
         amount of any Class A-P Collection  Shortfalls  for such  Distribution  Date or remaining  unpaid
         for all previous  Distribution  Dates, to the extent the amounts available pursuant to clause (x)
         of  Sections   4.02(a)(ix),   (xi),  (xiii),  (xiv)  and  (xv)  of  this  Series  Supplement  are
         insufficient  therefore,  applied in reduction of the Certificate  Principal Balance of the Class
         M-2 Certificates;

(viii)   to the Holders of the Class M-3 Certificates,  the Accrued Certificate  Interest thereon for such
         Distribution  Date,  plus any Accrued  Certificate  Interest  thereon  remaining  unpaid from any
         previous Distribution Date, except as provided below;

(ix)     to the Holders of the Class M-3  Certificates,  an amount equal to (x) the Subordinate  Principal
         Distribution  Amount  for such Class of  Certificates  for such  Distribution  Date minus (y) the
         amount of any Class A-P Collection  Shortfalls  for such  Distribution  Date or remaining  unpaid
         for all previous  Distribution  Dates, to the extent the amounts available pursuant to clause (x)
         of Sections  4.02(a)(xi),  (xiii),  (xiv) and (xv) of this  Series  Supplement  are  insufficient
         therefore,  applied  in  reduction  of  the  Certificate  Principal  Balance  of  the  Class  M-3
         Certificates;

(x)      to the Holders of the Class B-1 Certificates,  the Accrued Certificate  Interest thereon for such
         Distribution  Date,  plus any Accrued  Certificate  Interest  thereon  remaining  unpaid from any
         previous Distribution Date, except as provided below;

(xi)     to the Holders of the Class B-1  Certificates,  an amount equal to (x) the Subordinate  Principal
         Distribution  Amount  for such Class of  Certificates  for such  Distribution  Date minus (y) the
         amount of any Class A-P Collection  Shortfalls  for such  Distribution  Date or remaining  unpaid
         for all previous  Distribution  Dates, to the extent the amounts available pursuant to clause (x)
         of Sections  4.02(a)(xiii),  (xiv) and (xv) of this Series Supplement are insufficient therefore,
         applied in reduction of the Certificate Principal Balance of the Class B-1 Certificates;

(xii)    to the Holders of the Class B-2 Certificates,  the Accrued Certificate  Interest thereon for such
         Distribution  Date,  plus any Accrued  Certificate  Interest  thereon  remaining  unpaid from any
         previous Distribution Date, except as provided below;

(xiii)   to the Holders of the Class B-2  Certificates,  an amount equal to (x) the Subordinate  Principal
         Distribution  Amount  for such Class of  Certificates  for such  Distribution  Date minus (y) the
         amount of any Class A-P Collection  Shortfalls  for such  Distribution  Date or remaining  unpaid
         for all previous  Distribution  Dates, to the extent the amounts available pursuant to clause (x)
         of Sections 4.02(a)(xiv) and (xv) of this Series Supplement are insufficient  therefore,  applied
         in reduction of the Certificate Principal Balance of the Class B-2 Certificates;

(xiv)    to the Holders of the Class B-3  Certificates,  an amount  equal to (x) the  Accrued  Certificate
         Interest  thereon for such  Distribution  Date,  plus any Accrued  Certificate  Interest  thereon
         remaining unpaid from any previous  Distribution  Date,  except as provided below,  minus (y) the
         amount of any Class A-P Collection  Shortfalls  for such  Distribution  Date or remaining  unpaid
         for all previous  Distribution  Dates, to the extent the amounts available pursuant to clause (x)
         of Section 4.02(a)(xv) of this Series Supplement are insufficient therefore;

(xv)     to the Holders of the Class B-3  Certificates,  an amount equal to (x) the Subordinate  Principal
         Distribution  Amount  for such Class of  Certificates  for such  Distribution  Date minus (y) the
         amount of any Class A-P Collection  Shortfalls  for such  Distribution  Date or remaining  unpaid
         for all previous  Distribution Dates,  applied in reduction of the Certificate  Principal Balance
         of the Class B-3 Certificates;

(xvi)    to the  Senior  Certificates,  in the  priority  set  forth in  Section  4.02(b)  of this  Series
         Supplement,  the  portion,  if any, of the  Available  Distribution  Amount  remaining  after the
         foregoing  distributions,  applied to reduce the  Certificate  Principal  Balances of such Senior
         Certificates,  but in no event more than the aggregate of the outstanding  Certificate  Principal
         Balances  of  each  such  Class  of  Senior  Certificates,  and  thereafter,  to  each  Class  of
         Subordinate  Certificates  then outstanding  beginning with such Class with the Highest Priority,
         any portion of the Available  Distribution  Amount remaining after the Senior  Certificates  have
         been  retired,  applied  to reduce  the  Certificate  Principal  Balance  of each  such  Class of
         Subordinate  Certificates,  but in no event  more  than  the  outstanding  Certificate  Principal
         Balance of each such Class of Subordinate Certificates; and

(xvii)   to the Class R-II Certificates, the balance, if any, of the Available Distribution Amount.

         Notwithstanding  the  foregoing,  on  any  Distribution  Date,  with  respect  to  the  Class  of
Subordinate  Certificates  outstanding on such Distribution Date with the Lowest Priority, or in the event
the Subordinate  Certificates are no longer  outstanding,  the Senior  Certificates,  Accrued  Certificate
Interest thereon remaining unpaid from any previous  Distribution  Date will be distributable  only to the
extent that (1) a shortfall in the amounts available to pay Accrued  Certificate  Interest on any Class of
Certificates results from an interest rate reduction in connection with a Servicing  Modification,  or (2)
such unpaid Accrued  Certificate  Interest was attributable to interest shortfalls relating to the failure
of the Master  Servicer to make any required  Advance,  or the  determination  by the Master Servicer that
any proposed  Advance would be a  Nonrecoverable  Advance with respect to the related  Mortgage Loan where
such Mortgage Loan has not yet been the subject of a Cash  Liquidation  or REO  Disposition or the related
Liquidation  Proceeds,  Insurance  Proceeds  and  REO  Proceeds  have  not  yet  been  distributed  to the
Certificateholders.

(b)      Distributions of principal on the Senior  Certificates on each  Distribution Date occurring prior
to the Credit Support Depletion Date will be made as follows:

(i)      to the Class A-P  Certificates,  until the  Certificate  Principal  Balance thereof is reduced to
         zero, an amount (the "Class A-P Principal Distribution Amount") equal to the aggregate of:

(A)     the related Discount  Fraction of the principal  portion of each Monthly Payment on each Discount
        Mortgage  Loan due during the  related  Due  Period,  whether or not  received on or prior to the
        related  Determination  Date, minus the Discount Fraction of the principal portion of any related
        Debt Service Reduction which together with other Bankruptcy Losses exceeds the Bankruptcy Amount;

(B)     the related  Discount  Fraction of the principal  portion of all unscheduled  collections on each
        Discount Mortgage Loan received during the preceding  calendar month or, in the case of Principal
        Prepayments  in Full,  during the  related  Prepayment  Period  (other than  amounts  received in
        connection with a Cash  Liquidation or REO  Disposition of a Discount  Mortgage Loan described in
        clause (C) below), including Principal Prepayments in Full,  Curtailments,  Subsequent Recoveries
        and repurchases  (including  deemed  repurchases  under Section 3.07(b) of the Standard Terms) of
        Discount  Mortgage  Loans (or, in the case of a  substitution  of a Deleted  Mortgage  Loan,  the
        Discount Fraction of the amount of any shortfall deposited in the Custodial Account in connection
        with such substitution);

(C)     in connection with the Cash  Liquidation or REO Disposition of a Discount  Mortgage Loan that did
        not result in any Excess Special Hazard Losses,  Excess Fraud Losses, Excess Bankruptcy Losses or
        Extraordinary  Losses,  an amount equal to the lesser of (1) the applicable  Discount Fraction of
        the  Stated  Principal  Balance  of  such  Discount  Mortgage  Loan  immediately  prior  to  such
        Distribution  Date and (2) the aggregate amount of the collections on such Discount Mortgage Loan
        to the extent applied as recoveries of principal;

(D)     any amounts  allocable to principal for any previous  Distribution  Date (calculated  pursuant to
        clauses (A) through (C) above) that remain undistributed; and

(E)     the amount of any Class A-P Collection  Shortfalls for such  Distribution  Date and the amount of
        any Class A-P Collection  Shortfalls  remaining unpaid for all previous  Distribution  Dates, but
        only to the extent of the Eligible Funds for such Distribution Date; minus

(F)     the related Discount Fraction of the portion of the Capitalization  Reimbursement Amount for such
        Distribution Date, if any, related to each Discount Mortgage Loan; and

(ii)     the Senior Principal Distribution Amount shall be distributed concurrently as follows:

(A)     first,  to the  Class  R-I and Class  R-II  Certificates,  pro rata,  in  accordance  with  their
        respective Certificate Principal Balances,  until the Certificate Principal Balances thereof have
        been reduced to zero;

(B)     second,  to the Class A-4,  Class A-7 and Class A-8  Certificates,  pro rata, in accordance  with
        their  respective  Certificate  Principal  Balances,  an amount up to the Lockout Amount for that
        Distribution Date, until the Certificate Principal Balances thereof have been reduced to zero;

(C)     third, the lesser of (i) the balance of the Senior Principal  Distribution Amount remaining after
        the  distributions,  if any,  described  in  Section  4.02(b)(ii)(B)  above  and (ii) the  amount
        necessary to cause the aggregate Certificate Principal Balance of the Class A-5, Class A-6, Class
        A-10, Class A-11,  Class A-12, Class A-13, Class A-14, Class A-15 and Class A-16  Certificates to
        equal their Aggregate Planned  Principal Balance for that Distribution  Date, will be distributed
        concurrently as follows:

                                        (1) 84.6346438350%    of   the   amount   described   in   Section
                              4.02(b)(ii)(C)  will be distributed to the Class A-5, Class A-6, Class A-10,
                              Class A-11, Class A-15 and Class A-16 Certificates,  pro rata, in accordance
                              with their respective  Certificate Principal Balance,  until the Certificate
                              Principal Balances thereof have been reduced to zero; and

                                        (2) 15.3653561650%    of   the   amount   described   in   Section
                              4.02(b)(ii)(C) will be distributed in the following manner and priority:

                                            (a)      first,   to   the   Class   A-12   and   Class   A-13
                                            Certificates,  pro rata, in accordance  with their  respective
                                            Certificate   Principal   Balance,   until   the   Certificate
                                            Principal Balances thereof have been reduced to zero; and

                                            (b)      second,  to the Class  A-14  Certificates,  until the
                                            Certificate  Principal  Balance  thereof  has been  reduced to
                                            zero;

(D)     fourth,  to the  Class  A-1  Certificates,  an amount  up to the  amount  necessary  to cause the
        Certificate  Principal  Balance  thereof  to  equal  its  Targeted  Principal  Balance  for  that
        Distribution Date, until the Certificate Principal Balance thereof has been reduced to zero;

(E)     fifth, to the Class A-3  Certificates,  until the Certificate  Principal Balance thereof has been
        reduced to zero;

(F)     sixth, to the Class A-1 Certificates,  without regard to its Targeted  Principal Balance for that
        Distribution Date, until the Certificate Principal Balance thereof has been reduced to zero;

(G)     seventh, to the Class A-17 Certificates, until the Certificate Principal Balance thereof has been
        reduced to zero;

(H)     eighth,   the  balance  of  the  Senior  Principal   Distribution   Amount  remaining  after  the
        distributions, if any, described in Section 4.02(b)(ii)(G) above (without regard to the Aggregate
        Planed  Principal  Balance of the Class A-5, Class A-6, Class A-10, Class A-11, Class A-12, Class
        A-13, Class A-14, Class A-15 and Class A-16  Certificates),  will be distributed  concurrently as
        follows:

                                        (1) 84.6346438350%    of   the   amount   described   in   Section
                              4.02(b)(ii)(H)  will be distributed to the Class A-5, Class A-6, Class A-10,
                              Class A-11, Class A-15 and Class A-16 Certificates,  pro rata, in accordance
                              with their respective  Certificate Principal Balance,  until the Certificate
                              Principal Balances thereof have been reduced to zero; and

                                        (2) 15.3653561650%    of   the   amount   described   in   Section
                              4.02(b)(ii)(H) will be distributed in the following manner and priority:

                                            (a)      first,   to   the   Class   A-12   and   Class   A-13
                                            Certificates,  pro rata, in accordance  with their  respective
                                            Certificate   Principal   Balance,   until   the   Certificate
                                            Principal Balances thereof have been reduced to zero; and

                                            (b)      second,  to the Class  A-14  Certificates,  until the
                                            Certificate  Principal  Balance  thereof  has been  reduced to
                                            zero;

(I)     ninth, to the Class A-9  Certificates,  until the Certificate  Principal Balance thereof has been
        reduced to zero; and

(J)     tenth, to the Class A-4, Class A-7 and Class A-8 Certificates, pro rata, in accordance with their
        respective  Certificate  Principal  Balances  and without  regard to the Lockout  Amount for that
        Distribution Date, until the Certificate Principal Balances thereof have been reduced to zero.

(c)      On or after the occurrence of the Credit  Support  Depletion  Date,  all  priorities  relating to
distributions  as described in Section  4.02(b) of this Series  Supplement  in respect of principal  among
the Senior  Certificates  (other than the Class A-P Certificates)  will be disregarded,  and (i) an amount
equal  to  the  Discount  Fraction  of  the  principal  portion  of  scheduled  payments  and  unscheduled
collections  received or advanced in respect of the Discount  Mortgage  Loans minus the Discount  Fraction
of the portion of the Capitalization  Reimbursement  Amount for such Distribution Date will be distributed
to the Class A-P Certificates,  (ii) the Senior Principal  Distribution  Amount will be distributed to the
remaining Senior  Certificates  (other than the Class A-P  Certificates) pro rata in accordance with their
respective  outstanding  Certificate  Principal  Balances  and (iii)  the  amount  set  forth in  Section
4.02(a)(i) herein will be distributed as set forth therein.

(d)      After the  reduction of the  Certificate  Principal  Balances of the Senior  Certificates  (other
than the Class A-P  Certificates)  to zero but prior to the  Credit  Support  Depletion  Date,  the Senior
Certificates  (other than the Class A-P  Certificates)  will be entitled  to no further  distributions  of
principal  thereon and the Available  Distribution  Amount will be paid solely to the holders of the Class
A-P Certificates,  Class A-V Certificates,  Class M Certificates and Class B Certificates, in each case as
described herein.

(e)      In addition to the  foregoing  distributions,  with  respect to any  Subsequent  Recoveries,  the
Master  Servicer  shall deposit such funds into the Custodial  Account  pursuant to Section  3.07(b)(iii).
If, after taking into account such Subsequent  Recoveries,  the amount of a Realized Loss is reduced,  the
amount of such  Subsequent  Recoveries will be applied to increase the  Certificate  Principal  Balance of
the Class of  Subordinate  Certificates  with the Highest  Priority to which Realized  Losses,  other than
Excess Bankruptcy  Losses,  Excess Fraud Losses,  Excess Special Hazard Losses and  Extraordinary  Losses,
have been  allocated,  but not by more than the amount of Realized  Losses  previously  allocated  to that
Class of  Certificates  pursuant to Section 4.05. The amount of any remaining  Subsequent  Recoveries will
be applied to  increase  the  Certificate  Principal  Balance of the Class of  Certificates  with the next
Lower  Priority,  up to the  amount  of  such  Realized  Losses  previously  allocated  to that  Class  of
Certificates  pursuant to Section 4.05.  Any remaining  Subsequent  Recoveries  will in turn be applied to
increase the Certificate  Principal  Balance of the Class of Certificates  with the next Lower Priority up
to the amount of such  Realized  Losses  previously  allocated to that Class of  Certificates  pursuant to
Section 4.05,  and so on. Holders of such  Certificates  will not be entitled to any payment in respect of
Accrued  Certificate  Interest on the amount of such increases for any Interest  Accrual Period  preceding
the  Distribution  Date on which  such  increase  occurs.  Any such  increases  shall  be  applied  to the
Certificate  Principal  Balance  of each  Certificate  of such  Class in  accordance  with its  respective
Percentage Interest.

(f)      On each  Distribution  Date, the Trustee will first transfer to the Certificate  Account and then
distribute  to the Class A-1  Certificates  any amounts on deposit in the Reserve  Fund in an amount up to
the Yield Supplement Amount for such Distribution Date.

(g)      Each  distribution with respect to a Book-Entry  Certificate shall be paid to the Depository,  as
Holder  thereof,  and the  Depository  shall be  solely  responsible  for  crediting  the  amount  of such
distribution  to the accounts of its Depository  Participants  in accordance  with its normal  procedures.
Each  Depository  Participant  shall be responsible  for disbursing  such  distribution to the Certificate
Owners that it  represents  and to each  indirect  participating  brokerage  firm (a  "brokerage  firm" or
"indirect  participating  firm") for which it acts as agent.  Each brokerage firm shall be responsible for
disbursing  funds to the  Certificate  Owners that it  represents.  None of the Trustee,  the  Certificate
Registrar,  the  Company  or the  Master  Servicer  shall  have any  responsibility  therefore  except  as
otherwise provided by this Series Supplement or applicable law.

(h)      Except as otherwise  provided in Section 9.01, if the Master  Servicer  anticipates  that a final
distribution  with respect to any Class of Certificates  will be made on a future  Distribution  Date, the
Master  Servicer  shall,  no later than 40 days prior to such final  distribution,  notify the Trustee and
the  Trustee  shall,  not  earlier  than the 15th day and not later  than the 25th day of the  month  next
preceding the month of such final distribution,  distribute,  or cause to be distributed to each Holder of
such Class of  Certificates  a notice to the  effect  that:  (i) the  Trustee  anticipates  that the final
distribution  with respect to such Class of Certificates  will be made on such  Distribution Date but only
upon  presentation  and  surrender  of such  Certificates  at the office of the  Trustee  or as  otherwise
specified  therein,  and (ii) no interest shall accrue on such  Certificates from and after the end of the
related  Interest  Accrual  Period.  In the event that  Certificateholders  required  to  surrender  their
Certificates  pursuant to Section 9.01(c) do not surrender their Certificates for final cancellation,  the
Trustee  shall cause funds  distributable  with  respect to such  Certificates  to be  withdrawn  from the
Certificate  Account and credited to a separate escrow account for the benefit of such  Certificateholders
as provided in Section 9.01(d).

(i)      On each  Distribution  Date  preceding the related  Accretion  Termination  Date for any Class of
Accrual  Certificates,  an amount  equal to the  Accrued  Certificate  Interest  that would  otherwise  be
distributed  to such Class of Accrual  Certificates  will be added to the  Certificate  Principal  Balance
thereof and will be  distributed  to the holders of the related Class of Accretion  Directed  Certificates
and  such  Class  of  Accrual   Certificates  as   distributions   of  principal   pursuant  to  Section
4.02(a)(ii)(Y)(1)  in reduction of the Certificate  Principal  Balances thereof.  The amount that is added
to the Certificate  Principal  Balance of any of the Accrual  Certificates  will accrue interest at a rate
of 6.00% per annum.  On each  Distribution  Date on or after the related  Accretion  Termination  Date for
any Class of  Accrual  Certificates,  the entire  Accrued  Certificate  Interest  on such Class of Accrual
Certificates  for such date will be payable to the  holders  of such  Class of  Accrual  Certificates,  as
interest.

Section 4.03      Statements  to  Certificateholders;   Statements  to  Rating  Agencies;  Exchange  Act
                           Reporting.  (See Section 4.03 of the Standard Terms and Exhibit Three hereto)

Section 4.04      Distribution  of  Reports  to the  Trustee  and the  Company;  Advances  by the  Master
                           Servicer.  (See Section 4.04 of the Standard Terms)

Section 4.05      Allocation of Realized Losses.

         Prior to each  Distribution  Date,  the  Master  Servicer  shall  determine  the total  amount of
Realized Losses, if any, that resulted from any Cash  Liquidation,  Servicing  Modification,  Debt Service
Reduction,  Deficient  Valuation or REO Disposition that occurred during the related Prepayment Period or,
in the case of a Servicing  Modification  that  constitutes a reduction of the interest rate on a Mortgage
Loan,  the amount of the reduction in the interest  portion of the Monthly  Payment due during the related
Due  Period.  The amount of each  Realized  Loss  shall be  evidenced  by an  Officers'  Certificate.  All
Realized Losses, other than Excess Special Hazard Losses,  Extraordinary  Losses, Excess Bankruptcy Losses
or Excess Fraud Losses,  shall be allocated as follows:  first,  to the Class B-3  Certificates  until the
Certificate  Principal  Balance thereof has been reduced to zero;  second,  to the Class B-2  Certificates
until the  Certificate  Principal  Balance  thereof  has been  reduced  to zero;  third,  to the Class B-1
Certificates  until the Certificate  Principal  Balance thereof has been reduced to zero;  fourth,  to the
Class M-3 Certificates  until the Certificate  Principal  Balance thereof has been reduced to zero; fifth,
to the Class M-2 Certificates  until the Certificate  Principal  Balance thereof has been reduced to zero;
sixth, to the Class M-1 Certificates  until the Certificate  Principal Balance thereof has been reduced to
zero;  and,  thereafter,  if any such Realized  Losses are on a Discount  Mortgage  Loan, to the Class A-P
Certificates  in an amount  equal to the  Discount  Fraction of the  principal  portion  thereof,  and the
remainder of such Realized  Losses on the Discount  Mortgage  Loans and the entire amount of such Realized
Losses on  Non-Discount  Mortgage Loans will be allocated  among all the Senior  Certificates  (other than
the Class A-V Certificates and Class A-P  Certificates) in the case of the principal  portion of such loss
on a pro rata basis and among all of the Senior  Certificates  (other than the Class A-P  Certificates) in
the case of the  interest  portion  of such  loss on a pro  rata  basis,  as  described  below;  provided,
however,  that (i) such  Realized  Losses  otherwise  allocable  to the  Class  A-1  Certificates  will be
allocated  to the  Class  A-8  Certificates  until  the  Certificate  Principal  Balance  of the Class A-8
Certificates  has been reduced to zero,  (ii) such Realized  Losses  otherwise  allocable to the Class A-5
Certificates  will be allocated,  first, to the Class A-6  Certificates  until the  Certificate  Principal
Balance of the Class A-6 Certificates has been reduced to zero,  provided,  that, the principal portion of
any such  Realized  Losses  allocable  to the Class A-6  Certificates  will be  limited to a maximum of an
amount  equal  to the  lesser  of (a)  64.88%  of the  Certificate  Principal  Balance  of the  Class  A-6
Certificates  immediately  prior to that  Distribution  Date and (b)  $1,875,000  less any  portion of the
Class A-5  Certificates'  allocable  share of Realized Losses  allocated to the Class A-6  Certificates on
prior  Distribution  Dates, and, second, to the Class A-16  Certificates  until the Certificate  Principal
Balance of the Class A-16  Certificates  has been reduced to zero,  (iii) such Realized  Losses  otherwise
allocable to the Class A-10  Certificates  will be allocated,  first, to the Class A-6 Certificates  until
the  Certificate  Principal  Balance of the Class A-6  Certificates  has been  reduced to zero,  provided,
that, the principal  portion of any such Realized Losses allocable to the Class A-6  Certificates  will be
limited to a maximum of an amount equal to the lesser of (a) 32.44% of the Certificate  Principal  Balance
of the Class A-6  Certificates  immediately  prior to that  Distribution  Date and (b)  $937,500  less any
portion of the Class A-10  Certificates'  allocable  share of Realized  Losses  allocated to the Class A-6
Certificates  on prior  Distribution  Dates,  and,  second,  to the  Class  A-11  Certificates  until  the
Certificate  Principal  Balance  of the  Class  A-11  Certificates  has been  reduced  to zero,  (iv) such
Realized  Losses  otherwise  allocable to the Class A-11  Certificates  will be allocated to the Class A-6
Certificates  until the Certificate  Principal  Balance of the Class A-6  Certificates has been reduced to
zero,  provided,  that,  the  principal  portion of any such  Realized  Losses  allocable to the Class A-6
Certificates  will be  limited  to a  maximum  of an  amount  equal  to the  lesser  of (x)  2.68%  of the
Certificate  Principal  Balance of the Class A-6 Certificates  immediately prior to that Distribution Date
and (y)  $77,500  less any portion of the Class A-11  Certificates'  allocable  share of  Realized  Losses
allocated  to the  Class  A-6  Certificates  on prior  Distribution  Dates  and (z) such  Realized  Losses
otherwise  allocable  to the Class A-12  Certificates  will be  allocated  to the Class A-13  Certificates
until the Certificate Principal Balance of the Class A-13 Certificates has been reduced to zero.

         On any  Distribution  Date,  Realized  Losses  will  be  allocated  as  set  forth  herein  after
distributions of principal on the Certificates as set forth herein.

         As used  herein,  an  allocation  of a  Realized  Loss on a "pro  rata  basis"  among two or more
specified  Classes of Certificates  means an allocation on a pro rata basis,  among the various Classes so
specified,  to each  such  Class  of  Certificates  on the  basis of their  then  outstanding  Certificate
Principal  Balances prior to giving effect to  distributions to be made on such  Distribution  Date in the
case of the principal  portion of a Realized  Loss or based on the Accrued  Certificate  Interest  thereon
payable on such  Distribution  Date (without  regard to any  Compensating  Interest for such  Distribution
Date)  in the  case of an  interest  portion  of a  Realized  Loss;  provided  that  for the  purposes  of
determining  "pro rata",  the  Certificate  Principal  Balance of each class of the  Accrual  Certificates
shall be deemed to be the  lesser of (a) the  related  Certificate  Principal  Balance  thereof  as of the
Closing Date or (b) the related  Certificate  Principal  Balance thereof as of such date of determination.
Except as provided in the following  sentence,  any allocation of the principal portion of Realized Losses
(other  than  Debt  Service  Reductions)  to a  Class  of  Certificates  shall  be made  by  reducing  the
Certificate  Principal  Balance thereof by the amount so allocated,  which  allocation  shall be deemed to
have  occurred on such  Distribution  Date;  provided  that no such  reduction  shall reduce the aggregate
Certificate  Principal  Balance of the Certificates  below the aggregate  Stated Principal  Balance of the
Mortgage  Loans.  Any  allocation  of the  principal  portion of Realized  Losses (other than Debt Service
Reductions) to the Subordinate  Certificates  then  outstanding  with the Lowest Priority shall be made by
operation of the  definition  of  "Certificate  Principal  Balance" and by operation of the  provisions of
Section  4.02(a).  Allocations of the interest  portions of Realized  Losses (other than any interest rate
reduction  resulting from a Servicing  Modification)  shall be made in proportion to the amount of Accrued
Certificate  Interest  and by  operation  of the  definition  of  "Accrued  Certificate  Interest"  and by
operation of the provisions of Section  4.02(a).  Allocations  of the interest  portion of a Realized Loss
resulting from an interest rate  reduction in connection  with a Servicing  Modification  shall be made by
operation of the  provisions of Section  4.02(a).  Allocations  of the  principal  portion of Debt Service
Reductions  shall be made by operation of the provisions of Section  4.02(a).  All Realized Losses and all
other losses  allocated to a Class of Certificates  hereunder will be allocated among the  Certificates of
such Class in proportion to the Percentage  Interests  evidenced thereby;  provided that if any Subclasses
of the Class A-V  Certificates  have been issued  pursuant to Section  5.01(c),  such Realized  Losses and
other  losses  allocated  to the Class A-V  Certificates  shall be  allocated  among  such  Subclasses  in
proportion to the respective  amounts of Accrued  Certificate  Interest payable on such  Distribution Date
that would have resulted absent such reductions.

Section 4.06      Reports of  Foreclosures  and  Abandonment of Mortgaged  Property.  (See Section 4.06 of
                           the Standard Terms)

Section 4.07      Optional  Purchase of  Defaulted  Mortgage  Loans.  (See  Section  4.07 of the  Standard
                           Terms)

Section 4.08      Surety Bond.  (See Section 4.08 of the Standard Terms)

Section 4.09      The Yield Maintenance Agreement.

(a)      On the Closing Date,  the Trustee is hereby  directed to enter into, on behalf of the Trust Fund,
the Yield  Maintenance  Agreement for the benefit of the Class A-1 Certificates with the Yield Maintenance
Agreement Provider.

(b)      The  Trustee  shall  deposit  or cause to be  deposited  any  amount  received  under  the  Yield
Maintenance  Agreement  into  the  Reserve  Fund on the date  such  amount  is  received  from  the  Yield
Maintenance  Agreement  Provider  under the  Yield  Maintenance  Agreement  (including  Yield  Maintenance
Agreement  Termination  Payments,  if any).  All  Yield  Maintenance  Payments  received  under  any Yield
Maintenance  Agreement and amounts on deposit in the Reserve Fund shall be distributed to the  Certificate
Account and then to the Class A-1  Certificates  in an amount up to the Yield  Supplement  Amount for such
Distribution  Date  pursuant  to  Section 4.02(f)   hereof,   whereas,  all  Yield  Maintenance  Agreement
Termination  Payments  received under any of the Yield  Maintenance  Agreements shall be used as set forth
in Section 4.09(c) hereof.  Any amounts  remaining in the Reserve Fund on any Distribution  Date following
the  distribution  described  in Section  4.02(f)  shall remain on deposit in the Reserve Fund and will be
available on any future  Distribution  Date to cover any shortfall between the Yield Supplement Amount and
Yield  Maintenance   Payment,  if  any,  for  such  Distribution  Date.  None  of  the  Yield  Maintenance
Agreement,  Yield  Maintenance  Payments  (including any Yield Maintenance  Termination  Payments) nor the
Reserve Fund constitute a part of any REMIC created hereunder.

(c)      Any amounts on deposit in the Reserve Fund on the  Distribution  Date  immediately  following the
earlier  of (i) the  Distribution  Date in  September  2010 and (ii)  the  date on which  the  Certificate
Principal  Balance of the Class A-1  Certificates is reduced to zero, will be distributed to Credit Suisse
Securities (USA) LLC and will not be available for payment to any holder of the Class A-1 Certificates.

(d)      In the event that the Yield Maintenance Agreement,  or any replacement thereof,  terminates prior
to the  Distribution  Date in  September  2010,  the  Master  Servicer,  but at no  expense  to the Master
Servicer,  on  behalf  of the  Trustee,  to the  extent  that  the  termination  value  under  such  Yield
Maintenance  Agreement is sufficient  therefore and only to the extent of the Yield Maintenance  Agreement
Termination Payment received from the Yield Maintenance  Agreement  Provider,  shall (i) cause a new yield
maintenance  provider to assume the obligations of such terminated yield  maintenance  agreement  provider
or  (ii) cause  a new yield  maintenance  agreement  provider  to enter  into a new  interest  rate  yield
maintenance  agreement with the Trust Fund having  substantially  similar terms as those set forth in such
terminated Yield Maintenance  Agreement.  Any Yield  Maintenance  Agreement  Termination  Payment having a
termination  value which is not  sufficient  to comply with clauses (i) and (ii) of this  Section  4.09(c)
shall be deposited into the Reserve Fund and may be distributed  pursuant to Section  4.02(f) and Section
4.09(c) herein.

Section 4.10      Reserve Fund.

(a)      On or before the Closing  Date,  the  Trustee  shall  establish  a Reserve  Fund on behalf of the
Holders of the Class A-1  Certificates.  The Reserve  Fund must be an Eligible  Account.  The Reserve Fund
shall be entitled  "Reserve Fund,  U.S. Bank National  Association,  as Trustee for the benefit of holders
of  Residential  Funding  Mortgage  Securities  I,  Inc.,  Mortgage  Pass-Through   Certificates,   Series
2007-S11".  The Trustee  shall  demand  payment of all money  payable by the Yield  Maintenance  Agreement
Provider  under any of the Yield  Maintenance  Agreements.  The Trustee  shall deposit in the Reserve Fund
all  payments  received  by it from  the  Yield  Maintenance  Agreement  Provider  pursuant  to any  Yield
Maintenance  Agreement.  On each  Distribution  Date, the Trustee shall remit amounts  received by it from
the Yield Maintenance Agreement Provider to the Holders of the Class A-1 Certificates,  as applicable,  in
the manner provided in Section 4.02(f) as it is directed by the Master Servicer.
(b)      The  Reserve  Fund is an  "outside  reserve  fund"  within  the  meaning of  Treasury  Regulation
ss.1.860G-2(h)  and shall be an asset of the Trust Fund but not an asset of any REMIC. The Trustee on behalf
of the Trust shall be the nominal owner of the Reserve  Fund.  Credit  Suisse  Securities  (USA) LLC shall
be the beneficial  owner of the Reserve Fund,  including for federal  income tax purposes,  subject to the
power of the Trustee to distribute  amounts under Sections  4.02(f) and 4.09.  Amounts in the Reserve Fund
shall be held  uninvested  in a trust  account of the  Trustee  with no  liability  for  interest or other
compensation thereon.





--------------------------------------------------------------------------------



ARTICLE V



                                             THE CERTIFICATES

                                  (SEE ARTICLE V OF THE STANDARD TERMS)





--------------------------------------------------------------------------------



ARTICLE VI


                                   THE COMPANY AND THE MASTER SERVICER
                                  (SEE ARTICLE VI OF THE STANDARD TERMS)





--------------------------------------------------------------------------------



ARTICLE VII

                                                 DEFAULT
                                 (SEE ARTICLE VII OF THE STANDARD TERMS)





--------------------------------------------------------------------------------


ARTICLE VIII



                                          CONCERNING THE TRUSTEE
                                 (SEE ARTICLE VIII OF THE STANDARD TERMS)







--------------------------------------------------------------------------------



ARTICLE IX


                           TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES

Section 9.01      Optional Purchase by the Master Servicer of All Certificates; Termination Upon
                           Purchase by the Master Servicer or Liquidation of All Mortgage Loans.

(a)      (See Section 9.01(a) of the Standard Terms)

(b)       (See Section 9.01(b) of the Standard Terms)

(c)      (See Section 9.01(c) of the Standard Terms)

(d)      (See Section 9.01(d) of the Standard Terms)

(e)      (See Section 9.01(e) of the Standard Terms)

(f)      (See Section 9.01(f) of the Standard Terms)

(g)      Upon  termination  of the Trust Fund pursuant to this Section 9.01,  the Trustee on behalf of the
Trust  Fund  shall,  under  documents  prepared  by the  Master  Servicer  or  Holders  of the  Class  A-1
Certificates,  assign without recourse,  representation  or warranty all the right,  title and interest of
the Trustee  and the Trust Fund in and to the Yield  Maintenance  Agreement  to Credit  Suisse  Securities
(USA) LLC.

Section 9.02      Additional Termination Requirements.  (See Section 9.02 of the Standard Terms)

Section 9.03      Termination of Multiple REMICs.  (See Section 9.03 of the Standard Terms).




--------------------------------------------------------------------------------


ARTICLE X


                                             REMIC PROVISIONS

Section 10.01     REMIC Administration.  (See Section 10.01 of the Standard Terms).

Section 10.02     Master Servicer; REMIC Administrator and Trustee Indemnification.  (See Section 10.02
                           of the Standard Terms).

Section 10.03     Designation of REMIC(s).

         The REMIC  Administrator  will make an  election  to treat the entire  segregated  pool of assets
(including  the Mortgage  Loans but excluding the Initial  Monthly  Payment  Fund,  the Yield  Maintenance
Agreement  and the  Reserve  Fund)  described  in the  definition  of  Trust  Fund,  and  subject  to this
Agreement,  as a REMIC  ("REMIC I") and shall make an election  to treat the pool of assets  comprised  of
the  Uncertificated  REMIC I Regular  Interests as a REMIC ("REMIC II"), in each case,  for federal income
tax purposes.

         The  Uncertificated  REMIC I Regular  Interests  will be "regular  interests"  in REMIC I and the
Class R-I  Certificates  will be the sole class of  "residual  interests"  in REMIC I for  purposes of the
REMIC Provisions under the federal income tax law.

         The Class A-1,  Class A-2,  Class A-3,  Class A-4,  Class A-5,  Class A-6,  Class A-7, Class A-8,
Class A-9,  Class  A-10,  Class A-11,  Class  A-12,  Class  A-13,  Class  A-14,  Class  A-15,  Class A-16,
Class A-17,  Class A-P, Class M-1,  Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3  Certificates
and the  Uncertificated  REMIC II Regular  Interests Z, the rights in and to which will be  represented by
the Class A-V Certificates,  will be "regular  interests" in the REMIC II, and the Class R-II Certificates
will be the sole class of "residual  interests"  therein for purposes of the REMIC  Provisions (as defined
in the  Standard  Terms) under  federal  income tax law. On and after the date of issuance of any Subclass
of Class A-V  Certificates  pursuant to Section  5.01(c) of the Standard  Terms,  any such  Subclass  will
represent the  Uncertificated  REMIC I Regular  Interest or Interests Z specified by the initial Holder of
the Class A-V Certificates pursuant to said Section.

Section 10.04     Distributions on the Uncertificated REMIC I Regular Interests Z.

(a)      On each  Distribution  Date the Trustee shall be deemed to distribute to itself, as the holder of
the Uncertificated  REMIC I Regular Interests,  the Uncertificated  REMIC I Regular Interest  Distribution
Amounts in the following order of priority to the extent of the Available  Distribution  Amount reduced by
distributions made to the Class R-I Certificates pursuant to Section 4.02(a):

(i)      Uncertificated  Accrued  Interest  on the  Uncertificated  REMIC I  Regular  Interests  for  such
         Distribution  Date, plus any  Uncertificated  Accrued Interest thereon  remaining unpaid from any
         previous Distribution Date; and

(ii)     In  accordance  with the  priority set forth in  Section 10.04(b),  an amount equal to the sum of
         the amounts in respect of principal  distributable on each Class of Certificates  (other than the
         Class   R-I   Certificates)   under   Section 4.02(a),   as   allocated   thereto   pursuant   to
         Section 4.02(b), (c) and (d).

(b)      The amount described in  Section 10.04(a)(ii)  shall be deemed distributed to (i)  Uncertificated
REMIC I Regular Interest V, (ii) Uncertificated  REMIC I Regular Interest W and (ii) Uncertificated  REMIC
I Regular  Interest Y with the amount to be distributed  allocated among such interests in accordance with
the  priority  assigned to each Related  Class of  Certificates  (other than the Class R-I  Certificates),
respectively,  under Section 4.02(b),  (c) and (d) until the Uncertificated Principal Balance of each such
interest is reduced to zero.

(c)      The portion of the  Uncertificated  REMIC I Regular Interest  Distribution  Amounts  described in
Section 10.04(a)(ii)  shall be deemed  distributed by REMIC I to REMIC II in accordance  with the priority
assigned  to the  REMIC II  Certificates  relative  to that  assigned  to the REMIC I  Certificates  under
Section 4.02(b), (c) and (d).

(d)      In  determining  from  time to time the  Uncertificated  REMIC I  Regular  Interest  Distribution
Amounts and Uncertificated REMIC II Regular Interest Distribution Amounts:

(i)      Realized  Losses  allocated  to the Class A-V  Certificates  under  Section 4.05  shall be deemed
         allocated  to  the  Uncertificated  REMIC  II  Regular  Interests  Z  pro-rata  according  to the
         respective  amounts  of  Uncertificated   Accrued  Interest  that  would  have  accrued  on  such
         Uncertificated  REMIC II Regular  Interests Z for the Distribution Date for which such allocation
         is being made in the absence of such allocation;

(ii)     Realized Losses allocated to the Class A-1 and, Class A-2 Certificates  under  Section 4.05 shall
         be deemed allocated to Uncertificated REMIC I Regular Interest V;

(iii)    Realized  Losses  allocated  to the Class A-P  Certificates  under  Section 4.05  shall be deemed
         allocated to Uncertificated REMIC I Regular Interest W;

(iv)     Realized  Losses  allocated to the Class A-3,  Class A-4,  Class A-5, Class A-6, Class A-7, Class
         A-8, Class A-9, Class A-10,  Class A-11,  Class A-12,  Class A-13,  Class A-14, Class A-15, Class
         A-16,  Class A-17,  Class R-II,  Class M-1,  Class M-2, Class M-3, Class B-1, Class B-2 and Class
         B-3 Certificates under  Section 4.05 shall be deemed allocated to Uncertificated  REMIC I Regular
         Interest Y; and

(v)      Realized Losses  allocated to the  Uncertificated  REMIC II Regular  Interests Z under clause (i)
         above,  shall be deemed allocated,  in each case, to the related  Uncertificated  REMIC I Regular
         Interest Z.

(e)      On each  Distribution  Date the  Trustee  shall be deemed to  distribute  from  REMIC II,  in the
priority set forth in Sections  4.02(a) and (b), to the Holders of each Class of Certificates  (other than
the Class R-I  Certificates) the amounts  distributable  thereon from the  Uncertificated  REMIC I Regular
Interest  Distribution  Amounts  deemed  to  have  been  received  by  REMIC  II from  REMIC I under  this
Section 10.04.  The amounts deemed distributed  hereunder with respect to the Class A-V Certificates shall
be deemed to have been  distributed  in respect of the  Uncertificated  REMIC II  Regular  Interests  Z in
accordance with their respective  Uncertificated REMIC II Regular Interest  Distribution  Amounts, as such
Uncertificated REMIC II Regular Interests Z comprise the Class A-V Certificates.

(f)      Notwithstanding  the deemed  distributions on the  Uncertificated  REMIC I Regular  Interests and
Uncertificated  REMIC II Regular Interests Z described in this Section 10.04,  distributions of funds from
the Certificate Account shall be made only in accordance with Section 4.02.

Section 10.05     Compliance with Withholding Requirements.

         Notwithstanding  any other  provision  of this  Agreement,  the Trustee or any Paying  Agent,  as
applicable,   shall   comply   with  all  federal   withholding   requirements   respecting   payments  to
Certificateholders,  including  interest or original issue discount  payments or advances thereof that the
Trustee or any Paying  Agent,  as  applicable,  reasonably  believes are  applicable  under the Code.  The
consent of  Certificateholders  shall not be required  for such  withholding.  In the event the Trustee or
any Paying  Agent,  as  applicable,  does  withhold any amount from  interest or original  issue  discount
payments or advances thereof to any Certificateholder  pursuant to federal withholding  requirements,  the
Trustee or any Paying Agent, as applicable,  shall indicate the amount withheld to such  Certificateholder
pursuant to the terms of such requirements.




--------------------------------------------------------------------------------


ARTICLE XI


                                         MISCELLANEOUS PROVISIONS

Section 11.01     Amendment.  (See Section 11.01 of the Standard Terms)

Section 11.02     Recordation of Agreement, Counterparts.  (See Section 11.02 of the Standard Terms)

Section 11.03     Limitation on Rights of Certificateholders.  (See Section 11.03 of the Standard Terms)

Section 11.04     Governing Laws.  (See Section 11.04 of the Standard Terms)

Section 11.05     Notices.

         All  demands  and  notices  hereunder  shall be in writing  and shall be deemed to have been duly
given if personally  delivered at or mailed by registered  mail,  postage  prepaid  (except for notices to
the  Trustee  which  shall be deemed  to have been duly  given  only when  received),  to the  appropriate
address  for each  recipient  listed  in the table  below or, in each  case,  such  other  address  as may
hereafter be furnished in writing to the Master Servicer, the Trustee and the Company, as applicable:

               Recipient                                                  Address


Company                                  8400 Normandale Lake Boulevard
                                         Suite 250, Minneapolis, Minnesota 55437,
                                         Attention: President

Master Servicer                          2255 N. Ontario Street, Suite 400
                                         Burbank, California 91504-2130,
                                         Attention: Managing Director/Master Servicing
Trustee                                  U.S. Bank National Association
                                         Mail Code: EP-MN-WS3D
                                         60 Livingston Avenue
                                         St. Paul, Minnesota 55107-2292
                                         Attention:  Structured Finance/RFMSI 2007-S1

Yield Maintenance Agreement Provider     The address set forth in the Yield Maintenance Agreement
Fitch Ratings                            One State Street Plaza
                                         New York, New York  10004

Moody's Investors Service, Inc.          99 Church Street, 4th Floor
                                         New York, New York  10007
Standard & Poor's                        55 Water Street
                                         New York, New York 10041

Any notice required or permitted to be mailed to a  Certificateholder  shall be given by first class mail,
postage  prepaid,  at the  address  of such  Holder as shown in the  Certificate  Register.  Any notice so
mailed  within the time  prescribed in this  Agreement  shall be  conclusively  presumed to have been duly
given, whether or not the Certificateholder receives such notice.

Section 11.06     Required Notices to Rating Agency and Subservicer.  (See Section 11.06 of the Standard
                           Terms)

Section 11.07     Severability of Provisions.  (See Section 11.07 of the Standard Terms)

Section 11.08     Supplemental Provisions for Resecuritization.  (See Section 11.08 of the Standard
                           Terms)

Section 11.09     Allocation of Voting Rights.

         97.0% of all Voting  Rights  shall be allocated  among  Holders of  Certificates,  other than the
Interest Only  Certificates  and the Class R Certificates,  in proportion to the  outstanding  Certificate
Principal  Balances of their respective  Certificates,  1.0% of all Voting Rights shall be allocated among
the Holders of the Class A-V Certificates in accordance with their respective Percentage  Interests,  1.0%
of all Voting  Rights shall be allocated  among the Holders of the Class A-2  Certificates  in  accordance
with their  respective  Percentage  Interests  and 0.50% and 0.50% of all Voting Rights shall be allocated
among the Holders of the Class R-I and Class R-II  Certificates,  respectively,  in accordance  with their
respective Percentage Interests.

Section 11.10     No Petition.  (See Section 11.10 of the Standard Terms).




--------------------------------------------------------------------------------


ARTICLE XII


                                      COMPLIANCE WITH REGULATION AB

                                 (SEE ARTICLE XII OF THE STANDARD TERMS)






--------------------------------------------------------------------------------



         IN WITNESS WHEREOF,  the Company,  the Master Servicer and the Trustee have caused their names to
be signed hereto by their respective  officers  thereunto duly authorized and their respective seals, duly
attested, to be hereunto affixed, all as of the day and year first above written.


[Seal]                                                  RESIDENTIAL FUNDING MORTGAGE
                                                        SECURITIES I, INC.


Attest: ______________________                          By:__________________________
Name: Tim Jacobson                                      Name: Joseph Orning
Title:   Vice President                                 Title:   Vice President

[Seal]                                                  RESIDENTIAL FUNDING COMPANY, LLC



Attest:                                                 By:
Name: Joseph Orning                                     Name: Tim Jacobson
Title:   Associate                                      Title:   Associate

[Seal]                                                  U.S. BANK NATIONAL ASSOCIATION,
                                                        AS TRUSTEE


Attest:                                                 By:
Name:                                                   Name:
Title:                                                  Title:







--------------------------------------------------------------------------------





STATE OF MINNESOTA                 )
                                   ) ss.:
COUNTY OF HENNEPIN                 )

                  On the _____ day of  January,  2007  before me, a notary  public in and for said  State,
personally  appeared  Joseph Orning,  known to me to be a Vice President of Residential  Funding  Mortgage
Securities I, Inc., one of the corporations that executed the within  instrument,  and also known to me to
be the  person  who  executed  it on  behalf  of  said  corporation,  and  acknowledged  to me  that  such
corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate  first above written.

                                                     Notary Public

                                                     ____________________________________

[Notarial Seal]






--------------------------------------------------------------------------------



STATE OF MINNESOTA                 )
                                   ) ss.:
COUNTY OF HENNEPIN                 )

                  On the ____ day of  January,  2007  before  me, a notary  public in and for said  State,
personally  appeared Tim Jacobson,  known to me to be an Associate of Residential  Funding  Company,  LLC,
one of the  corporations  that executed the within  instrument,  and also known to me to be the person who
executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     Notary Public

                                                     ______________________________

[Notarial Seal]






--------------------------------------------------------------------------------



STATE OF MINNESOTA                 )
                                   ) ss.:
COUNTY OF RAMSEY                   )

                  On the ___ day of  January,  2007  before  me, a notary  public  in and for said  State,
personally  appeared  _________________________,  known to me to be an  _________________________  of U.S.
Bank National  Association,  a national banking association that executed the within instrument,  and also
known  to me to be the  person  who  executed  it on  behalf  of said  national  banking  association  and
acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                     Notary Public

                                                     _____________________________

[Notarial Seal]







--------------------------------------------------------------------------------

                                               EXHIBIT ONE

                                          MORTGAGE LOAN SCHEDULE

                                (AVAILABLE FROM THE COMPANY UPON REQUEST)




--------------------------------------------------------------------------------


                                               EXHIBIT TWO

                                      SCHEDULE OF DISCOUNT FRACTIONS

                                (AVAILABLE FROM THE COMPANY UPON REQUEST)

                              Schedule of Discount Fractions

Loan Number  Current Balance  Net Mortgage Rate  Discount Fraction  PO Balance
10811254     $444,000.00      5.845%             2.5833%            $11,470.00
10814230     $444,577.77      5.970%             .5000%             $2,222.89
10821204     $673,068.56      5.970%             .5000%             $3,365.34
10821230     $560,000.00      5.970%             .5000%             $2,800.00
10821252     $768,534.97      5.970%             .5000%             $3,842.67
10821260     $658,744.28      5.970%             .5000%             $3,293.72
10821300     $524,489.73      5.845%             2.5833%            $13,549.32
10821314     $585,384.10      5.970%             .5000%             $2,926.92
10821318     $574,454.42      5.970%             .5000%             $2,872.27
10821330     $550,000.00      5.970%             .5000%             $2,750.00
10821336     $481,839.85      5.595%             6.7500%            $32,524.19
10821380     $607,850.00      5.470%             8.8333%            $53,693.42
10821384     $289,211.80      5.720%             4.6667%            $13,496.55
10821420     $241,303.73      5.595%             6.7500%            $16,288.00
10823280     $479,144.94      5.970%             .5000%             $2,395.72
10826128     $900,000.00      5.970%             .5000%             $4,500.00
10826138     $1,000,000.00    5.845%             2.5833%            $25,833.33
10828826     $572,000.00      5.970%             .5000%             $2,860.00
10828834     $818,150.00      5.720%             4.6667%            $38,180.33
10830338     $244,298.95      5.970%             .5000%             $1,221.49
10830348     $558,750.00      5.845%             2.5833%            $14,434.38
10831076     $250,000.00      5.970%             .5000%             $1,250.00
10831092     $681,900.00      5.220%             13.0000%           $88,647.00
10835994     $243,950.00      5.970%             .5000%             $1,219.75
10836970     $318,897.13      5.970%             .5000%             $1,594.49
10839572     $1,479,200.00    5.970%             .5000%             $7,396.00
10839578     $448,000.00      5.470%             8.8333%            $39,573.33
10839580     $1,422,000.00    5.845%             2.5833%            $36,735.00
10839602     $909,300.00      5.970%             .5000%             $4,546.50
10839606     $500,000.00      5.470%             8.8333%            $44,166.67
10839614     $1,000,000.00    5.970%             .5000%             $5,000.00
10840354     $656,000.00      5.845%             2.5833%            $16,946.67
10840376     $727,000.00      5.970%             .5000%             $3,635.00
10840590     $612,000.00      5.720%             4.6667%            $28,560.00
10840592     $750,000.00      5.970%             .5000%             $3,750.00
10840594     $258,300.00      5.720%             4.6667%            $12,054.00
10841478     $223,300.00      5.970%             .5000%             $1,116.50
10843356     $251,300.00      5.970%             .5000%             $1,256.50
10843398     $392,900.00      5.970%             .5000%             $1,964.50
10844182     $472,000.00      5.970%             .5000%             $2,360.00
10844196     $495,200.00      5.845%             2.5833%            $12,792.67
10844198     $219,950.00      5.720%             4.6667%            $10,264.33
10845686     $589,000.00      5.970%             .5000%             $2,945.00
10846556     $1,000,000.00    5.970%             .5000%             $5,000.00
10848498     $488,000.00      5.970%             .5000%             $2,440.00
10848500     $686,400.00      5.345%             10.9167%           $74,932.00
10848502     $692,000.00      5.970%             .5000%             $3,460.00
10848506     $545,400.00      5.970%             .5000%             $2,727.00
10851148     $536,500.00      5.845%             2.5833%            $13,859.58
10851156     $680,000.00      5.845%             2.5833%            $17,566.67
10851168     $805,000.00      5.595%             6.7500%            $54,337.50
10859314     $1,480,000.00    5.970%             .5000%             $7,400.00
10859320     $292,000.00      5.970%             .5000%             $1,460.00
10859330     $597,600.00      5.970%             .5000%             $2,988.00
10861572     $600,000.00      5.845%             2.5833%            $15,500.00
10864740     $560,000.00      5.845%             2.5833%            $14,466.67
10864744     $720,000.00      5.970%             .5000%             $3,600.00
10864746     $659,000.00      5.845%             2.5833%            $17,024.17
10864752     $343,500.00      5.970%             .5000%             $1,717.50
10864754     $520,000.00      5.970%             .5000%             $2,600.00
10864756     $436,000.00      5.970%             .5000%             $2,180.00
10864758     $528,000.00      5.970%             .5000%             $2,640.00
10864762     $483,000.00      5.970%             .5000%             $2,415.00
10864766     $481,600.00      5.970%             .5000%             $2,408.00
11049541     $548,426.23      5.970%             .5000%             $2,742.13
11050783     $597,976.46      5.845%             2.5833%            $15,447.73
11099707     $425,122.28      5.970%             .5000%             $2,125.61
11109313     $496,000.00      5.970%             .5000%             $2,480.00
11110289     $833,411.31      5.970%             .5000%             $4,167.06
11120189     $624,886.00      5.970%             .5000%             $3,124.43
11122717     $439,582.51      5.970%             .5000%             $2,197.91
11130591     $259,653.40      5.970%             .5000%             $1,298.27
11147535     $266,147.23      5.970%             .5000%             $1,330.74
11154697     $396,473.46      5.970%             .5000%             $1,982.37
11154915     $513,957.64      5.845%             2.5833%            $13,277.24
11155083     $649,383.25      5.970%             .5000%             $3,246.92
11161891     $531,600.00      5.720%             4.6667%            $24,808.00
11162087     $605,425.00      5.970%             .5000%             $3,027.13
11162091     $589,426.56      5.845%             2.5833%            $15,226.85
11162219     $524,489.73      5.845%             2.5833%            $13,549.32
11164469     $587,442.08      5.970%             .5000%             $2,937.21
11166197     $599,388.27      5.595%             6.7500%            $40,458.71
11166225     $500,000.00      5.845%             2.5833%            $12,916.67
11166227     $449,572.85      5.970%             .5000%             $2,247.86
11166231     $664,961.80      5.970%             .5000%             $3,324.81
11166235     $679,352.73      5.970%             .5000%             $3,396.76
11166245     $699,319.65      5.845%             2.5833%            $18,065.76
11166259     $439,142.50      5.845%             2.5833%            $11,344.51
11166275     $731,848.83      5.845%             2.5833%            $18,906.09
11166299     $798,477.90      5.970%             .5000%             $3,992.39
11166313     $567,717.79      5.970%             .5000%             $2,838.59
11166315     $454,568.28      5.970%             .5000%             $2,272.84
11166325     $417,204.70      5.970%             .5000%             $2,086.02
11169813     $474,096.25      5.970%             .5000%             $2,370.48
11171005     $559,468.65      5.970%             .5000%             $2,797.34
11171029     $499,525.58      5.970%             .5000%             $2,497.63
11171075     $594,435.44      5.970%             .5000%             $2,972.18
11171103     $573,205.60      5.970%             .5000%             $2,866.03
11171147     $444,078.24      5.970%             .5000%             $2,220.39
11171183     $269,743.81      5.970%             .5000%             $1,348.72
11171195     $457,565.44      5.970%             .5000%             $2,287.83
11171207     $517,500.00      5.595%             6.7500%            $34,931.25
11171211     $495,529.37      5.970%             .5000%             $2,477.65
11171253     $515,510.40      5.970%             .5000%             $2,577.55
11171279     $509,516.09      5.970%             .5000%             $2,547.58
11171319     $419,601.49      5.970%             .5000%             $2,098.01
11171321     $444,546.31      5.595%             6.7500%            $30,006.88
11171333     $583,445.88      5.970%             .5000%             $2,917.23
11171341     $659,373.77      5.970%             .5000%             $3,296.87
11171343     $436,585.36      5.970%             .5000%             $2,182.93
11171345     $706,620.23      5.845%             2.5833%            $18,254.36
11171365     $637,379.90      5.845%             2.5833%            $16,465.65
11172195     $720,000.00      5.970%             .5000%             $3,600.00
11172827     $472,000.00      5.970%             .5000%             $2,360.00
11172847     $498,726.34      5.970%             .5000%             $2,493.63
11172855     $683,350.99      5.970%             .5000%             $3,416.76
11173277     $609,407.12      5.845%             2.5833%            $15,743.02
11173329     $471,518.78      5.595%             6.7500%            $31,827.52
11173383     $879,144.70      5.845%             2.5833%            $22,711.24
11173403     $622,209.07      5.970%             .5000%             $3,111.05
11173765     $675,000.00      5.970%             .5000%             $3,375.00
11177533     $1,103,951.53    5.970%             .5000%             $5,519.76
11177739     $470,519.80      5.595%             6.7500%            $31,760.09
11177967     $450,000.00      5.595%             6.7500%            $30,375.00
11179253     $518,971.37      5.970%             .5000%             $2,594.86
11179637     $481,386.03      5.845%             2.5833%            $12,435.81
11179689     $691,194.13      5.970%             .5000%             $3,455.97
11179801     $499,525.58      5.970%             .5000%             $2,497.63
11181399     $648,762.29      5.970%             .5000%             $3,243.81
11184851     $925,950.00      5.710%             4.8333%            $44,754.25
11184995     $202,687.50      5.970%             .5000%             $1,013.44
11185219     $451,571.13      5.970%             .5000%             $2,257.86
11187925     $529,471.37      5.710%             4.8333%            $25,591.12
11188473     $463,984.00      5.970%             .5000%             $2,319.92
11189739     $479,544.55      5.970%             .5000%             $2,397.72
11189761     $491,063.91      5.970%             .5000%             $2,455.32
11189771     $522,991.18      5.845%             2.5833%            $13,510.61
11190329     $647,385.15      5.970%             .5000%             $3,236.93
11190343     $549,439.25      5.595%             6.7500%            $37,087.15
11190367     $889,114.00      5.720%             4.6667%            $41,491.99
11190377     $487,514.19      5.720%             4.6667%            $22,750.66
11190417     $497,116.36      5.845%             2.5833%            $12,842.17
11191499     $686,690.98      5.970%             .5000%             $3,433.45
11191501     $509,516.09      5.970%             .5000%             $2,547.58
11191591     $480,000.00      5.970%             .5000%             $2,400.00
11192477     $515,296.61      5.970%             .5000%             $2,576.48
11193605     $499,514.03      5.845%             2.5833%            $12,904.11
11195461     $574,000.00      5.970%             .5000%             $2,870.00
11195481     $550,000.00      5.970%             .5000%             $2,750.00
11195509     $225,000.00      5.845%             2.5833%            $5,812.50
11195589     $965,000.00      5.970%             .5000%             $4,825.00
11197977     $767,000.00      5.970%             .5000%             $3,835.00
11199093     $481,000.00      5.970%             .5000%             $2,405.00
11199145     $563,464.85      5.970%             .5000%             $2,817.32
11199149     $618,000.00      5.970%             .5000%             $3,090.00
11199519     $860,000.00      5.970%             .5000%             $4,300.00
11199737     $501,000.00      5.970%             .5000%             $2,505.00
11201245     $1,000,000.00    5.970%             .5000%             $5,000.00
11201395     $280,000.00      5.820%             3.0000%            $8,400.00
11205885     $1,000,000.00    5.970%             .5000%             $5,000.00
11207105     $613,000.00      5.720%             4.6667%            $28,606.67
11208119     $477,000.00      5.870%             2.1667%            $10,335.00
11209283     $451,500.00      5.720%             4.6667%            $21,070.00
11209375     $552,500.00      5.970%             .5000%             $2,762.50
11209435     $460,000.00      5.970%             .5000%             $2,300.00
11209867     $564,000.00      5.970%             .5000%             $2,820.00
11211171     $475,000.00      5.595%             6.7500%            $32,062.50
11211571     $816,700.00      5.720%             4.6667%            $38,112.67
11214855     $488,000.00      5.970%             .5000%             $2,440.00
11214913     $400,000.00      5.970%             .5000%             $2,000.00
11214971     $507,000.00      5.845%             2.5833%            $13,097.50
11215257     $572,000.00      5.845%             2.5833%            $14,776.67
11215353     $479,960.00      5.970%             .5000%             $2,399.80
11217449     $512,489.30      5.720%             4.6667%            $23,916.17
11217591     $615,000.00      5.970%             .5000%             $3,075.00
11217601     $700,000.00      5.845%             2.5833%            $18,083.33
11217891     $117,300.00      5.970%             .5000%             $586.50
11217975     $780,000.00      5.970%             .5000%             $3,900.00
11218049     $592,000.00      5.845%             2.5833%            $15,293.33
11218103     $540,000.00      5.970%             .5000%             $2,700.00
11218143     $124,875.00      5.720%             4.6667%            $5,827.50
11218179     $280,000.00      5.970%             .5000%             $1,400.00
11218211     $568,000.00      5.970%             .5000%             $2,840.00
11220891     $550,000.00      5.970%             .5000%             $2,750.00
11220925     $520,000.00      5.970%             .5000%             $2,600.00
11221365     $615,300.00      5.845%             2.5833%            $15,895.25
11221999     $430,000.00      5.970%             .5000%             $2,150.00
11223083     $436,332.00      5.970%             .5000%             $2,181.66
11224641     $634,000.00      5.970%             .5000%             $3,170.00
11224671     $468,000.00      5.970%             .5000%             $2,340.00
11224821     $600,000.00      5.720%             4.6667%            $28,000.00
11225085     $368,000.00      5.970%             .5000%             $1,840.00
11225247     $450,000.00      5.845%             2.5833%            $11,625.00
11225283     $1,000,000.00    5.845%             2.5833%            $25,833.33
11225417     $196,000.00      5.845%             2.5833%            $5,063.33
11229285     $375,000.00      5.970%             .5000%             $1,875.00
11229293     $206,000.00      5.845%             2.5833%            $5,321.67
11229325     $580,000.00      5.845%             2.5833%            $14,983.33
11229363     $504,000.00      5.845%             2.5833%            $13,020.00
11229433     $600,000.00      5.970%             .5000%             $3,000.00
11229499     $490,000.00      5.970%             .5000%             $2,450.00
11231155     $742,000.00      5.595%             6.7500%            $50,085.00
11232591     $730,000.00      5.970%             .5000%             $3,650.00
11232641     $935,000.00      5.970%             .5000%             $4,675.00
11232673     $380,000.00      5.970%             .5000%             $1,900.00
11232679     $375,700.00      5.970%             .5000%             $1,878.50
11232799     $228,000.00      5.970%             .5000%             $1,140.00
11232829     $220,000.00      5.970%             .5000%             $1,100.00
11233447     $450,000.00      5.970%             .5000%             $2,250.00
11233741     $967,000.00      5.970%             .5000%             $4,835.00
11234303     $320,000.00      5.970%             .5000%             $1,600.00
11234821     $520,000.00      5.970%             .5000%             $2,600.00
11235547     $424,800.00      5.595%             6.7500%            $28,674.00
11235951     $660,000.00      5.920%             1.3333%            $8,800.00
11236811     $490,000.00      5.970%             .5000%             $2,450.00
11236993     $577,965.00      5.970%             .5000%             $2,889.83
11237025     $583,200.00      5.970%             .5000%             $2,916.00
11237071     $599,402.70      5.720%             4.6667%            $27,972.13
11237075     $499,515.30      5.970%             .5000%             $2,497.58
11237125     $445,177.19      5.970%             .5000%             $2,225.89
11237145     $416,704.24      5.970%             .5000%             $2,083.52
11237167     $443,575.58      5.970%             .5000%             $2,217.88
11238197     $348,000.00      5.970%             .5000%             $1,740.00
11238377     $712,000.00      5.970%             .5000%             $3,560.00
11238463     $203,000.00      5.970%             .5000%             $1,015.00
11238591     $400,000.00      5.970%             .5000%             $2,000.00
11238615     $595,000.00      5.970%             .5000%             $2,975.00
11241889     $572,000.00      5.970%             .5000%             $2,860.00
11242265     $417,000.00      5.845%             2.5833%            $10,772.50
11242317     $700,000.00      5.720%             4.6667%            $32,666.67
11242449     $485,000.00      5.845%             2.5833%            $12,529.17
11242527     $161,250.00      5.970%             .5000%             $806.25
11245225     $300,000.00      5.845%             2.5833%            $7,750.00
11245229     $530,400.00      5.970%             .5000%             $2,652.00
11245243     $1,000,000.00    5.970%             .5000%             $5,000.00
11245247     $483,000.00      5.720%             4.6667%            $22,540.00
11245249     $440,000.00      5.595%             6.7500%            $29,700.00
11245287     $1,400,000.00    5.970%             .5000%             $7,000.00
11245329     $819,500.00      5.970%             .5000%             $4,097.50
11245685     $480,000.00      5.970%             .5000%             $2,400.00
11245697     $152,000.00      5.970%             .5000%             $760.00
11246973     $380,000.00      5.970%             .5000%             $1,900.00
11247691     $638,000.00      5.970%             .5000%             $3,190.00
11247703     $700,000.00      5.970%             .5000%             $3,500.00
11257133     $789,000.00      5.720%             4.6667%            $36,820.00
11259907     $1,500,000.00    5.970%             .5000%             $7,500.00
11259957     $440,000.00      5.970%             .5000%             $2,200.00
11261243     $220,000.00      5.970%             .5000%             $1,100.00
11262697     $995,000.00      5.970%             .5000%             $4,975.00
11265409     $290,400.00      5.720%             4.6667%            $13,552.00
11269089     $645,000.00      5.970%             .5000%             $3,225.00






--------------------------------------------------------------------------------



                                              EXHIBIT THREE
                                      INFORMATION TO BE INCLUDED IN
                                   MONTHLY DISTRIBUTION DATE STATEMENT

         (i)      the applicable Record Date, Determination Date and Distribution Date;

         (ii)     the  aggregate  amount  of  payments  received  with  respect  to  the  Mortgage  Loans,
including prepayment amounts;

         (iii)    the  Servicing  Fee  and  Subservicing  Fee  payable  to the  Master  Servicer  and  the
Subservicer;

         (iv)     the amount of any other fees or expenses  paid and the  identity of the party  receiving
such fees or expenses;

         (v)      (a) the amount of such distribution to the  Certificateholders  of such Class applied to
reduce  the  Certificate  Principal  Balance  thereof,  and  (b) the  aggregate  amount  included  therein
representing Principal Prepayments;

         (vi)     the amount of such  distribution to Holders of such Class of  Certificates  allocable to
interest;

         (vii)    if the  distribution  to the Holders of such Class of Certificates is less than the full
amount that would be  distributable  to such Holders if there were sufficient  funds available  therefore,
the amount of the shortfall;

         (viii)   the aggregate  Certificate  Principal Balance of each Class of Certificates,  before and
after giving effect to the amounts  distributed on such  Distribution  Date,  separately  identifying  any
reduction thereof due to Realized Losses other than pursuant to an actual distribution of principal;

         (ix)     the  weighted  average  remaining  term to maturity of the  Mortgage  Loans after giving
effect to the amounts distributed on such Distribution Date;

         (x)      the weighted  average  Mortgage  Rates of the Mortgage  Loans after giving effect to the
amounts distributed on such Distribution Date;

         (xi)     if applicable,  the Special Hazard  Amount,  Fraud Loss Amount and Bankruptcy  Amount as
of the close of business on the applicable Distribution Date;

         (xii)    the number and Stated  Principal  Balance of the Mortgage  Loans after giving  effect to
the  distribution  of  principal  on such  Distribution  Date  and the  number  of  Mortgage  Loans at the
beginning and end of the preceding Due Period;

         (xiii)   on the basis of the most recent  reports  furnished to it by  Sub-Servicers,  the number
and Stated  Principal  Balances of Mortgage  Loans that are  Delinquent (A) 30-59 days, (B) 60-89 days and
(C) 90 or  more  days  and the  number  and  Stated  Principal  Balance  of  Mortgage  Loans  that  are in
foreclosure;

         (xiv)    the aggregate amount of Realized Losses for such Distribution Date;

         (xv)     the amount,  terms and general  purpose of any Advance by the Master  Servicer  pursuant
to Section 4.04;

         (xvi)    any material  modifications,  extensions  or waivers to the terms of the Mortgage  Loans
during the Due Period or that have cumulatively become material over time;

         (xvii)   any material  breaches of Mortgage  Loan  representations  or warranties or covenants in
the Agreement.

         (xviii)  the related Subordinate Principal Distribution Amount;

         (xix)    the number, Stated Principal Balance and actual principal balance of REO Properties;

         (xx)     the aggregate Accrued  Certificate  Interest remaining unpaid, if any, for each Class of
Certificates, after giving effect to the distribution made on such Distribution Date;

         (xxi)    the Pass-Through Rate with respect to the Class A-V Certificates;

         (xxii)   the Notional Amount with respect to each class of Interest Only Certificates;

         (xxiii)  the  Pass-Through  Rates on the Floater  Certificates  and Inverse Floater  Certificates
for such Distribution Date, separately identifying LIBOR for such Distribution Date;

         (xxiv)   the occurrence of the Credit Support Depletion Date;

         (xxv)    the Senior Accelerated Distribution Percentage for applicable to such distribution;

         (xxvi)   the Senior Percentage and Subordinate Class Percentage for such Distribution Date;

         (xxvii)  the aggregate amount of any recoveries on previously foreclosed loans; and

         (xxviii) with respect to the Class A-1 Certificate (a) the amount,  if any, of Yield  Maintenance
Payment for such Distribution Date and (b) the Yield Supplement Amount for such Distribution Date.

In the case of  information  furnished  pursuant  to clauses  (v) and (vi)  above,  the  amounts  shall be
expressed as a dollar amount per Certificate with a $1,000 denomination.

The Trustee's  internet  website will initially be located at  http://www.usbank.com/mbs.  To receive this
statement via first class mail, telephone the Trustee at 1 (800) 934-6802.







--------------------------------------------------------------------------------



                                                                                                                -1-

                                               EXHIBIT FOUR

                                 STANDARD TERMS OF POOLING AND SERVICING
                                  AGREEMENT DATED AS OF NOVEMBER 1, 2006

          [See Standard Terms of Pooling and Servicing Agreement at Tab [5] of the closing set]

==============================================================================




                              STANDARD TERMS OF
                       POOLING AND SERVICING AGREEMENT



                         Dated as of November 1, 2006



               Residential Funding Mortgage Securities I, Inc.



                      Mortgage Pass-Through Certificates




==============================================================================





--------------------------------------------------------------------------------


                               TABLE OF CONTENTS

                                                                          PAGE




ARTICLE I      DEFINITIONS...................................................1

      Section 1.01.  Definitions.............................................1

      Section 1.02.  Use of Words and Phrases...............................33

ARTICLE II     CONVEYANCE OF MORTGAGE LOANS;  ORIGINAL ISSUANCE OF
               CERTIFICATES.................................................33

      Section 2.01.  Conveyance of Mortgage Loans...........................33

      Section 2.02.  Acceptance by Trustee..................................40

      Section 2.03.  Representations, Warranties and Covenants of the
                     Master Servicer and the Company........................42

      Section 2.04.  Representations and Warranties of Residential
                     Funding................................................43

      Section 2.05.  Execution and Authentication of
                     Certificates/Issuance of Certificates Evidencing
                     Interests in REMIC I...................................45

      Section 2.06.  Conveyance of Uncertificated REMIC I and REMIC II
                     Regular Interests; Acceptance by the Trustee...........45

      Section 2.07.  Issuance of Certificates Evidencing Interests in
                     REMIC II...............................................45

      Section 2.08.  Purposes and Powers of the Trust.......................46

ARTICLE III    ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...............46

      Section 3.01.  Master Servicer to Act as Servicer.....................46

      Section 3.02.  Subservicing Agreements Between Master Servicer
                     and Subservicers; Enforcement of Subservicers' and
                     Sellers' Obligations...................................48

      Section 3.03.  Successor Subservicers.................................49

      Section 3.04.  Liability of the Master Servicer.......................49

      Section 3.05.  No Contractual Relationship Between Subservicer
                     and Trustee or Certificateholders......................50

      Section 3.06.  Assumption or Termination of Subservicing
                     Agreements by Trustee..................................50

      Section 3.07.  Collection of Certain Mortgage Loan Payments;
                     Deposits to Custodial Account..........................50

      Section 3.08.  Subservicing Accounts; Servicing Accounts..............53

      Section 3.09.  Access to Certain Documentation and Information
                     Regarding the Mortgage Loans...........................54

      Section 3.10.  Permitted Withdrawals from the Custodial Account.......55

      Section 3.11.  Maintenance of the Primary Insurance Policies;
                     Collections Thereunder.................................57

      Section 3.12.  Maintenance of Fire Insurance and Omissions and
                     Fidelity Coverage......................................58

      Section 3.13.  Enforcement of Due-on-Sale Clauses; Assumption and
                     Modification Agreements; Certain Assignments...........59

      Section 3.14.  Realization Upon Defaulted Mortgage Loans..............61

      Section 3.15.  Trustee to Cooperate; Release of Custodial Files.......64

      Section 3.16.  Servicing and Other Compensation; Compensating
                     Interest...............................................66

      Section 3.17.  Reports to the Trustee and the Company.................67

      Section 3.18.  Annual Statement as to Compliance......................67

      Section 3.19.  Annual Independent Public Accountants' Servicing
                     Report.................................................67

      Section 3.20.  Rights of the Company in Respect of the Master
                     Servicer...............................................68

      Section 3.21.  Administration of Buydown Funds........................68

      Section 3.22.  Advance Facility.......................................69

ARTICLE IV     PAYMENTS TO CERTIFICATEHOLDERS...............................73

      Section 4.01.  Certificate Account....................................73

      Section 4.02.  Distributions..........................................73

      Section 4.03.  Statements to Certificateholders; Statements to
                     Rating Agencies; Exchange Act Reporting................73

      Section 4.04.  Distribution of Reports to the Trustee and the
                     Company; Advances by the Master Servicer...............76

      Section 4.05.  Allocation of Realized Losses..........................77

      Section 4.06.  Reports of Foreclosures and Abandonment of
                     Mortgaged Property.....................................77

      Section 4.07.  Optional Purchase of Defaulted Mortgage Loans..........77

      Section 4.08.  Surety Bond............................................78

ARTICLE V      THE CERTIFICATES.............................................78

      Section 5.01.  The Certificates.......................................78

      Section 5.02.  Registration of Transfer and Exchange of
                     Certificates...........................................81

      Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates......86

      Section 5.04.  Persons Deemed Owners..................................87

      Section 5.05.  Appointment of Paying Agent............................87

ARTICLE VI     THE COMPANY AND THE MASTER SERVICER..........................87

      Section 6.01.  Respective Liabilities of the Company and the
                     Master Servicer........................................88

      Section 6.02.  Merger or Consolidation of the Company or the
                     Master Servicer; Assignment of Rights and
                     Delegation of Duties by Master Servicer................88

      Section 6.03.  Limitation on Liability of the Company, the Master
                     Servicer and Others....................................89

      Section 6.04.  Company and Master Servicer Not to Resign..............89

ARTICLE VII    DEFAULT......................................................90

      Section 7.01.  Events of Default......................................90

      Section 7.02.  Trustee or Company to Act; Appointment of Successor....92

      Section 7.03.  Notification to Certificateholders.....................93

      Section 7.04.  Waiver of Events of Default............................93

ARTICLE VIII   CONCERNING THE TRUSTEE.......................................94

      Section 8.01.  Duties of Trustee......................................94

      Section 8.02.  Certain Matters Affecting the Trustee..................95

      Section 8.03.  Trustee Not Liable for Certificates or Mortgage
                     Loans..................................................97

      Section 8.04.  Trustee May Own Certificates...........................97

      Section 8.05.  Master Servicer to Pay Trustee's Fees and
                     Expenses; Indemnification..............................97

      Section 8.06.  Eligibility Requirements for Trustee...................98

      Section 8.07.  Resignation and Removal of the Trustee.................99

      Section 8.08.  Successor Trustee.....................................100

      Section 8.09.  Merger or Consolidation of Trustee....................100

      Section 8.10.  Appointment of Co-Trustee or Separate Trustee.........100

      Section 8.11.  Appointment of Custodians.............................101

      Section 8.12.  Appointment of Office or Agency.......................102

ARTICLE IX     TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES........102

      Section 9.01.  Optional Purchase by the Master Servicer of All
                     Certificates; Termination Upon Purchase by the
                     Master Servicer or Liquidation of All Mortgage
                     Loans.................................................102

      Section 9.02.  Additional Termination Requirements...................106

      Section 9.03.  Termination of Multiple REMICs........................106
ARTICLE X      REMIC PROVISIONS............................................107

      Section 10.01. REMIC Administration..................................107

      Section 10.02. Master Servicer, REMIC Administrator and Trustee
                     Indemnification.......................................110

      Section 10.03. Designation of REMIC(s)...............................111

ARTICLE XI     MISCELLANEOUS PROVISIONS....................................111

      Section 11.01. Amendment.............................................111

      Section 11.02. Recordation of Agreement; Counterparts................113

      Section 11.03. Limitation on Rights of Certificateholders............114

      Section 11.04. Governing Law.........................................115

      Section 11.05. Notices...............................................115

      Section 11.06. Required Notices to Rating Agency and Subservicer.....115

      Section 11.07. Severability of Provisions............................116

      Section 11.08. Supplemental Provisions for Resecuritization..........116

      Section 11.09. Allocation of Voting Rights...........................116

      Section 11.10. No Petition ..........................................117

ARTICLE XII    COMPLIANCE WITH REGULATION AB...............................117

      Section 12.01. Intent of Parties; Reasonableness.....................117

      Section 12.02. Additional Representations and Warranties of the
                     Trustee...............................................117

      Section 12.03. Information to be Provided by the Trustee.............118

      Section 12.04. Report on Assessment of Compliance and Attestation....118

      Section 12.05. Indemnification; Remedies.............................119






--------------------------------------------------------------------------------


                               TABLE OF CONTENTS
                                  (continued)


EXHIBITS

Exhibit A:        Form of Class A Certificate
Exhibit A-I:      Form of Class X Certificate
Exhibit B:        Form of Class M Certificate
Exhibit C:        Form of Class B Certificate
Exhibit C-I:      Form of Class P Certificate
Exhibit C-II:     Form of Class SB Certificate
Exhibit D:        Form of Class R Certificate
Exhibit E:        Form of Seller/Servicer Contract
Exhibit F:        Forms of Request for Release
Exhibit G-1:      Form of Transfer Affidavit and Agreement
Exhibit G-2:      Form of Transferor Certificate
Exhibit H:        Form of Investor Representation Letter
Exhibit I:        Form of Transferor Representation Letter
Exhibit J:        Form of Rule 144A Investment Representation Letter
Exhibit K:        Text  of  Amendment  to  Pooling  and  Servicing   Agreement
                  Pursuant to Section 11.01(e) for a Limited Guaranty
Exhibit L:        Form of Limited Guaranty
Exhibit M:        Form of Lender Certification for Assignment of Mortgage Loan
Exhibit N:        Request for Exchange Form
Exhibit O:        Form of Form 10-K Certification
Exhibit P:        Form of Back-Up Certification to Form 10-K Certificate
Exhibit Q:        Information  to be  Provided  by the Master  Servicer to the
                  Rating Agencies Relating to Reportable Modified Mortgage Loans
Exhibit R:        Servicing Criteria






--------------------------------------------------------------------------------



      This is the Standard Terms of Pooling and Servicing Agreement,  dated as
of November 1, 2006 (the "Standard  Terms",  and as  incorporated by reference
into a Series Supplement dated as of the date specified therein,  the "Pooling
and Servicing  Agreement" or "Agreement"),  among RESIDENTIAL FUNDING MORTGAGE
SECURITIES I, INC.,  as the company  (together  with its permitted  successors
and assigns,  the  "Company"),  RESIDENTIAL  FUNDING  COMPANY,  LLC, as master
servicer  (together  with its permitted  successors  and assigns,  the "Master
Servicer"),  and  the  trustee  named  in  the  applicable  Series  Supplement
(together with its permitted successors and assigns, the "Trustee").

                            PRELIMINARY STATEMENT:

      The Company intends to sell certain mortgage  pass-through  certificates
(collectively,  the  "Certificates"),  to be issued  under each  Agreement  in
multiple  classes,  which in the aggregate will evidence the entire beneficial
ownership interest in the Mortgage Loans.

      In  consideration  of  the  mutual  agreements  herein  contained,   the
Company, the Master Servicer and the Trustee agree as follows:





--------------------------------------------------------------------------------



ARTICLE I

                                 DEFINITIONS

Section 1.01.     Definitions.

      Whenever  used in this  Agreement,  the  following  words  and  phrases,
unless the context otherwise  requires,  shall have the meanings  specified in
this Article.

      Accretion Termination Date:  As defined in the Series Supplement.

      Accrual Certificates:  As defined in the Series Supplement.

      Accrued  Certificate  Interest:  With respect to each Distribution Date,
as to any Class or Subclass of  Certificates  (other than any  Principal  Only
Certificates),  interest accrued during the related Interest Accrual Period at
the  related  Pass-Through  Rate  on  the  Certificate  Principal  Balance  or
Notional Amount thereof  immediately prior to such Distribution  Date. Accrued
Certificate  Interest  will be  calculated  on the  basis of a  360-day  year,
consisting of twelve 30-day months. In each case Accrued Certificate  Interest
on any Class or Subclass of Certificates will be reduced by the amount of:

      (i)   Prepayment  Interest  Shortfalls on all Mortgage  Loans or, if the
            Mortgage  Pool is  comprised  of two or more Loan  Groups,  on the
            Mortgage  Loans in the  related  Loan  Group  (to the  extent  not
            offset  by the  Master  Servicer  with a payment  of  Compensating
            Interest as provided in Section 4.01),

      (ii)  the interest  portion  (adjusted to the Net Mortgage  Rate (or the
            Modified  Net  Mortgage  Rate in the case of a  Modified  Mortgage
            Loan)) of  Realized  Losses  on  all  Mortgage  Loans  or,  if the
            Mortgage  Pool is  comprised  of two or more Loan  Groups,  on the
            Mortgage  Loans  in  the  related  Loan  Group  (including  Excess
            Special  Hazard  Losses,  Excess Fraud Losses,  Excess  Bankruptcy
            Losses and  Extraordinary  Losses) not  allocated solely to one or
            more specific Classes of Certificates pursuant to Section 4.05,

      (iii) the interest  portion of Advances  that were  (A) previously  made
            with  respect to a Mortgage  Loan or REO  Property on all Mortgage
            Loans or, if the  Mortgage  Pool is  comprised of two or more Loan
            Groups,  on the Mortgage  Loans in the related  Loan Group,  which
            remained  unreimbursed  following  the  Cash  Liquidation  or  REO
            Disposition  of such  Mortgage  Loan or REO  Property  or (B) made
            with respect to delinquencies  that were ultimately  determined to
            be Excess  Special  Hazard  Losses,  Excess Fraud  Losses,  Excess
            Bankruptcy  Losses or  Extraordinary  Losses on all Mortgage Loans
            or, if the Mortgage  Pool is comprised of two or more Loan Groups,
            on the Mortgage Loans in the related Loan Group, and

      (iv)  any other  interest  shortfalls  not covered by the  subordination
            provided by the related Class M  Certificates  and related Class B
            Certificates,  including interest that is not collectible from the
            Mortgagor pursuant to the Relief Act,

with  all such  reductions  allocated  (A) among  all of the  Certificates  in
proportion  to  their  respective  amounts  of  Accrued  Certificate  Interest
payable  on such  Distribution  Date  absent  such  reductions  or (B) if  the
Mortgage  Pool is  comprised of two or more Loan  Groups,  the related  Senior
Percentage  of such  reductions  among  the  related  Senior  Certificates  in
proportion  to the amounts of Accrued  Certificate  Interest  payable from the
related Loan Group on such Distribution Date absent such reductions,  with the
remainder of such reductions  allocated among the holders of the related Class
M  Certificates  and the related Class B  Certificates  in proportion to their
respective   amounts  of  Accrued   Certificate   Interest   payable  on  such
Distribution  Date absent such reductions.  In addition to that portion of the
reductions  described  in the  preceding  sentence  that are  allocated to any
Class of Class B Certificates  or any Class of Class M  Certificates,  Accrued
Certificate  Interest on each Class of Class B  Certificates  or each Class of
Class M Certificates  will be reduced by the interest portion (adjusted to the
Net Mortgage  Rate) of Realized Losses that are allocated solely to such Class
of Class B  Certificates  or such Class of Class M  Certificates  pursuant  to
Section 4.05.

      Addendum  and   Assignment   Agreement:   The  Addendum  and  Assignment
Agreement, dated as of January 31, 1995, between MLCC and the Master Servicer.

      Additional  Collateral:  Any of the  following  held, in addition to the
related Mortgaged  Property,  as security for a Mortgage Loan:  (i) all money,
securities,  security  entitlements,  accounts,  general intangibles,  payment
rights,  instruments,  documents,  deposit accounts,  certificates of deposit,
commodities  contracts  and other  investment  property and other  property of
whatever  kind or  description  now  existing or hereafter  acquired  which is
pledged as security for the repayment of such Mortgage Loan,  (ii) third-party
guarantees,  and (A) all money, securities,  security entitlements,  accounts,
general  intangibles,   payment  rights,   instruments,   documents,   deposit
accounts,  certificates of deposit, commodities contracts and other investment
property and other  property of whatever kind or  description  now existing or
hereafter  acquired  which is  pledged as  collateral  for such  guarantee  or
(B) any  mortgaged  property  securing the performance of such  guarantee,  or
(iii) such other collateral as may be set forth in the Series Supplement.

      Additional  Collateral  Loan:  Each  Mortgage  Loan that is supported by
Additional Collateral.

      Adjusted  Mortgage Rate:  With respect to any Mortgage Loan and any date
of  determination,  the Mortgage Rate borne by the related Mortgage Note, less
the rate at which the related Subservicing Fee accrues.

      Advance:  As to any  Mortgage  Loan,  any  advance  made  by the  Master
Servicer, pursuant to Section 4.04.

      Affiliate:  With respect to any Person,  any other  Person  controlling,
controlled  by or  under  common  control  with  such  first  Person.  For the
purposes  of  this  definition,  "control"  means  the  power  to  direct  the
management  and  policies  of such  Person,  directly or  indirectly,  whether
through the ownership of voting securities,  by contract or otherwise; and the
terms  "controlling"  and  "controlled"  have  meanings   correlative  to  the
foregoing.

      Ambac:  Ambac Assurance  Corporation  (formerly known as AMBAC Indemnity
Corporation).

      Amount Held for Future  Distribution:  As to any Distribution  Date and,
with  respect  to any  Mortgage  Pool  that is  comprised  of two or more Loan
Groups,  each Loan  Group,  the  total of the  amounts  held in the  Custodial
Account  at the  close of  business  on the  preceding  Determination  Date on
account  of  (i) Liquidation   Proceeds,   Subsequent  Recoveries,   Insurance
Proceeds,   Curtailments,   Mortgage   Loan   purchases   made   pursuant   to
Section 2.02,  2.03,  2.04  or  4.07  and  Mortgage  Loan  substitutions  made
pursuant  to  Section 2.03  or 2.04  received  or made  in the  month  of such
Distribution Date (other than such Liquidation  Proceeds,  Insurance  Proceeds
and  purchases of Mortgage  Loans that the Master  Servicer has deemed to have
been received in the preceding month in accordance with Section 3.07(b)),  and
Principal  Prepayments in Full made after the related  Prepayment  Period, and
(ii) payments   which  represent  early  receipt  of  scheduled   payments  of
principal  and interest due on a date or dates  subsequent  to the related Due
Date.

      Appraised  Value:  As to any Mortgaged  Property,  the lesser of (i) the
appraised  value of such  Mortgaged  Property based upon the appraisal made at
the time of the  origination of the related  Mortgage Loan, and (ii) the sales
price of the  Mortgaged  Property at such time of  origination,  except in the
case of a Mortgaged  Property  securing a refinanced or modified Mortgage Loan
as to  which  it is  either  the  appraised  value  determined  above  or  the
appraised  value  determined  in an  appraisal at the time of  refinancing  or
modification, as the case may be.

      Assigned  Contracts:  With  respect  to  any  Pledged  Asset  Loan:  the
Credit Support Pledge Agreement; the Funding and Pledge Agreement,  among GMAC
Mortgage,  LLC, National Financial  Services  Corporation and the Mortgagor or
other person pledging the related Pledged  Assets;  the Additional  Collateral
Agreement,  between  GMAC  Mortgage,  LLC and the  Mortgagor  or other  person
pledging the related  Pledged  Assets;  or such other  contracts as may be set
forth in the Series Supplement.

      Assignment:  An  assignment  of the  Mortgage,  notice  of  transfer  or
equivalent  instrument,  in recordable form,  sufficient under the laws of the
jurisdiction  wherein the related Mortgaged  Property is located to reflect of
record  the  sale of the  Mortgage  Loan to the  Trustee  for the  benefit  of
Certificateholders,   which  assignment,  notice  of  transfer  or  equivalent
instrument  may be in the  form of one or more  blanket  assignments  covering
Mortgages  secured by  Mortgaged  Properties  located in the same  county,  if
permitted by law and accompanied by an Opinion of Counsel to that effect.

      Assignment  Agreement:  The Assignment and Assumption  Agreement,  dated
the Closing Date, between  Residential Funding and the Company relating to the
transfer and assignment of the Mortgage Loans.

      Assignment  Agreement  and  Amendment  of  Security   Instrument:   With
respect to a Sharia Mortgage Loan, the agreement  between the consumer and the
co-owner  pursuant to which all of the  co-owner's  interest as a  beneficiary
under the related Sharia Mortgage Loan Security  Instrument and the co-owner's
interest in the related Mortgaged  Property is conveyed to a subsequent owner,
which may take the form of an  "Assignment  Agreement"  and an  "Amendment  of
Security  Instrument"  or an  "Assignment  Agreement and Amendment of Security
Instrument", as applicable.

      Assignment of  Proprietary  Lease:  With respect to a Cooperative  Loan,
the  assignment  of the related  Cooperative  Lease from the  Mortgagor to the
originator of the Cooperative Loan.

      Available  Distribution  Amount:  As to any Distribution  Date and, with
respect to any Mortgage Pool  comprised of two or more Loan Groups,  each Loan
Group,  an amount  equal to (a) the  sum of  (i) the  amount  relating  to the
Mortgage  Loans  on  deposit  in the  Custodial  Account  as of the  close  of
business  on the  immediately  preceding  Determination  Date,  including  any
Subsequent  Recoveries,  and amounts  deposited  in the  Custodial  Account in
connection  with the  substitution  of Qualified  Substitute  Mortgage  Loans,
(ii) the amount of any Advance made on the immediately  preceding  Certificate
Account Deposit Date,  (iii) any amount  deposited in the Certificate  Account
on the  related  Certificate  Account  Deposit  Date  pursuant  to the  second
paragraph of  Section 3.12(a),  (iv) any  amount  deposited in the Certificate
Account  pursuant to Section 4.07  and any amounts  deposited in the Custodial
Account pursuant to  Section 9.01,  (v) any amount that the Master Servicer is
not  permitted  to  withdraw  from the  Custodial  Account or the  Certificate
Account pursuant to  Section 3.16(e),  (vi) any amount received by the Trustee
pursuant  to the  Surety  Bond  in  respect  of  such  Distribution  Date  and
(vii) the  proceeds of any  Pledged  Assets  received by the Master  Servicer,
reduced  by  (b) the  sum as of  the  close  of  business  on the  immediately
preceding  Determination Date of (x) the Amount Held for Future  Distribution,
and  (y) amounts  permitted to be withdrawn  by the Master  Servicer  from the
Custodial  Account  in  respect  of the  Mortgage  Loans  pursuant  to clauses
(ii)-(x),  inclusive,  of  Section 3.10(a).  Such amount  shall be  determined
separately  for each Loan Group.  Additionally,  with  respect to any Mortgage
Pool that is  comprised  of two or more Loan  Groups,  if on any  Distribution
Date Compensating Interest provided pursuant to  Section 3.16(e) is  less than
Prepayment  Interest  Shortfalls  incurred on the Mortgage Loans in connection
with  Principal  Prepayments  in Full received  during the related  Prepayment
Period and Curtailments  made in the prior calendar month,  such  Compensating
Interest  shall  be  allocated  on such  Distribution  Date  to the  Available
Distribution  Amount  for each Loan  Group on a pro rata  basis in  accordance
with the respective amounts of such Prepayment  Interest  Shortfalls  incurred
on the Mortgage Loans in such Loan Group in respect of such Distribution Date.

      Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

      Bankruptcy  Loss:  With  respect  to  any  Mortgage  Loan,  a  Deficient
Valuation  or Debt  Service  Reduction;  provided,  however,  that  neither  a
Deficient  Valuation nor a Debt Service Reduction shall be deemed a Bankruptcy
Loss  hereunder  so long as the Master  Servicer  has  notified the Trustee in
writing that the Master Servicer is diligently  pursuing any remedies that may
exist in connection  with the  representations  and warranties  made regarding
the related  Mortgage Loan and either (A) the related  Mortgage Loan is not in
default with regard to payments due thereunder or  (B) delinquent  payments of
principal  and interest  under the related  Mortgage  Loan and any premiums on
any  applicable  primary  hazard  insurance  policy  and  any  related  escrow
payments  in respect of such  Mortgage  Loan are being  advanced  on a current
basis by the Master  Servicer or a Subservicer,  in either case without giving
effect to any Debt Service Reduction.

      Book-Entry  Certificate:  Any Certificate  registered in the name of the
Depository  or  its  nominee,  and  designated  as  such  in  the  Preliminary
Statement to the Series Supplement.

      Business  Day:  Any day other than (i) a  Saturday or a Sunday or (ii) a
day on which  banking  institutions  in the  State of New  York,  the State of
Michigan,  the State of  California , the State of Illinois or the City of St.
Paul,  Minnesota  (and such  other  state or  states  in which  the  Custodial
Account or the Certificate  Account are at the time  located) are  required or
authorized by law or executive order to be closed.

      Buydown  Funds:  Any amount  contributed  by the  seller of a  Mortgaged
Property,  the  Company or other  source in order to enable the  Mortgagor  to
reduce the  payments  required  to be made from the  Mortgagor's  funds in the
early years of a Mortgage  Loan.  Buydown Funds are not part of the Trust Fund
prior to deposit into the Custodial or Certificate Account.

      Buydown  Mortgage  Loan:  Any  Mortgage  Loan as to  which  a  specified
amount of interest is paid out of related  Buydown Funds in accordance  with a
related buydown agreement.

      Capitalization  Reimbursement  Amount:  As to any Distribution Date and,
with respect to any Mortgage Pool  comprised of two or more Loan Groups,  each
Loan Group,  the amount of Advances or Servicing  Advances  that were added to
the Stated  Principal  Balance of all Mortgage  Loans or, if the Mortgage Pool
is comprised of two or more Loan Groups,  on the Mortgage Loans in the related
Loan  Group,  during the prior  calendar  month and  reimbursed  to the Master
Servicer or  Subservicer  on or prior to such  Distribution  Date  pursuant to
Section 3.10(a)(vii),    plus   the   related   Capitalization   Reimbursement
Shortfall Amount remaining  unreimbursed from any prior  Distribution Date and
reimbursed  to  the  Master  Servicer  or  Subservicer  on or  prior  to  such
Distribution Date, provided,  however,  that the Capitalization  Reimbursement
Amount  shall at no time exceed five  percent of the  aggregate  Cut-Off  Date
Principal  Balance  of the  Mortgage  Loans  (or,  if  the  Mortgage  Pool  is
comprised  of two or more Loan Groups,  on the  Mortgage  Loans in the related
Loan  Group),  unless  such  limit is  increased  from  time to time  with the
consent of the Rating Agencies.

      Capitalization  Reimbursement  Shortfall  Amount: As to any Distribution
Date and,  with  respect to any  Mortgage  Pool  comprised of two or more Loan
Groups,  each Loan Group, the amount,  if any, by which the amount of Advances
or Servicing  Advances that were added to the Stated Principal  Balance of all
Mortgage  Loans (or, if the  Mortgage  Pool is  comprised  of two or more Loan
Groups,  on the Mortgage Loans in the related Loan Group) during the preceding
calendar month exceeds the amount of principal  payments on the Mortgage Loans
included in the  Available  Distribution  Amount (or, if the Mortgage  Pool is
comprised of two or more Loan Groups,  Available  Distribution  Amount for the
related Loan Group) for that Distribution Date.

      Call Rights:  As defined in Section 9.01(f).

      Cash  Liquidation:  As to  any  defaulted  Mortgage  Loan  other  than a
Mortgage Loan as to which an REO Acquisition  occurred, a determination by the
Master  Servicer  that it has received  all  Insurance  Proceeds,  Liquidation
Proceeds  and other  payments  or cash  recoveries  which the Master  Servicer
reasonably  and in good faith expects to be finally  recoverable  with respect
to such Mortgage Loan.

      Certificate  Account  Deposit Date:  As to any  Distribution  Date,  the
Business Day prior thereto.

      Certificateholder  or Holder:  The Person in whose name a Certificate is
registered  in the  Certificate  Register,  and,  in  respect  of any  Insured
Certificates,  the Certificate  Insurer to the extent of Cumulative  Insurance
Payments,  except that neither a  Disqualified  Organization  nor a Non-United
States Person shall be a holder of a Class R Certificate  for purposes  hereof
and,  solely for the  purpose of giving any consent or  direction  pursuant to
this Agreement, any Certificate, other than a Class R Certificate,  registered
in the name of the  Company,  the Master  Servicer or any  Subservicer  or any
Affiliate  thereof shall be deemed not to be  outstanding  and the  Percentage
Interest or Voting  Rights  evidenced  thereby shall not be taken into account
in determining whether the requisite amount of Percentage  Interests or Voting
Rights  necessary to effect any such consent or direction  has been  obtained.
All references herein to "Holders" or  "Certificateholders"  shall reflect the
rights of  Certificate  Owners as they may  indirectly  exercise  such  rights
through the Depository and participating members thereof,  except as otherwise
specified  herein;  provided,  however,  that the Trustee shall be required to
recognize as a "Holder" or  "Certificateholder"  only the Person in whose name
a Certificate is registered in the Certificate Register.

      Certificate Insurer:  As defined in the Series Supplement.

      Certificate  Owner:  With  respect  to  a  Book-Entry  Certificate,  the
Person who is the beneficial  owner of such  Certificate,  as reflected on the
books of an  indirect  participating  brokerage  firm for  which a  Depository
Participant  acts as agent, if any, and otherwise on the books of a Depository
Participant, if any, and otherwise on the books of the Depository.

      Certificate  Principal Balance:  With respect to each Certificate (other
than any Interest Only Certificate),  on any date of determination,  an amount
equal to:

      (i)   the Initial  Certificate  Principal Balance of such Certificate as
            specified on the face thereof, plus

      (ii)  any  Subsequent  Recoveries  added  to the  Certificate  Principal
            Balance of such Certificate pursuant to Section 4.02, plus

      (iii) in the case of each  Accrual  Certificate,  an amount equal to the
            aggregate  Accrued  Certificate  Interest added to the Certificate
            Principal  Balance  thereof  prior to such date of  determination,
            minus

      (iv)  the  sum  of  (x) the   aggregate   of  all   amounts   previously
            distributed  with respect to such  Certificate (or any predecessor
            Certificate) and  applied  to  reduce  the  Certificate  Principal
            Balance thereof pursuant to Section 4.02(a) and  (y) the aggregate
            of all reductions in Certificate  Principal Balance deemed to have
            occurred in connection  with Realized Losses which were previously
            allocated    to   such    Certificate    (or    any    predecessor
            Certificate) pursuant to Section 4.05;

provided,  that the Certificate  Principal Balance of the Class of Subordinate
Certificates  with the  Lowest  Priority  at any given  time  shall be further
reduced  by an  amount  equal to the  Percentage  Interest  evidenced  by such
Certificate  multiplied  by the  excess,  if any,  of (A) the  then  aggregate
Certificate  Principal Balance of all Classes of Certificates then outstanding
over (B) the then aggregate Stated Principal Balance of the Mortgage Loans.

      Certificate   Register   and   Certificate   Registrar:   The   register
maintained and the registrar appointed pursuant to Section 5.02.

      Class:   Collectively,   all  of  the  Certificates   bearing  the  same
designation.  The initial  Class A-V  Certificates  and any  Subclass  thereof
issued  pursuant to  Section 5.01(c) shall  be a single  Class for purposes of
this Agreement.

      Class  A-P  Certificate:  Any one of the  Certificates  designated  as a
      Class A-P Certificate.

      Class A-P  Collection  Shortfall:  With respect to the Cash  Liquidation
or REO  Disposition of a Discount  Mortgage Loan, any  Distribution  Date and,
with respect to any Mortgage  Pool  comprised of two or more Loan Groups,  any
Loan     Group,     the     excess    of    the    amount     described     in
Section 4.02(b)(i)(C)(1) (for  the related Loan Group, if applicable) over the
amount described in Section 4.02(b)(i)(C)(2).

      Class A-P Principal Distribution Amount:  As defined in Section 4.02.

      Class  A-V  Certificate:  Any one of the  Certificates  designated  as a
Class A-V Certificate, including any Subclass thereof.

      Class B Certificate:  Any one of the Certificates  designated as a Class
B-1 Certificate, Class B-2 Certificate or Class B-3 Certificate.

      Class M Certificate:  Any one of the Certificates  designated as a Class
M-1 Certificate, Class M-2 Certificate or Class M-3 Certificate.

      Class P Certificate:  Any one of the Certificates  designated as a Class
P Certificate.

      Class  SB  Certificate:  Any  one of the  Certificates  designated  as a
Class SB Certificate.

      Class X Certificate:  Any one of the Certificates  designated as a Class
X Certificate.

      Closing Date:  As defined in the Series Supplement.

      Code:  The Internal Revenue Code of 1986, as amended.

      Combined  Collateral LLC:  Combined  Collateral LLC, a Delaware  limited
liability company.

      Commission:  The Securities and Exchange Commission.

      Compensating  Interest:  With  respect to any  Distribution  Date,  and,
with respect to any Mortgage Pool  comprised of two or more Loan Groups,  each
Loan Group, an amount equal to Prepayment Interest  Shortfalls  resulting from
Principal  Prepayments  in Full  during  the  related  Prepayment  Period  and
Curtailments  during the prior  calendar  month and included in the  Available
Distribution  Amount for such Loan Group on such  Distribution  Date,  but not
more than the  lesser of  (a) one-twelfth  of 0.125% of the  Stated  Principal
Balance of the Mortgage  Loans or, if the Mortgage Pool is comprised of two or
more Loan  Groups,  the Mortgage  Loans in the related Loan Group  immediately
preceding such  Distribution Date and (b) the sum of the Servicing Fee and all
income and gain on amounts held in the Custodial  Account and the  Certificate
Account and payable to the  Certificateholders  with  respect to the  Mortgage
Loans or, if the Mortgage  Pool is  comprised of two or more Loan Groups,  the
Mortgage Loans in the related Loan Group and such Distribution Date;  provided
that for purposes of this  definition the amount of the Servicing Fee will not
be reduced pursuant to  Section 7.02(a) except  as may be required pursuant to
the last sentence of such paragraph.

      Cooperative:  A private,  cooperative  housing corporation which owns or
leases land and all or part of a building or buildings,  including apartments,
spaces used for  commercial  purposes and common areas therein and whose board
of directors authorizes, among other things, the sale of Cooperative Stock.

      Cooperative  Apartment:  A dwelling  unit in a  multi-dwelling  building
owned or leased by a  Cooperative,  which unit the  Mortgagor has an exclusive
right to occupy  pursuant  to the terms of a  proprietary  lease or  occupancy
agreement.

      Cooperative  Lease:  With respect to a Cooperative Loan, the proprietary
lease  or  occupancy  agreement  with  respect  to the  Cooperative  Apartment
occupied by the  Mortgagor  and  relating to the  related  Cooperative  Stock,
which  lease or  agreement  confers an  exclusive  right to the holder of such
Cooperative Stock to occupy such apartment.

      Cooperative  Loans:  Any of the  Mortgage  Loans  made in  respect  of a
Cooperative  Apartment,  evidenced  by a  Mortgage  Note and  secured by (i) a
Security Agreement,  (ii) the related Cooperative Stock Certificate,  (iii) an
assignment  of the  Cooperative  Lease,  (iv) financing  statements  and (v) a
stock  power  (or  other  similar   instrument),   and  ancillary  thereto,  a
recognition  agreement  between  the  Cooperative  and the  originator  of the
Cooperative  Loan,  each of which was  transferred and assigned to the Trustee
pursuant to  Section 2.01  and are from time to time held as part of the Trust
Fund.

      Cooperative  Stock:  With  respect  to a  Cooperative  Loan,  the single
outstanding   class  of  stock,   partnership   interest  or  other  ownership
instrument in the related Cooperative.

      Cooperative Stock  Certificate:  With respect to a Cooperative Loan, the
stock  certificate  or other  instrument  evidencing  the related  Cooperative
Stock.

      Credit   Repository:   Equifax,   Transunion  and  Experian,   or  their
successors in interest.

      Credit  Support  Depletion  Date: The first  Distribution  Date on which
the Certificate  Principal Balances of the Subordinate  Certificates have been
reduced to zero.

      Credit Support Pledge  Agreement:  The Credit Support Pledge  Agreement,
dated as of November 24, 1998, among the Master Servicer,  GMAC Mortgage, LLC,
Combined  Collateral  LLC and The First National Bank of Chicago (now known as
JPMorgan Chase Bank, N.A.), as custodian.

      Cumulative Insurance Payments:  As defined in the Series Supplement.

      Curtailment:  Any Principal  Prepayment made by a Mortgagor which is not
a Principal Prepayment in Full.

      Custodial  Account:  The  custodial  account  or  accounts  created  and
maintained  pursuant to Section 3.07 in the name of a depository  institution,
as custodian for the holders of the  Certificates,  for the holders of certain
other  interests in mortgage loans serviced or sold by the Master Servicer and
for the Master  Servicer,  into which the  amounts  set forth in  Section 3.07
shall  be  deposited  directly.  Any  such  account  or  accounts  shall be an
Eligible Account.

      Custodial  Agreement:  An  agreement  that may be entered into among the
Company,  the Master Servicer,  the Trustee and a Custodian  pursuant to which
the Custodian  will hold certain  documents  relating to the Mortgage Loans on
behalf of the Trustee.

      Custodial  File:  Any mortgage  loan  document in the Mortgage File that
is required to be delivered  to the Trustee or  Custodian  pursuant to Section
2.01(b) of this Agreement.

      Custodian:  A custodian appointed pursuant to a Custodial Agreement.

      Cut-off Date  Principal  Balance:  As to any Mortgage  Loan,  the unpaid
principal  balance  thereof at the  Cut-off  Date after  giving  effect to all
installments  of principal due on or prior thereto (or due during the month of
the Cut-Off Date), whether or not received.

      Debt Service  Reduction:  With respect to any Mortgage Loan, a reduction
in the  scheduled  Monthly  Payment  for  such  Mortgage  Loan by a  court  of
competent  jurisdiction in a proceeding under the Bankruptcy Code, except such
a reduction  constituting a Deficient  Valuation or any reduction that results
in a permanent forgiveness of principal.

      Deficient  Valuation:  With respect to any Mortgage Loan, a valuation by
a court of competent  jurisdiction of the Mortgaged Property in an amount less
than the  then  outstanding  indebtedness  under  the  Mortgage  Loan,  or any
reduction  in the  amount  of  principal  to be paid in  connection  with  any
scheduled  Monthly  Payment  that  constitutes  a  permanent   forgiveness  of
principal,  which valuation or reduction  results from a proceeding  under the
Bankruptcy Code.

      Definitive   Certificate:   Any  Certificate  other  than  a  Book-Entry
Certificate.

      Deleted  Mortgage  Loan: A Mortgage Loan replaced or to be replaced with
a Qualified Substitute Mortgage Loan.

      Delinquent:  As used herein,  a Mortgage  Loan is  considered to be: "30
to 59  days"  or "30 or  more  days"  delinquent  when  a  payment  due on any
scheduled  due date  remains  unpaid as of the close of  business  on the last
business day  immediately  prior to the next following  monthly  scheduled due
date;  "60 to 89 days" or "60 or more days"  delinquent  when a payment due on
any scheduled due date remains  unpaid as of the close of business on the last
business day immediately  prior to the second following  monthly scheduled due
date;  and so on. The  determination  as to whether a Mortgage Loan falls into
these  categories is made as of the close of business on the last business day
of each month. For example,  a Mortgage Loan with a payment due on July 1 that
remained  unpaid  as of the  close  of  business  on  July  31  would  then be
considered to be 30 to 59 days delinquent.  Delinquency  information as of the
Cut-off  Date is  determined  and  prepared as of the close of business on the
last business day immediately prior to the Cut-off Date.

      Depository:  The Depository Trust Company,  or any successor  Depository
hereafter  named.  The  nominee of the  initial  Depository  for  purposes  of
registering those Certificates that are to be Book-Entry  Certificates is Cede
& Co.  The  Depository  shall at all  times  be a  "clearing  corporation"  as
defined in Section 8-102(a)(5) of  the Uniform Commercial Code of the State of
New York and a "clearing  agency"  registered  pursuant to the  provisions  of
Section 17A of the Securities Exchange Act of 1934, as amended.

      Depository  Participant:  A  broker,  dealer,  bank or  other  financial
institution  or other Person for whom from time to time a  Depository  effects
book-entry transfers and pledges of securities deposited with the Depository.

      Destroyed  Mortgage  Note:  A Mortgage  Note the  original  of which was
permanently lost or destroyed and has not been replaced.

      Destroyed  Obligation  to Pay:  An  Obligation  to Pay the  original  of
which was permanently lost or destroyed and has not been replaced.

      Determination Date:  As defined in the Series Supplement.

      Discount  Fraction:  With respect to each Discount  Mortgage  Loan,  the
fraction  expressed as a  percentage,  the  numerator of which is the Discount
Net  Mortgage  Rate minus the Net  Mortgage  Rate (or the initial Net Mortgage
Rate with  respect to any  Discount  Mortgage  Loans as to which the  Mortgage
Rate  is  modified  pursuant  to  3.07(a)) for  such  Mortgage  Loan  and  the
denominator  of  which  is  the  Discount  Net  Mortgage  Rate.  The  Discount
Fraction  with  respect  to each  Discount  Mortgage  Loan is set  forth as an
exhibit attached to the Series Supplement.

      Discount  Mortgage  Loan:  Any Mortgage  Loan having a Net Mortgage Rate
(or the initial Net  Mortgage  Rate) of  less than the  Discount  Net Mortgage
Rate per annum and any  Mortgage  Loan deemed to be a Discount  Mortgage  Loan
pursuant to the definition of Qualified Substitute Mortgage Loan.

      Discount Net Mortgage Rate:  As defined in the Series Supplement.

      Disqualified  Organization:  Any organization defined as a "disqualified
organization"  under  Section 860E(e)(5) of  the  Code,  and if not  otherwise
included,  any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States,  or any
agency  or   instrumentality   of  any  of  the   foregoing   (other  than  an
instrumentality  which is a corporation  if all of its  activities are subject
to tax and,  except for Freddie  Mac, a majority of its board of  directors is
not  selected by such  governmental  unit),  (ii) a  foreign  government,  any
international  organization,  or any agency or  instrumentality  of any of the
foregoing,  (iii) any  organization (other than certain farmers'  cooperatives
described in Section 521 of the  Code) which is exempt from the tax imposed by
Chapter 1 of the Code  (including  the tax imposed by  Section 511 of the Code
on unrelated  business  taxable  income),  (iv) rural  electric and  telephone
cooperatives   described  in   Section 1381(a)(2)(C) of   the  Code,   (v) any
"electing large  partnership,"  as defined in  Section 775(a) of  the Code and
(vi) any  other Person so  designated  by the Trustee based upon an Opinion of
Counsel that the holding of an Ownership  Interest in a Class R Certificate by
such  Person  may cause  the  Trust  Fund or any  Person  having an  Ownership
Interest  in any Class of  Certificates  (other than such  Person) to  incur a
liability  for any federal tax imposed under the Code that would not otherwise
be  imposed  but  for  the  Transfer  of an  Ownership  Interest  in a Class R
Certificate  to  such  Person.   The  terms  "United   States",   "State"  and
"international   organization"   shall   have  the   meanings   set  forth  in
Section 7701 of the Code or successor provisions.

      Distribution  Date:  The 25th day of any  month  beginning  in the month
immediately  following the month of the initial  issuance of the  Certificates
or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following such 25th day.

      Due Date: With respect to any  Distribution  Date and any Mortgage Loan,
the day during the related Due Period on which the Monthly Payment is due.

      Due  Period:  With  respect  to any  Distribution  Date,  the  one-month
period set forth in the Series Supplement.

      Eligible   Account:   An   account   that  is  any  of  the   following:
(i) maintained  with a depository  institution  the debt  obligations of which
have been rated by each Rating  Agency in its  highest  rating  available,  or
(ii) an  account  or  accounts  in a  depository  institution  in  which  such
accounts are fully  insured to the limits  established  by the FDIC,  provided
that any  deposits  not so insured  shall,  to the extent  acceptable  to each
Rating Agency, as evidenced in writing,  be maintained such that (as evidenced
by an Opinion of Counsel delivered to the Trustee and each Rating  Agency) the
registered  Holders of Certificates  have a claim with respect to the funds in
such account or a perfected  first  security  interest  against any collateral
(which shall be limited to Permitted  Investments) securing such funds that is
superior to claims of any other  depositors  or  creditors  of the  depository
institution  with which such  account is  maintained,  or (iii) in the case of
the  Custodial  Account,  a  trust  account  or  accounts  maintained  in  the
corporate  trust  department  of the  Trustee,  or  (iv) in  the  case  of the
Certificate  Account, a trust account or accounts  maintained in the corporate
trust  department  of  the  Trustee,  or  (v) an  account  or  accounts  of  a
depository  institution  acceptable  to each Rating  Agency (as  evidenced  in
writing by each Rating  Agency that use of any such  account as the  Custodial
Account or the Certificate  Account will not reduce the rating assigned to any
Class  of   Certificates  by  such  Rating  Agency  below  the  lower  of  the
then-current  rating or the rating  assigned  to such  Certificates  as of the
Closing Date by such Rating Agency).

      Event of Default:  As defined in Section 7.01.

      Excess  Bankruptcy Loss: Any Bankruptcy Loss, or portion thereof,  which
exceeds the then applicable Bankruptcy Amount.

      Excess Fraud Loss:  Any Fraud Loss,  or portion  thereof,  which exceeds
the then applicable Fraud Loss Amount.

      Excess  Special  Hazard  Loss:  Any  Special  Hazard  Loss,  or  portion
thereof, that exceeds the then applicable Special Hazard Amount.

      Excess  Subordinate  Principal Amount:  With respect to any Distribution
Date on which the  aggregate  Certificate  Principal  Balance  of the Class of
Subordinate  Certificates,  then outstanding with the Lowest Priority is to be
reduced  to zero and on which  Realized  Losses  are to be  allocated  to such
class or classes,  the excess,  if any, of (i) the amount that would otherwise
be  distributable  in  respect  of  principal  on such  class  or  classes  of
Certificates on such  Distribution  Date over (ii) the excess,  if any, of the
aggregate   Certificate   Principal  Balance  of  such  class  or  classes  of
Certificates  immediately  prior to such  Distribution Date over the aggregate
amount of Realized  Losses to be allocated to such classes of  Certificates on
such  Distribution  Date as  reduced  by any  amount  calculated  pursuant  to
Section 4.02(b)(i)(E).  With respect to any Mortgage Pool that is comprised of
two or more Loan  Groups,  the Excess  Subordinate  Principal  Amount  will be
allocated  between each Loan Group on a pro rata basis in accordance  with the
amount of Realized  Losses  attributable  to each Loan Group and  allocated to
the Certificates on such Distribution Date.

      Exchange Act:  The Securities and Exchange Act of 1934, as amended.

      Extraordinary  Events:  Any of the following  conditions with respect to
a Mortgaged  Property (or, with respect to a Cooperative Loan, the Cooperative
Apartment) or  Mortgage  Loan  causing or resulting in a loss which causes the
liquidation of such Mortgage Loan:

      (a)...losses that are of the type that would be covered by the  fidelity
bond and the errors and omissions  insurance  policy required to be maintained
pursuant  to  Section 3.12(b) but  are in  excess of the  coverage  maintained
thereunder;

      (b)...nuclear    reaction   or   nuclear    radiation   or   radioactive
contamination,  all whether controlled or uncontrolled,  and whether such loss
be direct or  indirect,  proximate  or remote or be in whole or in part caused
by,  contributed  to or aggravated by a peril covered by the definition of the
term "Special Hazard Loss";

      (c)...hostile  or  warlike  action  in time of peace  or war,  including
action in hindering,  combating or defending  against an actual,  impending or
expected attack:

            1.    by any government or sovereign  power,  de jure or de facto,
                  or by any authority maintaining or using military,  naval or
                  air forces; or

            2.    by military, naval or air forces; or

            3.    by an agent  of any such  government,  power,  authority  or
                  forces;

      (d)...any weapon of war employing  atomic fission or  radioactive  force
whether in time of peace or war; or

      (e)...insurrection,  rebellion,  revolution, civil war, usurped power or
action taken by  governmental  authority in hindering,  combating or defending
against  such an  occurrence,  seizure  or  destruction  under  quarantine  or
customs  regulations,  confiscation  by  order  of any  government  or  public
authority; or risks of contraband or illegal transportation or trade.

      Extraordinary  Losses:  Any loss  incurred on a Mortgage  Loan caused by
or resulting from an Extraordinary Event.

      Fannie  Mae:  Federal  National   Mortgage   Association,   a  federally
chartered and privately  owned  corporation  organized and existing  under the
Federal National Mortgage Association Charter Act, or any successor thereto.

      FDIC:  Federal Deposit Insurance Corporation or any successor thereto.

      Final  Distribution  Date:  The  Distribution  Date on which  the  final
distribution  in  respect  of  the  Certificates  will  be  made  pursuant  to
Section 9.01,  which Final  Distribution  Date shall in no event be later than
the end of the 90-day liquidation period described in Section 9.02.

      Fitch:  Fitch Ratings or its successor in interest.

      Foreclosure   Profits:   As  to  any   Distribution   Date  or   related
Determination  Date and any Mortgage Loan, the excess,  if any, of Liquidation
Proceeds,   Insurance   Proceeds  and  REO   Proceeds   (net  of  all  amounts
reimbursable  therefrom  pursuant to  Section 3.10(a)(ii)) in  respect of each
Mortgage Loan or REO Property for which a Cash  Liquidation or REO Disposition
occurred  in the  related  Prepayment  Period  over  the  sum  of  the  unpaid
principal  balance of such Mortgage Loan or REO Property  (determined,  in the
case of an REO Disposition,  in accordance with Section 3.14) plus accrued and
unpaid  interest at the Mortgage  Rate on such unpaid  principal  balance from
the Due Date to which  interest  was last paid by the  Mortgagor  to the first
day of the month  following  the month in which such Cash  Liquidation  or REO
Disposition occurred.

      Form 10-K Certification:  As defined in Section 4.03(f).

      Fraud  Losses:  Losses on Mortgage  Loans as to which there was fraud in
the origination of such Mortgage Loan.

      Freddie  Mac:  Federal  Home  Loan  Mortgage  Corporation,  a  corporate
instrumentality  of the United States  created and existing under Title III of
the Emergency Home Finance Act of 1970, as amended, or any successor thereto.

      Highest  Priority:  As of  any  date  of  determination,  the  Class  of
Subordinate   Certificates  then  outstanding  with  a  Certificate  Principal
Balance  greater than zero, with the earliest  priority for payments  pursuant
to  Section 4.02(a),  in the following order: Class M-1, Class M-2, Class M-3,
Class B-1, Class B-2 and Class B-3 Certificates.

      Independent:  When used with  respect  to any  specified  Person,  means
such a Person  who  (i) is in fact  independent  of the  Company,  the  Master
Servicer and the Trustee,  or any  Affiliate  thereof,  (ii) does not have any
direct financial  interest or any material indirect  financial interest in the
Company,  the Master Servicer or the Trustee or in an Affiliate  thereof,  and
(iii) is not connected  with the Company,  the Master  Servicer or the Trustee
as an officer, employee, promoter, underwriter,  trustee, partner, director or
person performing similar functions.

      Initial  Certificate  Principal  Balance:  With respect to each Class of
Certificates,  the Certificate Principal Balance of such Class of Certificates
as of the Cut-off Date, as set forth in the Series Supplement.

      Initial   Monthly  Payment  Fund:  An  amount   representing   scheduled
principal  amortization and interest at the Net Mortgage Rate for the Due Date
in the first Due Period  commencing  subsequent  to the Cut-off Date for those
Mortgage  Loans for which the Trustee  will not be  entitled  to receive  such
payment, and as more specifically defined in the Series Supplement.

      Initial  Notional  Amount:  With  respect  to any Class or  Subclass  of
Interest Only  Certificates,  the amount initially used as the principal basis
for the  calculation  of any interest  payment  amount,  as more  specifically
defined in the Series Supplement.

      Initial   Subordinate  Class  Percentage:   As  defined  in  the  Series
Supplement.

      Insurance  Proceeds:  Proceeds  paid in  respect of the  Mortgage  Loans
pursuant  to any  Primary  Insurance  Policy  or any other  related  insurance
policy covering a Mortgage Loan (excluding any Certificate  Policy (as defined
in the Series  Supplement)),  to the extent such  proceeds  are payable to the
mortgagee  under the Mortgage,  any  Subservicer,  the Master  Servicer or the
Trustee  and are not  applied  to the  restoration  of the  related  Mortgaged
Property  (or,  with respect to a Cooperative  Loan,  the related  Cooperative
Apartment) or  released to the  Mortgagor in  accordance  with the  procedures
that the Master  Servicer  would follow in servicing  mortgage  loans held for
its own account.

      Insurer:  Any named  insurer under any Primary  Insurance  Policy or any
successor thereto or the named insurer in any replacement policy.

      Interest Accrual Period:  As defined in the Series Supplement.

      Interest  Only  Certificates:  A Class or Subclass of  Certificates  not
entitled  to  payments  of  principal,  and  designated  as such in the Series
Supplement.  The Interest Only Certificates will have no Certificate Principal
Balance.

      Interim Certification:  As defined in Section 2.02.

      Junior  Certificateholder:  The  Holder  of  not  less  than  95% of the
Percentage Interests of the Junior Class of Certificates.

      Junior  Class of  Certificates:  The Class of  Subordinate  Certificates
outstanding  as of the date of the  repurchase  of a Mortgage Loan pursuant to
Section 4.07 herein that has the Lowest Priority.

      Late  Collections:  With  respect  to any  Mortgage  Loan,  all  amounts
received during any Due Period,  whether as late payments of Monthly  Payments
or as Insurance Proceeds,  Liquidation Proceeds or otherwise,  which represent
late payments or  collections  of Monthly  Payments due but  delinquent  for a
previous Due Period and not previously recovered.

      Liquidation Proceeds:  Amounts (other than Insurance  Proceeds) received
by the Master  Servicer in connection  with the taking of an entire  Mortgaged
Property  by  exercise of the power of eminent  domain or  condemnation  or in
connection  with  the  liquidation  of  a  defaulted   Mortgage  Loan  through
trustee's sale, foreclosure sale or otherwise, other than REO Proceeds.

      Loan Group:  Any group of Mortgage  Loans  designated as a separate loan
group in the Series Supplement.  The Certificates  relating to each Loan Group
will  be  designated  in the  Series  Supplement.  If  the  Mortgage  Pool  is
comprised of two or more Loan Groups, any of such Loan Groups.

      Loan-to-Value  Ratio:  As of any  date,  the  fraction,  expressed  as a
percentage,  the  numerator of which is the current  principal  balance of the
related  Mortgage Loan at the date of  determination  and the  denominator  of
which is the Appraised Value of the related Mortgaged Property.

      Lower  Priority:  As of any  date  of  determination  and any  Class  of
Subordinate  Certificates,  any other Class of Subordinate  Certificates  then
outstanding  with a  Certificate  Principal  Balance  greater than zero,  with
later priority for payments pursuant to Section 4.02(a).

      Lowest  Priority:  As  of  any  date  of  determination,  the  Class  of
Subordinate  Certificates  then  outstanding  with  the  latest  priority  for
payments  pursuant to  Section 4.02(a),  in the  following  order:  Class B-3,
Class B-2, Class B-1, Class M-3, Class M-2 and Class M-1 Certificates.

      Maturity Date: The latest  possible  maturity date,  solely for purposes
of  Section 1.860G-1(a)(4)(iii) of  the  Treasury  regulations,  by which  the
Certificate  Principal  Balance of each Class of Certificates  (other than the
Interest Only Certificates  which have no Certificate  Principal  Balance) and
each  Uncertificated  REMIC  Regular  Interest  would be reduced  to zero,  as
designated in the Series Supplement.

      MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a corporation
organized  and  existing  under  the  laws of the  State of  Delaware,  or any
successor thereto.

      MERS(R) System:   The  system  of   recording   transfers  of  Mortgages
electronically maintained by MERS.

      MIN: The Mortgage  Identification  Number for Mortgage Loans  registered
with MERS on the MERS(R)System.

      MLCC:  Merrill Lynch Credit Corporation, or its successor in interest.

      Modified  Mortgage  Loan: Any Mortgage Loan that has been the subject of
a Servicing Modification.

      Modified  Mortgage  Rate: As to any Mortgage Loan that is the subject of
a Servicing Modification,  the Mortgage Rate minus the rate per annum by which
the Mortgage Rate on such Mortgage Loan was reduced.

      Modified  Net  Mortgage  Rate:  As to  any  Mortgage  Loan  that  is the
subject of a Servicing Modification,  the Net Mortgage Rate minus the rate per
annum by which the Mortgage Rate on such Mortgage Loan was reduced.

      MOM  Loan:  With  respect  to any  Mortgage  Loan,  MERS  acting  as the
mortgagee of such Mortgage Loan,  solely as nominee for the originator of such
Mortgage Loan and its successors and assigns, at the origination thereof.

      Monthly  Payment:  With respect to any Mortgage Loan  (including any REO
Property) and  any Due Date, the payment of principal and interest due thereon
in accordance with the  amortization  schedule at the time applicable  thereto
(after  adjustment,  if any, for  Curtailments  and for  Deficient  Valuations
occurring   prior  to  such  Due  Date  but  before  any  adjustment  to  such
amortization  schedule  by reason of any  bankruptcy,  other than a  Deficient
Valuation,  or similar proceeding or any moratorium or similar waiver or grace
period and before any Servicing  Modification  that constitutes a reduction of
the interest rate on such Mortgage Loan).

      Moody's:  Moody's Investors Service, Inc., or its successor in interest.

      Mortgage:  With  respect  to each  Mortgage  Note  related to a Mortgage
Loan which is not a Cooperative  Loan,  the  mortgage,  deed of trust or other
comparable  instrument  creating  a first  lien on an estate in fee  simple or
leasehold  interest in real property  securing a Mortgage  Note.  With respect
to each  Obligation  to Pay  related  to a Sharia  Mortgage  Loan,  the Sharia
Mortgage Loan Security Instrument.

      Mortgage   File:   The  mortgage   documents   listed  in   Section 2.01
pertaining  to  a  particular  Mortgage  Loan  and  any  additional  documents
required to be added to the Mortgage File pursuant to this Agreement.

      Mortgage  Loans:  Such  of the  mortgage  loans,  including  any  Sharia
Mortgage  Loans,   transferred  and  assigned  to  the  Trustee   pursuant  to
Section 2.01  as from  time to time are held or deemed to be held as a part of
the Trust Fund, the Mortgage Loans  originally so held being identified in the
initial Mortgage Loan Schedule,  and Qualified  Substitute Mortgage Loans held
or  deemed  held as part of the  Trust  Fund  including,  without  limitation,
(i) with  respect  to  each  Cooperative  Loan,  the  related  Mortgage  Note,
Security  Agreement,   Assignment  of  Proprietary  Lease,  Cooperative  Stock
Certificate,  Cooperative Lease and Mortgage File and all rights  appertaining
thereto,  (ii)  with  respect  to  each  Sharia  Mortgage  Loan,  the  related
Obligation to Pay, Sharia Mortgage Loan Security  Instrument,  Sharia Mortgage
Loan Co-Ownership  Agreement,  Assignment  Agreement and Amendment of Security
Instrument  and  Mortgage  File  and  all  rights  appertaining   thereto  and
(iii) with  respect to each Mortgage  Loan other than a Cooperative  Loan or a
Sharia Mortgage Loan, each related  Mortgage Note,  Mortgage and Mortgage File
and all rights appertaining thereto.

      Mortgage Loan Schedule:  As defined in the Series Supplement.

      Mortgage  Note:  The  originally  executed  note or  other  evidence  of
indebtedness  evidencing  the  indebtedness  of a  Mortgagor  under a Mortgage
Loan,  together  with any  modification  thereto.  With respect to each Sharia
Mortgage Loan, the related Obligation to Pay.

      Mortgage  Pool: The pool of mortgage  loans,  including all Loan Groups,
if any, consisting of the Mortgage Loans.

      Mortgage  Rate: As to any Mortgage  Loan, the interest rate borne by the
related  Mortgage  Note,  or any  modification  thereto other than a Servicing
Modification.  As to any Sharia Mortgage Loan, the profit factor  described in
the  related  Obligation  to Pay,  or any  modification  thereto  other than a
Servicing Modification.

      Mortgaged  Property:  The underlying  real property  securing a Mortgage
Loan or, with respect to a Cooperative  Loan,  the related  Cooperative  Lease
and Cooperative Stock.

      Mortgagor:  The obligor on a Mortgage  Note, or with respect to a Sharia
Mortgage Loan, the consumer on an Obligation to Pay.

      Net  Mortgage  Rate:  As to each  Mortgage  Loan,  a per  annum  rate of
interest equal to the Adjusted  Mortgage Rate less the per annum rate at which
the Servicing Fee is calculated.

      Non-Discount  Mortgage  Loan:  A  Mortgage  Loan that is not a  Discount
Mortgage Loan.

      Non-Primary  Residence  Loans:  The Mortgage Loans designated as secured
by second or vacation residences,  or by non-owner occupied residences, on the
Mortgage Loan Schedule.

      Non-United States Person:  Any Person other than a United States Person.

      Nonrecoverable  Advance:  Any Advance  previously made or proposed to be
made by the Master  Servicer  or  Subservicer  in  respect of a Mortgage  Loan
(other than a Deleted Mortgage Loan) which,  in the good faith judgment of the
Master Servicer,  will not, or, in the case of a proposed Advance,  would not,
be  ultimately   recoverable   by  the  Master   Servicer  from  related  Late
Collections,   Insurance  Proceeds,  Liquidation  Proceeds,  REO  Proceeds  or
amounts     reimbursable    to    the    Master    Servicer     pursuant    to
Section 4.02(a) hereof.  To the extent  that any  Mortgagor  is not  obligated
under the related  Mortgage  documents to pay or reimburse  any portion of any
Servicing  Advances that are outstanding  with respect to the related Mortgage
Loan as a  result  of a  modification  of  such  Mortgage  Loan by the  Master
Servicer,  which forgives amounts which the Master Servicer or Subservicer had
previously  advanced,  and the Master Servicer determines that no other source
of payment  or  reimbursement  for such  advances  is  available  to it,  such
Servicing  Advances  shall  be  deemed  to  be  Nonrecoverable  Advances.  The
determination  by  the  Master  Servicer  that  it has  made a  Nonrecoverable
Advance  or that  any  proposed  Advance  would  constitute  a  Nonrecoverable
Advance,  shall be  evidenced  by an  Officers'  Certificate  delivered to the
Company, the Trustee and any Certificate Insurer.

      Nonsubserviced  Mortgage  Loan:  Any Mortgage  Loan that, at the time of
reference thereto, is not subject to a Subservicing Agreement.

      Notional  Amount:  With  respect to any Class or  Subclass  of  Interest
Only  Certificates,  an amount used as the principal basis for the calculation
of any interest  payment amount,  as more  specifically  defined in the Series
Supplement.

      Obligation  to  Pay:  The  originally  executed  obligation  to  pay  or
similar  agreement  evidencing  the  obligation of the consumer under a Sharia
Mortgage Loan, together with any modification thereto.

      Officers'  Certificate:  A  certificate  signed by the  Chairman  of the
Board,  the President or a Vice  President or Assistant Vice  President,  or a
Director or Managing Director, and by the Treasurer,  the Secretary, or one of
the  Assistant  Treasurers  or  Assistant  Secretaries  of the  Company or the
Master  Servicer,  as the  case  may be,  and  delivered  to the  Trustee,  as
required by this Agreement.

      Opinion of  Counsel:  A written  opinion of  counsel  acceptable  to the
Trustee  and the Master  Servicer,  who may be counsel  for the Company or the
Master Servicer,  provided that any opinion of counsel  (i) referred to in the
definition   of   "Disqualified   Organization"   or   (ii) relating   to  the
qualification  of any REMIC formed under the Series  Supplement  or compliance
with the REMIC Provisions must, unless otherwise  specified,  be an opinion of
Independent counsel.

      Outstanding  Mortgage  Loan:  As  to  any  Due  Date,  a  Mortgage  Loan
(including  an  REO  Property) which  was  not  the  subject  of  a  Principal
Prepayment in Full,  Cash  Liquidation  or REO  Disposition  and which was not
purchased,  deleted  or  substituted  for prior to such Due Date  pursuant  to
Section 2.02, 2.03, 2.04 or 4.07.

      Ownership  Interest:  As to any  Certificate,  any ownership or security
interest in such  Certificate,  including any interest in such  Certificate as
the  Holder  thereof  and  any  other  interest  therein,  whether  direct  or
indirect, legal or beneficial, as owner or as pledgee.

      Pass-Through Rate:  As defined in the Series Supplement.

      Paying  Agent:  The Trustee or any successor  Paying Agent  appointed by
the Trustee.

      Percentage  Interest:  With  respect to any  Certificate  (other  than a
Class R  Certificate),  the  undivided  percentage  ownership  interest in the
related  Class  evidenced  by such  Certificate,  which  percentage  ownership
interest shall be equal to the Initial  Certificate  Principal Balance thereof
or   Initial   Notional   Amount   (in   the   case  of  any   Interest   Only
Certificate) thereof  divided by the aggregate Initial  Certificate  Principal
Balance or the aggregate of the Initial Notional  Amounts,  as applicable,  of
all  the  Certificates  of  the  same  Class.   With  respect  to  a  Class  R
Certificate,  the  interest in  distributions  to be made with respect to such
Class evidenced thereby,  expressed as a percentage,  as stated on the face of
each such Certificate.

      Permitted Investments:  One or more of the following:

      (i)   obligations  of or  guaranteed as to principal and interest by the
            United States or any agency or  instrumentality  thereof when such
            obligations  are backed by the full faith and credit of the United
            States;

      (ii)  repurchase     agreements    on    obligations     specified    in
            clause (i) maturing  not  more  than  one  month  from the date of
            acquisition  thereof,  provided that the unsecured  obligations of
            the party agreeing to repurchase such  obligations are at the time
            rated by each  Rating  Agency  in its  highest  short-term  rating
            available;

      (iii) federal funds,  certificates  of deposit,  demand  deposits,  time
            deposits  and  bankers'  acceptances  (which  shall  each  have an
            original  maturity  of not more than 90 days  and,  in the case of
            bankers' acceptances,  shall in no event have an original maturity
            of more  than 365 days or a  remaining  maturity  of more  than 30
            days) denominated  in United States dollars of any U.S. depository
            institution  or trust company  incorporated  under the laws of the
            United States or any state thereof or of any domestic  branch of a
            foreign  depository  institution or trust  company;  provided that
            the  debt  obligations  of such  depository  institution  or trust
            company  (or, if the only Rating  Agency is Standard & Poor's,  in
            the case of the principal  depository  institution in a depository
            institution  holding  company,  debt obligations of the depository
            institution  holding  company) at the date of acquisition  thereof
            have been rated by each Rating  Agency in its  highest  short-term
            rating  available;  and provided  further that, if the only Rating
            Agency  is  Standard  &  Poor's  and if the  depository  or  trust
            company is a principal  subsidiary  of a bank holding  company and
            the debt obligations of such subsidiary are not separately  rated,
            the applicable  rating shall be that of the bank holding  company;
            and,  provided  further  that,  if the  original  maturity of such
            short-term   obligations  of  a  domestic   branch  of  a  foreign
            depository  institution or trust company shall exceed 30 days, the
            short-term  rating of such  institution  shall be A-1+ in the case
            of Standard & Poor's if Standard & Poor's is the Rating Agency;

      (iv)  commercial paper and demand notes (having  original  maturities of
            not more than 365 days) of any corporation  incorporated under the
            laws of the United  States or any state  thereof which on the date
            of  acquisition  has  been  rated  by each  Rating  Agency  in its
            highest   short-term   rating   available;   provided   that  such
            commercial paper shall have a remaining  maturity of not more than
            30 days;

      (v)   a money market fund or a qualified  investment  fund rated by each
            Rating Agency in its highest long-term rating available; and

      (vi)  other  obligations  or  securities  that  are  acceptable  to each
            Rating  Agency as a Permitted  Investment  hereunder  and will not
            reduce the rating  assigned to any Class of  Certificates  by such
            Rating  Agency below the lower of the  then-current  rating or the
            rating  assigned to such  Certificates  as of the Closing  Date by
            such Rating Agency, as evidenced in writing;

provided,  however,  no  instrument  shall  be a  Permitted  Investment  if it
represents,  either  (1) the  right to receive  only  interest  payments  with
respect to the  underlying  debt  instrument  or (2) the right to receive both
principal  and interest  payments  derived from  obligations  underlying  such
instrument  and the  principal  and  interest  payments  with  respect to such
instrument  provide  a yield to  maturity  greater  than  120% of the yield to
maturity  at par of such  underlying  obligations.  References  herein  to the
highest  rating  available on unsecured  long-term  debt shall mean AAA in the
case of  Standard  & Poor's  and  Fitch  and Aaa in the case of  Moody's,  and
references  herein to the highest  rating  available on  unsecured  commercial
paper and short-term debt  obligations  shall mean A-1 in the case of Standard
& Poor's,  P-1 in the case of Moody's and either A-1 by Standard & Poor's, P-1
by Moody's or F-1 by Fitch in the case of Fitch;  provided,  however, that any
Permitted  Investment  that  is a  short-term  debt  obligation  rated  A-1 by
Standard & Poor's must satisfy the following  additional  conditions:  (i) the
total  amount of debt from A-1 issuers  must be limited to the  investment  of
monthly   principal  and  interest   payments   (assuming   fully   amortizing
collateral);  (ii) the total amount of A-1 investments must not represent more
than 20% of the aggregate  outstanding  Certificate  Principal  Balance of the
Certificates   and  each   investment   must  not   mature   beyond  30  days;
(iii) investments  in A-1 rated  securities  are not  eligible for the Reserve
Fund;  (iv) the  terms of the debt  must  have a  predetermined  fixed  dollar
amount  of  principal  due at  maturity  that  cannot  vary;  and  (v) if  the
investments  may be liquidated  prior to their maturity or are being relied on
to meet a  certain  yield,  interest  must be tied to a single  interest  rate
index plus a single fixed spread (if any) and must move  proportionately  with
that index.  Any  Permitted  Investment  may be held by or through the Trustee
or its Affiliates.

      Permitted  Transferee:  Any Transferee of a Class R  Certificate,  other
than a Disqualified Organization or Non-United States Person.

      Person:   Any  individual,   corporation,   limited  liability  company,
partnership,   joint  venture,   association,   joint-stock  company,   trust,
unincorporated   organization   or  government  or  any  agency  or  political
subdivision thereof.

      Pledged  Amount:  With respect to any Pledged Asset Loan,  the amount of
money  remitted to Combined  Collateral  LLC, at the  direction  of or for the
benefit of the related Mortgagor.

      Pledged  Asset Loan:  Any Mortgage Loan  supported by Pledged  Assets or
such other collateral,  other than the related Mortgaged  Property,  set forth
in the Series Supplement.

      Pledged   Assets:   With  respect  to  any  Mortgage  Loan,  all  money,
securities,    security   entitlements,    accounts,    general   intangibles,
instruments,  documents,  certificates of deposit,  commodities  contracts and
other  investment  property and other property of whatever kind or description
pledged by Combined  Collateral  LLC as  security  in respect of any  Realized
Losses in  connection  with such  Mortgage  Loan up to the Pledged  Amount for
such Mortgage Loan, and any related  collateral,  or such other  collateral as
may be set forth in the Series Supplement.

      Pledged Asset Mortgage Servicing  Agreement:  The Pledged Asset Mortgage
Servicing  Agreement,  dated as of  February  28,  1996  between  MLCC and the
Master Servicer.

      Pooling  and  Servicing  Agreement  or  Agreement:  With  respect to any
Series, this Standard Terms together with the related Series Supplement.

      Pool  Stated  Principal  Balance:  As  to  any  Distribution  Date,  the
aggregate of the Stated Principal Balances of each Mortgage Loan.

      Pool Strip Rate:  With respect to each  Mortgage  Loan, a per annum rate
equal to the excess of (a) the Net Mortgage  Rate of such  Mortgage  Loan over
(b) the Discount Net Mortgage Rate (but not less than 0.00%) per annum.

      Prepayment  Distribution  Trigger: With respect to any Distribution Date
and  any  Class  of  Subordinate   Certificates  (other  than  the  Class  M-1
Certificates),  a test that shall be satisfied if the fraction (expressed as a
percentage) equal  to the sum of the  Certificate  Principal  Balances of such
Class and each Class of  Subordinate  Certificates  with a Lower Priority than
such  Class  immediately  prior  to  such  Distribution  Date  divided  by the
aggregate  Stated  Principal  Balance of all of the Mortgage Loans (or related
REO  Properties) immediately  prior to such  Distribution Date is greater than
or equal to the sum of the related Initial  Subordinate  Class  Percentages of
such Classes of Subordinate Certificates.

      Prepayment  Interest  Shortfall:  As to any  Distribution  Date  and any
Mortgage Loan (other than a Mortgage  Loan  relating to an REO  Property) that
was the subject of (a) a  Principal  Prepayment  in Full during the portion of
the related  Prepayment  Period that falls during the prior calendar month, an
amount equal to the excess of one month's  interest at the Net  Mortgage  Rate
(or  Modified Net Mortgage  Rate in the case of a Modified  Mortgage  Loan) on
the  Stated  Principal  Balance  of such  Mortgage  Loan  over the  amount  of
interest  (adjusted to the Net Mortgage Rate (or Modified Net Mortgage Rate in
the case of a Modified  Mortgage  Loan)) paid  by the Mortgagor for such month
to the date of such Principal  Prepayment in Full or (b) a Curtailment  during
the prior calendar month,  an amount equal to one month's  interest at the Net
Mortgage  Rate  (or  Modified  Net  Mortgage  Rate in the  case of a  Modified
Mortgage Loan) on the amount of such Curtailment.

      Prepayment   Period:   As  to  any   Distribution   Date  and  Principal
Prepayment in Full,  the period  commencing on the 16th day of the month prior
to the month in which  that  Distribution  Date  occurs and ending on the 15th
day of the month in which such Distribution Date occurs.

      Primary  Insurance  Policy:  Each  primary  policy of mortgage  guaranty
insurance   or   any   replacement    policy    therefor    referred   to   in
Section 2.03(b)(iv) and (v).

      Principal Only  Certificates:  A Class of  Certificates  not entitled to
payments of interest,  and more specifically  designated as such in the Series
Supplement.

      Principal  Prepayment:  Any payment of principal or other  recovery on a
Mortgage  Loan,  including  a  recovery  that  takes  the form of  Liquidation
Proceeds or Insurance Proceeds,  which is received in advance of its scheduled
Due Date and is not  accompanied  by an  amount  as to  interest  representing
scheduled  interest  on such  payment due on any date or dates in any month or
months subsequent to the month of prepayment.

      Principal  Prepayment in Full:  Any  Principal  Prepayment of the entire
principal balance of a Mortgage Loan that is made by the Mortgagor.

      Program  Guide:  Collectively,  the Client Guide and the Servicer  Guide
for  Residential  Funding's  mortgage  loan  purchase  and  conduit  servicing
program and all  supplements and amendments  thereto  published by Residential
Funding from time to time.

      Purchase   Price:   With   respect   to  any   Mortgage   Loan  (or  REO
Property) required  to be or  otherwise  purchased  on any  date  pursuant  to
Section 2.02,  2.03,  2.04 or 4.07,  an amount equal to the sum of (i) 100% of
the  Stated  Principal  Balance  thereof  plus the  principal  portion  of any
related  unreimbursed   Advances  and  (ii) unpaid  accrued  interest  at  the
Adjusted  Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum
at which the Servicing  Fee is  calculated in the case of a Modified  Mortgage
Loan) (or at the Net Mortgage  Rate (or Modified Net Mortgage Rate in the case
of a Modified  Mortgage  Loan) in  the case of a  purchase  made by the Master
Servicer) on the Stated  Principal  Balance thereof to the Due Date in the Due
Period related to the  Distribution  Date occurring in the month following the
month of  purchase  from the Due Date to which  interest  was last paid by the
Mortgagor.

      Qualified  Substitute  Mortgage  Loan: A Mortgage  Loan  substituted  by
Residential  Funding or the Company for a Deleted Mortgage Loan which must, on
the  date of such  substitution,  as  confirmed  in an  Officers'  Certificate
delivered to the Trustee, with a copy to the Custodian,

      (i)   have an  outstanding  principal  balance,  after  deduction of the
            principal  portion  of the  monthly  payment  due in the  month of
            substitution  (or in the case of a  substitution  of more than one
            Mortgage   Loan  for  a  Deleted   Mortgage   Loan,  an  aggregate
            outstanding  principal  balance,  after  such  deduction),  not in
            excess of the Stated  Principal  Balance of the  Deleted  Mortgage
            Loan (the amount of any  shortfall to be deposited by  Residential
            Funding in the Custodial Account in the month of substitution);

      (ii)  have a  Mortgage  Rate and a Net  Mortgage  Rate no lower than and
            not more than 1% per annum higher than the  Mortgage  Rate and Net
            Mortgage Rate,  respectively,  of the Deleted  Mortgage Loan as of
            the date of substitution;

      (iii) have a  Loan-to-Value  Ratio at the time of substitution no higher
            than  that  of  the   Deleted   Mortgage   Loan  at  the  time  of
            substitution;

      (iv)  have a remaining  term to stated  maturity  not greater  than (and
            not more than one year less  than) that  of the  Deleted  Mortgage
            Loan;

      (v)   comply  with  each   representation  and  warranty  set  forth  in
            Sections  2.03 and 2.04  hereof and  Section 4  of the  Assignment
            Agreement; and

      (vi)  have a Pool  Strip  Rate  equal  to or  greater  than  that of the
            Deleted Mortgage Loan.

Notwithstanding   any  other  provisions  herein,   (x) with  respect  to  any
Qualified  Substitute  Mortgage Loan  substituted for a Deleted  Mortgage Loan
which was a Discount  Mortgage Loan, such Qualified  Substitute  Mortgage Loan
shall  be  deemed  to be a  Discount  Mortgage  Loan  and to  have a  Discount
Fraction  equal to the  Discount  Fraction  of the Deleted  Mortgage  Loan and
(y) in  the  event  that the "Pool  Strip  Rate" of any  Qualified  Substitute
Mortgage  Loan as calculated  pursuant to the  definition of "Pool Strip Rate"
is greater than the Pool Strip Rate of the related Deleted Mortgage Loan

      (i)   the Pool Strip Rate of such  Qualified  Substitute  Mortgage  Loan
            shall  be  equal to the Pool  Strip  Rate of the  related  Deleted
            Mortgage Loan for purposes of calculating  the  Pass-Through  Rate
            on the Class A-V Certificates and

      (ii)  the  excess of the Pool Strip  Rate on such  Qualified  Substitute
            Mortgage  Loan as calculated  pursuant to the  definition of "Pool
            Strip  Rate"  over  the Pool  Strip  Rate on the  related  Deleted
            Mortgage  Loan  shall  be  payable  to the  Class  R  Certificates
            pursuant to Section 4.02 hereof.

      Rating  Agency:   Each  of  the   statistical   credit  rating  agencies
specified  in the  Preliminary  Statement  of the  Series  Supplement.  If any
agency or a successor  is no longer in  existence,  "Rating  Agency"  shall be
such statistical credit rating agency, or other comparable Person,  designated
by the Company,  notice of which designation shall be given to the Trustee and
the Master Servicer.

      Realized Loss:  With respect to each Mortgage Loan (or REO Property):

      (a)...as to which a Cash  Liquidation or REO  Disposition  has occurred,
an amount (not less than  zero) equal to (i) the Stated  Principal  Balance of
the Mortgage Loan (or REO  Property) as of the date of Cash Liquidation or REO
Disposition,  plus (ii) interest (and REO Imputed Interest, if any) at the Net
Mortgage  Rate  from  the Due  Date as to  which  interest  was  last  paid or
advanced to  Certificateholders  up to the Due Date in the Due Period  related
to the  Distribution  Date on  which  such  Realized  Loss  will be  allocated
pursuant to  Section 4.05  on the Stated  Principal  Balance of such  Mortgage
Loan (or REO  Property) outstanding  during each Due Period that such interest
was not paid or advanced,  minus (iii) the  proceeds,  if any, received during
the month in which such Cash  Liquidation  (or REO  Disposition) occurred,  to
the extent  applied as  recoveries of interest at the Net Mortgage Rate and to
principal of the Mortgage Loan,  net of the portion  thereof  reimbursable  to
the Master  Servicer  or any  Subservicer  with  respect to related  Advances,
Servicing  Advances  or other  expenses  as to which the  Master  Servicer  or
Subservicer  is entitled to  reimbursement  thereunder but which have not been
previously reimbursed,

      (b)...which is the  subject  of a  Servicing  Modification,  (i) (1) the
amount by which the  interest  portion of a Monthly  Payment or the  principal
balance of such  Mortgage Loan was reduced or (2) the sum of any other amounts
owing  under  the  Mortgage  Loan  that  were  forgiven  and  that  constitute
Servicing  Advances  that  are  reimbursable  to  the  Master  Servicer  or  a
Subservicer,  and (ii) any such amount with respect to a Monthly  Payment that
was or would  have been due in the month  immediately  following  the month in
which a Principal  Prepayment  or the Purchase  Price of such Mortgage Loan is
received or is deemed to have been received,

      (c)...which  has  become  the  subject  of a  Deficient  Valuation,  the
difference  between the  principal  balance of the Mortgage  Loan  outstanding
immediately  prior to such  Deficient  Valuation and the principal  balance of
the Mortgage Loan as reduced by the Deficient Valuation, or

      (d)...which has  become  the  object of a Debt  Service  Reduction,  the
amount of such Debt Service Reduction.

Notwithstanding  the above,  neither a Deficient  Valuation nor a Debt Service
Reduction  shall be deemed a  Realized  Loss  hereunder  so long as the Master
Servicer  has  notified  the  Trustee in writing  that the Master  Servicer is
diligently  pursuing  any  remedies  that  may  exist in  connection  with the
representations  and warranties  made regarding the related  Mortgage Loan and
either  (A) the  related  Mortgage  Loan  is not in  default  with  regard  to
payments due thereunder or  (B) delinquent  payments of principal and interest
under the related  Mortgage  Loan and any premiums on any  applicable  primary
hazard  insurance  policy and any related  escrow  payments in respect of such
Mortgage Loan are being advanced on a current basis by the Master  Servicer or
a  Subservicer,  in either  case  without  giving  effect to any Debt  Service
Reduction.

To the extent the Master Servicer receives Subsequent  Recoveries with respect
to any Mortgage  Loan,  the amount of the  Realized  Loss with respect to that
Mortgage  Loan will be reduced to the extent  such  recoveries  are applied to
reduce the Certificate  Principal  Balance of any Class of Certificates on any
Distribution Date.

      Record  Date:  With  respect  to each  Distribution  Date,  the close of
business on the last  Business  Day of the month next  preceding  the month in
which the related Distribution Date occurs.

      Regular  Certificate:  Any of the  Certificates  other  than a  Class  R
Certificate.

      Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation
AB), 17 C.F.R.ss.ss.229.1100-229.1123,  as such may be amended from time to time,
and subject to such  clarification and interpretation as have been provided by
the Commission in the adopting release  (Asset-Backed  Securities,  Securities
Act Release No. 33-8518,  70 Fed. Reg.  1,506,  1,531 (January 7, 2005)) or by
the staff of the  Commission,  or as may be provided by the  Commission or its
staff from time to time.

      Reimbursement Amounts: As defined in Section 3.22.

      Relief Act: The Servicemembers  Civil Relief Act or similar  legislation
or regulations as in effect from time to time.

      Relief Act  Shortfalls:  Shortfalls  in interest  payable by a Mortgagor
that are not collectible from the Mortgagor pursuant to the Relief Act.

      REMIC: A "real estate  mortgage  investment  conduit" within the meaning
of Section 860D of the Code.

      REMIC  Administrator:  Residential Funding Company,  LLC. If Residential
Funding  Company,  LLC is  found by a court of  competent  jurisdiction  to no
longer be able to fulfill its  obligations as REMIC  Administrator  under this
Agreement  the Master  Servicer  or Trustee  acting as Master  Servicer  shall
appoint a successor  REMIC  Administrator,  subject to assumption of the REMIC
Administrator obligations under this Agreement.

      REMIC  Provisions:  Provisions of the federal income tax law relating to
real estate  mortgage  investment  conduits,  which  appear at  Sections  860A
through  860G  of  Subchapter  M  of  Chapter  1  of  the  Code,  and  related
provisions,  and  temporary  and final  regulations  (or,  to the  extent  not
inconsistent   with   such   temporary   or   final   regulations,    proposed
regulations) and  published  rulings,  notices and  announcements  promulgated
thereunder, as the foregoing may be in effect from time to time.

      REO  Acquisition:  The  acquisition by the Master  Servicer on behalf of
the  Trustee  for the benefit of the  Certificateholders  of any REO  Property
pursuant to Section 3.14.

      REO Disposition:  As to any REO Property,  a determination by the Master
Servicer that it has received all Insurance  Proceeds,  Liquidation  Proceeds,
REO Proceeds and other payments and recoveries  (including proceeds of a final
sale) which the Master  Servicer  expects to be finally  recoverable  from the
sale or other disposition of the REO Property.

      REO  Imputed  Interest:  As to any  REO  Property,  for any  period,  an
amount  equivalent  to interest (at the Net Mortgage Rate that would have been
applicable  to the  related  Mortgage  Loan  had it been  outstanding) on  the
unpaid  principal  balance of the Mortgage Loan as of the date of  acquisition
thereof for such period.

      REO  Proceeds:  Proceeds,  net of  expenses,  received in respect of any
REO Property (including,  without limitation,  proceeds from the rental of the
related  Mortgaged  Property  or,  with  respect to a  Cooperative  Loan,  the
related  Cooperative  Apartment) which  proceeds  are required to be deposited
into the Custodial Account only upon the related REO Disposition.

      REO  Property:  A Mortgaged  Property  acquired  by the Master  Servicer
through  foreclosure  or  deed in lieu of  foreclosure  in  connection  with a
defaulted Mortgage Loan.

      Reportable  Modified  Mortgage Loan: Any Mortgage Loan that (i) has been
subject  to an  interest  rate  reduction,  (ii) has  been  subject  to a term
extension or (iii) has had amounts owing on such Mortgage Loan  capitalized by
adding  such amount to the Stated  Principal  Balance of such  Mortgage  Loan;
provided,   however,   that  a  Mortgage  Loan  modified  in  accordance  with
clause (i) above  for a temporary  period shall not be a  Reportable  Modified
Mortgage  Loan if such  Mortgage  Loan has not been  delinquent in payments of
principal and interest for six months since the date of such  modification  if
that interest rate reduction is not made permanent thereafter.

      Request  for  Release:  A request  for  release,  the forms of which are
attached as Exhibit F hereto,  or an electronic  request in a form  acceptable
to the Custodian.

      Required  Insurance  Policy:  With  respect to any  Mortgage  Loan,  any
insurance  policy which is required to be  maintained  from time to time under
this  Agreement,  the Program Guide or the related  Subservicing  Agreement in
respect of such Mortgage Loan.

      Required  Surety  Payment:  With  respect to any  Additional  Collateral
Loan that becomes a Liquidated  Mortgage Loan, the lesser of (i) the principal
portion of the Realized  Loss with respect to such  Mortgage Loan and (ii) the
excess,  if any,  of  (a) the  amount of  Additional  Collateral  required  at
origination  with  respect to such  Mortgage  Loan over  (b) the net  proceeds
realized by the Subservicer from the related Additional Collateral.

      Residential  Funding:  Residential  Funding  Company,  LLC,  a  Delaware
limited liability company,  in its capacity as seller of the Mortgage Loans to
the Company  and not in its  capacity as Master  Servicer,  and any  successor
thereto.

      Responsible  Officer:  When  used  with  respect  to  the  Trustee,  any
officer of the  Corporate  Trust  Department  of the  Trustee,  including  any
Senior Vice President,  any Vice President,  any Assistant Vice President, any
Assistant  Secretary,  any Trust Officer or Assistant  Trust  Officer,  or any
other  officer of the  Trustee  customarily  performing  functions  similar to
those performed by any of the above designated  officers to whom, with respect
to a  particular  matter,  such matter is  referred,  in each case with direct
responsibility for the administration of the Agreements.

      Retail  Certificates:  A Senior Certificate,  if any, offered in smaller
minimum  denominations than other Senior Certificates,  and designated as such
in the Series Supplement.

      Schedule  of  Discount   Fractions:   The  schedule  setting  forth  the
Discount  Fractions with respect to the Discount  Mortgage Loans,  attached as
an exhibit to the Series Supplement.

      Securitization  Transaction:  Any transaction  involving a sale or other
transfer of mortgage  loans  directly or  indirectly  to an issuing  entity in
connection with an issuance of publicly offered or privately placed,  rated or
unrated mortgage-backed securities.

      Security  Agreement:  With respect to a Cooperative  Loan, the agreement
creating  a  security  interest  in favor  of the  originator  in the  related
Cooperative Stock.

      Seller:  As to any Mortgage Loan, a Person,  including any  Subservicer,
that executed a Seller's Agreement applicable to such Mortgage Loan.

      Seller's  Agreement:  An  agreement  for  the  origination  and  sale of
Mortgage  Loans  generally in the form of the Seller  Contract  referred to or
contained in the Program Guide,  or in such other form as has been approved by
the Master  Servicer  and the Company,  each  containing  representations  and
warranties  in  respect  of one  or  more  Mortgage  Loans  consistent  in all
material respects with those set forth in the Program Guide.

      Senior  Accelerated  Distribution   Percentage:   With  respect  to  any
Distribution  Date  occurring on or prior to the 60th  Distribution  Date and,
with respect to any Mortgage  Pool  comprised of two or more Loan Groups,  any
Loan Group,  100%.  With respect to any  Distribution  Date thereafter and any
such Loan Group, if applicable, as follows:

      (i)   for any Distribution  Date after the 60th Distribution Date but on
            or  prior  to the  72nd  Distribution  Date,  the  related  Senior
            Percentage  for such  Distribution  Date  plus 70% of the  related
            Subordinate Percentage for such Distribution Date;

      (ii)  for any Distribution  Date after the 72nd Distribution Date but on
            or  prior  to the  84th  Distribution  Date,  the  related  Senior
            Percentage  for such  Distribution  Date  plus 60% of the  related
            Subordinate Percentage for such Distribution Date;

      (iii) for any Distribution  Date after the 84th Distribution Date but on
            or  prior  to the  96th  Distribution  Date,  the  related  Senior
            Percentage  for such  Distribution  Date  plus 40% of the  related
            Subordinate Percentage for such Distribution Date;

      (iv)  for any Distribution  Date after the 96th Distribution Date but on
            or  prior to the  108th  Distribution  Date,  the  related  Senior
            Percentage  for such  Distribution  Date  plus 20% of the  related
            Subordinate Percentage for such Distribution Date; and

      (v)   for any Distribution  Date thereafter,  the Senior  Percentage for
            such Distribution Date;

provided, however,

      (i)   that  any   scheduled   reduction   to  the   Senior   Accelerated
            Distribution  Percentage described above shall not occur as of any
            Distribution Date unless either

            (a)(1)(X)   the  outstanding  principal  balance  of the  Mortgage
      Loans delinquent 60 days or more (including  Mortgage Loans which are in
      foreclosure,  have been  foreclosed  or  otherwise  liquidated,  or with
      respect to which the  Mortgagor is in  bankruptcy  and any REO Property)
      averaged  over the last six months,  as a  percentage  of the  aggregate
      outstanding   Certificate   Principal   Balance   of   the   Subordinate
      Certificates,  is less than 50% or (Y) the outstanding principal balance
      of Mortgage Loans  delinquent 60 days or more (including  Mortgage Loans
      which are in foreclosure,  have been foreclosed or otherwise liquidated,
      or with  respect to which the  Mortgagor  is in  bankruptcy  and any REO
      Property)  averaged  over the last six months,  as a  percentage  of the
      aggregate  outstanding  principal balance of all Mortgage Loans averaged
      over the last six months,  does not exceed 2% and (2) Realized Losses on
      the  Mortgage  Loans  to date for such  Distribution  Date if  occurring
      during  the  sixth,  seventh,  eighth,  ninth or tenth year (or any year
      thereafter) after  the Closing Date are less than 30%,  35%, 40%, 45% or
      50%,  respectively,  of the  sum of the  Initial  Certificate  Principal
      Balances of the Subordinate Certificates or

            (b)(1)      the  outstanding  principal  balance of Mortgage Loans
      delinquent  60 days or  more  (including  Mortgage  Loans  which  are in
      foreclosure,  have been  foreclosed  or  otherwise  liquidated,  or with
      respect to which the  Mortgagor is in  bankruptcy  and any REO Property)
      averaged  over the last six months,  as a  percentage  of the  aggregate
      outstanding  principal  balance of all Mortgage  Loans averaged over the
      last six  months,  does not  exceed  4% and  (2) Realized  Losses on the
      Mortgage Loans to date for such  Distribution  Date, if occurring during
      the  sixth,   seventh,   eighth,  ninth  or  tenth  year  (or  any  year
      thereafter) after  the Closing Date are less than 10%,  15%, 20%, 25% or
      30%,  respectively,  of the  sum of the  Initial  Certificate  Principal
      Balances of the Subordinate Certificates, and

      (ii)  that for any Distribution  Date on which the Senior  Percentage is
            greater than the Senior  Percentage  as of the Closing  Date,  the
            Senior Accelerated  Distribution  Percentage for such Distribution
            Date shall be 100%,  or, if the Mortgage  Pool is comprised of two
            or more  Loan  Groups,  for any  Distribution  Date on  which  the
            weighted  average of the Senior  Percentages  for each Loan Group,
            weighted  on the basis of the  Stated  Principal  Balances  of the
            Mortgage  Loans in the related  Loan Group,  exceeds the  weighted
            average of the  initial  Senior  Percentages  (calculated  on such
            basis) for  each  Loan  Group,  each  of  the  Senior  Accelerated
            Distribution  Percentages  for such  Distribution  Date will equal
            100%.

Notwithstanding   the  foregoing,   upon  the  reduction  of  the  Certificate
Principal  Balances of the related Senior  Certificates  (other than the Class
A-P   Certificates,   if  any) to  zero,   the  related   Senior   Accelerated
Distribution Percentage shall thereafter be 0%.

      Senior Certificate:  As defined in the Series Supplement.

      Senior Percentage:  As defined in the Series Supplement.

      Senior  Support   Certificate:   A  Senior   Certificate  that  provides
additional credit enhancement to certain other classes of Senior  Certificates
and designated as such in the Preliminary Statement of the Series Supplement.

      Series:  All  of the  Certificates  issued  pursuant  to a  Pooling  and
Servicing Agreement and bearing the same series designation.

      Series  Supplement:  The  agreement  into which this  Standard  Terms is
incorporated  and pursuant to which,  together  with this  Standard  Terms,  a
Series of Certificates is issued.

      Servicing  Accounts:  The  account or accounts  created  and  maintained
pursuant to Section 3.08.

      Servicing  Advances:  All  customary,  reasonable  and necessary "out of
pocket" costs and expenses incurred in connection with a default,  delinquency
or other  unanticipated  event by the Master  Servicer or a Subservicer in the
performance of its servicing obligations,  including,  but not limited to, the
cost of  (i) the  preservation,  restoration  and  protection  of a  Mortgaged
Property  or, with  respect to a  Cooperative  Loan,  the related  Cooperative
Apartment,   (ii) any   enforcement   or   judicial   proceedings,   including
foreclosures,  including  any  expenses  incurred  in  relation  to  any  such
proceedings  that result from the Mortgage  Loan being  registered on the MERS
System,  (iii) the  management and  liquidation of any REO Property,  (iv) any
mitigation  procedures  implemented  in  accordance  with  Section 3.07,   and
(v) compliance  with the obligations  under Sections 3.01,  3.08,  3.12(a) and
3.14,  including,  if the  Master  Servicer  or any  Affiliate  of the  Master
Servicer provides services such as appraisals and brokerage  services that are
customarily  provided  by Persons  other than  servicers  of  mortgage  loans,
reasonable compensation for such services.

      Servicing Advance Reimbursement Amounts: As defined in Section 3.22.

      Servicing  Criteria:   The  "servicing   criteria"  set  forth  in  Item
1122(d) of Regulation AB, as such may be amended from time to time.

      Servicing  Fee:  With  respect  to any  Mortgage  Loan and  Distribution
Date,  the fee  payable  monthly to the Master  Servicer  in respect of master
servicing  compensation  that  accrues  at an annual  rate  designated  on the
Mortgage Loan  Schedule as the "MSTR SERV FEE" for such Mortgage  Loan, as may
be  adjusted  with  respect to  successor  Master  Servicers  as  provided  in
Section 7.02.

      Servicing  Modification:  Any  reduction of the interest  rate on or the
outstanding  principal  balance of a Mortgage Loan, any extension of the final
maturity  date  of a  Mortgage  Loan,  and  any  increase  to the  outstanding
principal  balance  of a  Mortgage  Loan by  adding  to the  Stated  Principal
Balance  unpaid  principal  and  interest  and other  amounts  owing under the
Mortgage  Loan,  in each case  pursuant to a  modification  of a Mortgage Loan
that is in default,  or for which,  in the  judgment  of the Master  Servicer,
default is reasonably foreseeable, in accordance with Section 3.07(a).

      Servicing  Officer:  Any officer of the Master Servicer  involved in, or
responsible for, the  administration and servicing of the Mortgage Loans whose
name and specimen  signature appear on a list of servicing  officers furnished
to the Trustee by the Master  Servicer,  as such list may from time to time be
amended.

      Sharia  Mortgage  Loan: A declining  balance  co-ownership  transaction,
structured so as to comply with Islamic religious law.

      Sharia  Mortgage  Loan  Co-Ownership   Agreement:   The  agreement  that
defines the  relationship  between the  consumer and co-owner and the parties'
respective  rights under a Sharia Mortgage Loan,  including  their  respective
rights with  respect to the  indicia of  ownership  of the  related  Mortgaged
Property.

      Sharia  Mortgage  Loan  Security  Instrument:  The  mortgage,   security
instrument or other comparable  instrument  creating a first lien on an estate
in fee simple or leasehold  interest in real  property  securing an Obligation
to Pay.

      Special  Hazard  Loss:  Any  Realized  Loss not in excess of the cost of
the lesser of repair or replacement of a Mortgaged  Property (or, with respect
to a Cooperative  Loan, the related  Cooperative  Apartment) suffered  by such
Mortgaged  Property (or Cooperative  Apartment) on  account of direct physical
loss,  exclusive  of (i) any  loss of a type  covered by a hazard  policy or a
flood insurance  policy required to be maintained in respect of such Mortgaged
Property pursuant to  Section 3.12(a),  except to the extent of the portion of
such loss not covered as a result of any  coinsurance  provision  and (ii) any
Extraordinary Loss.

      Standard & Poor's:  Standard & Poor's,  a  division  of The  McGraw-Hill
Companies, Inc., or its successor in interest.

      Stated Principal  Balance:  With respect to any Mortgage Loan or related
REO  Property,  at any  given  time,  (i) the  sum  of  (a) the  Cut-off  Date
Principal  Balance  of the  Mortgage  Loan  plus  (b) any  amount by which the
Stated  Principal  Balance of the  Mortgage  Loan is  increased  pursuant to a
Servicing  Modification,  minus (ii) the sum of (a) the  principal  portion of
the Monthly  Payments due with respect to such  Mortgage  Loan or REO Property
during  each Due Period  ending  prior to the most  recent  Distribution  Date
which were received or with respect to which an Advance was made,  and (b) all
Principal Prepayments with respect to such Mortgage Loan or REO Property,  and
all Insurance Proceeds,  Liquidation Proceeds and REO Proceeds,  to the extent
applied by the Master  Servicer as recoveries of principal in accordance  with
Section 3.14 with respect to such Mortgage Loan or REO Property,  in each case
which were distributed  pursuant to Section 4.02 on any previous  Distribution
Date, and (c) any Realized Loss allocated to  Certificateholders  with respect
thereto for any previous Distribution Date.

      Successor Master Servicer: As defined in Section 3.22.

      Subclass:  With  respect  to the Class A-V  Certificates,  any  Subclass
thereof issued pursuant to  Section 5.01(c).  Any such Subclass will represent
the Uncertificated  Class A-V REMIC Regular Interest or Interests specified by
the initial Holder of the Class A-V Certificates pursuant to Section 5.01(c).

      Subordinate  Certificate:  Any one of the Class M Certificates  or Class
B Certificates,  executed by the Trustee and  authenticated by the Certificate
Registrar  substantially  in the form annexed  hereto as Exhibit B and Exhibit
C, respectively.

      Subordinate  Class  Percentage:  With respect to any  Distribution  Date
and  any  Class  of  Subordinate  Certificates,  a  fraction,  expressed  as a
percentage,  the  numerator of which is the  aggregate  Certificate  Principal
Balance of such Class of Subordinate  Certificates  immediately  prior to such
date and the denominator of which is the aggregate  Stated  Principal  Balance
of all of the  Mortgage  Loans (or  related  REO  Properties) (other  than the
related Discount  Fraction of each Discount Mortgage  Loan) immediately  prior
to such Distribution Date.

      Subordinate  Percentage:  As of any Distribution  Date and, with respect
to any Mortgage  Pool  comprised  of two or more Loan Groups,  any Loan Group,
100% minus the related Senior Percentage as of such Distribution Date.

      Subsequent  Recoveries:  As of any Distribution  Date,  amounts received
by  the  Master  Servicer  (net  of  any  related  expenses  permitted  to  be
reimbursed  pursuant to  Section 3.10) or  surplus  amounts held by the Master
Servicer  to  cover  estimated  expenses  (including,   but  not  limited  to,
recoveries  in  respect  of the  representations  and  warranties  made by the
related Seller pursuant to the applicable  Seller's  Agreement and assigned to
the Trustee pursuant to Section 2.04) specifically  related to a Mortgage Loan
that was the subject of a Cash Liquidation or an REO Disposition  prior to the
related Prepayment Period that resulted in a Realized Loss.

      Subserviced  Mortgage  Loan:  Any  Mortgage  Loan  that,  at the time of
reference thereto, is subject to a Subservicing Agreement.

      Subservicer:  Any Person with whom the Master  Servicer has entered into
a  Subservicing  Agreement and who generally  satisfied the  requirements  set
forth in the Program  Guide in respect of the  qualification  of a Subservicer
as of the date of its approval as a Subservicer by the Master Servicer.

      Subservicer  Advance:  Any  delinquent   installment  of  principal  and
interest on a Mortgage Loan which is advanced by the related  Subservicer (net
of its Subservicing Fee) pursuant to the Subservicing Agreement.

      Subservicing  Account:  An  account  established  by  a  Subservicer  in
accordance with Section 3.08.

      Subservicing   Agreement:   The  written  contract  between  the  Master
Servicer and any  Subservicer  relating to  servicing  and  administration  of
certain Mortgage Loans as provided in  Section 3.02,  generally in the form of
the servicer  contract  referred to or  contained  in the Program  Guide or in
such other form as has been  approved by the Master  Servicer and the Company.
With  respect  to  Additional   Collateral  Loans  subserviced  by  MLCC,  the
Subservicing   Agreement  shall  also  include  the  Addendum  and  Assignment
Agreement and the Pledged Asset Mortgage Servicing Agreement.  With respect to
any Pledged Asset Loan  subserviced  by GMAC  Mortgage,  LLC, the Addendum and
Assignment  Agreement,  dated as of  November  24,  1998,  between  the Master
Servicer and GMAC  Mortgage,  LLC, as such  agreement may be amended from time
to time.

      Subservicing  Fee: As to any Mortgage Loan,  the fee payable  monthly to
the related  Subservicer (or, in the case of a  Nonsubserviced  Mortgage Loan,
to the Master  Servicer) in  respect of  subservicing  and other  compensation
that accrues at an annual rate equal to the excess of the Mortgage  Rate borne
by the  related  Mortgage  Note  over  the rate per  annum  designated  on the
Mortgage Loan Schedule as the "CURR NET" for such Mortgage Loan.

      Surety:  Ambac,  or its successors in interest,  or such other surety as
may be identified in the Series Supplement.

      Surety Bond:  The Limited  Purpose  Surety Bond  (Policy No.  AB0039BE),
dated  February 28, 1996 in respect to Mortgage  Loans  originated by MLCC, or
the Surety  Bond  (Policy  No.  AB0240BE),  dated March 17, 1999 in respect to
Mortgage Loans originated by Novus Financial Corporation,  in each case issued
by Ambac for the benefit of certain  beneficiaries,  including the Trustee for
the  benefit of the Holders of the  Certificates,  but only to the extent that
such Surety Bond covers any Additional  Collateral Loans, or such other Surety
Bond as may be identified in the Series Supplement.

      Tax Returns:  The federal income tax return on Internal  Revenue Service
Form 1066,  U.S. Real Estate  Mortgage  Investment  Conduit Income Tax Return,
including  Schedule Q thereto,  Quarterly Notice to Residual  Interest Holders
of REMIC Taxable Income or Net Loss Allocation,  or any successor forms, to be
filed on behalf of any REMIC formed under the Series  Supplement and under the
REMIC  Provisions,  together  with any and all other  information,  reports or
returns  that may be required to be  furnished  to the  Certificateholders  or
filed  with the  Internal  Revenue  Service or any other  governmental  taxing
authority under any applicable provisions of federal, state or local tax laws.

      Transaction Party: As defined in Section 12.02(a).

      Transfer: Any direct or indirect transfer,  sale, pledge,  hypothecation
or other form of assignment of any Ownership Interest in a Certificate.

      Transferee:  Any Person  who is  acquiring  by  Transfer  any  Ownership
Interest in a Certificate.

      Transferor:  Any Person who is  disposing  by Transfer of any  Ownership
Interest in a Certificate.

      Trust Fund:  The segregated pool of assets consisting of:

      (i)   the Mortgage  Loans and the related  Mortgage Files and collateral
            securing such Mortgage Loans,

      (ii)  all payments on and  collections  in respect of the Mortgage Loans
            due after the Cut-off  Date (other than  Monthly  Payments  due in
            the  month of the  Cut-Off  Date) as  shall be on  deposit  in the
            Custodial Account or in the Certificate  Account and identified as
            belonging  to the Trust  Fund,  including  the  proceeds  from the
            liquidation   of   Additional   Collateral   for  any   Additional
            Collateral  Loan or Pledged Assets for any Pledged Asset Loan, but
            not including  amounts on deposit in the Initial  Monthly  Payment
            Fund,

      (iii) property  that secured a Mortgage  Loan and that has been acquired
            for the benefit of the  Certificateholders  by foreclosure or deed
            in lieu of foreclosure,

      (iv)  the hazard insurance policies and Primary Insurance  Policies,  if
            any, the Pledged  Assets with respect to each Pledged  Asset Loan,
            and the  interest  in the Surety Bond  transferred  to the Trustee
            pursuant to Section 2.01,

      (v)   the Initial Monthly Payment Fund, and

      (vi)  all proceeds of clauses (i) through (v) above.

      Trustee Information:  As specified in Section 12.05(a)(i)(A).

      Underwriter:  As defined in the Series Supplement.

      Uninsured  Cause:  Any cause of damage to property subject to a Mortgage
such that the complete  restoration of such property is not fully reimbursable
by the hazard insurance policies.

      United  States  Person:  A citizen or resident of the United  States,  a
corporation,  partnership  or other entity  created or organized  in, or under
the laws of, the United  States,  provided  that,  for purposes  solely of the
restrictions  on the transfer of residual  interests,  no partnership or other
entity treated as a partnership  for United States federal income tax purposes
shall be treated as a United  States  Person  unless all  persons  that own an
interest  in such  partnership  either  directly or through any entity that is
not a corporation  for United States  federal income tax purposes are required
by the applicable  operating agreement to be United States Persons,  any state
thereof, or the District of Columbia (except in the case of a partnership,  to
the extent  provided in Treasury  regulations) or  any  political  subdivision
thereof,  or an estate  that is  described  in  Section 7701(a)(30)(D) of  the
Code, or a trust that is described in Section 7701(a)(30)(E) of the Code.

      Voting  Rights:  The  portion  of  the  voting  rights  of  all  of  the
Certificates  which is allocated  to any  Certificate,  and more  specifically
designated in Article XI of the Series Supplement.

Section 1.02.     Use of Words and Phrases.

      "Herein,"    "hereby,"    "hereunder,"     'hereof,"     "hereinbefore,"
"hereinafter"  and other  equivalent  words refer to the Pooling and Servicing
Agreement  as  a  whole.  All  references  herein  to  Articles,  Sections  or
Subsections  shall mean the corresponding  Articles,  Sections and Subsections
in the Pooling and  Servicing  Agreement.  The  definitions  set forth  herein
include both the singular and the plural.

      References in the Pooling and  Servicing  Agreement to "interest" on and
"principal"  of the  Mortgage  Loans  shall mean,  with  respect to the Sharia
Mortgage Loans,  amounts in respect profit payments and acquisition  payments,
respectively.





--------------------------------------------------------------------------------



ARTICLE II

                        CONVEYANCE OF MORTGAGE LOANS;
                      ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.     Conveyance of Mortgage Loans.

(a)   The Company,  concurrently with the execution and delivery hereof,  does
hereby  assign  to the  Trustee  without  recourse  all the  right,  title and
interest of the Company in and to the Mortgage  Loans,  including all interest
and  principal  received on or with  respect to the  Mortgage  Loans after the
Cut-off  Date  (other than  payments  of  principal  and  interest  due on the
Mortgage  Loans in the month of the Cut-off  Date).  In  connection  with such
transfer and  assignment,  the Company does hereby  deliver to the Trustee the
Certificate  Policy  (as  defined  in the  Series  Supplement),  if  any.  The
Company,  the Master  Servicer  and the Trustee  agree that it is not intended
that any mortgage loan be included in the Trust that is (i) a  "High-Cost Home
Loan" as defined in the New Jersey Home  Ownership Act effective  November 27,
2003,  (ii) a  "High-Cost  Home Loan" as  defined in the New Mexico  Home Loan
Protection  Act  effective  January 1, 2004,  (iii) a "High Cost Home Mortgage
Loan" as defined in the  Massachusetts  Predatory Home Practices Act effective
November  7, 2004 or (iv) a  "High-Cost  Home Loan" as defined in the  Indiana
House Enrolled Act No. 1229, effective as of January 1, 2005.

(b)   In  connection  with such  assignment,  except  as set forth in  Section
2.01(c) and subject to Section 2.01(d) below, the Company does hereby:

            (I) with respect to each Mortgage  Loan so assigned  (other than a
      Cooperative  Loan or a Sharia Mortgage Loan) (1) in the case of all such
      Mortgage  Loans,  deliver to and deposit with the Master Servicer (or an
      Affiliate of the Master  Servicer)  each of the documents or instruments
      described in clause (ii) below (and the Master  Servicer  shall hold (or
      cause such  Affiliate to hold) such  documents or  instruments  in trust
      for the use and benefit of all  present and future  Certificateholders),
      (2) with  respect to each MOM Loan,  deliver to, and deposit  with,  the
      Trustee,  or to and with one or more  Custodians,  as the duly appointed
      agent or  agents of the  Trustee  for such  purpose,  the  documents  or
      instruments  described in clauses (i) and (v) below, (3) with respect to
      each  Mortgage  Loan  that is not a MOM  Loan but is  registered  on the
      MERS(R)System,  deliver to, and deposit with, the Trustee, or to and with
      one or more  Custodians,  as the duly  appointed  agent or agents of the
      Trustee for such  purpose,  the  documents or  instruments  described in
      clauses (i),  (iv) and (v) below and (4) with  respect to each  Mortgage
      Loan that is not a MOM Loan and is not  registered  on the MERS(R)System,
      deliver to, and deposit  with,  the Trustee,  or to and with one or more
      Custodians,  as the duly  appointed  agent or agents of the  Trustee for
      such  purpose,  the documents or  instruments  described in clauses (i),
      (iii), (iv) and (v) below:

(i)   The original  Mortgage Note,  endorsed  without recourse to the order of
      the  Trustee  and showing an  unbroken  chain of  endorsements  from the
      originator  thereof to the Person  endorsing it to the Trustee,  or with
      respect to any Destroyed  Mortgage Note, an original lost note affidavit
      from  the  related  Seller  or  Residential  Funding  stating  that  the
      original Mortgage Note was lost,  misplaced or destroyed,  together with
      a copy of the related Mortgage Note.

(ii)  The  original  Mortgage,  noting the presence of the MIN of the Mortgage
      Loan and language  indicating  that the  Mortgage  Loan is a MOM Loan if
      the Mortgage Loan is a MOM Loan,  with  evidence of recording  indicated
      thereon or a copy of the Mortgage with  evidence of recording  indicated
      thereon.

(iii) The original  Assignment of the Mortgage to the Trustee with evidence of
      recording  indicated  thereon or a copy of such assignment with evidence
      of recording indicated thereon.

(iv)  The original recorded  assignment or assignments of the Mortgage showing
      an  unbroken  chain of title from the  originator  thereof to the Person
      assigning  it to the  Trustee  (or to  MERS,  if the  Mortgage  Loan  is
      registered  on the MERS(R)System and noting the  presence of a MIN) with
      evidence of recordation noted thereon or attached thereto,  or a copy of
      such  assignment  or  assignments  of  the  Mortgage  with  evidence  of
      recording indicated thereon.

(v)   The  original of each  modification,  assumption  agreement or preferred
      loan  agreement,  if any,  relating to such  Mortgage  Loan or a copy of
      each modification, assumption agreement or preferred loan agreement.

(II) with respect to each Cooperative Loan so assigned:

(i)   The original  Mortgage Note,  endorsed  without recourse to the order of
      the  Trustee  and showing an  unbroken  chain of  endorsements  from the
      originator  thereof to the Person  endorsing it to the Trustee,  or with
      respect to any Destroyed  Mortgage Note, an original lost note affidavit
      from  the  related  Seller  or  Residential  Funding  stating  that  the
      original Mortgage Note was lost,  misplaced or destroyed,  together with
      a copy of the related Mortgage Note.

(ii)  A  counterpart   of  the   Cooperative   Lease  and  the  Assignment  of
      Proprietary  Lease  to the  originator  of  the  Cooperative  Loan  with
      intervening  assignments  showing an  unbroken  chain of title from such
      originator to the Trustee.

(iii) The related  Cooperative  Stock  Certificate,  representing  the related
      Cooperative  Stock  pledged  with  respect  to  such  Cooperative  Loan,
      together    with   an   undated    stock   power   (or   other   similar
      instrument) executed in blank.

(iv)  The original  recognition  agreement by the Cooperative of the interests
      of the mortgagee with respect to the related Cooperative Loan.

(v)   The Security Agreement.

(vi)  Copies of the original UCC-1 financing  statement,  and any continuation
      statements,  filed by the originator of such Cooperative Loan as secured
      party, each with evidence of recording thereof,  evidencing the interest
      of the  originator  under the Security  Agreement and the  Assignment of
      Proprietary Lease.

(vii) Copies  of  the  filed  UCC-3   assignments  of  the  security  interest
      referenced in clause (vi) above  showing an unbroken chain of title from
      the originator to the Trustee,  each with evidence of recording thereof,
      evidencing the interest of the originator  under the Security  Agreement
      and the Assignment of Proprietary Lease.

(viii)      An executed  assignment  of the interest of the  originator in the
      Security Agreement,  Assignment of Proprietary Lease and the recognition
      agreement referenced in clause (iv) above,  showing an unbroken chain of
      title from the originator to the Trustee.

(ix)  The  original of each  modification,  assumption  agreement or preferred
      loan agreement, if any, relating to such Cooperative Loan.

(x)   A duly completed UCC-1 financing  statement  showing the Master Servicer
      as debtor,  the Company as secured party and the Trustee as assignee and
      a duly  completed  UCC-1  financing  statement  showing  the  Company as
      debtor and the Trustee as secured party,  each in a form  sufficient for
      filing,  evidencing  the  interest  of such  debtors in the  Cooperative
      Loans.

and (III) with respect to each Sharia Mortgage Loan so assigned:

(xi)  The original  Obligation to Pay,  endorsed  without recourse in blank or
      to  the  order  of  the  Trustee  and  showing  an  unbroken   chain  of
      endorsements  from the originator  thereof to the Person endorsing it to
      the Trustee,  or with  respect to any  Destroyed  Obligation  to Pay, an
      original  affidavit  from the  related  Seller  or  Residential  Funding
      stating  that the  original  Obligation  to Pay was lost,  misplaced  or
      destroyed, together with a copy of the related Obligation to Pay.

(xii) The original Sharia Mortgage Loan Security Instrument,  with evidence of
      recording  indicated  thereon  or a copy  of the  Sharia  Mortgage  Loan
      Security Instrument with evidence of recording indicated thereon.

(xiii)      An original  Assignment  and  Amendment  of  Security  Instrument,
      assigned to the Trustee with evidence of recording  indicated thereon or
      a copy of such  Assignment  and  Amendment of Security  Instrument  with
      evidence of recording indicated thereon.

(xiv) The original  recorded  assignment or assignments of the Sharia Mortgage
      Loan  Security  Instrument  showing an unbroken  chain of title from the
      originator  thereof  to the  Person  assigning  it to the  Trustee  with
      evidence of recordation noted thereon or attached thereto,  or a copy of
      such  assignment  or  assignments  of the Sharia  Mortgage Loan Security
      Instrument with evidence of recording indicated thereon.

(xv)  The original  Sharia Mortgage Loan  Co-Ownership  Agreement with respect
      to the related Sharia Mortgage Loan.

(xvi) The  original of each  modification  or  assumption  agreement,  if any,
      relating to such Sharia Mortgage Loan or a copy of each  modification or
      assumption agreement.

(c)   The Company may, in lieu of  delivering  the  original of the  documents
set forth in  Sections 2.01(b)(I)  (iii),  (iv) and (v),  Section (b)(II)(ii),
(iv), (vii), (ix) and (x) and Sections 2.01(b)(III)(ii),  (iii), (iv), (v) and
(vi) (or copies  thereof as  permitted by  Section 2.01(b)) to  the Trustee or
the Custodian or Custodians,  deliver such  documents to the Master  Servicer,
and the Master  Servicer  shall hold such  documents  in trust for the use and
benefit of all  present  and future  Certificateholders  until such time as is
set forth in the next  sentence.  Within thirty  Business  Days  following the
earlier  of  (i) the  receipt  of the  original  of all  of the  documents  or
instruments   set   forth   in    Sections 2.01(b)(I)(iii),    (iv) and   (v),
Sections (b)(II)(ii),       (iv),      (vii),      (ix) and      (x)       and
Sections 2.01(b)(III)(ii),  (iii), (iv), (v) and (vi) (or copies  thereof) for
any Mortgage Loan and (ii) a  written  request by the Trustee to deliver those
documents  with respect to any or all of the Mortgage Loans then being held by
the Master Servicer,  the Master Servicer shall deliver a complete set of such
documents  to the Trustee or the  Custodian  or  Custodians  that are the duly
appointed agent or agents of the Trustee.

(d)   Notwithstanding  the provisions of  Section 2.01(c),  in connection with
any  Mortgage  Loan,  if  the  Company  cannot  deliver  the  original  of the
Mortgage,  any  assignment,  modification,  assumption  agreement or preferred
loan  agreement  (or  copy  thereof  as  permitted  by   Section 2.01(b)) with
evidence of recording thereon  concurrently with the execution and delivery of
this Agreement  because of (i) a delay caused by the public  recording  office
where  such  Mortgage,  assignment,  modification,   assumption  agreement  or
preferred  loan  agreement  as  the  case  may  be,  has  been  delivered  for
recordation,  or (ii) a delay in the receipt of certain information  necessary
to prepare the related  assignments,  the Company shall deliver or cause to be
delivered to the Trustee or the respective  Custodian a copy of such Mortgage,
assignment, modification, assumption agreement or preferred loan agreement.

      The Company (i) shall promptly  cause to be recorded in the  appropriate
public  office  for  real  property  records  the  Assignment  referred  to in
clause (I)(iii) of  Section 2.01(b),   except  (a) in  states  where,  in  the
opinion of counsel  acceptable to the Master  Servicer,  such recording is not
required to protect the  Trustee's  interests in the Mortgage Loan against the
claim of any  subsequent  transferee  or any  successor  to or creditor of the
Company or the  originator  of such Mortgage Loan or (b) if MERS is identified
on the Mortgage or on a properly  recorded  assignment  of the Mortgage as the
mortgagee of record  solely as nominee for the Seller and its  successors  and
assigns,  (ii) shall promptly cause to be filed the Form UCC-3  assignment and
UCC-1  financing   statement   referred  to  in   clauses (II)(vii) and   (x),
respectively,  of  Section 2.01(b)  and  (iii)  shall  promptly  cause  to  be
recorded in the appropriate  public recording office for real property records
the Assignment  Agreement and Amendment of Security  Instrument referred to in
clause   (III)(iii)  of  Section  2.01(b).   If  any  Assignment,   Assignment
Agreement and Amendment of Security  Instrument,  Form UCC-3 or Form UCC-1, as
applicable,  is lost or  returned  unrecorded  to the  Company  because of any
defect therein, the Company shall prepare a substitute Assignment,  Assignment
Agreement and Amendment of Security  Instrument,  Form UCC-3 or Form UCC-1, as
applicable,  or  cure  such  defect,  as the  case  may  be,  and  cause  such
Assignment or Assignment  Agreement and Amendment of Security Instrument to be
recorded  in  accordance  with this  paragraph.  The  Company  shall  promptly
deliver  or  cause to be  delivered  to the  applicable  Person  described  in
Section  2.01(b)  such  Assignment  or  substitute  Assignment  or  Assignment
Agreement  and  Amendment of Security  Instrument or Form UCC-3 or Form UCC-1,
as applicable,  (or copy  thereof) recorded in connection with this paragraph,
with  evidence  of  recording  indicated  thereon  at the  time  specified  in
Section 2.01(c).  In connection with its servicing of Cooperative  Loans,  the
Master  Servicer  will  use  its  best  efforts  to file  timely  continuation
statements with regard to each financing  statement and assignment relating to
Cooperative  Loans as to which the related  Cooperative  Apartment  is located
outside of the State of New York.

      If the Company  delivers to the Trustee or Custodian any Mortgage  Note,
Obligation to Pay,  Assignment  Agreement and Amendment of Security Instrument
or  Assignment  of Mortgage in blank,  the Company  shall,  or shall cause the
Custodian to,  complete the  endorsement of the Mortgage  Note,  Obligation to
Pay,  Assignment  Agreement  and  Amendment  of  Security  Instrument  and the
Assignment  of  Mortgage in the name of the  Trustee in  conjunction  with the
Interim   Certification   issued  by  the  Custodian,   as   contemplated   by
Section 2.02.

      Any of the  items set forth in  Sections  2.01(b)(II)(vi) and  (vii) and
Sections  2.01(b)(III)(ii),  (iii),  and (iv) that may be  delivered as a copy
rather than the original may be delivered to the Trustee or the Custodian.

      In connection  with the  assignment  of any Mortgage Loan  registered on
the MERS(R)System,  the Company  further  agrees  that it will  cause,  at the
Company's own expense,  within 30 Business  Days after the Closing  Date,  the
MERS(R)System to indicate  that such  Mortgage  Loans have been assigned by the
Company to the Trustee in  accordance  with this  Agreement for the benefit of
the  Certificateholders  by including  (or  deleting,  in the case of Mortgage
Loans  which  are  repurchased  in  accordance  with this  Agreement) in  such
computer  files  (a) the  code in the  field  which  identifies  the  specific
Trustee  and (b) the  code in the field  "Pool  Field"  which  identifies  the
series of the  Certificates  issued in connection  with such  Mortgage  Loans.
The Company  further  agrees that it will not,  and will not permit the Master
Servicer to, and the Master  Servicer agrees that it will not, alter the codes
referenced  in this  paragraph  with respect to any  Mortgage  Loan during the
term of this  Agreement  unless and until such Mortgage Loan is repurchased in
accordance with the terms of this Agreement.

(e)   Residential  Funding hereby assigns to the Trustee its security interest
in and to any Additional  Collateral or Pledged  Assets,  its right to receive
amounts  due or to become  due in  respect  of any  Additional  Collateral  or
Pledged Assets pursuant to the related  Subservicing  Agreement and its rights
as beneficiary  under the Surety Bond in respect of any Additional  Collateral
Loans.  With respect to any Additional  Collateral Loan or Pledged Asset Loan,
Residential  Funding  shall  cause to be filed  in the  appropriate  recording
office a UCC-3  statement  giving  notice  of the  assignment  of the  related
security  interest  to the Trust  Fund and shall  thereafter  cause the timely
filing of all necessary continuation  statements with regard to such financing
statements.

(f)   It is intended that the  conveyance by the Company to the Trustee of the
Mortgage Loans as provided for in this Section 2.01 be and the  Uncertificated
REMIC  Regular  Interests,  if  any  (as  provided  for in  Section 2.06),  be
construed  as a sale by the Company to the Trustee of the  Mortgage  Loans and
any   Uncertificated   REMIC   Regular   Interests  for  the  benefit  of  the
Certificateholders.  Further,  it is not  intended  that  such  conveyance  be
deemed  to be a pledge of the  Mortgage  Loans  and any  Uncertificated  REMIC
Regular  Interests  by the  Company  to the  Trustee to secure a debt or other
obligation  of  the  Company.   However,   if  the  Mortgage   Loans  and  any
Uncertificated  REMIC Regular Interests are held to be property of the Company
or of  Residential  Funding,  or if for any reason this  Agreement  is held or
deemed  to  create  a  security   interest  in  the  Mortgage  Loans  and  any
Uncertificated  REMIC  Regular  Interests,  then it is intended  that (a) this
Agreement shall be a security  agreement  within the meaning of Articles 8 and
9 of the New York Uniform  Commercial Code and the Uniform  Commercial Code of
any  other  applicable  jurisdiction;   (b) the  conveyance  provided  for  in
Section 2.01  shall be deemed to be, and hereby is, (1) a grant by the Company
to  the  Trustee  of a  security  interest  in  all  of  the  Company's  right
(including  the power to convey title  thereto),  title and interest,  whether
now owned or hereafter  acquired,  in and to any and all general  intangibles,
payment intangibles,  accounts, chattel paper, instruments,  documents, money,
deposit accounts,  certificates of deposit,  goods, letters of credit, advices
of credit and  investment  property  and other  property of  whatever  kind or
description now existing or hereafter acquired  consisting of, arising from or
relating to any of the following:  (A) the Mortgage Loans,  including (i) with
respect  to  each  Cooperative  Loan,  the  related  Mortgage  Note,  Security
Agreement,  Assignment of Proprietary Lease, Cooperative Stock Certificate and
Cooperative  Lease,  (ii) with  respect  to each  Sharia  Mortgage  Loan,  the
related  Sharia  Mortgage  Loan  Security  Instrument,  Sharia  Mortgage  Loan
Co-Ownership  Agreement,  Obligation  to  Pay  and  Assignment  Agreement  and
Amendment of Security  Instrument,  (iii) with  respect to each  Mortgage Loan
other than a Cooperative  Loan or a Sharia Mortgage Loan, the related Mortgage
Note and Mortgage,  and (iv) any insurance policies and all other documents in
the related  Mortgage File,  (B) all amounts payable  pursuant to the Mortgage
Loans in  accordance  with the terms  thereof,  (C) any  Uncertificated  REMIC
Regular  Interests  and  (D) all  proceeds  of the  conversion,  voluntary  or
involuntary,  of the  foregoing  into cash,  instruments,  securities or other
property,  including without  limitation all amounts from time to time held or
invested in the Certificate  Account or the Custodial Account,  whether in the
form of cash, instruments,  securities or other property and (2) an assignment
by the  Company to the  Trustee  of any  security  interest  in any and all of
Residential  Funding's  right  (including the power to convey title  thereto),
title and  interest,  whether now owned or hereafter  acquired,  in and to the
property described in the foregoing clauses (1)(A),  (B), (C) and  (D) granted
by Residential  Funding to the Company  pursuant to the Assignment  Agreement;
(c) the  possession  by the Trustee,  the  Custodian or any other agent of the
Trustee  of  Mortgage  Notes or such other  items of  property  as  constitute
instruments, money, payment intangibles,  negotiable documents, goods, deposit
accounts,   letters  of  credit,  advices  of  credit,   investment  property,
certificated  securities or chattel paper shall be deemed to be "possession by
the secured  party," or  possession  by a purchaser or a person  designated by
such secured party, for purposes of perfecting the security  interest pursuant
to the Minnesota  Uniform  Commercial Code and the Uniform  Commercial Code of
any  other   applicable   jurisdiction  as  in  effect   (including,   without
limitation,  Sections 8-106, 9-313 and 9-106 thereof);  and  (d) notifications
to  persons   holding  such  property,   and   acknowledgments,   receipts  or
confirmations   from   persons   holding  such   property,   shall  be  deemed
notifications  to,  or   acknowledgments,   receipts  or  confirmations  from,
securities  intermediaries,  bailees or agents of, or persons  holding for (as
applicable) the  Trustee for the purpose of perfecting such security  interest
under applicable law.

      The Company and, at the  Company's  direction,  Residential  Funding and
the Trustee shall, to the extent  consistent  with this  Agreement,  take such
reasonable  actions as may be necessary to ensure that, if this Agreement were
determined  to  create  a  security   interest  in  the  Mortgage  Loans,  any
Uncertificated  REMIC  Regular  Interests  and the  other  property  described
above, such security  interest would be determined to be a perfected  security
interest of first  priority  under  applicable  law and will be  maintained as
such  throughout the term of this Agreement.  Without  limiting the generality
of the  foregoing,  the Company  shall  prepare and deliver to the Trustee not
less than 15 days prior to any filing date and, the Trustee  shall forward for
filing,  or shall  cause to be  forwarded  for  filing,  at the expense of the
Company,  all filings  necessary to maintain the effectiveness of any original
filings  necessary  under  the  Uniform  Commercial  Code as in  effect in any
jurisdiction  to perfect  the  Trustee's  security  interest in or lien on the
Mortgage Loans and any Uncertificated  REMIC Regular  Interests,  as evidenced
by an Officers'  Certificate  of the  Company,  including  without  limitation
(x) continuation   statements,   and  (y) such  other  statements  as  may  be
occasioned by (1) any  change of name of Residential  Funding,  the Company or
the  Trustee  (such  preparation  and  filing  shall be at the  expense of the
Trustee,  if occasioned by a change in the Trustee's name),  (2) any change of
location  of  the  place  of  business  or  the  chief  executive   office  of
Residential  Funding or the  Company,  (3) any  transfer  of any  interest  of
Residential  Funding or the Company in any Mortgage  Loan or (4) any  transfer
of any interest of  Residential  Funding or the Company in any  Uncertificated
REMIC Regular Interest.

(g)   The  Master  Servicer  hereby  acknowledges  the  receipt  by it of  the
Initial  Monthly  Payment Fund.  The Master  Servicer  shall hold such Initial
Monthly  Payment Fund in the  Custodial  Account and shall include the related
Initial  Monthly  Payment Fund in the  Available  Distribution  Amount for the
Mortgage  Loans or, with respect to any Mortgage Pool comprised of two or more
Loan  Groups,  the  Mortgage  Loans  in  each  Loan  Group,  for  the  initial
Distribution  Date.  Notwithstanding  anything  herein  to the  contrary,  the
Initial  Monthly  Payment  Fund  shall  not be an asset of any  REMIC.  To the
extent that the Initial  Monthly  Payment Fund  constitutes a reserve fund for
federal income tax purposes,  (1) it shall be an outside  reserve fund and not
an asset of any REMIC,  (2) it  shall be owned by the  Seller and  (3) amounts
transferred by any REMIC to the Initial  Monthly Payment Fund shall be treated
as  transferred  to the Seller or any  successor,  all  within the  meaning of
Section 1.860G-2(h) of the Treasury Regulations.

(h)   The Company  agrees that the sale of each Pledged Asset Loan pursuant to
this  Agreement  will also  constitute  the  assignment,  sale,  setting-over,
transfer and conveyance to the Trustee,  without  recourse (but subject to the
Company's  covenants,  representations  and warranties  specifically  provided
herein),  of all of the Company's  obligations and all of the Company's right,
title and  interest  in, to and  under,  whether  now  existing  or  hereafter
acquired as owner of the Mortgage Loan with respect to all money,  securities,
security entitlements, accounts, general intangibles,  instruments, documents,
certificates of deposit,  commodities contracts, and other investment property
and other  property of whatever kind or  description  consisting  of,  arising
from or related to (i) the Assigned  Contracts,  (ii) all  rights,  powers and
remedies of the Company as owner of such  Mortgage Loan under or in connection
with the Assigned Contracts,  whether arising under the terms of such Assigned
Contracts,  by statute,  at law or in equity,  or otherwise arising out of any
default by the Mortgagor under or in connection  with the Assigned  Contracts,
including  all  rights  to  exercise  any  election  or  option or to make any
decision or determination or to give or receive any notice, consent,  approval
or waiver thereunder,  (iii) all security interests in and lien of the Company
as  owner  of  such  Mortgage  Loan in the  Pledged  Amounts  and  all  money,
securities,    security   entitlements,    accounts,    general   intangibles,
instruments,  documents,  certificates of deposit,  commodities contracts, and
other  investment  property and other property of whatever kind or description
and all cash and non-cash  proceeds of the sale,  exchange,  or redemption of,
and  all  stock  or  conversion  rights,  rights  to  subscribe,   liquidation
dividends or  preferences,  stock  dividends,  rights to interest,  dividends,
earnings,   income,  rents,  issues,  profits,   interest  payments  or  other
distributions  of cash or other  property  that is credited  to the  Custodial
Account,  (iv) all  documents,  books and  records  concerning  the  foregoing
(including all computer  programs,  tapes,  disks and related items containing
any such information) and  (v) all insurance proceeds (including proceeds from
the  Federal  Deposit  Insurance   Corporation  or  the  Securities   Investor
Protection   Corporation  or  any  other  insurance  company) of  any  of  the
foregoing  or  replacements  thereof or  substitutions  therefor,  proceeds of
proceeds and the  conversion,  voluntary or involuntary,  of any thereof.  The
foregoing  transfer,  sale,  assignment and conveyance does not constitute and
is not intended to result in the  creation,  or an  assumption by the Trustee,
of any obligation of the Company,  or any other person in connection  with the
Pledged  Assets  or  under  any  agreement  or  instrument  relating  thereto,
including  any  obligation  to the  Mortgagor,  other  than  as  owner  of the
Mortgage Loan.

Section 2.02.     Acceptance by Trustee.

      The Trustee  acknowledges  receipt (or,  with respect to Mortgage  Loans
subject  to a  Custodial  Agreement,  and  based  solely  upon  a  receipt  or
certification  executed by the Custodian,  receipt by the respective Custodian
as the duly appointed agent of the  Trustee) of  the documents  referred to in
Section 2.01(b)(I)(i) and   Section 2.01(b)(II)(i),   (iii),   (v),   (vi) and
(viii) above  (except  that  for  purposes  of  such  acknowledgment  only,  a
Mortgage Note may be endorsed in  blank) and  declares that it, or a Custodian
as its  agent,  holds  and will hold such  documents  and the other  documents
constituting a part of the Custodial  Files delivered to it, or a Custodian as
its agent,  and the rights of Residential  Funding with respect to any Pledged
Assets,  Additional  Collateral  and the Surety  Bond  assigned to the Trustee
pursuant to Section 2.01,  in trust for the use and benefit of all present and
future  Certificateholders.  The Trustee or Custodian (such Custodian being so
obligated   under  a   Custodial   Agreement) agrees,   for  the   benefit  of
Certificateholders,  to review each Custodial File delivered to it pursuant to
Section 2.01(b) within  45 days after the Closing Date to  ascertain  that all
required documents  (specifically as set forth in Section 2.01(b)),  have been
executed and received,  and that such  documents  relate to the Mortgage Loans
identified  on the Mortgage Loan  Schedule,  as  supplemented,  that have been
conveyed  to it, and to deliver to the  Trustee a  certificate  (the  "Interim
Certification") to  the effect that all  documents  required  to be  delivered
pursuant to  Section 2.01(b) above  have been  executed  and received and that
such documents  relate to the Mortgage  Loans  identified on the Mortgage Loan
Schedule,  except for any  exceptions  listed on  Schedule A attached  to such
Interim Certification.  Upon delivery of the Custodial Files by the Company or
the Master Servicer,  the Trustee shall acknowledge  receipt (or, with respect
to Mortgage  Loans subject to a Custodial  Agreement,  and based solely upon a
receipt or certification executed by the Custodian,  receipt by the respective
Custodian  as the  duly  appointed  agent  of the  Trustee) of  the  documents
referred to in Section 2.01(c) above.

      If  the  Custodian,  as the  Trustee's  agent,  finds  any  document  or
documents  constituting a part of a Custodial File to be missing or defective,
the Trustee  shall  promptly so notify the Master  Servicer  and the  Company.
Pursuant to Section 2.3 of the Custodial Agreement,  the Custodian will notify
the Master  Servicer,  the  Company  and the  Trustee of any such  omission or
defect found by it in respect of any  Custodial  File held by it in respect of
the  items  reviewed  by it  pursuant  to the  Custodial  Agreement.  If  such
omission or defect  materially  and  adversely  affects the  interests  of the
Certificateholders,  the Master  Servicer  shall promptly  notify  Residential
Funding  of such  omission  or defect and  request  that  Residential  Funding
correct  or cure  such  omission  or  defect  within 60 days from the date the
Master  Servicer was notified of such  omission or defect and, if  Residential
Funding does not correct or cure such  omission or defect  within such period,
the  Master  Servicer  shall  require  Residential  Funding to  purchase  such
Mortgage  Loan from the Trust Fund at its  Purchase  Price within 90 days from
the  date the  Master  Servicer  was  notified  of such  omission  or  defect;
provided  that if the omission or defect  would cause the Mortgage  Loan to be
other than a  "qualified  mortgage"  as defined in  Section 860G(a)(3) of  the
Code,  any such cure or  repurchase  must  occur  within 90 days from the date
such breach was  discovered.  The Purchase  Price for any such  Mortgage  Loan
shall be deposited by the Master Servicer in the Custodial Account  maintained
by it pursuant to  Section 3.07  and,  upon  receipt by the Trustee of written
notification  of such  deposit  signed  by a  Servicing  Officer,  the  Master
Servicer, the Trustee or any Custodian,  as the case may be, shall release the
contents of any related  Mortgage File in its  possession to the owner of such
Mortgage  Loan (or such owner's  designee)  and the Trustee  shall execute and
deliver  such  instruments  of transfer or  assignment  prepared by the Master
Servicer,  in each case  without  recourse,  as shall be  necessary to vest in
Residential  Funding or its  designee  any  Mortgage  Loan  released  pursuant
hereto  and  thereafter  such  Mortgage  Loan  shall  not be part of the Trust
Fund. It is understood and agreed that the  obligation of Residential  Funding
to so cure or purchase  any  Mortgage  Loan as to which a material and adverse
defect in or omission of a constituent  document  exists shall  constitute the
sole   remedy    respecting    such   defect   or   omission    available   to
Certificateholders or the Trustee on behalf of the Certificateholders.

Section 2.03.     Representations,  Warranties  and  Covenants  of the Master
                  Servicer and the Company.

(a)   The Master  Servicer  hereby  represents and warrants to the Trustee for
the benefit of the Certificateholders that:

(i)   The Master  Servicer  is a limited  liability  company  duly  organized,
      validly  existing  and in good  standing  under the laws  governing  its
      creation and existence and is or will be in compliance  with the laws of
      each  state in which any  Mortgaged  Property  is  located to the extent
      necessary  to  ensure  the  enforceability  of  each  Mortgage  Loan  in
      accordance with the terms of this Agreement;

(ii)  The execution and delivery of this Agreement by the Master  Servicer and
      its  performance  and  compliance  with the terms of this Agreement will
      not violate the Master  Servicer's  Certificate  of Formation or limited
      liability  company  agreement or  constitute  a material  default (or an
      event which,  with notice or lapse of time, or both,  would constitute a
      material  default) under,  or  result in the  material  breach  of,  any
      material  contract,  agreement or other  instrument  to which the Master
      Servicer is a party or which may be  applicable  to the Master  Servicer
      or any of its assets;

(iii) This Agreement,  assuming due  authorization,  execution and delivery by
      the  Trustee and the  Company,  constitutes  a valid,  legal and binding
      obligation of the Master Servicer,  enforceable against it in accordance
      with the terms  hereof  subject to  applicable  bankruptcy,  insolvency,
      reorganization,  moratorium and other laws affecting the  enforcement of
      creditors'  rights  generally  and  to  general  principles  of  equity,
      regardless of whether such  enforcement is considered in a proceeding in
      equity or at law;

(iv)  The  Master  Servicer  is not in  default  with  respect to any order or
      decree of any court or any order,  regulation  or demand of any federal,
      state,  municipal  or  governmental  agency,  which  default  might have
      consequences  that would  materially and adversely  affect the condition
      (financial  or  other) or  operations  of  the  Master  Servicer  or its
      properties or might have  consequences  that would materially  adversely
      affect its performance hereunder;

(v)   No  litigation  is  pending  or,  to the best of the  Master  Servicer's
      knowledge,  threatened  against the Master Servicer which would prohibit
      its entering into this  Agreement or performing  its  obligations  under
      this Agreement;

(vi)  The  Master  Servicer  will  comply  in  all  material  respects  in the
      performance   of  this   Agreement   with  all   reasonable   rules  and
      requirements of each insurer under each Required Insurance Policy;

(vii) No  information,  certificate  of an  officer,  statement  furnished  in
      writing  or  report  delivered  to the  Company,  any  Affiliate  of the
      Company or the Trustee by the Master  Servicer will, to the knowledge of
      the Master Servicer,  contain any untrue statement of a material fact or
      omit a material  fact  necessary to make the  information,  certificate,
      statement or report not misleading;

(viii)      The Master  Servicer has examined each existing,  and will examine
      each new,  Subservicing  Agreement  and is or will be familiar  with the
      terms  thereof.  The terms of each existing  Subservicing  Agreement and
      each  designated  Subservicer  are acceptable to the Master Servicer and
      any new  Subservicing  Agreements  will  comply with the  provisions  of
      Section 3.02; and

(ix)  The  Master  Servicer  is a member  of MERS in good  standing,  and will
      comply in all material  respects  with the rules and  procedures of MERS
      in  connection  with  the  servicing  of the  Mortgage  Loans  that  are
      registered with MERS.

      It is understood and agreed that the  representations and warranties set
      forth in this  Section 2.03(a) shall  survive delivery of the respective
      Custodial Files to the Trustee or any Custodian.

      Upon discovery by either the Company,  the Master Servicer,  the Trustee
or any  Custodian of a breach of any  representation  or warranty set forth in
this  Section 2.03(a) which  materially and adversely affects the interests of
the  Certificateholders  in any  Mortgage  Loan,  the party  discovering  such
breach shall give prompt  written  notice to the other parties (any  Custodian
being  so  obligated  under  a  Custodial  Agreement).  Within  90 days of its
discovery or its receipt of notice of such breach,  the Master  Servicer shall
either  (i) cure  such breach in all  material  respects or (ii) to the extent
that such  breach is with  respect to a Mortgage  Loan or a related  document,
purchase such  Mortgage Loan from the Trust Fund at the Purchase  Price and in
the manner set forth in Section 2.02;  provided that if the omission or defect
would  cause the  Mortgage  Loan to be other than a  "qualified  mortgage"  as
defined in  Section 860G(a)(3) of  the Code, any such cure or repurchase  must
occur within 90 days from the date such breach was discovered.  The obligation
of the Master  Servicer to cure such breach or to so  purchase  such  Mortgage
Loan  shall   constitute  the  sole  remedy  in  respect  of  a  breach  of  a
representation  and  warranty set forth in this  Section 2.03(a) available  to
the Certificateholders or the Trustee on behalf of the Certificateholders.

(b)   Representations and warranties relating to the Mortgage Loans are set
forth in Section 2.03(b) of the Series Supplement.

Section 2.04.     Representations and Warranties of Residential Funding.

      The Company,  as assignee of  Residential  Funding under the  Assignment
Agreement,    hereby   assigns   to   the   Trustee   for   the   benefit   of
Certificateholders  all of its  right,  title and  interest  in respect of the
Assignment  Agreement (to the extent  assigned to the Company  pursuant to the
Assignment   Agreement) applicable   to  a  Mortgage  Loan.   Insofar  as  the
Assignment  Agreement  relates to the  representations  and warranties made by
Residential  Funding or the related  Seller in respect of such  Mortgage  Loan
and any remedies  provided  thereunder for any breach of such  representations
and warranties,  such right,  title and interest may be enforced by the Master
Servicer  on  behalf  of the  Trustee  and the  Certificateholders.  Upon  the
discovery by the Company,  the Master  Servicer,  the Trustee or any Custodian
of a  breach  of  any  of  the  representations  and  warranties  made  in the
Assignment  Agreement (which,  for purposes hereof,  will be deemed to include
any other cause giving rise to a repurchase  obligation  under the  Assignment
Agreement) in  respect of any Mortgage  Loan which  materially  and  adversely
affects the interests of the  Certificateholders  in such Mortgage  Loan,  the
party  discovering  such breach shall give prompt  written notice to the other
parties (any Custodian  being so obligated under a Custodial  Agreement).  The
Master Servicer shall promptly notify  Residential  Funding of such breach and
request that  Residential  Funding either (i) cure such breach in all material
respects  within 90 days from the date the Master  Servicer  was  notified  of
such breach or  (ii) purchase  such  Mortgage  Loan from the Trust Fund at the
Purchase  Price and in the manner  set forth in  Section 2.02;  provided  that
Residential   Funding   shall  have  the  option  to  substitute  a  Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such substitution
occurs  within two years  following  the Closing  Date;  provided  that if the
breach would cause the Mortgage  Loan to be other than a "qualified  mortgage"
as defined in  Section 860G(a)(3) of  the Code,  any such cure,  repurchase or
substitution  must  occur  within  90  days  from  the  date  the  breach  was
discovered.  If the breach of  representation  and warranty  that gave rise to
the  obligation  to  repurchase  or  substitute  a Mortgage  Loan  pursuant to
Section 4 of the Assignment  Agreement was the representation and warranty set
forth in  clause (xii)  or  (xxxviii) of  Section 4  thereof,  then the Master
Servicer  shall  request  that  Residential  Funding  pay to the  Trust  Fund,
concurrently  with and in addition to the remedies  provided in the  preceding
sentence,  an amount  equal to any  liability,  penalty  or  expense  that was
actually  incurred  and paid out of or on behalf of the Trust  Fund,  and that
directly  resulted from such breach, or if incurred and paid by the Trust Fund
thereafter,  concurrently  with such  payment.  In the event that  Residential
Funding  elects to  substitute a Qualified  Substitute  Mortgage Loan or Loans
for a  Deleted  Mortgage  Loan  pursuant  to  this  Section 2.04,  Residential
Funding  shall  deliver to the Trustee or the Custodian for the benefit of the
Certificateholders  with respect to such Qualified Substitute Mortgage Loan or
Loans,  the  original  Mortgage  Note,  the  Mortgage,  an  Assignment  of the
Mortgage in recordable  form if required  pursuant to  Section 2.01,  and such
other  documents  and  agreements  as are required by  Section 2.01,  with the
Mortgage Note endorsed as required by  Section 2.01.  No substitution  will be
made in any  calendar  month  after  the  Determination  Date for such  month.
Monthly  Payments due with respect to Qualified  Substitute  Mortgage Loans in
the month of  substitution  shall  not be part of the  Trust  Fund and will be
retained  by the  Master  Servicer  and  remitted  by the Master  Servicer  to
Residential  Funding on the next succeeding  Distribution  Date. For the month
of  substitution,  distributions  to the  Certificateholders  will include the
Monthly  Payment due on a Deleted  Mortgage Loan for such month and thereafter
Residential  Funding  shall be  entitled  to retain all  amounts  received  in
respect of such Deleted  Mortgage  Loan.  The Master  Servicer  shall amend or
cause to be amended the Mortgage Loan Schedule,  and, if the Deleted  Mortgage
Loan was a Discount  Mortgage  Loan, the Schedule of Discount  Fractions,  for
the benefit of the  Certificateholders  to reflect the removal of such Deleted
Mortgage Loan and the substitution of the Qualified  Substitute  Mortgage Loan
or Loans and the Master  Servicer  shall  deliver  the amended  Mortgage  Loan
Schedule,  and, if the Deleted Mortgage Loan was a Discount Mortgage Loan, the
amended   Schedule  of  Discount   Fractions,   to  the  Trustee.   Upon  such
substitution,  the  Qualified  Substitute  Mortgage  Loan or  Loans  shall  be
subject to the terms of this Agreement and the related Subservicing  Agreement
in all  respects,  Residential  Funding  shall  be  deemed  to have  made  the
representations  and  warranties  with  respect  to the  Qualified  Substitute
Mortgage Loan contained in the related Assignment  Agreement,  and the Company
and the  Master  Servicer  shall be deemed to have  made with  respect  to any
Qualified  Substitute  Mortgage Loan or Loans, as of the date of substitution,
the covenants,  representations and warranties set forth in this Section 2.04,
in Section 2.03 hereof and in Section 4 of the Assignment  Agreement,  and the
Master  Servicer  shall be  obligated  to  repurchase  or  substitute  for any
Qualified  Substitute Mortgage Loan as to which a Repurchase Event (as defined
in  the  Assignment  Agreement) has  occurred  pursuant  to  Section 4  of the
Assignment Agreement.

      In connection with the substitution of one or more Qualified  Substitute
Mortgage Loans for one or more Deleted  Mortgage  Loans,  the Master  Servicer
will  determine the amount (if any) by which the aggregate  principal  balance
of  all  such  Qualified   Substitute   Mortgage  Loans  as  of  the  date  of
substitution is less than the aggregate Stated  Principal  Balance of all such
Deleted  Mortgage  Loans  (in each case  after  application  of the  principal
portion of the Monthly  Payments due in the month of substitution  that are to
be  distributed  to the  Certificateholders  in the  month  of  substitution).
Residential  Funding  shall  deposit  the  amount of such  shortfall  into the
Custodial  Account  on the  day of  substitution,  without  any  reimbursement
therefor.  Residential  Funding shall give notice in writing to the Trustee of
such event,  which notice shall be accompanied by an Officers'  Certificate as
to the calculation of such shortfall and (subject to  Section 10.01(f)) by  an
Opinion  of  Counsel  to the  effect  that  such  substitution  will not cause
(a) any  federal  tax to be  imposed  on the  Trust  Fund,  including  without
limitation,  any  federal  tax  imposed  on  "prohibited  transactions"  under
Section 860F(a)(1) of  the Code or on  "contributions  after the startup date"
under  Section 860G(d)(1) of  the Code or (b) any portion of any REMIC to fail
to qualify as such at any time that any Certificate is outstanding.

      It is understood and agreed that the  obligation of Residential  Funding
to cure such breach or purchase or to  substitute  for,  such Mortgage Loan as
to  which  such a  breach  has  occurred  and is  continuing  and to make  any
additional  payments  required  under the  Assignment  Agreement in connection
with  a  breach  of  the   representation  and  warranty  in  clause (xii)  or
(xxxviii) of  Section 4  thereof shall  constitute the sole remedy  respecting
such breach  available to the  Certificateholders  or the Trustee on behalf of
Certificateholders.  If the Master Servicer is Residential  Funding,  then the
Trustee  shall also have the right to give the  notification  and  require the
purchase or  substitution  provided for in the second  preceding  paragraph in
the  event  of  such  a  breach  of  a  representation  or  warranty  made  by
Residential  Funding  in the  Assignment  Agreement.  In  connection  with the
purchase  of or  substitution  for  any  such  Mortgage  Loan  by  Residential
Funding,  the Trustee shall assign to Residential Funding all of the Trustee's
right,  title and interest in respect of the Assignment  Agreement  applicable
to such Mortgage Loan.

Section 2.05.     Execution and  Authentication of  Certificates/Issuance  of
                  Certificates Evidencing Interests in REMIC I.

      As provided in Section 2.05 of the Series Supplement.

Section 2.06.     Conveyance of  Uncertificated  REMIC I and REMIC II Regular
                  Interests; Acceptance by the Trustee.

      As provided in Section 2.06 of the Series Supplement.

Section 2.07.     Issuance of Certificates Evidencing Interests in REMIC II.

      As provided in Section 2.07 of the Series Supplement.

Section 2.08.     Purposes and Powers of the Trust.

      The  purpose of the trust,  as  created  hereunder,  is to engage in the
      following activities:

(a)   to sell the  Certificates  to the Company in exchange  for the  Mortgage
Loans;

(b)   to enter into and perform its obligations under this Agreement;

(c)   to  engage  in  those   activities  that  are  necessary,   suitable  or
convenient to accomplish the foregoing or are incidental  thereto or connected
therewith; and

(d)   subject  to  compliance  with this  Agreement,  to engage in such  other
activities as may be required in  connection  with  conservation  of the Trust
Fund and the making of distributions to the Certificateholders.

      The trust is hereby  authorized to engage in the  foregoing  activities.
Notwithstanding  the provisions of  Section 11.01,  the trust shall not engage
in any activity  other than in connection  with the foregoing or other than as
required or authorized by the terms of this  Agreement  while any  Certificate
is outstanding,  and this Section 2.08 may not be amended, without the consent
of the  Certificateholders  evidencing  a  majority  of the  aggregate  Voting
Rights of the Certificates.





--------------------------------------------------------------------------------



ARTICLE III

                         ADMINISTRATION AND SERVICING
                              OF MORTGAGE LOANS

Section 3.01.     Master Servicer to Act as Servicer.

(a)   The Master  Servicer  shall service and administer the Mortgage Loans in
accordance with the terms of this Agreement and the respective  Mortgage Loans
, following  such  procedures  as it would  employ in its good faith  business
judgment  and which are normal  and usual in its  general  mortgage  servicing
activities,  and in the case of the Mortgage Loans being  subserviced by Wells
Fargo, if any, such procedures that comply with applicable federal,  state and
local  law  and  that  are in  accordance  with  accepted  mortgage  servicing
practices of prudent mortgage lending  institutions which service loans of the
same type as the  Mortgage  Loans in the  jurisdiction  in which  the  related
Mortgaged  Property  is  located,  and shall  have full  power and  authority,
acting alone or through  Subservicers as provided in  Section 3.02,  to do any
and all things which it may deem  necessary or  desirable in  connection  with
such  servicing and  administration.  Without  limiting the  generality of the
foregoing,  the  Master  Servicer  in  its  own  name  or  in  the  name  of a
Subservicer is hereby  authorized and empowered by the Trustee when the Master
Servicer or the  Subservicer,  as the case may be,  believes it appropriate in
its   best   judgment,   to   execute   and   deliver,   on   behalf   of  the
Certificateholders  and the Trustee or any of them, any and all instruments of
satisfaction or cancellation,  or of partial or full release or discharge,  or
of  consent  to  assumption  or  modification  in  connection  with a proposed
conveyance,  or of  assignment of any Mortgage and Mortgage Note in connection
with the repurchase of a Mortgage Loan and all other  comparable  instruments,
or with  respect to the  modification  or  re-recording  of a Mortgage for the
purpose of  correcting  the  Mortgage,  the  subordination  of the lien of the
Mortgage in favor of a public  utility  company or  government  agency or unit
with powers of eminent  domain,  the taking of a deed in lieu of  foreclosure,
the  commencement,  prosecution  or  completion  of judicial  or  non-judicial
foreclosure,  the conveyance of a Mortgaged  Property to the related  Insurer,
the  acquisition  of any property  acquired by  foreclosure or deed in lieu of
foreclosure,  or the  management,  marketing  and  conveyance  of any property
acquired by  foreclosure  or deed in lieu of  foreclosure  with respect to the
Mortgage  Loans and with  respect  to the  Mortgaged  Properties.  The  Master
Servicer further is authorized and empowered by the Trustee,  on behalf of the
Certificateholders  and the  Trustee,  in its own  name or in the  name of the
Subservicer,  when the Master Servicer or the Subservicer, as the case may be,
believes it is  appropriate in its best judgment to register any Mortgage Loan
on the  MERS(R)System,  or cause  the  removal  from the  registration  of any
Mortgage  Loan on the MERS(R)System,  to execute and deliver,  on behalf of the
Trustee and the  Certificateholders or any of them, any and all instruments of
assignment and other  comparable  instruments  with respect to such assignment
or re-recording  of a Mortgage in the name of MERS,  solely as nominee for the
Trustee and its  successors and assigns.  Any expenses  incurred in connection
with the actions  described in the  preceding  sentence  shall be borne by the
Master  Servicer  in  accordance  with  Section 3.16(c),   with  no  right  of
reimbursement;  provided,  that  if,  as a  result  of MERS  discontinuing  or
becoming unable to continue  operations in connection with the MERS System, it
becomes  necessary to remove any Mortgage Loan from  registration  on the MERS
System and to arrange  for the  assignment  of the  related  Mortgages  to the
Trustee,  then any  related  expenses  shall  be  reimbursable  to the  Master
Servicer.  Notwithstanding  the  foregoing,  subject to  Section 3.07(a),  the
Master  Servicer  shall  not  permit  any  modification  with  respect  to any
Mortgage  Loan that would both  constitute a sale or exchange of such Mortgage
Loan  within  the  meaning  of  Section 1001  of the  Code  and any  proposed,
temporary  or  final  regulations   promulgated   thereunder  (other  than  in
connection  with a proposed  conveyance  or  assumption  of such Mortgage Loan
that  is   treated   as  a   Principal   Prepayment   in  Full   pursuant   to
Section 3.13(d) hereof) and   cause  any  REMIC   formed   under  the   Series
Supplement  to fail to qualify as a REMIC under the Code.  The  Trustee  shall
furnish the Master  Servicer  with any powers of attorney and other  documents
necessary  or  appropriate  to enable  the  Master  Servicer  to  service  and
administer  the  Mortgage  Loans.  The  Trustee  shall not be  liable  for any
action  taken by the  Master  Servicer  or any  Subservicer  pursuant  to such
powers  of  attorney.   In  servicing  and  administering  any  Nonsubserviced
Mortgage Loan, the Master Servicer shall, to the extent not inconsistent  with
this Agreement,  comply with the Program Guide as if it were the originator of
such Mortgage Loan and had retained the servicing  rights and  obligations  in
respect thereof.  In connection with servicing and  administering the Mortgage
Loans,  the Master Servicer and any Affiliate of the Master  Servicer  (i) may
perform  services  such as  appraisals  and  brokerage  services  that are not
customarily  provided by servicers of mortgage loans, and shall be entitled to
reasonable   compensation   therefor  in  accordance  with   Section 3.10  and
(ii) may,  at its own discretion  and on behalf of the Trustee,  obtain credit
information in the form of a "credit score" from a credit repository.

(b)   All  costs  incurred  by  the  Master  Servicer  or by  Subservicers  in
effecting  the  timely  payment  of taxes and  assessments  on the  properties
subject to the  Mortgage  Loans  shall  not,  for the  purpose of  calculating
monthly distributions to the Certificateholders,  be added to the amount owing
under  the  related  Mortgage  Loans,  notwithstanding  that the terms of such
Mortgage  Loan so permit,  and such costs shall be  recoverable  to the extent
permitted by Section 3.10(a)(ii).

(c)   The Master  Servicer may enter into one or more agreements in connection
with the offering of pass-through  certificates evidencing interests in one or
more of the  Certificates  providing for the payment by the Master Servicer of
amounts  received by the Master Servicer as servicing  compensation  hereunder
and required to cover certain Prepayment  Interest  Shortfalls on the Mortgage
Loans,  which  payment  obligation  will  thereafter  be an  obligation of the
Master Servicer hereunder.

Section 3.02.     Subservicing   Agreements   Between  Master  Servicer  and
                  Subservicers;  Enforcement  of  Subservicers'  and Sellers'
                  Obligations.

(a)   The Master  Servicer  may  continue  in effect  Subservicing  Agreements
entered into by Residential  Funding and  Subservicers  prior to the execution
and  delivery  of  this  Agreement,   and  may  enter  into  new  Subservicing
Agreements with  Subservicers,  for the servicing and administration of all or
some of the  Mortgage  Loans.  Each  Subservicer  of a Mortgage  Loan shall be
entitled  to receive and  retain,  as  provided  in the  related  Subservicing
Agreement and in Section 3.07,  the related  Subservicing Fee from payments of
interest  received on such Mortgage Loan after payment of all amounts required
to be remitted to the Master  Servicer in respect of such Mortgage  Loan.  For
any Mortgage Loan that is a Nonsubserviced  Mortgage Loan, the Master Servicer
shall be entitled to receive  and retain an amount  equal to the  Subservicing
Fee  from  payments  of  interest.  Unless  the  context  otherwise  requires,
references  in this  Agreement  to actions  taken or to be taken by the Master
Servicer in servicing the Mortgage Loans include  actions taken or to be taken
by  a  Subservicer  on  behalf  of  the  Master  Servicer.  Each  Subservicing
Agreement will be upon such terms and conditions as are generally  required or
permitted by the Program Guide and are not  inconsistent  with this  Agreement
and as the Master Servicer and the Subservicer  have agreed.  A representative
form of  Subservicing  Agreement  is attached to this  Agreement as Exhibit E.
With the  approval of the Master  Servicer,  a  Subservicer  may  delegate its
servicing  obligations to third-party  servicers,  but such  Subservicer  will
remain  obligated  under  the  related  Subservicing  Agreement.   The  Master
Servicer and a Subservicer  may enter into  amendments  thereto or a different
form of  Subservicing  Agreement,  and the form referred to or included in the
Program Guide is merely  provided for  information  and shall not be deemed to
limit in any respect the discretion of the Master  Servicer to modify or enter
into  different  Subservicing  Agreements;  provided,  however,  that any such
amendments  or different  forms shall be  consistent  with and not violate the
provisions  of either this  Agreement  or the Program  Guide in a manner which
would    materially    and    adversely    affect   the   interests   of   the
Certificateholders.  The Program  Guide and any other  Subservicing  Agreement
entered into between the Master  Servicer and any  Subservicer  shall  require
the  Subservicer to accurately  and fully report its borrower  credit files to
each of the Credit Repositories in a timely manner.

(b)   As part of its servicing activities hereunder,  the Master Servicer, for
the  benefit of the  Trustee  and the  Certificateholders,  shall use its best
reasonable  efforts to enforce the obligations of each  Subservicer  under the
related  Subservicing  Agreement and of each Seller under the related Seller's
Agreement  insofar as the Company's rights with respect to such obligation has
been   assigned   to  the   Trustee   hereunder,   to  the  extent   that  the
non-performance  of any such  Seller's  obligation  would have a material  and
adverse  effect  on  a  Mortgage  Loan,  including,  without  limitation,  the
obligation to purchase a Mortgage Loan on account of defective  documentation,
as described in  Section 2.02,  or on account of a breach of a  representation
or warranty,  as  described  in  Section 2.04.  Such  enforcement,  including,
without   limitation,   the  legal  prosecution  of  claims,   termination  of
Subservicing  Agreements  or  Seller's  Agreements,  as  appropriate,  and the
pursuit of other appropriate  remedies,  shall be in such form and carried out
to such an extent and at such time as the Master  Servicer would employ in its
good faith  business  judgment  and which are normal and usual in its  general
mortgage  servicing  activities.  The Master  Servicer  shall pay the costs of
such  enforcement  at its own expense,  and shall be reimbursed  therefor only
(i) from a general recovery  resulting from such enforcement to the extent, if
any,  that such  recovery  exceeds  all  amounts due in respect of the related
Mortgage  Loan  or  (ii) from  a  specific  recovery  of  costs,  expenses  or
attorneys  fees against the party against whom such  enforcement  is directed.
For purposes of  clarification  only,  the parties agree that the foregoing is
not intended to, and does not, limit the ability of the Master  Servicer to be
reimbursed for expenses that are incurred in connection  with the  enforcement
of a Seller's  obligations  (insofar as the  Company's  rights with respect to
such Seller's  obligations  have been  assigned to the Trustee  hereunder) and
are reimbursable pursuant to Section 3.10(a)(viii).

Section 3.03.     Successor Subservicers.

      The Master  Servicer  shall be entitled to  terminate  any  Subservicing
Agreement  that may exist in accordance  with the terms and conditions of such
Subservicing   Agreement  and  without  any   limitation  by  virtue  of  this
Agreement;  provided,  however,  that  in  the  event  of  termination  of any
Subservicing  Agreement by the Master Servicer or the Subservicer,  the Master
Servicer  shall either act as servicer of the related  Mortgage  Loan or enter
into a  Subservicing  Agreement  with a  successor  Subservicer  which will be
bound by the  terms  of the  related  Subservicing  Agreement.  If the  Master
Servicer or any  Affiliate of  Residential  Funding acts as servicer,  it will
not  assume   liability  for  the   representations   and  warranties  of  the
Subservicer  which  it  replaces.   If  the  Master  Servicer  enters  into  a
Subservicing  Agreement  with a  successor  Subservicer,  the Master  Servicer
shall  use  reasonable  efforts  to  have  the  successor  Subservicer  assume
liability  for the  representations  and  warranties  made  by the  terminated
Subservicer in respect of the related  Mortgage Loans and, in the event of any
such assumption by the successor Subservicer,  the Master Servicer may, in the
exercise of its business  judgment,  release the terminated  Subservicer  from
liability for such representations and warranties.

Section 3.04.     Liability of the Master Servicer.

      Notwithstanding  any  Subservicing  Agreement,  any of the provisions of
this  Agreement  relating to  agreements  or  arrangements  between the Master
Servicer or a Subservicer  or reference to actions taken through a Subservicer
or otherwise,  the Master  Servicer  shall remain  obligated and liable to the
Trustee and the  Certificateholders for the servicing and administering of the
Mortgage  Loans in  accordance  with the  provisions of  Section 3.01  without
diminution  of such  obligation  or liability  by virtue of such  Subservicing
Agreements  or  arrangements  or  by  virtue  of   indemnification   from  the
Subservicer  or the  Company  and to the same  extent and under the same terms
and   conditions  as  if  the  Master   Servicer   alone  were  servicing  and
administering  the Mortgage  Loans.  The Master  Servicer shall be entitled to
enter into any agreement with a Subservicer or Seller for  indemnification  of
the Master  Servicer and nothing  contained in this Agreement  shall be deemed
to limit or modify such indemnification.

Section 3.05.     No Contractual Relationship Between Subservicer and Trustee
                  or Certificateholders.

      Any  Subservicing  Agreement  that may be  entered  into  and any  other
transactions   or  services   relating  to  the  Mortgage  Loans  involving  a
Subservicer  in its capacity as such and not as an originator  shall be deemed
to be between the  Subservicer  and the Master  Servicer alone and the Trustee
and the Certificateholders  shall not be deemed parties thereto and shall have
no claims,  rights,  obligations,  duties or  liabilities  with respect to the
Subservicer in its capacity as such except as set forth in  Section 3.06.  The
foregoing  provision shall not in any way limit a Subservicer's  obligation to
cure an omission or defect or to  repurchase a Mortgage Loan as referred to in
Section 2.02 hereof.

Section 3.06.     Assumption or  Termination  of  Subservicing  Agreements by
                  Trustee.

(a)   If the  Master  Servicer  shall for any  reason no longer be the  master
servicer  (including  by  reason of an Event of  Default),  the  Trustee,  its
designee  or its  successor  shall  thereupon  assume  all of the  rights  and
obligations of the Master Servicer under each Subservicing  Agreement that may
have been entered into.  The Trustee,  its designee or the successor  servicer
for the Trustee  shall be deemed to have assumed all of the Master  Servicer's
interest  therein and to have  replaced the Master  Servicer as a party to the
Subservicing  Agreement  to the same extent as if the  Subservicing  Agreement
had been assigned to the assuming party except that the Master  Servicer shall
not  thereby  be  relieved  of  any   liability  or   obligations   under  the
Subservicing Agreement.

(b)   The  Master  Servicer  shall,  upon  request of the  Trustee  but at the
expense of the Master  Servicer,  deliver to the assuming  party all documents
and records  relating to each  Subservicing  Agreement and the Mortgage  Loans
then being serviced and an accounting of amounts  collected and held by it and
otherwise  use its best efforts to effect the orderly and  efficient  transfer
of each Subservicing Agreement to the assuming party.

Section 3.07.     Collection of Certain  Mortgage Loan Payments;  Deposits to
                  Custodial Account.
(a)   The Master  Servicer  shall  make  reasonable  efforts  to  collect  all
payments called for under the terms and provisions of the Mortgage Loans,  and
shall, to the extent such  procedures  shall be consistent with this Agreement
and the terms and provisions of any related Primary Insurance  Policy,  follow
such  collection  procedures  as it would  employ in its good  faith  business
judgment  and which are normal  and usual in its  general  mortgage  servicing
activities.  Consistent  with the  foregoing,  the Master  Servicer may in its
discretion  (i) waive  any late  payment  charge or any  prepayment  charge or
penalty  interest in  connection  with the  prepayment  of a Mortgage Loan and
(ii) extend  the Due Date for  payments due on a Mortgage  Loan in  accordance
with the Program  Guide;  provided,  however,  that the Master  Servicer shall
first  determine  that any such  waiver  or  extension  will  not  impair  the
coverage of any  related  Primary  Insurance  Policy or  materially  adversely
affect the lien of the  related  Mortgage.  Notwithstanding  anything  in this
Section to  the contrary,  the Master  Servicer or any  Subservicer  shall not
enforce  any  prepayment  charge to the  extent  that such  enforcement  would
violate any applicable law. In the event of any such  arrangement,  the Master
Servicer  shall make timely  advances on the related  Mortgage Loan during the
scheduled  period  in  accordance  with  the  amortization  schedule  of  such
Mortgage  Loan  without  modification  thereof by reason of such  arrangements
unless  otherwise  agreed to by the  Holders of the  Classes  of  Certificates
affected thereby;  provided,  however, that no such extension shall be made if
any such advance would be a Nonrecoverable Advance.  Consistent with the terms
of this  Agreement,  the Master  Servicer  may also waive,  modify or vary any
term of any Mortgage Loan or consent to the postponement of strict  compliance
with any such term or in any manner grant  indulgence  to any  Mortgagor if in
the Master Servicer's  determination such waiver,  modification,  postponement
or   indulgence   is  not   materially   adverse  to  the   interests  of  the
Certificateholders  (taking  into  account any  estimated  Realized  Loss that
might result absent such action); provided,  however, that the Master Servicer
may not modify  materially  or permit any  Subservicer  to modify any Mortgage
Loan,  including  without  limitation any  modification  that would change the
Mortgage  Rate,  forgive the payment of any  principal or interest  (unless in
connection  with the  liquidation  of the related  Mortgage  Loan or except in
connection  with  prepayments  to the extent that such  reamortization  is not
inconsistent  with the terms of the  Mortgage  Loan),  capitalize  any amounts
owing on the Mortgage Loan by adding such amount to the outstanding  principal
balance  of the  Mortgage  Loan,  or extend  the final  maturity  date of such
Mortgage Loan,  unless such Mortgage Loan is in default or, in the judgment of
the  Master  Servicer,  such  default  is  reasonably  foreseeable;  provided,
further,  that (1) no such  modification  shall reduce the interest  rate on a
Mortgage Loan below  one-half of the Mortgage Rate as in effect on the Cut-Off
Date,  but not less than the sum of the rates at which the  Servicing  Fee and
the  Subservicing Fee with respect to such Mortgage Loan accrues plus the rate
at  which  the  premium  paid to the  Certificate  Insurer,  if any,  accrues,
(2) the  final  maturity  date for any  Mortgage  Loan  shall not be  extended
beyond the Maturity Date,  (3) the Stated Principal  Balance of all Reportable
Modified  Mortgage Loans subject to Servicing  Modifications  (measured at the
time of the  Servicing  Modification  and after giving effect to any Servicing
Modification) can  be no more than five  percent  of the  aggregate  principal
balance of the  Mortgage  Loans as of the Cut-off  Date,  unless such limit is
increased  from time to time with the consent of the Rating  Agencies  and the
Certificate  Insurer,  if any. In  addition,  any amounts  owing on a Mortgage
Loan added to the outstanding  principal balance of such Mortgage Loan must be
fully  amortized  over the  remaining  term of such  Mortgage  Loan,  and such
amounts may be added to the outstanding  principal  balance of a Mortgage Loan
only once during the life of such Mortgage  Loan.  Also,  the addition of such
amounts   described  in  the  preceding   sentence  shall  be  implemented  in
accordance with the Program Guide and may be implemented  only by Subservicers
that  have  been  approved  by  the  Master  Servicer  for  such  purpose.  In
connection  with any Curtailment of a Mortgage Loan, the Master  Servicer,  to
the extent not inconsistent  with the terms of the Mortgage Note and local law
and  practice,  may permit the Mortgage Loan to be  reamortized  such that the
Monthly  Payment is  recalculated  as an amount that will fully  amortize  the
remaining  Stated  Principal  Balance  thereof by the original  Maturity  Date
based on the  original  Mortgage  Rate;  provided,  that such  re-amortization
shall not be  permitted if it would  constitute  a reissuance  of the Mortgage
Loan for federal income tax purposes,  except if such  reissuance is described
in Treasury Regulation Section 1.860G-2(b)(3).

(b)   The Master Servicer shall establish and maintain a Custodial  Account in
which the Master  Servicer  shall  deposit or cause to be deposited on a daily
basis,  except  as  otherwise  specifically  provided  herein,  the  following
payments  and  collections  remitted  by  Subservicers  or  received  by it in
respect of the Mortgage  Loans  subsequent  to the Cut-off Date (other than in
respect of principal  and interest on the Mortgage  Loans due on or before the
Cut-off Date):

(i)   All payments on account of principal,  including  Principal  Prepayments
      made by Mortgagors on the Mortgage Loans and the principal  component of
      any  Subservicer  Advance or of any REO Proceeds  received in connection
      with an REO Property for which an REO Disposition has occurred;

(ii)  All  payments on account of interest at the  Adjusted  Mortgage  Rate on
      the Mortgage  Loans,  including  Buydown Funds, if any, and the interest
      component of any Subservicer  Advance or of any REO Proceeds received in
      connection  with  an REO  Property  for  which  an REO  Disposition  has
      occurred;

(iii) Insurance Proceeds,  Subsequent Recoveries and Liquidation Proceeds (net
      of any related expenses of the Subservicer);

(iv)  All proceeds of any Mortgage Loans purchased  pursuant to  Section 2.02,
      2.03,  2.04,  4.07 or 9.01 and all amounts  required to be  deposited in
      connection  with the  substitution  of a Qualified  Substitute  Mortgage
      Loan pursuant to Section 2.03 or 2.04;

(v)   Any amounts  required  to be  deposited  pursuant to  Section 3.07(c) or
      3.21;

(vi)  All amounts  transferred  from the Certificate  Account to the Custodial
      Account in accordance with Section 4.02(a);

(vii) Any  amounts  realized  by the  Subservicer  and  received by the Master
      Servicer in respect of any Additional Collateral; and

(viii)      Any amounts  received by the Master Servicer in respect of Pledged
      Assets.

      The foregoing  requirements  for deposit in the Custodial  Account shall
be  exclusive,  it being  understood  and agreed  that,  without  limiting the
generality  of the  foregoing,  payments on the  Mortgage  Loans which are not
part of the Trust Fund  (consisting  of payments in respect of  principal  and
interest  on  the  Mortgage  Loans  due on or  before  the  Cut-off  Date) and
payments or  collections  in the nature of prepayment  charges or late payment
charges  or  assumption  fees  may but  need not be  deposited  by the  Master
Servicer in the  Custodial  Account.  In the event any amount not  required to
be deposited in the  Custodial  Account is so deposited,  the Master  Servicer
may at  any  time  withdraw  such  amount  from  the  Custodial  Account,  any
provision herein to the contrary  notwithstanding.  The Custodial  Account may
contain  funds that  belong to one or more trust funds  created  for  mortgage
pass-through  certificates  of  other  series  and  may  contain  other  funds
respecting  payments on mortgage  loans  belonging  to the Master  Servicer or
serviced or master  serviced by it on behalf of others.  Notwithstanding  such
commingling of funds,  the Master  Servicer shall keep records that accurately
reflect  the  funds  on  deposit  in the  Custodial  Account  that  have  been
identified by it as being attributable to the Mortgage Loans.

      With respect to Insurance Proceeds,  Liquidation Proceeds,  REO Proceeds
and the  proceeds of the purchase of any  Mortgage  Loan  pursuant to Sections
2.02,  2.03, 2.04 and 4.07 received in any calendar month, the Master Servicer
may elect to treat such  amounts as  included  in the  Available  Distribution
Amount  for  the  Distribution  Date  in  the  month  of  receipt,  but is not
obligated  to do so. If the Master  Servicer so elects,  such  amounts will be
deemed to have been  received  (and any related  Realized Loss shall be deemed
to have occurred) on the last day of the month prior to the receipt thereof.

(c)   The Master  Servicer shall use its best efforts to cause the institution
maintaining  the  Custodial  Account  to  invest  the  funds in the  Custodial
Account  attributable  to the Mortgage  Loans in Permitted  Investments  which
shall  mature  not  later  than the  Certificate  Account  Deposit  Date  next
following the date of such  investment  (with the exception of the Amount Held
for Future  Distribution) and  which shall not be sold or disposed of prior to
their maturities.  All income and gain realized from any such investment shall
be  for  the  benefit  of  the  Master   Servicer  as   additional   servicing
compensation  and shall be  subject  to its  withdrawal  or order from time to
time.  The amount of any losses  incurred  in respect of any such  investments
attributable  to the  investment  of amounts in respect of the Mortgage  Loans
shall be deposited in the Custodial  Account by the Master Servicer out of its
own funds immediately as realized without any right of reimbursement.

(d)   The Master  Servicer shall give notice to the Trustee and the Company of
any change in the  location of the  Custodial  Account and the location of the
Certificate Account prior to the use thereof.

Section 3.08.     Subservicing Accounts; Servicing Accounts.

(a)   In  those  cases  where a  Subservicer  is  servicing  a  Mortgage  Loan
pursuant to a  Subservicing  Agreement,  the Master  Servicer  shall cause the
Subservicer,   pursuant  to  the  Subservicing  Agreement,  to  establish  and
maintain one or more Subservicing  Accounts which shall be an Eligible Account
or, if such account is not an Eligible  Account,  shall generally  satisfy the
requirements  of the Program  Guide and be otherwise  acceptable to the Master
Servicer and each Rating Agency.  The Subservicer  will be required thereby to
deposit  into the  Subservicing  Account on a daily basis , or with respect to
the  Mortgage   Loans,   subserviced  by  Wells  Fargo,  if  any,  within  two
(2) Business  Days of receipt,  all proceeds of Mortgage Loans received by the
Subservicer,   less  its  Subservicing  Fees  and  unreimbursed  advances  and
expenses,  to the  extent  permitted  by the  Subservicing  Agreement.  If the
Subservicing  Account is not an Eligible Account, the Master Servicer shall be
deemed to have received such monies upon receipt  thereof by the  Subservicer.
The Subservicer  shall not be required to deposit in the Subservicing  Account
payments or  collections  in the nature of prepayment  charges or late charges
or  assumption  fees.  On or before the date  specified in the Program  Guide,
but in no event later than the  Determination  Date, the Master Servicer shall
cause the  Subservicer,  pursuant to the Subservicing  Agreement,  to remit to
the Master  Servicer  for deposit in the  Custodial  Account all funds held in
the  Subservicing  Account with respect to each Mortgage Loan serviced by such
Subservicer  that are  required  to be remitted  to the Master  Servicer.  The
Subservicer will also be required,  pursuant to the Subservicing Agreement, to
advance on such  scheduled  date of remittance  amounts equal to any scheduled
monthly  installments of principal and interest less its Subservicing  Fees on
any  Mortgage  Loans for which  payment was not  received by the  Subservicer.
This  obligation  to advance with respect to each  Mortgage Loan will continue
up to and  including  the first of the month  following  the date on which the
related  Mortgaged  Property is sold at a  foreclosure  sale or is acquired by
the  Trust  Fund  by  deed  in lieu of  foreclosure  or  otherwise.  All  such
advances received by the Master Servicer shall be deposited  promptly by it in
the Custodial Account.

(b)   The  Subservicer  may also be  required,  pursuant  to the  Subservicing
Agreement,  to remit to the  Master  Servicer  for  deposit  in the  Custodial
Account interest at the Adjusted  Mortgage Rate (or Modified Net Mortgage Rate
plus the rate per annum at which the  Servicing  Fee  accrues in the case of a
Modified  Mortgage  Loan) on any Curtailment  received by such  Subservicer in
respect of a Mortgage  Loan from the related  Mortgagor  during any month that
is to be applied by the Subservicer to reduce the unpaid principal  balance of
the related Mortgage Loan as of the first day of such month,  from the date of
application of such  Curtailment to the first day of the following  month. Any
amounts paid by a Subservicer  pursuant to the preceding sentence shall be for
the benefit of the Master Servicer as additional  servicing  compensation  and
shall be subject to its  withdrawal  or order  from time to time  pursuant  to
Sections 3.10(a)(iv) and (v).

(c)   In addition to the Custodial  Account and the Certificate  Account,  the
Master  Servicer shall for any  Nonsubserviced  Mortgage Loan, and shall cause
the  Subservicers  for Subserviced  Mortgage Loans to,  establish and maintain
one or more Servicing  Accounts and deposit and retain therein all collections
from the Mortgagors (or advances from  Subservicers) for the payment of taxes,
assessments,  hazard insurance premiums, Primary Insurance Policy premiums, if
applicable,  or  comparable  items for the  account  of the  Mortgagors.  Each
Servicing  Account shall satisfy the requirements  for a Subservicing  Account
and,  to  the  extent  permitted  by  the  Program  Guide  or as is  otherwise
acceptable  to the  Master  Servicer,  may  also  function  as a  Subservicing
Account.  Withdrawals  of  amounts  related  to the  Mortgage  Loans  from the
Servicing  Accounts  may be made  only to  effect  timely  payment  of  taxes,
assessments,  hazard insurance premiums, Primary Insurance Policy premiums, if
applicable,   or  comparable  items,  to  reimburse  the  Master  Servicer  or
Subservicer  out of related  collections  for any  payments  made  pursuant to
Sections   3.11  (with   respect   to  the   Primary   Insurance   Policy) and
3.12(a) (with  respect to hazard  insurance),  to refund to any Mortgagors any
sums as may be determined to be overages,  to pay  interest,  if required,  to
Mortgagors on balances in the Servicing  Account or to clear and terminate the
Servicing  Account at the  termination  of this  Agreement in accordance  with
Section 9.01  or in  accordance  with  the  Program  Guide.  As  part  of  its
servicing  duties,  the Master  Servicer  shall,  and the  Subservicers  will,
pursuant to the Subservicing Agreements,  be required to pay to the Mortgagors
interest on funds in this account to the extent required by law.

(d)   The Master  Servicer  shall  advance  the  payments  referred  to in the
preceding  subSection that  are not timely paid by the  Mortgagors or advanced
by the  Subservicers on the date when the tax, premium or other cost for which
such payment is intended is due, but the Master  Servicer shall be required so
to advance only to the extent that such  advances,  in the good faith judgment
of the Master  Servicer,  will be  recoverable  by the Master  Servicer out of
Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.     Access to Certain  Documentation and Information  Regarding
                  the Mortgage Loans.

      If  compliance   with  this   Section 3.09   shall  make  any  Class  of
Certificates  legal for  investment  by  federally  insured  savings  and loan
associations,  the Master Servicer shall provide, or cause the Subservicers to
provide, to the Trustee,  the Office of Thrift Supervision or the FDIC and the
supervisory   agents  and  examiners   thereof  access  to  the  documentation
regarding the Mortgage Loans required by applicable  regulations of the Office
of Thrift  Supervision,  such access being  afforded  without  charge but only
upon  reasonable  request  and during  normal  business  hours at the  offices
designated  by the Master  Servicer.  The Master  Servicer  shall  permit such
representatives   to  photocopy  any  such  documentation  and  shall  provide
equipment for that purpose at a charge  reasonably  approximating  the cost of
such photocopying to the Master Servicer.

Section 3.10.     Permitted Withdrawals from the Custodial Account.

(a)   The Master  Servicer  may,  from time to time as provided  herein,  make
withdrawals from the Custodial  Account of amounts on deposit therein pursuant
to Section 3.07  that are attributable to the Mortgage Loans for the following
purposes:

(i)   to make deposits into the Certificate  Account in the amounts and in the
      manner provided for in Section 4.01;

(ii)  to  reimburse   itself  or  the  related   Subservicer   for  previously
      unreimbursed  Advances,   Servicing  Advances  or  other  expenses  made
      pursuant to Sections 3.01, 3.07(a),  3.08, 3.11, 3.12(a),  3.14 and 4.04
      or otherwise reimbursable pursuant to the terms of this Agreement,  such
      withdrawal  right  being  limited to  amounts  received  on the  related
      Mortgage Loans  (including,  for this purpose,  REO Proceeds,  Insurance
      Proceeds,  Liquidation  Proceeds  and  proceeds  from the  purchase of a
      Mortgage Loan pursuant to Section 2.02,  2.03, 2.04, 4.07 or 9.01) which
      represent  (A) Late  Collections of Monthly  Payments for which any such
      advance  was  made  in the  case of  Subservicer  Advances  or  Advances
      pursuant to  Section 4.04  and  (B) recoveries  of amounts in respect of
      which such advances were made in the case of Servicing Advances;

(iii) to pay to itself or the related  Subservicer (if not previously retained
      by  such  Subservicer) out  of  each  payment  received  by  the  Master
      Servicer on account of interest on a Mortgage  Loan as  contemplated  by
      Sections  3.14 and 3.16,  an amount equal to that  remaining  portion of
      any such payment as to interest  (but not in excess of the Servicing Fee
      and  the  Subservicing  Fee,  if not  previously  retained) which,  when
      deducted,  will result in the remaining  amount of such  interest  being
      interest at the Net Mortgage  Rate (or Modified Net Mortgage Rate in the
      case  of a  Modified  Mortgage  Loan) on  the  amount  specified  in the
      amortization  schedule of the  related  Mortgage  Loan as the  principal
      balance  thereof at the  beginning of the period  respecting  which such
      interest was paid after giving effect to any previous Curtailments;

(iv)  to pay to itself as additional  servicing  compensation  any interest or
      investment  income  earned on funds and other  property  deposited in or
      credited  to the  Custodial  Account  that it is  entitled  to  withdraw
      pursuant to Section 3.07(c);

(v)   to pay to itself as additional  servicing  compensation  any Foreclosure
      Profits,  any amounts remitted by Subservicers as interest in respect of
      Curtailments  pursuant to  Section 3.08(b),  and any  amounts  paid by a
      Mortgagor in connection  with a Principal  Prepayment in Full in respect
      of  interest  for any  period  during the  calendar  month in which such
      Principal   Prepayment   in   Full   is  to  be   distributed   to   the
      Certificateholders;

(vi)  to pay to itself,  a Subservicer,  a Seller,  Residential  Funding,  the
      Company  or any  other  appropriate  Person,  as the case  may be,  with
      respect to each  Mortgage Loan or property  acquired in respect  thereof
      that  has  been   purchased   or  otherwise   transferred   pursuant  to
      Section 2.02,  2.03,  2.04, 4.07 or 9.01, all amounts  received  thereon
      and not required to be distributed to the  Certificateholders  as of the
      date on which the related Stated Principal  Balance or Purchase Price is
      determined;

(vii) to reimburse  itself or the related  Subservicer for any  Nonrecoverable
      Advance  or  Advances  in  the  manner  and to the  extent  provided  in
      subSection (c) below,  and any  Advance  or  Servicing  Advance  made in
      connection  with a modified  Mortgage Loan that is in default or, in the
      judgment  of the  Master  Servicer,  default is  reasonably  foreseeable
      pursuant  to  Section 3.07(a),  to the extent the amount of the  Advance
      or Servicing  Advance was added to the Stated  Principal  Balance of the
      Mortgage Loan in a prior calendar month, or any Advance  reimbursable to
      the Master Servicer pursuant to Section 4.02(a);

(viii)      to reimburse  itself or the Company for  expenses  incurred by and
      reimbursable to it or the Company  pursuant to Sections  3.01(a),  3.11,
      3.13,  3.14(c),  6.03,  10.01  or  otherwise,   or  in  connection  with
      enforcing,   in  accordance   with  this   Agreement,   any  repurchase,
      substitution or indemnification  obligation of any Seller (other than an
      Affiliate of the Company) pursuant to the related Seller's Agreement;

(ix)  to reimburse itself for Servicing  Advances  expended by it (a) pursuant
      to  Section 3.14  in good faith in connection  with the  restoration  of
      property damaged by an Uninsured  Cause, and (b) in  connection with the
      liquidation  of a Mortgage Loan or disposition of an REO Property to the
      extent   not   otherwise    reimbursed    pursuant   to   clause (ii) or
      (viii) above; and

(x)   to withdraw any amount  deposited in the Custodial  Account that was not
      required to be deposited therein pursuant to Section 3.07; and

(xi)  to reimburse or pay any  Subservicer any such amounts as are due thereto
      under the applicable  Subservicing  Agreement and have not been retained
      by or paid to the  Subservicer,  to the extent  provided  in the related
      Subservicing Agreement.

(b)   Since, in connection with withdrawals  pursuant to clauses (ii),  (iii),
(v) and  (vi),  the  Master  Servicer's  entitlement  thereto  is  limited  to
collections  or other  recoveries  on the related  Mortgage  Loan,  the Master
Servicer shall keep and maintain  separate  accounting,  on a Mortgage Loan by
Mortgage Loan basis,  for the purpose of justifying  any  withdrawal  from the
Custodial Account pursuant to such clauses.

(c)   The  Master  Servicer  shall be  entitled  to  reimburse  itself  or the
related  Subservicer  for any advance made in respect of a Mortgage  Loan that
the Master Servicer  determines to be a  Nonrecoverable  Advance by withdrawal
from the Custodial  Account of amounts on deposit therein  attributable to the
Mortgage Loans on any Certificate  Account Deposit Date succeeding the date of
such   determination.   Such   right  of   reimbursement   in   respect  of  a
Nonrecoverable  Advance relating to an Advance pursuant to Section 4.04 on any
such  Certificate  Account  Deposit  Date  shall be  limited  to an amount not
exceeding the portion of such advance  previously  paid to  Certificateholders
(and  not  theretofore  reimbursed  to the  Master  Servicer  or  the  related
Subservicer).

Section 3.11.     Maintenance of the Primary Insurance Policies; Collections
                  Thereunder.

(a)   The Master  Servicer shall not take, or permit any  Subservicer to take,
any action which would result in  non-coverage  under any  applicable  Primary
Insurance  Policy  of any  loss  which,  but for  the  actions  of the  Master
Servicer or  Subservicer,  would have been covered  thereunder.  To the extent
coverage is available,  the Master  Servicer shall keep or cause to be kept in
full force and effect each such Primary  Insurance  Policy until the principal
balance of the  related  Mortgage  Loan  secured by a  Mortgaged  Property  is
reduced to 80% or less of the  Appraised  Value in the case of such a Mortgage
Loan having a  Loan-to-Value  Ratio at origination in excess of 80%,  provided
that such  Primary  Insurance  Policy was in place as of the Cut-off  Date and
the  Company  had  knowledge  of such  Primary  Insurance  Policy.  The Master
Servicer  shall be  entitled  to cancel or permit the  discontinuation  of any
Primary  Insurance  Policy as to any Mortgage  Loan,  if the Stated  Principal
Balance of the  Mortgage  Loan is reduced  below an amount equal to 80% of the
appraised  value  of the  related  Mortgaged  Property  as  determined  in any
appraisal  thereof after the Closing Date,  or if the  Loan-to-Value  Ratio is
reduced  below 80% as a result of  principal  payments  on the  Mortgage  Loan
after the Closing  Date. In the event that the Company  gains  knowledge  that
as of  the  Closing  Date,  a  Mortgage  Loan  had a  Loan-to-Value  Ratio  at
origination  in excess of 80% and is not the  subject  of a Primary  Insurance
Policy  (and  was not  included  in any  exception  to the  representation  in
Section 2.03(b)(iv)) and  that such Mortgage Loan has a current  Loan-to-Value
Ratio in  excess of 80% then the  Master  Servicer  shall  use its  reasonable
efforts to obtain and maintain a Primary  Insurance  Policy to the extent that
such a policy is obtainable at a reasonable  price.  The Master Servicer shall
not cancel or refuse to renew any such Primary  Insurance Policy applicable to
a  Nonsubserviced  Mortgage Loan, or consent to any  Subservicer  canceling or
refusing to renew any such Primary  Insurance Policy  applicable to a Mortgage
Loan  subserviced by it, that is in effect at the date of the initial issuance
of the  Certificates  and is required to be kept in force hereunder unless the
replacement  Primary Insurance Policy for such canceled or non-renewed  policy
is  maintained  with an insurer whose  claims-paying  ability is acceptable to
each Rating  Agency for  mortgage  pass-through  certificates  having a rating
equal to or better  than the lower of the  then-current  rating or the  rating
assigned to the Certificates as of the Closing Date by such Rating Agency.
(b)   In connection with its activities as  administrator  and servicer of the
Mortgage Loans,  the Master Servicer agrees to present or to cause the related
Subservicer to present, on behalf of the Master Servicer, the Subservicer,  if
any, the Trustee and  Certificateholders,  claims to the related Insurer under
any Primary  Insurance  Policies,  in a timely manner in accordance  with such
policies,  and, in this regard,  to take or cause to be taken such  reasonable
action as shall be necessary to permit  recovery  under any Primary  Insurance
Policies respecting  defaulted Mortgage Loans.  Pursuant to Section 3.07,  any
Insurance  Proceeds  collected by or remitted to the Master Servicer under any
Primary  Insurance  Policies  shall be  deposited  in the  Custodial  Account,
subject to withdrawal pursuant to Section 3.10.

Section 3.12.     Maintenance  of Fire  Insurance  and Omissions and Fidelity
                  Coverage.

(a)   The Master  Servicer shall cause to be maintained for each Mortgage Loan
(other than a Cooperative  Loan) fire  insurance with extended  coverage in an
amount  which is equal to the lesser of the  principal  balance  owing on such
Mortgage  Loan or 100  percent  of the  insurable  value of the  improvements;
provided,  however, that such coverage may not be less than the minimum amount
required  to fully  compensate  for any loss or damage on a  replacement  cost
basis. To the extent it may do so without  breaching the related  Subservicing
Agreement,  the Master  Servicer shall replace any  Subservicer  that does not
cause such  insurance,  to the extent it is available,  to be maintained.  The
Master  Servicer  shall also cause to be maintained on property  acquired upon
foreclosure,  or deed in lieu of foreclosure, of any Mortgage Loan (other than
a Cooperative  Loan), fire insurance with extended coverage in an amount which
is at least  equal to the amount  necessary  to avoid the  application  of any
co-insurance   clause contained   in  the  related  hazard  insurance  policy.
Pursuant to Section 3.07,  any amounts  collected by the Master Servicer under
any such  policies  (other than  amounts to be applied to the  restoration  or
repair of the related Mortgaged  Property or property thus acquired or amounts
released to the  Mortgagor in  accordance  with the Master  Servicer's  normal
servicing  procedures) shall be deposited in the Custodial Account, subject to
withdrawal  pursuant  to  Section 3.10.   Any  cost  incurred  by  the  Master
Servicer  in  maintaining  any such  insurance  shall not,  for the purpose of
calculating monthly distributions to the  Certificateholders,  be added to the
amount owing under the Mortgage  Loan,  notwithstanding  that the terms of the
Mortgage  Loan so  permit.  Such  costs  shall be  recoverable  by the  Master
Servicer  out of related  late  payments by the  Mortgagor or out of Insurance
Proceeds and  Liquidation  Proceeds to the extent  permitted by  Section 3.10.
It is understood and agreed that no earthquake or other  additional  insurance
is to be required  of any  Mortgagor  or  maintained  on property  acquired in
respect of a Mortgage  Loan other than  pursuant to such  applicable  laws and
regulations  as  shall  at any time be in  force  and as  shall  require  such
additional  insurance.  Whenever  the  improvements  securing a Mortgage  Loan
(other than a  Cooperative  Loan) are  located at the time of  origination  of
such Mortgage Loan in a federally  designated  special flood hazard area,  the
Master  Servicer shall cause flood insurance (to the extent  available) to  be
maintained  in respect  thereof.  Such flood  insurance  shall be in an amount
equal to the lesser of (i) the  amount  required to compensate for any loss or
damage to the  Mortgaged  Property on a  replacement  cost basis and  (ii) the
maximum amount of such insurance  available for the related Mortgaged Property
under the national flood  insurance  program  (assuming that the area in which
such Mortgaged Property is located is participating in such program).

      If the  Master  Servicer  shall  obtain  and  maintain  a  blanket  fire
insurance policy with extended  coverage insuring against hazard losses on all
of the Mortgage Loans,  it shall  conclusively be deemed to have satisfied its
obligations  as set forth in the first  sentence of this  Section 3.12(a),  it
being understood and agreed that such policy may contain a deductible  clause,
in which case the Master  Servicer  shall,  in the event that there  shall not
have been  maintained  on the related  Mortgaged  Property a policy  complying
with the first  sentence of this  Section 3.12(a) and  there shall have been a
loss which would have been covered by such policy,  deposit in the Certificate
Account the amount not otherwise  payable under the blanket  policy because of
such deductible  clause. Any such deposit by the Master Servicer shall be made
on the Certificate  Account Deposit Date next preceding the Distribution  Date
which  occurs in the month  following  the month in which  payments  under any
such policy would have been deposited in the Custodial Account.  In connection
with its activities as  administrator  and servicer of the Mortgage Loans, the
Master  Servicer agrees to present,  on behalf of itself,  the Trustee and the
Certificateholders, claims under any such blanket policy.

The Master  Servicer  shall obtain and maintain at its own expense and keep in
full  force  and  effect  throughout  the  term of this  Agreement  a  blanket
fidelity  bond and an errors  and  omissions  insurance  policy  covering  the
Master  Servicer's  officers and employees and other persons  acting on behalf
of  the  Master  Servicer  in  connection  with  its  activities   under  this
Agreement.  The amount of  coverage  shall be at least  equal to the  coverage
that would be required  by Fannie Mae or Freddie  Mac,  whichever  is greater,
with respect to the Master  Servicer if the Master Servicer were servicing and
administering  the Mortgage  Loans for Fannie Mae or Freddie Mac. In the event
that any such  bond or policy  ceases to be in  effect,  the  Master  Servicer
shall  obtain a  comparable  replacement  bond or  policy  from an  issuer  or
insurer, as the case may be, meeting the requirements,  if any, of the Program
Guide and acceptable to the Company.  Coverage of the Master  Servicer under a
policy or bond  obtained by an Affiliate of the Master  Servicer and providing
the coverage required by this  Section 3.12(b) shall  satisfy the requirements
of this Section 3.12(b).

Section 3.13.     Enforcement   of  Due-on-Sale   Clauses;   Assumption  and
                  Modification Agreements; Certain Assignments.

(a)   When any  Mortgaged  Property is conveyed by the  Mortgagor,  the Master
Servicer or  Subservicer,  to the extent it has knowledge of such  conveyance,
shall  enforce  any  due-on-sale  clause contained  in any  Mortgage  Note  or
Mortgage,  to the  extent  permitted  under  applicable  law and  governmental
regulations,  but only to the extent that such  enforcement will not adversely
affect  or  jeopardize   coverage   under  any  Required   Insurance   Policy.
Notwithstanding the foregoing:

(i)   the  Master  Servicer  shall not be deemed to be in  default  under this
      Section 3.13(a) by  reason  of any  transfer  or  assumption  which  the
      Master Servicer is restricted by law from preventing; and

(ii)  if the Master Servicer  determines that it is reasonably likely that any
      Mortgagor will bring,  or if any Mortgagor  does bring,  legal action to
      declare  invalid  or  otherwise  avoid   enforcement  of  a  due-on-sale
      clause contained  in any Mortgage Note or Mortgage,  the Master Servicer
      shall not be required to enforce the  due-on-sale  clause or  to contest
      such action.

(b)   Subject  to the  Master  Servicer's  duty  to  enforce  any  due-on-sale
clause to  the  extent  set forth in  Section 3.13(a),  in any case in which a
Mortgaged  Property  is to be conveyed  to a Person by a  Mortgagor,  and such
Person is to enter into an assumption or modification  agreement or supplement
to the Mortgage Note or Mortgage  which requires the signature of the Trustee,
or if an  instrument  of release  signed by the Trustee is required  releasing
the Mortgagor  from  liability on the Mortgage  Loan,  the Master  Servicer is
authorized,  subject to the  requirements of the sentence next  following,  to
execute and deliver, on behalf of the Trustee,  the assumption  agreement with
the  Person  to  whom  the  Mortgaged  Property  is to be  conveyed  and  such
modification  agreement  or  supplement  to the  Mortgage  Note or Mortgage or
other  instruments  as are  reasonable  or necessary to carry out the terms of
the Mortgage Note or Mortgage or otherwise to comply with any applicable  laws
regarding  assumptions  or the  transfer  of the  Mortgaged  Property  to such
Person;  provided,  however,  none of such terms and requirements shall either
(i) both (A) constitute a "significant  modification" effecting an exchange or
reissuance of such Mortgage Loan under the REMIC  Provisions and (B) cause any
portion of any REMIC formed under the Series  Supplement to fail to qualify as
a REMIC  under  the  Code or  (subject  to  Section 10.01(f)),  result  in the
imposition  of  any  tax  on  "prohibited   transactions"  or  (ii) constitute
"contributions"  after the  start-up  date  under the  REMIC  Provisions.  The
Master   Servicer  shall  execute  and  deliver  such  documents  only  if  it
reasonably  determines  that (i) its  execution and delivery  thereof will not
conflict  with or  violate  any terms of this  Agreement  or cause the  unpaid
balance and interest on the Mortgage Loan to be  uncollectible  in whole or in
part,  (ii) any  required  consents of insurers  under any Required  Insurance
Policies  have  been  obtained  and  (iii) subsequent  to the  closing  of the
transaction  involving the assumption or transfer  (A) the  Mortgage Loan will
continue to be secured by a first  mortgage  lien pursuant to the terms of the
Mortgage,  (B) such  transaction  will not adversely affect the coverage under
any Required  Insurance  Policies,  (C) the  Mortgage Loan will fully amortize
over the  remaining  term thereof,  (D) no  material term of the Mortgage Loan
(including  the interest  rate on the Mortgage  Loan) will be altered nor will
the term of the Mortgage Loan be changed and (E) if the  seller/transferor  of
the Mortgaged  Property is to be released from liability on the Mortgage Loan,
such release will not (based on the Master  Servicer's or  Subservicer's  good
faith  determination) adversely  affect  the  collectability  of the  Mortgage
Loan.  Upon receipt of appropriate  instructions  from the Master  Servicer in
accordance  with the  foregoing,  the  Trustee  shall  execute  any  necessary
instruments  for such  assumption or  substitution of liability as directed in
writing  by  the  Master  Servicer.  Upon  the  closing  of  the  transactions
contemplated by such documents,  the Master Servicer shall cause the originals
or true and correct copies of the assumption agreement,  the release (if any),
or the  modification  or  supplement  to the  Mortgage  Note or Mortgage to be
delivered  to the Trustee or the  Custodian  and  deposited  with the Mortgage
File for such  Mortgage  Loan.  Any fee  collected  by the Master  Servicer or
such related  Subservicer  for entering into an assumption or  substitution of
liability   agreement  will  be  retained  by  the  Master  Servicer  or  such
Subservicer as additional servicing compensation.

(c)   The Master  Servicer  or the  related  Subservicer,  as the case may be,
shall be entitled to approve a request from a Mortgagor for a partial  release
of the related  Mortgaged  Property,  the  granting of an easement  thereon in
favor  of  another  Person,  any  alteration  or  demolition  of  the  related
Mortgaged  Property  (or,  with  respect to a  Cooperative  Loan,  the related
Cooperative  Apartment) without  any right of  reimbursement  or other similar
matters if it has determined,  exercising its good faith business  judgment in
the same  manner  as it would if it were  the  owner of the  related  Mortgage
Loan, that the security for, and the timely and full  collectability  of, such
Mortgage Loan would not be adversely  affected thereby and that any portion of
any REMIC  formed  under the Series  Supplement  would not fail to continue to
qualify  as a REMIC  under  the  Code as a  result  thereof  and  (subject  to
Section 10.01(f)) that  no tax on "prohibited transactions" or "contributions"
after the startup day would be imposed on any such REMIC as a result  thereof.
Any fee  collected  by the Master  Servicer  or the  related  Subservicer  for
processing  such a request  will be  retained  by the Master  Servicer or such
Subservicer as additional servicing compensation.

(d)   Subject to any other  applicable terms and conditions of this Agreement,
the Trustee and Master  Servicer shall be entitled to approve an assignment in
lieu of satisfaction  with respect to any Mortgage Loan,  provided the obligee
with  respect  to  such  Mortgage  Loan  following  such  proposed  assignment
provides  the Trustee and Master  Servicer  with a "Lender  Certification  for
Assignment  of  Mortgage  Loan" in the form  attached  hereto as Exhibit M, in
form and substance satisfactory to the Trustee and Master Servicer,  providing
the  following:  (i) that the substance of the  assignment is, and is intended
to be, a refinancing of such  Mortgage;  (ii) that the Mortgage Loan following
the  proposed  assignment  will have a rate of interest at least 0.25  percent
below or above  the  rate of  interest  on such  Mortgage  Loan  prior to such
proposed  assignment;  and (iii) that such assignment is at the request of the
borrower under the related  Mortgage  Loan.  Upon approval of an assignment in
lieu of  satisfaction  with respect to any Mortgage Loan, the Master  Servicer
shall receive cash in an amount equal to the unpaid  principal  balance of and
accrued  interest on such  Mortgage Loan and the Master  Servicer  shall treat
such amount as a Principal  Prepayment  in Full with respect to such  Mortgage
Loan for all purposes hereof.

Section 3.14.     Realization Upon Defaulted Mortgage Loans.

(a)   The  Master  Servicer  shall  foreclose  upon  or  otherwise  comparably
convert  (which may include an REO  Acquisition) the  ownership of  properties
securing  such of the Mortgage  Loans as come into and continue in default and
as to  which  no  satisfactory  arrangements  can be made  for  collection  of
delinquent  payments  pursuant  to  Section 3.07.  Alternatively,  the  Master
Servicer  may take other  actions in respect  of a  defaulted  Mortgage  Loan,
which may include  (i) accepting  a short sale (a payoff of the Mortgage  Loan
for an  amount  less  than the  total  amount  contractually  owed in order to
facilitate a sale of the Mortgaged Property by the Mortgagor) or  permitting a
short  refinancing  (a payoff of the Mortgage Loan for an amount less than the
total  amount   contractually   owed  in  order  to   facilitate   refinancing
transactions   by  the  Mortgagor  not  involving  a  sale  of  the  Mortgaged
Property),  (ii) arranging  for  a  repayment  plan  or  (iii) agreeing  to  a
modification  in  accordance  with  Section 3.07.   In  connection  with  such
foreclosure  or  other  conversion  or  action,  the  Master  Servicer  shall,
consistent  with  Section 3.11,  follow such  practices  and  procedures as it
shall  deem  necessary  or  advisable,  as shall be  normal  and  usual in its
general  mortgage  servicing  activities and as shall be required or permitted
by the Program Guide,  as applicable;  provided that the Master Servicer shall
not be liable in any  respect  hereunder  if the Master  Servicer is acting in
connection with any such  foreclosure or other  conversion in a manner that is
consistent  with  the  provisions  of this  Agreement.  The  Master  Servicer,
however,  shall  not be  required  to  expend  its own  funds or  incur  other
reimbursable  charges  in  connection  with  any  foreclosure,   or  attempted
foreclosure  which  is  not  completed,  or  towards  the  restoration  of any
property  unless  it  shall  determine   (i) that  such   restoration   and/or
foreclosure  will increase the proceeds of liquidation of the Mortgage Loan to
Holders of Certificates of one or more Classes after  reimbursement  to itself
for such  expenses or charges and  (ii) that  such expenses or charges will be
recoverable to it through Liquidation  Proceeds,  Insurance  Proceeds,  or REO
Proceeds  (respecting which it shall have priority for purposes of withdrawals
from the  Custodial  Account  pursuant  to  Section 3.10,  whether or not such
expenses  and  charges  are  actually  recoverable  from  related  Liquidation
Proceeds,  Insurance  Proceeds  or REO  Proceeds).  In  the  event  of  such a
determination  by the Master Servicer  pursuant to this  Section 3.14(a),  the
Master Servicer shall be entitled to  reimbursement  of such amounts  pursuant
to Section 3.10.

      In addition to the  foregoing,  the Master  Servicer  shall use its best
reasonable  efforts to realize upon any Additional  Collateral for such of the
Additional  Collateral  Loans as come into and  continue  in default and as to
which no  satisfactory  arrangements  can be made for collection of delinquent
payments  pursuant to  Section 3.07;  provided that the Master  Servicer shall
not, on behalf of the Trustee,  obtain title to any such Additional Collateral
as a  result  of or in lieu  of the  disposition  thereof  or  otherwise;  and
provided  further that (i) the Master  Servicer shall not proceed with respect
to such  Additional  Collateral in any manner that would impair the ability to
recover against the related Mortgaged  Property,  and (ii) the Master Servicer
shall proceed with any REO  Acquisition in a manner that preserves the ability
to apply the  proceeds of such  Additional  Collateral  against  amounts  owed
under  the  defaulted   Mortgage  Loan.   Any  proceeds   realized  from  such
Additional  Collateral  (other than amounts to be released to the Mortgagor or
the related  guarantor in accordance  with procedures that the Master Servicer
would  follow in  servicing  loans  held for its own  account,  subject to the
terms and  conditions  of the related  Mortgage and  Mortgage  Note and to the
terms and conditions of any security agreement,  guarantee agreement, mortgage
or  other  agreement  governing  the  disposition  of  the  proceeds  of  such
Additional  Collateral) shall  be deposited in the Custodial Account,  subject
to withdrawal  pursuant to  Section 3.10.  Any other  payment  received by the
Master  Servicer in respect of such Additional  Collateral  shall be deposited
in the Custodial Account subject to withdrawal pursuant to Section 3.10.

      For so long as the  Master  Servicer  is the Master  Servicer  under the
Credit  Support  Pledge  Agreement  and any of the Mortgage  Loans and Pledged
Asset Loans,  the Master  Servicer  shall  perform its  obligations  under the
Credit  Support  Pledge  Agreement in accordance  with such agreement and in a
manner that is in the best interests of the  Certificateholders.  Further, the
Master  Servicer  shall use its best  reasonable  efforts to realize  upon any
Pledged  Assets for such of the Pledged  Asset Loans as come into and continue
in  default  and as to  which  no  satisfactory  arrangements  can be made for
collection of delinquent payments pursuant to Section 3.07;  provided that the
Master Servicer shall not, on behalf of the Trustee,  obtain title to any such
Pledged  Assets  as a  result  of or in lieu  of the  disposition  thereof  or
otherwise;  and  provided  further  that  (i) the  Master  Servicer  shall not
proceed with  respect to such  Pledged  Assets in any manner that would impair
the ability to recover against the related  Mortgaged  Property,  and (ii) the
Master  Servicer  shall  proceed  with any REO  Acquisition  in a manner  that
preserves  the ability to apply the  proceeds of such Pledged  Assets  against
amounts owed under the defaulted  Mortgage  Loan.  Any proceeds  realized from
such Pledged  Assets  (other than  amounts to be released to the  Mortgagor or
the related  guarantor in accordance  with procedures that the Master Servicer
would  follow in  servicing  loans  held for its own  account,  subject to the
terms and  conditions  of the related  Mortgage and  Mortgage  Note and to the
terms and conditions of any security agreement,  guarantee agreement, mortgage
or other  agreement  governing the disposition of the proceeds of such Pledged
Assets) shall  be deposited in the  Custodial  Account,  subject to withdrawal
pursuant to  Section 3.10.  Any other payment  received by the Master Servicer
in respect of such Pledged Assets shall be deposited in the Custodial  Account
subject to withdrawal pursuant to Section 3.10.

      Concurrently  with the  foregoing,  the Master  Servicer  may pursue any
remedies   that  may  be   available  in   connection   with  a  breach  of  a
representation  and  warranty  with  respect  to any  such  Mortgage  Loan  in
accordance  with Sections 2.03 and 2.04.  However,  the Master Servicer is not
required to continue to pursue  both  foreclosure  (or similar  remedies) with
respect to the Mortgage  Loans and remedies in  connection  with a breach of a
representation  and  warranty  if  the  Master  Servicer   determines  in  its
reasonable  discretion  that one such  remedy  is more  likely  to result in a
greater  recovery  as to the  Mortgage  Loan.  Upon the  occurrence  of a Cash
Liquidation  or REO  Disposition,  following  the  deposit  in  the  Custodial
Account of all Insurance  Proceeds,  Liquidation  Proceeds and other  payments
and  recoveries  referred to in the definition of "Cash  Liquidation"  or "REO
Disposition,"   as  applicable,   upon  receipt  by  the  Trustee  of  written
notification  of such deposit  signed by a Servicing  Officer,  the Trustee or
any  Custodian,  as the case may be, shall release to the Master  Servicer the
related  Custodial  File  and the  Trustee  shall  execute  and  deliver  such
instruments  of transfer or  assignment  prepared by the Master  Servicer,  in
each  case  without  recourse,  as shall be  necessary  to vest in the  Master
Servicer or its designee,  as the case may be, the related  Mortgage Loan, and
thereafter   such  Mortgage  Loan  shall  not  be  part  of  the  Trust  Fund.
Notwithstanding  the foregoing or any other  provision of this  Agreement,  in
the Master  Servicer's sole discretion with respect to any defaulted  Mortgage
Loan or REO  Property  as to either of the  following  provisions,  (i) a Cash
Liquidation   or  REO   Disposition   may  be  deemed  to  have   occurred  if
substantially  all amounts  expected by the Master  Servicer to be received in
connection with the related defaulted  Mortgage Loan or REO Property have been
received,  and (ii) for  purposes of determining the amount of any Liquidation
Proceeds,   Insurance   Proceeds,   REO  Proceeds  or  any  other  unscheduled
collections or the amount of any Realized  Loss, the Master  Servicer may take
into account  minimal amounts of additional  receipts  expected to be received
or any estimated  additional  liquidation  expenses expected to be incurred in
connection with the related defaulted Mortgage Loan or REO Property.

(b)   If title to any  Mortgaged  Property is acquired by the Trust Fund as an
REO Property by  foreclosure  or by deed in lieu of  foreclosure,  the deed or
certificate  of sale  shall be  issued to the  Trustee  or to its  nominee  on
behalf of  Certificateholders.  Notwithstanding  any such acquisition of title
and  cancellation  of the  related  Mortgage  Loan,  such REO  Property  shall
(except  as  otherwise  expressly  provided  herein) be  considered  to  be an
Outstanding  Mortgage  Loan held in the Trust  Fund until such time as the REO
Property  shall be sold.  Consistent  with the  foregoing  for purposes of all
calculations  hereunder so long as such REO Property shall be considered to be
an Outstanding  Mortgage Loan it shall be assumed that,  notwithstanding  that
the  indebtedness  evidenced  by the  related  Mortgage  Note  shall have been
discharged,  such  Mortgage  Note and the  related  amortization  schedule  in
effect at the time of any such  acquisition  of title (after  giving effect to
any previous  Curtailments and before any adjustment  thereto by reason of any
bankruptcy or similar  proceeding or any moratorium or similar waiver or grace
period) remain in effect.

(c)   If the Trust Fund  acquires  any REO  Property as aforesaid or otherwise
in  connection  with a default or  imminent  default on a Mortgage  Loan,  the
Master  Servicer  on  behalf  of the  Trust  Fund  shall  dispose  of such REO
Property as soon as practicable,  giving due consideration to the interests of
the  Certificateholders,  but in all cases  within  three full years after the
taxable  year  of  its   acquisition   by  the  Trust  Fund  for  purposes  of
Section 860G(a)(8) of  the Code (or such  shorter  period as may be  necessary
under  applicable  state  (including  any  state in  which  such  property  is
located) law  to maintain  the status of any portion of any REMIC formed under
the Series  Supplement as a REMIC under  applicable  state law and avoid taxes
resulting  from  such  property  failing  to  be  foreclosure  property  under
applicable  state  law) or,  at the expense of the Trust Fund,  request,  more
than 60 days  before  the day on  which  such  grace  period  would  otherwise
expire,  an extension of such grace period unless the Master Servicer (subject
to Section 10.01(f)) obtains  for the Trustee an Opinion of Counsel, addressed
to the Trustee and the Master Servicer,  to the effect that the holding by the
Trust Fund of such REO Property  subsequent  to such period will not result in
the   imposition  of  taxes  on  "prohibited   transactions"   as  defined  in
Section 860F  of  the  Code  or  cause  any  REMIC  formed  under  the  Series
Supplement  to fail to  qualify  as a REMIC (for  federal  (or any  applicable
State or  local) income  tax  purposes) at  any time that any Certificates are
outstanding,  in which  case the  Trust  Fund may  continue  to hold  such REO
Property  (subject to any  conditions  contained  in such Opinion of Counsel).
The Master  Servicer  shall be entitled to be  reimbursed  from the  Custodial
Account  for any costs  incurred in  obtaining  such  Opinion of  Counsel,  as
provided  in  Section 3.10.   Notwithstanding  any  other  provision  of  this
Agreement,  no REO  Property  acquired  by the Trust  Fund shall be rented (or
allowed to continue  to be  rented) or  otherwise  used by or on behalf of the
Trust Fund in such a manner or  pursuant  to any terms  that  would  (i) cause
such REO  Property  to fail to qualify as  "foreclosure  property"  within the
meaning of  Section 860G(a)(8) of  the Code or (ii) subject  the Trust Fund to
the  imposition of any federal income taxes on the income earned from such REO
Property,  including  any taxes  imposed by reason of  Section 860G(c) of  the
Code,  unless the Master  Servicer has agreed to indemnify  and hold  harmless
the Trust Fund with respect to the imposition of any such taxes.

(d)   The proceeds of any Cash  Liquidation,  REO  Disposition  or purchase or
repurchase of any Mortgage Loan  pursuant to the terms of this  Agreement,  as
well as any  recovery  (other  than  Subsequent  Recoveries) resulting  from a
collection of Liquidation Proceeds,  Insurance Proceeds or REO Proceeds,  will
be applied in the following order of priority:  first, to reimburse the Master
Servicer    or    the    related     Subservicer     in    accordance     with
Section 3.10(a)(ii) and,  in the case of Wells  Fargo  as a   Subservicer,  if
applicable,  to reimburse such Subservicer for any  Subservicing Fees  payable
therefrom;  second,  to the  Certificateholders  to the extent of accrued  and
unpaid  interest on the Mortgage Loan,  and any related REO Imputed  Interest,
at the Net Mortgage  Rate (or the Modified Net Mortgage  Rate in the case of a
Modified  Mortgage  Loan),  to the Due Date in the related Due Period prior to
the Distribution  Date on which such amounts are to be distributed;  third, to
the  Certificateholders  as a recovery of principal  on the Mortgage  Loan (or
REO Property);  fourth,  to all Servicing Fees and  Subservicing  Fees payable
therefrom (and the Master  Servicer and the  Subservicer  shall have no claims
for any  deficiencies  with  respect  to  such  fees  which  result  from  the
foregoing allocation); and fifth, to Foreclosure Profits.

(e)   In the  event  of a  default  on a  Mortgage  Loan  one or more of whose
obligors is not a United States Person,  in connection with any foreclosure or
acquisition  of a deed  in lieu of  foreclosure  (together,  "foreclosure") in
respect of such Mortgage Loan, the Master Servicer will cause  compliance with
the   provisions  of  Treasury   Regulation   Section 1.1445-2(d)(3) (or   any
successor  thereto) necessary  to assure that no  withholding  tax  obligation
arises with respect to the proceeds of such foreclosure  except to the extent,
if any, that proceeds of such  foreclosure  are required to be remitted to the
obligors on such Mortgage Loan.

Section 3.15.     Trustee to Cooperate; Release of Custodial Files.

(a)   Upon  becoming  aware of the payment in full of any  Mortgage  Loan,  or
upon the receipt by the Master  Servicer  of a  notification  that  payment in
full will be  escrowed in a manner  customary  for such  purposes,  the Master
Servicer  will  immediately  notify  the  Trustee  (if it  holds  the  related
Custodial  File) or the Custodian by a  certification  of a Servicing  Officer
(which  certification shall include a statement to the effect that all amounts
received or to be received in connection  with such payment which are required
to be deposited in the Custodial  Account  pursuant to Section 3.07  have been
or will be so deposited),  substantially  in one of the forms attached  hereto
as Exhibit F, or, in the case of the  Custodian,  an  electronic  request in a
form acceptable to the Custodian,  requesting  delivery to it of the Custodial
File.  Within two Business Days of receipt of such  certification and request,
the Trustee  shall  release,  or cause the  Custodian to release,  the related
Custodial File to the Master  Servicer.  The Master  Servicer is authorized to
execute and deliver to the  Mortgagor  the request for  reconveyance,  deed of
reconveyance  or  release  or  satisfaction  of  mortgage  or such  instrument
releasing the lien of the  Mortgage,  together with the Mortgage Note with, as
appropriate,  written  evidence  of  cancellation  thereon  and to  cause  the
removal  from the  registration  on the MERS(R)System of such  Mortgage and to
execute and deliver,  on behalf of the Trustee and the  Certificateholders  or
any of them, any and all  instruments of  satisfaction  or  cancellation or of
partial  or  full  release.  No  expenses  incurred  in  connection  with  any
instrument of satisfaction or deed of reconveyance  shall be chargeable to the
Custodial Account or the Certificate Account.

(b)   From time to time as is appropriate  for the servicing or foreclosure of
any Mortgage Loan, the Master Servicer shall deliver to the Custodian,  with a
copy to the Trustee,  a certificate of a Servicing  Officer  substantially  in
one of the  forms  attached  as  Exhibit  F  hereto,  or,  in the  case of the
Custodian,  an  electronic  request  in a form  acceptable  to the  Custodian,
requesting that possession of all, or any document  constituting  part of, the
Custodial  File be released to the Master  Servicer and  certifying  as to the
reason  for such  release  and that  such  release  will  not  invalidate  any
insurance  coverage  provided  in  respect  of the  Mortgage  Loan  under  any
Required  Insurance Policy.  Upon receipt of the foregoing,  the Trustee shall
deliver,  or  cause  the  Custodian  to  deliver,  the  Custodial  File or any
document therein to the Master Servicer.  The Master Servicer shall cause each
Custodial  File or any  document  therein so  released  to be  returned to the
Trustee,  or the  Custodian as agent for the Trustee when the need therefor by
the Master  Servicer no longer exists,  unless (i) the  Mortgage Loan has been
liquidated  and the  Liquidation  Proceeds  relating to the Mortgage Loan have
been  deposited in the Custodial  Account or (ii) the  Custodial  File or such
document has been delivered  directly or through a Subservicer to an attorney,
or to a public  trustee or other  public  official  as  required  by law,  for
purposes of initiating or pursuing legal action or other  proceedings  for the
foreclosure of the Mortgaged  Property  either  judicially or  non-judicially,
and the Master  Servicer has delivered  directly or through a  Subservicer  to
the Trustee a  certificate  of a Servicing  Officer  certifying as to the name
and address of the Person to which such  Custodial  File or such  document was
delivered  and the purpose or purposes of such  delivery.  In the event of the
liquidation  of a Mortgage  Loan,  the Trustee  shall  deliver the Request for
Release  with  respect  thereto to the  Master  Servicer  upon  deposit of the
related Liquidation Proceeds in the Custodial Account.

(c)   The  Trustee  or the  Master  Servicer  on the  Trustee's  behalf  shall
execute  and  deliver  to  the  Master  Servicer,  if  necessary,   any  court
pleadings,  requests for trustee's  sale or other  documents  necessary to the
foreclosure  or  trustee's  sale in respect of a Mortgaged  Property or to any
legal action brought to obtain judgment  against any Mortgagor on the Mortgage
Note or Mortgage or to obtain a deficiency  judgment,  or to enforce any other
remedies or rights  provided  by the  Mortgage  Note or Mortgage or  otherwise
available at law or in equity.  Together with such  documents or pleadings (if
signed by the  Trustee),  the Master  Servicer  shall deliver to the Trustee a
certificate  of  a  Servicing  Officer   requesting  that  such  pleadings  or
documents  be executed by the  Trustee  and  certifying  as to the reason such
documents  or  pleadings  are  required  and that the  execution  and delivery
thereof by the Trustee will not  invalidate  any insurance  coverage under any
Required  Insurance  Policy or invalidate or otherwise  affect the lien of the
Mortgage,  except for the  termination  of such a lien upon  completion of the
foreclosure or trustee's sale.

Section 3.16.     Servicing and Other Compensation; Compensating Interest.

(a)   The Master  Servicer,  as  compensation  for its  activities  hereunder,
shall be entitled to receive on each  Distribution  Date the amounts  provided
for by  clauses  (iii),  (iv),  (v) and  (vi) of  Section 3.10(a),  subject to
clause (e) below.  The amount of servicing  compensation  provided for in such
clauses shall be accounted for on a Mortgage  Loan-by-Mortgage  Loan basis. In
the event that Liquidation Proceeds,  Insurance Proceeds and REO Proceeds (net
of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii)) in  respect
of a Cash Liquidation or REO Disposition  exceed the unpaid principal  balance
of such Mortgage Loan plus unpaid  interest  accrued  thereon  (including  REO
Imputed  Interest) at  a per annum rate equal to the related Net Mortgage Rate
(or the Modified Net Mortgage Rate in the case of a Modified  Mortgage  Loan),
the  Master  Servicer  shall be  entitled  to retain  therefrom  and to pay to
itself  and/or  the  related  Subservicer,  any  Foreclosure  Profits  and any
Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)   Additional  servicing  compensation  in the form of prepayment  charges,
assumption  fees, late payment  charges,  investment  income on amounts in the
Custodial  Account or the  Certificate  Account or otherwise shall be retained
by the Master  Servicer  or the  Subservicer  to the extent  provided  herein,
subject to clause (e) below.

(c)   The Master  Servicer  shall be required to pay, or cause to be paid, all
expenses incurred by it in connection with its servicing  activities hereunder
(including payment of premiums for the Primary Insurance Policies,  if any, to
the  extent  such  premiums  are  not  required  to be  paid  by  the  related
Mortgagors,  and the fees and  expenses of the Trustee and any  Custodian) and
shall  not be  entitled  to  reimbursement  therefor  except  as  specifically
provided in Sections 3.10 and 3.14.

(d)   The Master  Servicer's right to receive  servicing  compensation may not
be transferred  in whole or in part except in connection  with the transfer of
all of its  responsibilities and obligations of the Master Servicer under this
Agreement.

(e)   Notwithstanding  any other  provision  herein,  the amount of  servicing
compensation  that the Master  Servicer  shall be  entitled to receive for its
activities  hereunder for the period ending on each Distribution Date shall be
reduced (but not below zero) by an amount equal to  Compensating  Interest (if
any) for such  Distribution  Date. Such reduction shall be applied during such
period as follows:  first, to any Servicing Fee or  Subservicing  Fee to which
the Master Servicer is entitled pursuant to  Section 3.10(a)(iii) and  second,
to any  income  or gain  realized  from any  investment  of funds  held in the
Custodial  Account or the Certificate  Account to which the Master Servicer is
entitled  pursuant to Sections  3.07(c) or  4.01(b),  respectively.  In making
such reduction,  the Master Servicer  (i) will not withdraw from the Custodial
Account any such amount  representing all or a portion of the Servicing Fee to
which  it is  entitled  pursuant  to  Section 3.10(a)(iii) and  (ii) will  not
withdraw from the Custodial Account or Certificate  Account any such amount to
which it is entitled pursuant to Section 3.07(c) or 4.01(b).

Section 3.17.     Reports to the Trustee and the Company.

      Not later than  fifteen  days after it receives a written  request  from
the Trustee or the Company,  the Master  Servicer shall forward to the Trustee
and the Company a statement,  certified by a Servicing Officer,  setting forth
the  status  of the  Custodial  Account  as of the close of  business  on such
Distribution  Date as it relates to the Mortgage  Loans and  showing,  for the
period covered by such statement,  the aggregate of deposits in or withdrawals
from the Custodial  Account in respect of the Mortgage Loans for each category
of  deposit   specified  in  Section 3.07  and  each  category  of  withdrawal
specified in Section 3.10.

Section 3.18.     Annual Statement as to Compliance.

      The Master  Servicer  will deliver to the  Company,  the Trustee and any
Certificate  Insurer on or before the earlier of  (a) March 31 of each year or
(b) with  respect to any  calendar  year  during  which the  Company's  annual
report on Form 10-K is required to be filed in  accordance  with the  Exchange
Act and the rules and  regulations  of the  Commission,  the date on which the
annual  report on Form 10-K is  required  to be filed in  accordance  with the
Exchange  Act and the rules and  regulations  of the  Commission,  a  servicer
compliance  certificate,  signed  by  an  authorized  officer  of  the  Master
Servicer,  as described in Items 1122(a),  1122(b) and  1123 of Regulation AB,
to the effect that:

      (i)   A review of the Master Servicer's  activities during the reporting
period and of its  performance  under this  Agreement has been made under such
officer's supervision.

      (ii)        To the  best  of such  officer's  knowledge,  based  on such
review,  the Master Servicer has fulfilled all of its  obligations  under this
Agreement in all material  respects  throughout  the  reporting  period or, if
there  has been a failure  to  fulfill  any such  obligation  in any  material
respect,  specifying  each such  failure  known to such officer and the nature
and status thereof.

      The Master Servicer shall use commercially  reasonable efforts to obtain
from all other parties  participating in the servicing function any additional
certifications  required  under  Item  1123  of  Regulation  AB to the  extent
required to be included in a Report on Form 10-K;  provided,  however,  that a
failure  to obtain  such  certifications  shall not be a breach of the  Master
Servicer's  duties  hereunder  if any  such  party  fails  to  deliver  such a
certification.

Section 3.19.     Annual Independent Public Accountants' Servicing Report.

      On or before  the  earlier  of  (a) March  31 of each  year or  (b) with
respect to any calendar year during which the Company's  annual report on Form
10-K is  required  to be filed in  accordance  with the  Exchange  Act and the
rules and regulations of the  Commission,  the date on which the annual report
on Form 10-K is required to be filed in  accordance  with the Exchange Act and
the rules and  regulations  of the  Commission,  the  Master  Servicer  at its
expense shall cause a firm of independent public  accountants,  which shall be
members of the American Institute of Certified Public Accountants,  to furnish
to the Company and the Trustee the attestation  required under Item 1122(b) of
Regulation  AB.  In  rendering  such  statement,  such  firm may  rely,  as to
matters  relating to the direct  servicing of mortgage loans by  Subservicers,
upon comparable  statements for examinations  conducted by independent  public
accountants  substantially  in accordance  with  standards  established by the
American Institute of Certified Public  Accountants  (rendered within one year
of such statement) with respect to such Subservicers.

Section 3.20.     Rights of the Company in Respect of the Master Servicer.

      The Master Servicer shall afford the Company,  upon  reasonable  notice,
during normal  business  hours access to all records  maintained by the Master
Servicer  in respect of its rights  and  obligations  hereunder  and access to
officers  of the  Master  Servicer  responsible  for  such  obligations.  Upon
request,  the Master  Servicer  shall furnish the Company with its most recent
financial  statements  and  such  other  information  as the  Master  Servicer
possesses regarding its business,  affairs, property and condition,  financial
or otherwise.  The Master  Servicer  shall also  cooperate with all reasonable
requests for information  including,  but not limited to,  notices,  tapes and
copies of files,  regarding  itself,  the Mortgage  Loans or the  Certificates
from any Person or Persons  identified by the Company or Residential  Funding.
The Company may,  but is not  obligated  to,  enforce the  obligations  of the
Master Servicer hereunder and may, but is not obligated to, perform,  or cause
a designee  to  perform,  any  defaulted  obligation  of the  Master  Servicer
hereunder or exercise the rights of the Master  Servicer  hereunder;  provided
that the  Master  Servicer  shall not be  relieved  of any of its  obligations
hereunder by virtue of such  performance  by the Company or its designee.  The
Company  shall not have any  responsibility  or  liability  for any  action or
failure to act by the Master  Servicer and is not  obligated to supervise  the
performance of the Master Servicer under this Agreement or otherwise.

Section 3.21.     Administration of Buydown Funds.

(a)   With  respect  to  any  Buydown   Mortgage  Loan,  the  Subservicer  has
deposited  Buydown Funds in an account that satisfies the  requirements  for a
Subservicing Account (the "Buydown Account").  The Master Servicer shall cause
the Subservicing  Agreement to require that upon receipt from the Mortgagor of
the amount due on a Due Date for each Buydown  Mortgage Loan, the  Subservicer
will withdraw from the Buydown  Account the  predetermined  amount that,  when
added to the  amount  due on such date  from the  Mortgagor,  equals  the full
Monthly  Payment and transmit that amount in accordance  with the terms of the
Subservicing  Agreement  to the  Master  Servicer  together  with the  related
payment made by the Mortgagor or advanced by the Subservicer.

(b)   If the  Mortgagor  on a Buydown  Mortgage  Loan prepays such loan in its
entirety  during the period  (the  "Buydown  Period") when  Buydown  Funds are
required to be applied to such Buydown  Mortgage Loan, the  Subservicer  shall
be required to withdraw  from the Buydown  Account and remit any Buydown Funds
remaining  in the  Buydown  Account in  accordance  with the  related  buydown
agreement.  The amount of Buydown  Funds which may be  remitted in  accordance
with the related  buydown  agreement may reduce the amount required to be paid
by the Mortgagor to fully prepay the related  Mortgage  Loan. If the Mortgagor
on a Buydown  Mortgage  Loan defaults on such Mortgage Loan during the Buydown
Period and the property  securing  such Buydown  Mortgage  Loan is sold in the
liquidation  thereof  (either by the Master  Servicer or the insurer under any
related  Primary  Insurance  Policy),  the  Subservicer  shall be  required to
withdraw from the Buydown Account the Buydown Funds for such Buydown  Mortgage
Loan  still  held in the  Buydown  Account  and remit  the same to the  Master
Servicer  in  accordance  with the  terms of the  Subservicing  Agreement  for
deposit in the Custodial  Account or, if  instructed  by the Master  Servicer,
pay  to  the  insurer  under  any  related  Primary  Insurance  Policy  if the
Mortgaged  Property is  transferred  to such insurer and such insurer pays all
of the loss  incurred  in respect  of such  default.  Any  amount so  remitted
pursuant to the  preceding  sentence  will be deemed to reduce the amount owed
on the Mortgage Loan.

Section 3.22.     Advance Facility.

(a)   The Master  Servicer is hereby  authorized  to enter into a financing or
other  facility  (any such  arrangement,  an "Advance  Facility") under  which
(1) the  Master  Servicer  sells,  assigns or  pledges  to another  Person (an
"Advancing  Person") the  Master  Servicer's rights under this Agreement to be
reimbursed  for any Advances or Servicing  Advances  and/or  (2) an  Advancing
Person agrees to fund some or all Advances and/or Servicing  Advances required
to be made by the Master Servicer  pursuant to this  Agreement.  No consent of
the Company, the Trustee, the  Certificateholders  or any other party shall be
required  before the  Master  Servicer  may enter  into an  Advance  Facility.
Notwithstanding   the  existence  of  any  Advance  Facility  under  which  an
Advancing  Person agrees to fund  Advances  and/or  Servicing  Advances on the
Master  Servicer's   behalf,   the  Master  Servicer  shall  remain  obligated
pursuant to this  Agreement to make Advances and Servicing  Advances  pursuant
to and as required by this  Agreement.  If the Master  Servicer enters into an
Advance  Facility,  and for so long as an Advancing Person remains entitled to
receive  reimbursement  for any  Advances  including  Nonrecoverable  Advances
("Advance   Reimbursement   Amounts") and/or   Servicing   Advances  including
Nonrecoverable   Advances  ("Servicing  Advance  Reimbursement   Amounts"  and
together  with Advance  Reimbursement  Amounts,  "Reimbursement  Amounts") (in
each case to the extent such type of  Reimbursement  Amount is included in the
Advance Facility), as applicable,  pursuant to this Agreement, then the Master
Servicer  shall  identify  such  Reimbursement  Amounts  consistent  with  the
reimbursement  rights  set forth in  Section 3.10(a)(ii) and  (vii) and  remit
such  Reimbursement  Amounts in accordance with this Section 3.22 or otherwise
in accordance  with the  documentation  establishing  the Advance  Facility to
such  Advancing  Person  or to a  trustee,  agent or  custodian  (an  "Advance
Facility  Trustee") designated by such Advancing Person in an Advance Facility
Notice described below in Section 3.22(b).  Notwithstanding the foregoing,  if
so  required  pursuant  to the  terms  of the  Advance  Facility,  the  Master
Servicer  may  direct,  and if so  directed  in writing  the Trustee is hereby
authorized to and shall pay to the Advance Facility Trustee the  Reimbursement
Amounts  identified  pursuant to the preceding  sentence.  An Advancing Person
whose  obligations  hereunder  are limited to the  funding of Advances  and/or
Servicing  Advances  shall not be  required  to meet the  qualifications  of a
Master   Servicer   or   a   Subservicer   pursuant   to    Section 3.02(a) or
6.02(c) hereof  and  shall  not  be  deemed  to be a  Subservicer  under  this
Agreement.  Notwithstanding  anything  to the  contrary  herein,  in no  event
shall  Advance   Reimbursement  Amounts  or  Servicing  Advance  Reimbursement
Amounts be included in the Available  Distribution  Amount or  distributed  to
Certificateholders.

(b)   If the Master  Servicer  enters into an Advance  Facility  and makes the
election  set forth in  Section 3.22(a),  the Master  Servicer and the related
Advancing  Person  shall  deliver to the Trustee a written  notice and payment
instruction  (an  "Advance  Facility  Notice"),  providing  the  Trustee  with
written  payment  instructions  as to  where to  remit  Advance  Reimbursement
Amounts and/or  Servicing  Advance  Reimbursement  Amounts (each to the extent
such type of Reimbursement  Amount is included within the Advance Facility) on
subsequent  Distribution  Dates.  The payment  instruction  shall  require the
applicable  Reimbursement Amounts to be distributed to the Advancing Person or
to an Advance Facility Trustee  designated in the Advance Facility Notice.  An
Advance Facility Notice may only be terminated by the joint written  direction
of the Master  Servicer  and the  related  Advancing  Person  (and any related
Advance Facility Trustee).

(c)   Reimbursement  Amounts  shall  consist  solely of  amounts in respect of
Advances  and/or  Servicing  Advances made with respect to the Mortgage  Loans
for which the  Master  Servicer  would be  permitted  to  reimburse  itself in
accordance  with  Section 3.10(a)(ii) and  (vii) hereof,  assuming  the Master
Servicer  or the  Advancing  Person  had  made the  related  Advance(s) and/or
Servicing  Advance(s).  Notwithstanding the foregoing,  except with respect to
reimbursement of  Nonrecoverable  Advances as set forth in  Section 3.10(c) of
this Agreement,  no Person shall be entitled to reimbursement  from funds held
in the  Collection  Account  for  future  distribution  to  Certificateholders
pursuant to this  Agreement.  Neither  the Company nor the Trustee  shall have
any duty or liability  with respect to the  calculation  of any  Reimbursement
Amount,  nor shall the Company or the Trustee have any responsibility to track
or monitor the  administration  of the Advance  Facility and the Company shall
not have any  responsibility  to track,  monitor  or  verify  the  payment  of
Reimbursement  Amounts to the  related  Advancing  Person or Advance  Facility
Trustee.  The Master  Servicer  shall  maintain  and provide to any  Successor
Master  Servicer a detailed  accounting on a loan-by-loan  basis as to amounts
advanced by, sold,  pledged or assigned to, and  reimbursed  to any  Advancing
Person.  The Successor  Master  Servicer shall be entitled to rely on any such
information  provided by the Master Servicer and the Successor Master Servicer
shall not be liable for any errors in such information.

(d)   Upon the  direction  of and at the expense of the Master  Servicer,  the
Trustee  agrees  to  execute  such  acknowledgments,  certificates,  and other
documents  provided by the Master Servicer and reasonably  satisfactory to the
Trustee  recognizing the interests of any Advancing Person or Advance Facility
Trustee in such  Reimbursement  Amounts as the Master Servicer may cause to be
made subject to Advance  Facilities  pursuant to this  Section 3.22,  and such
other documents in connection with such Advance  Facility as may be reasonably
requested  from  time to time by any  Advancing  Person  or  Advance  Facility
Trustee and reasonably satisfactory to the Trustee.

(e)   Reimbursement  Amounts  collected  with  respect to each  Mortgage  Loan
shall be allocated to outstanding  unreimbursed Advances or Servicing Advances
(as the case may be) made  with respect to that  Mortgage Loan on a "first-in,
first out" ("FIFO") basis, subject to the qualifications set forth below:

(i)   Any  successor  Master  Servicer to  Residential  Funding (a  "Successor
      Master  Servicer") and  the Advancing Person or Advance Facility Trustee
      shall be required  to apply all amounts  available  in  accordance  with
      this  Section 3.22(e) to  the  reimbursement  of Advances and  Servicing
      Advances in the manner  provided  for herein;  provided,  however,  that
      after the succession of a Successor Master  Servicer,  (A) to the extent
      that any Advances or Servicing  Advances with respect to any  particular
      Mortgage Loan are reimbursed  from payments or recoveries,  if any, from
      the related Mortgagor,  and Liquidation  Proceeds or Insurance Proceeds,
      if any,  with  respect to that  Mortgage  Loan,  reimbursement  shall be
      made,  first,  to the Advancing  Person or Advance  Facility  Trustee in
      respect of Advances and/or  Servicing  Advances related to that Mortgage
      Loan to the extent of the  interest of the  Advancing  Person or Advance
      Facility Trustee in such Advances and/or Servicing  Advances,  second to
      the Master  Servicer in respect of Advances  and/or  Servicing  Advances
      related to that  Mortgage Loan in excess of those in which the Advancing
      Person or Advance  Facility  Trustee Person has an interest,  and third,
      to the  Successor  Master  Servicer  in  respect  of any other  Advances
      and/or  Servicing  Advances  related to that  Mortgage  Loan,  from such
      sources as and when collected,  and  (B) reimbursements  of Advances and
      Servicing  Advances that are  Nonrecoverable  Advances shall be made pro
      rata to the Advancing  Person or Advance  Facility  Trustee,  on the one
      hand, and any such Successor Master Servicer,  on the other hand, on the
      basis of the respective aggregate outstanding  unreimbursed Advances and
      Servicing  Advances  that  are  Nonrecoverable   Advances  owed  to  the
      Advancing  Person,  Advance Facility Trustee or Master Servicer pursuant
      to this  Agreement,  on the one  hand,  and any  such  Successor  Master
      Servicer,  on the other hand,  and  without  regard to the date on which
      any such  Advances or Servicing  Advances  shall have been made.  In the
      event that,  as a result of the FIFO  allocation  made  pursuant to this
      Section 3.22(e),  some  or all of a  Reimbursement  Amount  paid  to the
      Advancing  Person or Advance  Facility  Trustee  relates to  Advances or
      Servicing  Advances  that were made by a Person  other than  Residential
      Funding or the Advancing  Person or Advance Facility  Trustee,  then the
      Advancing  Person or Advance Facility Trustee shall be required to remit
      any portion of such Reimbursement  Amount to the Person entitled to such
      portion of such  Reimbursement  Amount.  Without limiting the generality
      of the  foregoing,  Residential  Funding  shall  remain  entitled  to be
      reimbursed by the Advancing  Person or Advance  Facility Trustee for all
      Advances and Servicing  Advances  funded by  Residential  Funding to the
      extent the related  Reimbursement  Amount(s) have  not been  assigned or
      pledged  to  an  Advancing  Person  or  Advance  Facility  Trustee.  The
      documentation   establishing   any  Advance   Facility   shall   require
      Residential  Funding  to  provide  to the  related  Advancing  Person or
      Advance  Facility  Trustee loan by loan information with respect to each
      Reimbursement  Amount  distributed to such  Advancing  Person or Advance
      Facility  Trustee on each date of remittance  thereof to such  Advancing
      Person or Advance  Facility  Trustee,  to enable the Advancing Person or
      Advance   Facility   Trustee  to  make  the  FIFO   allocation  of  each
      Reimbursement Amount with respect to each Mortgage Loan.

(ii)  By way of  illustration,  and not by way of limiting the  generality  of
      the  foregoing,  if the Master  Servicer  resigns or is  terminated at a
      time when the Master Servicer is a party to an Advance Facility,  and is
      replaced  by a  Successor  Master  Servicer,  and the  Successor  Master
      Servicer  directly funds Advances or Servicing  Advances with respect to
      a Mortgage Loan and does not assign or pledge the related  Reimbursement
      Amounts to the related  Advancing  Person or Advance  Facility  Trustee,
      then all payments and recoveries  received from the related Mortgagor or
      received  in the  form of  Liquidation  Proceeds  with  respect  to such
      Mortgage  Loan  (including  Insurance  Proceeds  collected in connection
      with a  liquidation  of such Mortgage  Loan) will be allocated  first to
      the  Advancing  Person or Advance  Facility  Trustee  until the  related
      Reimbursement  Amounts  attributable to such Mortgage Loan that are owed
      to the Master Servicer and the Advancing  Person,  which were made prior
      to any  Advances or  Servicing  Advances  made by the  Successor  Master
      Servicer,  have been  reimbursed  in full,  at which point the Successor
      Master  Servicer  shall be entitled to retain all related  Reimbursement
      Amounts  subsequently  collected  with  respect  to that  Mortgage  Loan
      pursuant  to  Section 3.10  of this  Agreement.  To the extent  that the
      Advances  or  Servicing  Advances  are  Nonrecoverable  Advances  to  be
      reimbursed  on an  aggregate  basis  pursuant  to  Section 3.10  of this
      Agreement,  the reimbursement  paid in this manner will be made pro rata
      to the Advancing  Person or Advance Facility  Trustee,  on the one hand,
      and the Successor  Master  Servicer,  on the other hand, as described in
      clause (i)(B) above.

(f)   The Master  Servicer  shall  remain  entitled to be  reimbursed  for all
Advances and Servicing  Advances  funded by the Master  Servicer to the extent
the related rights to be reimbursed  therefor have not been sold,  assigned or
pledged to an Advancing Person.

(g)   Any  amendment to this  Section 3.22  or to any other  provision of this
Agreement  that may be  necessary  or  appropriate  to effect  the terms of an
Advance  Facility  as  described  generally  in this  Section 3.22,  including
amendments to add provisions  relating to a successor Master Servicer,  may be
entered into by the Trustee,  the Company and the Master Servicer  without the
consent of any  Certificateholder,  with written confirmation from each Rating
Agency that the  amendment  will not result in the reduction of the ratings on
any  class  of the  Certificates  below  the  lesser  of the then  current  or
original ratings on such  Certificates,  and an opinion of counsel as required
by Section 11.01(c) notwithstanding  anything to the contrary in Section 11.01
of or elsewhere in this Agreement.

(h)   Any rights of set-off  that the Trust Fund,  the  Trustee,  the Company,
any  Successor  Master  Servicer  or any other  Person  might  otherwise  have
against  the  Master  Servicer  under this  Agreement  shall not attach to any
rights to be  reimbursed  for  Advances or Servicing  Advances  that have been
sold, transferred, pledged, conveyed or assigned to any Advancing Person.

(i)   At any time when an Advancing  Person shall have ceased funding Advances
and/or  Servicing  Advances (as the case may be) and the  Advancing  Person or
related Advance  Facility  Trustee shall have received  Reimbursement  Amounts
sufficient  in the  aggregate  to  reimburse  all  Advances  and/or  Servicing
Advances  (as the case may  be) the  right to  reimbursement  for  which  were
assigned to the Advancing  Person,  then upon the delivery of a written notice
signed by the  Advancing  Person and the Master  Servicer or its  successor or
assign) to the Trustee  terminating  the Advance  Facility Notice (the "Notice
of  Facility  Termination"),  the  Master  Servicer  or its  Successor  Master
Servicer   shall  again  be  entitled  to  withdraw  and  retain  the  related
Reimbursement Amounts from the Custodial Account pursuant to Section 3.10.

(j)   After  delivery  of any  Advance  Facility  Notice,  and  until any such
Advance   Facility  Notice  has  been  terminated  by  a  Notice  of  Facility
Termination,  this  Section 3.22  may not be  amended  or  otherwise  modified
without the prior written consent of the related Advancing Person.





--------------------------------------------------------------------------------



ARTICLE IV

                        PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.     Certificate Account.

(a)   The  Master  Servicer  on  behalf of the  Trustee  shall  establish  and
maintain a Certificate  Account in which the Master Servicer shall cause to be
deposited  on behalf of the  Trustee on or before  2:00 P.M.  New York time on
each  Certificate  Account  Deposit  Date  by  wire  transfer  of  immediately
available  funds  an  amount  equal  to the  sum of  (i) any  Advance  for the
immediately  succeeding  Distribution  Date,  (ii) any  amount  required to be
deposited in the Certificate  Account pursuant to  Section 3.12(a),  (iii) any
amount  required  to be  deposited  in the  Certificate  Account  pursuant  to
Section 3.16(e) or  Section 4.07  and (iv) all other amounts  constituting the
Available  Distribution  Amount for the  immediately  succeeding  Distribution
Date.

(b)   The  Trustee  shall,  upon  written  request  from the Master  Servicer,
invest or cause the institution  maintaining the Certificate Account to invest
the funds in the Certificate  Account in Permitted  Investments  designated in
the name of the  Trustee  for the  benefit  of the  Certificateholders,  which
shall  mature or be payable on demand  not later  than the  Business  Day next
preceding the  Distribution  Date next  following the date of such  investment
(except that (i) any  investment in the institution with which the Certificate
Account is maintained may mature or be payable on demand on such  Distribution
Date and (ii) any other  investment may mature or be payable on demand on such
Distribution  Date if the Trustee  shall  advance  funds on such  Distribution
Date to the  Certificate  Account in the amount payable on such  investment on
such  Distribution  Date,  pending receipt thereof to the extent  necessary to
make distributions on the  Certificates) and  shall not be sold or disposed of
prior to maturity.  Subject to  Section 3.16(e),  all income and gain realized
from any such  investment  shall be for the benefit of the Master Servicer and
shall be subject to its  withdrawal or order from time to time.  The amount of
any losses incurred in respect of any such  investments  shall be deposited in
the  Certificate  Account  by  the  Master  Servicer  out  of  its  own  funds
immediately as realized without any right of reimbursement.

Section 4.02.     Distributions.

      As provided in Section 4.02 of the Series Supplement.

Section 4.03.     Statements  to  Certificateholders;  Statements  to  Rating
                  Agencies; Exchange Act Reporting.

(a)   Concurrently with each distribution  charged to the Certificate  Account
and with respect to each  Distribution  Date the Master Servicer shall forward
to the Trustee and the Trustee shall either  forward by mail or make available
to each  Holder  and  the  Company,  via the  Trustee's  internet  website,  a
statement  (and at its  option,  any  additional  files  containing  the  same
information in an  alternative  format) setting  forth  information as to each
Class  of  Certificates,  the  Mortgage  Pool  and,  if the  Mortgage  Pool is
comprised  of  two or  more  Loan  Groups,  each  Loan  Group,  to the  extent
applicable.  This  statement  will  include  the  information  set forth in an
exhibit to the Series  Supplement.  Such exhibit shall set forth the Trustee's
internet  website  address  together  with a phone  number.  The Trustee shall
mail to each Holder that  requests a paper copy by  telephone a paper copy via
first class  mail.  The Trustee  may modify the  distribution  procedures  set
forth in this  Section provided  that such  procedures are no less  convenient
for the  Certificateholders.  The Trustee shall provide prior  notification to
the Company,  the Master  Servicer and the  Certificateholders  regarding  any
such  modification.  In addition,  the Master  Servicer  shall  provide to any
manager of a trust fund  consisting of some or all of the  Certificates,  upon
reasonable request,  such additional  information as is reasonably  obtainable
by the Master  Servicer  at no  additional  expense  to the  Master  Servicer.
Also, at the request of a Rating  Agency,  the Master  Servicer  shall provide
the   information   relating  to  the  Reportable   Modified   Mortgage  Loans
substantially  in the form attached  hereto as Exhibit Q to such Rating Agency
within  a  reasonable  period  of time;  provided,  however,  that the  Master
Servicer  shall not be required  to provide  such  information  more than four
times in a calendar year to any Rating Agency.

(b)   Within a reasonable  period of time after it receives a written  request
from a Holder of a Certificate,  other than a Class R Certificate,  the Master
Servicer shall prepare,  or cause to be prepared,  and shall forward, or cause
to be  forwarded,  to each Person who at any time during the calendar year was
the Holder of a  Certificate,  other than a Class R  Certificate,  a statement
containing the  information  set forth in clauses  (v) and (vi) of the exhibit
to the Series Supplement  referred to in  subSection (a) above  aggregated for
such calendar year or applicable  portion thereof during which such Person was
a  Certificateholder.  Such  obligation of the Master Servicer shall be deemed
to  have  been   satisfied  to  the  extent  that   substantially   comparable
information  shall  be  provided  by  the  Master  Servicer  pursuant  to  any
requirements of the Code.

(c)   Within a reasonable  period of time after it receives a written  request
from any Holder of a Class R Certificate,  the Master  Servicer shall prepare,
or cause to be prepared, and shall forward, or cause to be forwarded,  to each
Person who at any time  during the  calendar  year was the Holder of a Class R
Certificate,  a statement containing the applicable  distribution  information
provided  pursuant to this  Section 4.03  aggregated for such calendar year or
applicable  portion thereof during which such Person was the Holder of a Class
R  Certificate.  Such  obligation  of the Master  Servicer  shall be deemed to
have been satisfied to the extent that  substantially  comparable  information
shall be provided by the Master Servicer  pursuant to any  requirements of the
Code.

(d)   Upon the written request of any Certificateholder,  the Master Servicer,
as   soon  as   reasonably   practicable,   shall   provide   the   requesting
Certificateholder  with such information as is necessary and  appropriate,  in
the Master Servicer's sole discretion,  for purposes of satisfying  applicable
reporting requirements under Rule 144A.

(e)   The Master  Servicer  shall,  on behalf of the Company and in respect of
the Trust Fund,  sign and cause to be filed with the  Commission  any periodic
reports  required to be filed under the  provisions  of the Exchange  Act, and
the rules and  regulations of the  Commission  thereunder  including,  without
limitation,  reports on Form 10-K,  Form 10-D and Form 8-K. In connection with
the preparation and filing of such periodic reports,  the Trustee shall timely
provide to the Master  Servicer (I) a list of  Certificateholders  as shown on
the Certificate  Register as of the end of each calendar year,  (II) copies of
all  pleadings,  other legal process and any other  documents  relating to any
claims, charges or complaints involving the Trustee, as trustee hereunder,  or
the Trust Fund that are  received  by a  Responsible  Officer of the  Trustee,
(III) notice  of all matters  that,  to the actual  knowledge of a Responsible
Officer   of  the   Trustee,   have   been   submitted   to  a  vote   of  the
Certificateholders,  other than those  matters  that have been  submitted to a
vote of the  Certificateholders  at the  request of the  Company or the Master
Servicer,  and  (IV) notice  of  any  failure  of  the  Trustee  to  make  any
distribution  to the  Certificateholders  as  required  pursuant to the Series
Supplement.  Neither  the  Master  Servicer  nor the  Trustee  shall  have any
liability with respect to the Master  Servicer's  failure to properly  prepare
or file  such  periodic  reports  resulting  from or  relating  to the  Master
Servicer's  inability or failure to obtain any  information not resulting from
the Master Servicer's own negligence or willful misconduct.

(f)   Any Form  10-K  filed  with  the  Commission  in  connection  with  this
Section 4.03 shall include,  with respect to the Certificates relating to such
10-K:

(i)   A  certification,  signed  by  the  senior  officer  in  charge  of  the
      servicing  functions  of the Master  Servicer,  in the form  attached as
      Exhibit O hereto or such other form as may be required or  permitted  by
      the  Commission  (the "Form 10-K  Certification"),  in  compliance  with
      Rules  13a-14  and  15d-14  under the  Exchange  Act and any  additional
      directives of the Commission.

(ii)  A report  regarding its  assessment  of compliance  during the preceding
      calendar  year  with all  applicable  servicing  criteria  set  forth in
      relevant   Commission   regulations  with  respect  to   mortgage-backed
      securities  transactions  taken as a whole involving the Master Servicer
      that  are  backed  by the same  types of  assets  as those  backing  the
      certificates,  as well as similar  reports on  assessment  of compliance
      received from other parties  participating in the servicing  function as
      required  by  relevant  Commission  regulations,  as  described  in Item
      1122(a) of  Regulation  AB. The Master  Servicer  shall  obtain from all
      other  parties  participating  in the  servicing  function  any required
      assessments.

(iii) With respect to each assessment  report described  immediately  above, a
      report by a  registered  public  accounting  firm that  attests  to, and
      reports on, the assessment made by the asserting  party, as set forth in
      relevant Commission  regulations,  as described in Regulation 1122(b) of
      Regulation AB and Section 3.19

(iv)  The servicer  compliance  certificate  required to be delivered pursuant
      Section 3.18.

(g)   In  connection  with the Form  10-K  Certification,  the  Trustee  shall
provide the Master Servicer with a back-up certification  substantially in the
form attached hereto as Exhibit P.

(h)   This  Section 4.03  may be amended  in  accordance  with this  Agreement
without the consent of the Certificateholders.

(i)   The Trustee shall make available on the Trustee's  internet website each
of the reports filed with the  Commission by or on behalf of the Company under
the Exchange Act upon delivery of such reports to the Trustee.

Section 4.04.     Distribution  of Reports to the  Trustee and the  Company;
                  Advances by the Master Servicer.

(a)   Prior to the close of business  on the  Determination  Date,  the Master
Servicer  shall furnish a written  statement to the Trustee,  any Paying Agent
and the Company (the  information  in such  statement to be made  available to
Certificateholders  and any  Certificate  Insurer  by the Master  Servicer  on
request) setting  forth  (i) the  Available  Distribution  Amount and (ii) the
amounts  required to be withdrawn  from the  Custodial  Account and  deposited
into  the  Certificate  Account  on  the  immediately  succeeding  Certificate
Account  Deposit  Date  pursuant  to  clause (iii) of   Section 4.01(a).   The
determination  by the Master Servicer of such amounts shall, in the absence of
obvious  error,  be  presumptively  deemed  to be  correct  for  all  purposes
hereunder  and the Trustee shall be protected in relying upon the same without
any independent check or verification.

(b)   On or  before  2:00  P.M.  New  York  time on each  Certificate  Account
Deposit Date, the Master Servicer shall either  (i) deposit in the Certificate
Account from its own funds, or funds received  therefor from the Subservicers,
an amount equal to the  Advances to be made by the Master  Servicer in respect
of the related  Distribution Date, which shall be in an aggregate amount equal
to the  aggregate  amount of  Monthly  Payments  (with each  interest  portion
thereof  adjusted to the Net  Mortgage  Rate),  less the amount of any related
Servicing  Modifications,  Debt Service Reductions or reductions in the amount
of interest  collectable from the Mortgagor pursuant to the Relief Act, on the
Outstanding  Mortgage Loans as of the related Due Date, which Monthly Payments
were not received as of the close of business as of the related  Determination
Date;  provided that no Advance shall be made if it would be a  Nonrecoverable
Advance,  (ii) withdraw  from amounts on deposit in the Custodial  Account and
deposit in the  Certificate  Account  all or a portion of the Amount  Held for
Future  Distribution in discharge of any such Advance,  or (iii) make advances
in the form of any combination of (i) and  (ii) aggregating the amount of such
Advance.  Any  portion of the  Amount  Held for  Future  Distribution  so used
shall be  replaced  by the  Master  Servicer  by  deposit  in the  Certificate
Account  on or  before  11:00  A.M.  New York time on any  future  Certificate
Account  Deposit  Date to the extent that funds  attributable  to the Mortgage
Loans  that  are  available  in  the  Custodial  Account  for  deposit  in the
Certificate  Account on such  Certificate  Account  Deposit Date shall be less
than  payments  to  Certificateholders  required  to be made on the  following
Distribution  Date.  The Master  Servicer shall be entitled to use any Advance
made by a Subservicer as described in Section 3.07(b) that  has been deposited
in the Custodial  Account on or before such  Distribution  Date as part of the
Advance  made  by the  Master  Servicer  pursuant  to this  Section 4.04.  The
amount  of  any  reimbursement  pursuant  to  Section 4.02(a) in   respect  of
outstanding  Advances on any Distribution  Date shall be allocated to specific
Monthly   Payments  due  but  delinquent  for  previous  Due  Periods,   which
allocation  shall be made,  to the extent  practicable,  to  Monthly  Payments
which have been  delinquent for the longest period of time.  Such  allocations
shall be conclusive for purposes of  reimbursement to the Master Servicer from
recoveries on related Mortgage Loans pursuant to Section 3.10.

      The   determination   by  the  Master   Servicer  that  it  has  made  a
Nonrecoverable   Advance  or  that  any  proposed  Advance,   if  made,  would
constitute  a  Nonrecoverable  Advance,  shall be  evidenced  by an  Officers'
Certificate of the Master Servicer delivered to the Company and the Trustee.

      If the Master  Servicer  determines as of the Business Day preceding any
Certificate  Account  Deposit  Date that it will be unable to  deposit  in the
Certificate  Account an amount  equal to the  Advance  required to be made for
the  immediately  succeeding  Distribution  Date,  it shall give notice to the
Trustee of its  inability to advance  (such notice may be given by  telecopy),
not later than 3:00 P.M., New York time, on such Business Day,  specifying the
portion  of such  amount  that it will be unable to  deposit.  Not later  than
3:00 P.M., New York time, on the Certificate  Account Deposit Date the Trustee
shall,  unless by 12:00 Noon,  New York time,  on such day the  Trustee  shall
have been notified in writing (by  telecopy) that  the Master  Servicer  shall
have directly or indirectly  deposited in the Certificate Account such portion
of the amount of the Advance as to which the Master  Servicer shall have given
notice  pursuant  to  the  preceding   sentence,   pursuant  to  Section 7.01,
(a) terminate  all of the rights and  obligations of the Master Servicer under
this Agreement in accordance with  Section 7.01  and (b) assume the rights and
obligations  of the Master  Servicer  hereunder,  including the  obligation to
deposit in the  Certificate  Account an amount  equal to the  Advance  for the
immediately succeeding Distribution Date.

      The  Trustee  shall  deposit  all  funds it  receives  pursuant  to this
Section 4.04 into the Certificate Account.

Section 4.05.     Allocation of Realized Losses.

      As provided in Section 4.05 of the Series Supplement.

Section 4.06.     Reports of Foreclosures and Abandonment of Mortgaged
                  Property.

      The Master Servicer or the Subservicers  shall file information  returns
with  respect to the  receipt of  mortgage  interests  received  in a trade or
business,  the  reports of  foreclosures  and  abandonments  of any  Mortgaged
Property and the information  returns relating to cancellation of indebtedness
income with  respect to any  Mortgaged  Property  required by Sections  6050H,
6050J and 6050P,  respectively,  of the Code,  and  deliver to the  Trustee an
Officers'  Certificate  on or before  March 31 of each year  stating that such
reports  have  been  filed.  Such  reports  shall  be in  form  and  substance
sufficient  to meet the  reporting  requirements  imposed by  Sections  6050H,
6050J and 6050P of the Code.

Section 4.07.     Optional Purchase of Defaulted Mortgage Loans.

(a)   With respect to any Mortgage  Loan which is  delinquent in payment by 90
days or more, the Master  Servicer may, at its option,  purchase such Mortgage
Loan from the Trustee at the  Purchase  Price  therefor;  provided,  that such
Mortgage  Loan  that  becomes  90 days or more  delinquent  during  any  given
calendar  quarter  shall  only  be  eligible  for  purchase  pursuant  to this
Section during  the  period  beginning  on  the  first  Business  Day  of  the
following  calendar  quarter,  and  ending  at the  close of  business  on the
second-to-last  Business Day of such following calendar quarter; and provided,
further,  that such Mortgage Loan is 90 days or more delinquent at the time of
repurchase.  Such option if not exercised  shall not  thereafter be reinstated
as to any  Mortgage  Loan,  unless the  delinquency  is cured and the Mortgage
Loan  thereafter  again becomes  delinquent in payment by 90 days or more in a
subsequent calendar quarter.

(b)   If at any time the Master  Servicer  makes a payment to the  Certificate
Account  covering the amount of the Purchase Price for such a Mortgage Loan as
provided in clause (a) above,  and the Master Servicer provides to the Trustee
a certification  signed by a Servicing Officer stating that the amount of such
payment has been deposited in the Certificate Account,  then the Trustee shall
execute  the  assignment  of such  Mortgage  Loan at the request of the Master
Servicer  without  recourse to the Master  Servicer which shall succeed to all
the Trustee's right,  title and interest in and to such Mortgage Loan, and all
security  and  documents  relative  thereto.   Such  assignment  shall  be  an
assignment  outright and not for security.  The Master Servicer will thereupon
own such Mortgage,  and all such security and  documents,  free of any further
obligation to the Trustee or the Certificateholders with respect thereto.

      If,  however,  the Master  Servicer  shall have  exercised  its right to
repurchase  a Mortgage  Loan  pursuant to this  Section 4.07  upon the written
request  of and  with  funds  provided  by the  Junior  Certificateholder  and
thereupon transferred such Mortgage Loan to the Junior Certificateholder,  the
Master Servicer shall so notify the Trustee in writing.

Section 4.08.     Surety Bond.

(a)   If a Required  Surety  Payment is payable  pursuant  to the Surety  Bond
with respect to any Additional  Collateral  Loan, the Master Servicer shall so
notify the Trustee as soon as  reasonably  practicable  and the Trustee  shall
promptly  complete  the notice in the form of  Attachment 1 to the Surety Bond
and shall promptly  submit such notice to the Surety as a claim for a Required
Surety.  The  Master  Servicer  shall  upon  request  assist  the  Trustee  in
completing  such notice and shall  provide any  information  requested  by the
Trustee in connection therewith.

(b)   Upon receipt of a Required  Surety  Payment from the Surety on behalf of
the Holders of  Certificates,  the Trustee shall deposit such Required  Surety
Payment in the Certificate  Account and shall  distribute such Required Surety
Payment,  or the  proceeds  thereof,  in  accordance  with the  provisions  of
Section 4.02.

(c)   The Trustee shall  (i) receive as  attorney-in-fact  of each Holder of a
Certificate any Required Surety Payment from the Surety and  (ii) disburse the
same to the Holders of such Certificates as set forth in Section 4.02.





--------------------------------------------------------------------------------



ARTICLE V

                               THE CERTIFICATES

Section 5.01.     The Certificates.

(a)   The  Senior,  Class X,  Class M,  Class B, Class P, Class SB and Class R
Certificates  shall be  substantially  in the forms set forth in  Exhibits  A,
A-I, B, C, C-I,  C-II and D,  respectively,  or such other form or forms shall
be set forth in the  Series  Supplement,  and shall,  on  original  issue,  be
executed  and  delivered  by the  Trustee  to the  Certificate  Registrar  for
authentication  and  delivery to or upon the order of the Company upon receipt
by the Trustee or the  Custodian of the documents  specified in  Section 2.01.
The Certificates shall be issuable in the minimum denominations  designated in
the Preliminary Statement to the Series Supplement.

      The Certificates  shall be executed by manual or facsimile  signature on
behalf of an  authorized  officer of the  Trustee.  Certificates  bearing  the
manual or facsimile  signatures of individuals who were at any time the proper
officers  of the Trustee  shall bind the  Trustee,  notwithstanding  that such
individuals  or any of them  have  ceased to hold  such  offices  prior to the
authentication  and delivery of such  Certificate or did not hold such offices
at the date of such  Certificates.  No  Certificate  shall be  entitled to any
benefit  under  this  Agreement,  or be valid for any  purpose,  unless  there
appears on such Certificate a certificate of  authentication  substantially in
the form provided for herein executed by the  Certificate  Registrar by manual
signature,  and such  certificate  upon any  Certificate  shall be  conclusive
evidence,  and  the  only  evidence,  that  such  Certificate  has  been  duly
authenticated  and delivered  hereunder.  All Certificates  shall be dated the
date of their authentication.

(b)   Except as provided below,  registration of Book-Entry  Certificates  may
not be transferred by the Trustee except to another  Depository that agrees to
hold such  Certificates for the respective  Certificate  Owners with Ownership
Interests  therein.  The  Holders of the  Book-Entry  Certificates  shall hold
their  respective  Ownership  Interests  in and to each  of such  Certificates
through the book-entry  facilities of the Depository  and,  except as provided
below,  shall not be entitled to  Definitive  Certificates  in respect of such
Ownership  Interests.  All transfers by Certificate Owners of their respective
Ownership   Interests  in  the  Book-Entry   Certificates  shall  be  made  in
accordance  with the procedures  established by the Depository  Participant or
brokerage  firm   representing   such  Certificate   Owner.   Each  Depository
Participant  shall  transfer the Ownership  Interests  only in the  Book-Entry
Certificates  of  Certificate  Owners it represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

      The  Trustee,  the Master  Servicer and the Company may for all purposes
(including the making of payments due on the respective  Classes of Book-Entry
Certificates) deal  with the  Depository as the authorized  representative  of
the  Certificate  Owners with respect to the respective  Classes of Book-Entry
Certificates  for the purposes of exercising the rights of  Certificateholders
hereunder.  The rights of  Certificate  Owners with respect to the  respective
Classes of Book-Entry  Certificates  shall be limited to those  established by
law  and  agreements  between  such  Certificate  Owners  and  the  Depository
Participants  and  brokerage  firms  representing  such  Certificate   Owners.
Multiple  requests and directions from, and votes of, the Depository as Holder
of any Class of Book-Entry  Certificates with respect to any particular matter
shall not be deemed  inconsistent  if they are made with  respect to different
Certificate  Owners.  The Trustee may  establish a  reasonable  record date in
connection    with    solicitations    of   consents   from   or   voting   by
Certificateholders  and shall give  notice to the  Depository  of such  record
date.

      If  with  respect  to  any  Book-Entry  Certificate  (i)(A) the  Company
advises the Trustee in writing  that the  Depository  is no longer  willing or
able to properly  discharge its  responsibilities  as Depository  with respect
to such  Book-Entry  Certificate  and  (B) the  Company  is unable to locate a
qualified  successor,  or  (ii)(A) the  Depositor  at its option  advises  the
Trustee in writing that it elects to terminate the book-entry  system for such
Book-Entry  Certificate  through the Depositary and (B) upon receipt of notice
from the  Depository of the  Depositor's  election to terminate the book-entry
system for such Book-Entry  Certificate,  the Depository  Participants holding
beneficial  interests in such Book-Entry  Certificates  agree to initiate such
termination,   the  Trustee  shall  notify  all  Certificate   Owner  of  such
Book-Entry Certificate,  through the Depository, of the occurrence of any such
event  and of the  availability  of  Definitive  Certificates  to  Certificate
Owners  requesting  the same.  Upon surrender to the Trustee of the Book-Entry
Certificates by the Depository,  accompanied by registration instructions from
the  Depository  for  registration  of transfer,  the Trustee  shall  execute,
authenticate and deliver the Definitive Certificates.

      In  addition,  if an Event of Default has  occurred  and is  continuing,
each  Certificate  Owner  materially  adversely  affected  thereby  may at its
option request a Definitive  Certificate  evidencing such Certificate  Owner's
Percentage  Interest in the related  Class of  Certificates.  In order to make
such  request,  such  Certificate  Owner  shall,  subject  to  the  rules  and
procedures  of  the   Depository,   provide  the  Depository  or  the  related
Depository  Participant  with  directions for the Trustee to exchange or cause
the  exchange  of  the   Certificate   Owner's   interest  in  such  Class  of
Certificates  for  an  equivalent  Percentage  Interest  in  fully  registered
definitive  form.  Upon  receipt  by  the  Trustee  of  instruction  from  the
Depository  directing the Trustee to effect such exchange  (such  instructions
to  contain   information   regarding  the  Class  of  Certificates   and  the
Certificate Balance being exchanged,  the Depository Participant account to be
debited with the decrease,  the registered holder of and delivery instructions
for the Definitive  Certificates and any other information reasonably required
by the Trustee),  (i) the  Trustee shall instruct the Depository to reduce the
related  Depository   Participant's   account  by  the  aggregate  Certificate
Principal  Balance of the  Definitive  Certificates,  (ii) the  Trustee  shall
execute,  authenticate  and deliver,  in accordance with the  registration and
delivery  instructions  provided by the Depository,  a Definitive  Certificate
evidencing  such  Certificate  Owner's  Percentage  Interest  in such Class of
Certificates  and  (iii) the  Trustee  shall  execute and  authenticate  a new
Book-Entry  Certificate  reflecting the reduction in the aggregate Certificate
Principal  Balance  of  such  Class  of  Certificates  by  the  amount  of the
Definitive Certificates.

      None of the Company,  the Master Servicer or the Trustee shall be liable
for any actions  taken by the  Depository or its nominee,  including,  without
limitation,   any  delay  in  delivery  of  any  instructions  required  under
Section 5.01 and may  conclusively  rely on, and shall be protected in relying
on, such  instructions.  Upon the  issuance  of  Definitive  Certificates  the
Trustee and the Master  Servicer shall recognize the Holders of the Definitive
Certificates as Certificateholders hereunder.

(c)   If the Class A-V Certificates are Definitive Certificates,  from time to
time   Residential   Funding,   as  the  initial   Holder  of  the  Class  A-V
Certificates,   may  exchange  such  Holder's  Class  A-V   Certificates   for
Subclasses  of Class A-V  Certificates  to be issued  under this  Agreement by
delivering a "Request for Exchange"  substantially in the form attached hereto
as Exhibit N executed  by an  authorized  officer,  which  Subclasses,  in the
aggregate,   will  represent  the  Uncertificated   Class  A-V  REMIC  Regular
Interests  corresponding  to the Class A-V  Certificates  so  surrendered  for
exchange.   Any  Subclass  so  issued  shall  bear  a  numerical   designation
commencing with Class A-V-1 and continuing sequentially  thereafter,  and will
evidence ownership of the  Uncertificated  Class A-V REMIC Regular Interest or
Interests  specified  in writing by such initial  Holder to the  Trustee.  The
Trustee may conclusively,  without any independent verification,  rely on, and
shall be protected in relying on, Residential Funding's  determinations of the
Uncertificated  Class  A-V  REMIC  Regular  Interests   corresponding  to  any
Subclass,  the Initial Notional Amount and the initial  Pass-Through Rate on a
Subclass as set forth in such Request for Exchange and the Trustee  shall have
no duty to determine if any  Uncertificated  Class A-V REMIC Regular  Interest
designated  on a Request  for  Exchange  corresponds  to a Subclass  which has
previously been issued.  Each Subclass so issued shall be substantially in the
form set forth in Exhibit A and shall,  on original  issue,  be  executed  and
delivered by the Trustee to the Certificate  Registrar for  authentication and
delivery in accordance with  Section 5.01(a).  Every Certificate  presented or
surrendered  for  exchange by the initial  Holder shall (if so required by the
Trustee or the Certificate  Registrar) be  duly endorsed by, or be accompanied
by a written  instrument of transfer attached to such Certificate and shall be
completed to the  satisfaction  of the Trustee and the  Certificate  Registrar
duly executed by, the initial Holder  thereof or his attorney duly  authorized
in writing.  The  Certificates of any Subclass of Class A-V  Certificates  may
be  transferred in whole,  but not in part, in accordance  with the provisions
of Section 5.02.

Section 5.02.     Registration of Transfer and Exchange of Certificates.

(a)   The Trustee  shall cause to be kept at one of the offices or agencies to
be appointed by the Trustee in accordance  with the provisions of Section 8.12
a Certificate Register in which, subject to such reasonable  regulations as it
may prescribe,  the Trustee shall provide for the registration of Certificates
and of  transfers  and  exchanges  of  Certificates  as herein  provided.  The
Trustee  is  initially  appointed  Certificate  Registrar  for the  purpose of
registering  Certificates  and  transfers  and  exchanges of  Certificates  as
herein  provided.  The Certificate  Registrar,  or the Trustee,  shall provide
the Master  Servicer with a certified  list of  Certificateholders  as of each
Record Date prior to the related Determination Date.

(b)   Upon surrender for  registration  of transfer of any  Certificate at any
office  or agency of the  Trustee  maintained  for such  purpose  pursuant  to
Section 8.12  and,  in the case of any  Class M,  Class B,  Class P or Class R
Certificate,  upon satisfaction of the conditions set forth below, the Trustee
shall execute and the Certificate  Registrar shall  authenticate  and deliver,
in the  name of the  designated  transferee  or  transferees,  one or more new
Certificates of a like Class (or Subclass) and aggregate Percentage Interest.

(c)   At the option of the  Certificateholders,  Certificates may be exchanged
for  other  Certificates  of  authorized  denominations  of a like  Class  (or
Subclass) and   aggregate   Percentage   Interest,   upon   surrender  of  the
Certificates  to be  exchanged  at any such  office or  agency.  Whenever  any
Certificates  are so  surrendered  for exchange the Trustee  shall execute and
the Certificate  Registrar shall  authenticate and deliver the Certificates of
such Class  which the  Certificateholder  making the  exchange  is entitled to
receive.  Every Certificate  presented or surrendered for transfer or exchange
shall (if so  required by the Trustee or the  Certificate  Registrar) be  duly
endorsed by, or be  accompanied  by a written  instrument  of transfer in form
satisfactory  to the Trustee and the  Certificate  Registrar duly executed by,
the Holder thereof or his attorney duly authorized in writing.

(d)   No transfer,  sale, pledge or other disposition of a Class B Certificate
or Class P Certificate  shall be made unless such  transfer,  sale,  pledge or
other  disposition  is  exempt  from  the  registration  requirements  of  the
Securities Act of 1933, as amended,  and any applicable  state securities laws
or is made  in  accordance  with  said  Act  and  laws.  In the  event  that a
transfer of a Class B Certificate  or Class P Certificate is to be made either
(i)(A) the  Trustee shall require a written  Opinion of Counsel  acceptable to
and in form and  substance  satisfactory  to the Trustee and the Company  that
such transfer may be made pursuant to an exemption,  describing the applicable
exemption  and the basis  therefor,  from  said Act and laws or is being  made
pursuant  to said Act and  laws,  which  Opinion  of  Counsel  shall not be an
expense of the Trustee,  the Company or the Master  Servicer  (except that, if
such  transfer is made by the Company or the Master  Servicer or any Affiliate
thereof,  the Company or the Master  Servicer  shall  provide  such Opinion of
Counsel at their own expense);  provided that such Opinion of Counsel will not
be required in connection  with the initial  transfer of any such  Certificate
by the Company or any Affiliate  thereof to the Company or an Affiliate of the
Company  and  (B) the  Trustee  shall  require  the  transferee  to  execute a
representation  letter,  substantially  in the form of Exhibit H (with respect
to any  Class B  Certificate)  or  Exhibit  G-1 (with  respect  to any Class P
Certificate)  hereto,  and the Trustee shall require the transferor to execute
a representation  letter,  substantially in the form of Exhibit I hereto, each
acceptable  to and in form and substance  satisfactory  to the Company and the
Trustee  certifying to the Company and the Trustee the facts  surrounding such
transfer,  which  representation  letters  shall  not  be an  expense  of  the
Trustee,  the Company or the Master  Servicer;  provided,  however,  that such
representation  letters will not be required in  connection  with any transfer
of any  such  Certificate  by the  Company  or any  Affiliate  thereof  to the
Company or an Affiliate of the Company,  and the Trustee  shall be entitled to
conclusively  rely  upon a  representation  (which,  upon the  request  of the
Trustee,  shall be a written  representation) from  the Company, of the status
of such  transferee  as an  Affiliate  of the Company or (ii) the  prospective
transferee  of such a  Certificate  shall be required to provide the  Trustee,
the Company and the Master  Servicer with an investment  letter  substantially
in the form of  Exhibit J attached  hereto (or such other form as the  Company
in its sole discretion deems  acceptable),  which investment  letter shall not
be an expense of the Trustee,  the Company or the Master  Servicer,  and which
investment  letter states that, among other things,  such transferee  (A) is a
"qualified  institutional  buyer" as defined under  Rule 144A,  acting for its
own  account or the  accounts  of other  "qualified  institutional  buyers" as
defined  under  Rule 144A,  and  (B) is  aware  that the  proposed  transferor
intends to rely on the  exemption  from  registration  requirements  under the
Securities  Act  provided  by  Rule 144A.  The Holder of any such  Certificate
desiring  to effect  any such  transfer,  sale,  pledge  or other  disposition
shall,  and does hereby  agree to,  indemnify  the Trustee,  the Company,  the
Master Servicer and the Certificate  Registrar  against any liability that may
result if the transfer,  sale, pledge or other disposition is not so exempt or
is not made in accordance with such federal and state laws.

(e)   (i)  In the  case  of  any  Class  B,  Class  P,  Class  SB or  Class  R
Certificate  presented  for  registration  in the name of any  Person,  either
(A) the Trustee shall require an Opinion of Counsel  acceptable to and in form
and  substance  satisfactory  to the  Trustee,  the  Company  and  the  Master
Servicer  to the effect that the  purchase  and holding of such Class B, Class
P, Class SB or Class R Certificate are permissible  under applicable law, will
not  constitute  or  result in any  non-exempt  prohibited  transaction  under
Section 406  of the  Employee  Retirement  Income  Security  Act of  1974,  as
amended  ("ERISA"),  or Section 4975 of the Code (or comparable  provisions of
any subsequent  enactments),  and will not subject the Trustee, the Company or
the Master Servicer to any obligation or liability  (including  obligations or
liabilities  under ERISA or  Section 4975  of the  Code) in  addition to those
undertaken  in this  Agreement,  which  Opinion  of  Counsel  shall  not be an
expense  of the  Trustee,  the  Company  or the  Master  Servicer  or  (B) the
prospective  Transferee shall be required to provide the Trustee,  the Company
and the  Master  Servicer  with a  certification  to the  effect  set forth in
paragraph  six of  Exhibit  H (with  respect  to any  Class B  Certificate) or
paragraph  fifteen  of Exhibit  G-1 (with  respect to any Class R, Class SB or
Class P Certificate),  which the Trustee may rely upon without further inquiry
or  investigation,  or such  other  certifications  as the  Trustee  may  deem
desirable  or  necessary in order to  establish  that such  Transferee  or the
Person in whose  name such  registration  is  requested  either  (a) is not an
employee  benefit  plan or other plan  subject to the  prohibited  transaction
provisions  of ERISA or  Section 4975  of the Code  (each,  a "Plan"),  or any
Person  (including,   without  limitation,  an  investment  manager,  a  named
fiduciary  or a trustee  of any  Plan) who  is using plan  assets,  within the
meaning of the U.S.  Department of Labor  regulation  promulgated at 29 C.F.R.
Section 2510.3-101,  as  modified  by Section  3(42) of ERISA,  of any Plan to
effect such acquisition  (each, a "Plan  Investor") or  (b) in the case of any
Class  B  Certificate,  the  following  conditions  are  satisfied:   (i) such
Transferee is an insurance company,  (ii) the source of funds used to purchase
or hold such  Certificate (or any interest  therein) is an "insurance  company
general   account"  (as  defined  in  U.S.   Department  of  Labor  Prohibited
Transaction  Class  Exemption  ("PTCE") 95-60),  and (iii) the  conditions set
forth in  Sections I and III of PTCE 95-60 have been  satisfied  (each  entity
that satisfies this clause (b), a "Complying Insurance Company").

(ii)  Any  Transferee  of a  Class  M  Certificate  will  be  deemed  to  have
      represented  by virtue of its  purchase  or holding of such  Certificate
      (or any interest  therein) that either (a) such Transferee is not a Plan
      or a Plan Investor,  (b) it has acquired and is holding such Certificate
      in reliance on Prohibited Transaction Exemption  ("PTE") 94-29,  59 Fed.
      Reg.  14674 (March 29, 1994),  as most recently  amended by PTE 2002-41,
      67 Fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"),  and that it
      understands  that there are certain  conditions to the  availability  of
      the RFC Exemption  including that such Certificate must be rated, at the
      time of purchase, not lower than "BBB-" (or its equivalent) by  Standard
      &  Poor's,  Fitch or  Moody's  or  (c) such  Transferee  is a  Complying
      Insurance Company.

(iii) (A)         If any  Class M  Certificate  (or any  interest  therein) is
      acquired  or held by any Person  that does not  satisfy  the  conditions
      described in paragraph  (ii) above,  then the last preceding  Transferee
      that either  (i) is not a Plan or a Plan  Investor,  (ii) acquired  such
      Certificate  in  compliance  with  the  RFC  Exemption,  or  (iii) is  a
      Complying  Insurance Company shall be restored,  to the extent permitted
      by law,  to all rights and  obligations  as  Certificate  Owner  thereof
      retroactive  to the date of such  Transfer of such Class M  Certificate.
      The  Trustee  shall be under no  liability  to any Person for making any
      payments due on such Certificate to such preceding Transferee.

(B)   Any  purported  Certificate  Owner whose  acquisition  or holding of any
            Class M  Certificate  (or any  interest  therein) was  effected in
            violation  of  the  restrictions  in  this   Section 5.02(e) shall
            indemnify and hold harmless the Company,  the Trustee,  the Master
            Servicer,  any  Subservicer,  each  Underwriter and the Trust Fund
            from  and  against  any  and all  liabilities,  claims,  costs  or
            expenses  incurred by such parties as a result of such acquisition
            or holding.

(f)   (i)   Each Person who has or who  acquires any  Ownership  Interest in a
Class R Certificate  shall be deemed by the  acceptance or acquisition of such
Ownership Interest to have agreed to be bound by the following  provisions and
to  have   irrevocably   authorized   the  Trustee  or  its   designee   under
clause (iii)(A) below  to deliver  payments to a Person other than such Person
and to negotiate the terms of any mandatory  sale under  clause (iii)(B) below
and to  execute  all  instruments  of  transfer  and to do  all  other  things
necessary  in  connection  with any  such  sale.  The  rights  of each  Person
acquiring  any  Ownership  Interest  in a Class R  Certificate  are  expressly
subject to the following provisions:

(A)   Each Person  holding or acquiring  any  Ownership  Interest in a Class R
            Certificate  shall be a Permitted  Transferee  and shall  promptly
            notify  the  Trustee  of any  change  or  impending  change in its
            status as a Permitted Transferee.

(B)   In connection with any proposed Transfer of any Ownership  Interest in a
            Class R  Certificate,  the Trustee shall  require  delivery to it,
            and shall not  register  the  Transfer of any Class R  Certificate
            until its receipt of, (I) an  affidavit and agreement (a "Transfer
            Affidavit and  Agreement," in the form attached  hereto as Exhibit
            G-1) from   the  proposed   Transferee,   in  form  and  substance
            satisfactory to the Master Servicer,  representing and warranting,
            among other things, that it is a Permitted Transferee,  that it is
            not acquiring  its  Ownership  Interest in the Class R Certificate
            that  is  the  subject  of the  proposed  Transfer  as a  nominee,
            trustee  or  agent  for  any   Person  who  is  not  a   Permitted
            Transferee,  that for so long as it retains its Ownership Interest
            in a Class R  Certificate,  it will endeavor to remain a Permitted
            Transferee,  and  that  it has  reviewed  the  provisions  of this
            Section 5.02(f) and  agrees  to  be  bound  by  them,  and  (II) a
            certificate,  in the form attached hereto as Exhibit G-2, from the
            Holder  wishing to transfer the Class R  Certificate,  in form and
            substance  satisfactory to the Master  Servicer,  representing and
            warranting,  among other  things,  that no purpose of the proposed
            Transfer is to impede the assessment or collection of tax.

(C)   Notwithstanding  the delivery of a Transfer Affidavit and Agreement by a
            proposed  Transferee  under  clause (B) above,  if  a  Responsible
            Officer of the  Trustee  who is  assigned  to this  Agreement  has
            actual  knowledge that the proposed  Transferee is not a Permitted
            Transferee,  no  Transfer  of an  Ownership  Interest in a Class R
            Certificate to such proposed Transferee shall be effected.

(D)   Each Person  holding or acquiring  any  Ownership  Interest in a Class R
            Certificate  shall agree (x) to  require a Transfer  Affidavit and
            Agreement  from any other  Person to whom such Person  attempts to
            transfer  its  Ownership  Interest  in a Class R  Certificate  and
            (y) not to transfer its  Ownership  Interest  unless it provides a
            certificate to the Trustee in the form attached  hereto as Exhibit
            G-2.

(E)   Each Person  holding or  acquiring  an  Ownership  Interest in a Class R
            Certificate,   by  purchasing   an  Ownership   Interest  in  such
            Certificate,  agrees to give the Trustee written notice that it is
            a "pass-through  interest  holder" within the meaning of Temporary
            Treasury Regulations  Section 1.67-3T(a)(2)(i)(A) immediately upon
            acquiring an Ownership  Interest in a Class R  Certificate,  if it
            is, or is holding an Ownership  Interest in a Class R  Certificate
            on behalf of, a "pass-through interest holder."

(ii)  The Trustee will register the Transfer of any Class R  Certificate  only
      if it shall have  received  the  Transfer  Affidavit  and  Agreement,  a
      certificate of the Holder  requesting such transfer in the form attached
      hereto as  Exhibit  G-2 and all of such  other  documents  as shall have
      been  reasonably  required  by  the  Trustee  as  a  condition  to  such
      registration.  Transfers  of the  Class  R  Certificates  to  Non-United
      States   Persons   and   Disqualified   Organizations   (as  defined  in
      Section 860E(e)(5) of the Code) are prohibited.

(iii) (A)  If  any  Disqualified  Organization  shall  become  a  holder  of a
      Class R Certificate,  then the last preceding Permitted Transferee shall
      be  restored,  to  the  extent  permitted  by  law,  to all  rights  and
      obligations  as Holder thereof  retroactive to the date of  registration
      of such  Transfer of such Class R  Certificate.  If a Non-United  States
      Person  shall  become a holder of a Class R  Certificate,  then the last
      preceding  United  States  Person  shall  be  restored,  to  the  extent
      permitted  by law,  to all  rights  and  obligations  as Holder  thereof
      retroactive to the date of  registration  of such Transfer of such Class
      R  Certificate.  If a transfer of a Class R Certificate  is  disregarded
      pursuant to the provisions of Treasury  Regulations  Section 1.860E-1 or
      Section 1.860G-3,  then the last preceding Permitted Transferee shall be
      restored,  to the extent permitted by law, to all rights and obligations
      as  Holder  thereof  retroactive  to the  date of  registration  of such
      Transfer  of such Class R  Certificate.  The  Trustee  shall be under no
      liability  to any Person for any  registration  of Transfer of a Class R
      Certificate  that is in fact not  permitted  by this  Section 5.02(f) or
      for making any payments due on such  Certificate  to the holder  thereof
      or for taking any other  action with  respect to such  holder  under the
      provisions of this Agreement.

(B)   If  any  purported  Transferee  shall  become  a  Holder  of a  Class  R
            Certificate   in   violation   of   the   restrictions   in   this
            Section 5.02(f) and   to   the   extent   that   the   retroactive
            restoration   of  the  rights  of  the  Holder  of  such  Class  R
            Certificate  as  described  in   clause (iii)(A) above   shall  be
            invalid, illegal or unenforceable,  then the Master Servicer shall
            have the right,  without  notice to the holder or any prior holder
            of such Class R  Certificate,  to sell such Class R Certificate to
            a purchaser  selected by the Master  Servicer on such terms as the
            Master  Servicer  may  choose.  Such  purported  Transferee  shall
            promptly   endorse  and  deliver  each  Class  R  Certificate   in
            accordance  with the  instructions  of the Master  Servicer.  Such
            purchaser  may be the Master  Servicer  itself or any Affiliate of
            the  Master  Servicer.  The  proceeds  of  such  sale,  net of the
            commissions (which may include  commissions  payable to the Master
            Servicer or its Affiliates),  expenses and taxes due, if any, will
            be remitted by the Master  Servicer to such purported  Transferee.
            The   terms   and    conditions    of   any   sale    under   this
            clause (iii)(B) shall  be determined in the sole discretion of the
            Master  Servicer,  and the Master  Servicer shall not be liable to
            any Person  having an Ownership  Interest in a Class R Certificate
            as a result of its exercise of such discretion.

(iv)  The Master  Servicer,  on behalf of the Trustee,  shall make  available,
      upon  written  request from the Trustee,  all  information  necessary to
      compute any tax imposed  (A) as a result of the Transfer of an Ownership
      Interest in a Class R  Certificate  to any Person who is a  Disqualified
      Organization,  including the information  regarding "excess  inclusions"
      of such Class R  Certificates  required to be  provided to the  Internal
      Revenue   Service  and  certain   Persons  as   described   in  Treasury
      Regulations  Sections  1.860D-1(b)(5) and  1.860E-2(a)(5),  and (B) as a
      result of any  regulated  investment  company,  real  estate  investment
      trust,  common trust fund,  partnership,  trust,  estate or organization
      described in Section 1381  of the Code that holds an Ownership  Interest
      in a Class R Certificate  having as among its record holders at any time
      any Person who is a Disqualified  Organization.  Reasonable compensation
      for providing such  information  may be required by the Master  Servicer
      from such Person.

(v)   The  provisions  of  this   Section 5.02(f) set   forth  prior  to  this
      clause (v) may be modified, added to or eliminated,  provided that there
      shall have been delivered to the Trustee the following:

(A)   written  notification  from each  Rating  Agency to the effect  that the
            modification,  addition to or elimination of such  provisions will
            not  cause  such  Rating  Agency  to  downgrade  its  then-current
            ratings,  if any, of any Class of the  Senior,  Class M or Class B
            Certificates  below  the lower of the  then-current  rating or the
            rating  assigned to such  Certificates  as of the Closing  Date by
            such Rating Agency; and

(B)   subject to  Section 10.01(f),  an  Officers'  Certificate  of the Master
            Servicer  stating that the Master Servicer has received an Opinion
            of  Counsel,  in form and  substance  satisfactory  to the  Master
            Servicer,  to the effect  that such  modification,  addition to or
            absence  of such  provisions  will not  cause any  portion  of any
            REMIC formed under the Series  Supplement to cease to qualify as a
            REMIC  and will not cause  (x) any  portion  of any  REMIC  formed
            under the Series  Supplement to be subject to an entity-level  tax
            caused  by the  Transfer  of any Class R  Certificate  to a Person
            that is a Disqualified  Organization or (y) a Certificateholder or
            another Person to be subject to a REMIC-related  tax caused by the
            Transfer  of a  Class  R  Certificate  to a  Person  that is not a
            Permitted Transferee.

(g)   No  service  charge  shall  be made  for any  transfer  or  exchange  of
Certificates  of any  Class,  but the  Trustee  may  require  payment of a sum
sufficient  to cover any tax or  governmental  charge  that may be  imposed in
connection with any transfer or exchange of Certificates.

(h)   All  Certificates   surrendered  for  transfer  and  exchange  shall  be
destroyed by the Certificate Registrar.

Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates.

      If (i) any  mutilated  Certificate  is  surrendered  to the  Certificate
Registrar,  or the Trustee and the Certificate  Registrar  receive evidence to
their satisfaction of the destruction,  loss or theft of any Certificate,  and
(ii) there  is delivered  to the Trustee and the  Certificate  Registrar  such
security  or  indemnity  as may be  required  by  them  to  save  each of them
harmless,  then,  in the absence of notice to the  Trustee or the  Certificate
Registrar that such  Certificate  has been acquired by a bona fide  purchaser,
the Trustee shall execute and the  Certificate  Registrar  shall  authenticate
and  deliver,  in exchange  for or in lieu of any such  mutilated,  destroyed,
lost or  stolen  Certificate,  a new  Certificate  of like  tenor,  Class  and
Percentage  Interest but bearing a number not  contemporaneously  outstanding.
Upon the issuance of any new Certificate  under this Section,  the Trustee may
require  the  payment  of  a  sum   sufficient  to  cover  any  tax  or  other
governmental  charge  that may be imposed in  relation  thereto  and any other
expenses  (including the fees and expenses of the Trustee and the  Certificate
Registrar) connected  therewith.  Any duplicate Certificate issued pursuant to
this Section shall  constitute complete and indefeasible evidence of ownership
in the Trust Fund, as if originally  issued,  whether or not the lost,  stolen
or destroyed Certificate shall be found at any time.

Section 5.04.     Persons Deemed Owners.

      Prior  to  due   presentation  of  a  Certificate  for  registration  of
transfer,  the Company,  the Master  Servicer,  the Trustee,  any  Certificate
Insurer,  the Certificate  Registrar and any agent of the Company,  the Master
Servicer,  the Trustee,  any Certificate Insurer or the Certificate  Registrar
may treat the Person in whose name any  Certificate is registered as the owner
of such  Certificate  for the purpose of receiving  distributions  pursuant to
Section 4.02  and for all  other  purposes  whatsoever,  except  as and to the
extent  provided in the  definition  of  "Certificateholder,"  and neither the
Company,  the Master  Servicer,  the Trustee,  any  Certificate  Insurer,  the
Certificate  Registrar nor any agent of the Company, the Master Servicer,  the
Trustee,  any  Certificate  Insurer  or the  Certificate  Registrar  shall  be
affected by notice to the contrary except as provided in Section 5.02(f).

Section 5.05.     Appointment of Paying Agent.

      The  Trustee  may  appoint  a Paying  Agent  for the  purpose  of making
distributions  to the  Certificateholders  pursuant  to  Section 4.02.  In the
event of any such  appointment,  on or  prior  to each  Distribution  Date the
Master  Servicer  on  behalf  of the  Trustee  shall  deposit  or  cause to be
deposited  with the Paying Agent a sum  sufficient to make the payments to the
Certificateholders   in  the  amounts  and  in  the  manner  provided  for  in
Section 4.02,   such  sum  to  be  held  in  trust  for  the  benefit  of  the
Certificateholders.

      The Trustee  shall cause each Paying Agent to execute and deliver to the
Trustee an  instrument in which such Paying Agent shall agree with the Trustee
that such  Paying  Agent will hold all sums held by it for the  payment to the
Certificateholders  in  trust  for  the  benefit  of  the   Certificateholders
entitled  thereto  until such sums  shall be paid to such  Certificateholders.
Any sums so held by such Paying Agent shall be held only in Eligible  Accounts
to the extent such sums are not distributed to the  Certificateholders  on the
date of receipt by such Paying Agent.





--------------------------------------------------------------------------------



ARTICLE VI

                     THE COMPANY AND THE MASTER SERVICER

Section 6.01.     Respective Liabilities of the Company and the Master
                  Servicer.

      The Company and the Master  Servicer  shall each be liable in accordance
herewith only to the extent of the obligations  specifically  and respectively
imposed upon and  undertaken  by the Company and the Master  Servicer  herein.
By way of illustration  and not limitation,  the Company is not liable for the
servicing and  administration  of the Mortgage  Loans,  nor is it obligated by
Section 7.01  or  Section 10.01  to  assume  any  obligations  of  the  Master
Servicer  or to  appoint a  designee  to assume  such  obligations,  nor is it
liable for any other  obligation  hereunder  that it may, but is not obligated
to, assume unless it elects to assume such obligation in accordance herewith.

Section 6.02.     Merger  or  Consolidation  of the  Company  or the  Master
                  Servicer;  Assignment of Rights and Delegation of Duties by
                  Master Servicer.

(a)   The  Company and the Master  Servicer  will each keep in full effect its
existence,  rights  and  franchises  as a  corporation  or  limited  liability
company,  respectively,  under the laws of the state of its  incorporation  or
formation, as applicable,  and will each obtain and preserve its qualification
to do  business  as a  foreign  company  in each  jurisdiction  in which  such
qualification   is  or  shall  be   necessary  to  protect  the  validity  and
enforceability  of this  Agreement,  the  Certificates  or any of the Mortgage
Loans and to perform its respective duties under this Agreement.

(b)   Any Person into which the Company or the Master  Servicer  may be merged
or converted  or with which it may be  consolidated,  or any Person  resulting
from any  merger,  conversion  or  consolidation  to which the  Company or the
Master Servicer shall be a party, or any Person  succeeding to the business of
the Company or the Master  Servicer,  shall be the successor of the Company or
the Master Servicer,  as the case may be, hereunder,  without the execution or
filing  of any  paper or any  further  act on the  part of any of the  parties
hereto,  anything in this  Section  6.02(b) to the  contrary  notwithstanding;
provided,  however,  that the  successor  or  surviving  Person to the  Master
Servicer shall be qualified to service  mortgage loans on behalf of Fannie Mae
or  Freddie  Mac;  and  provided  further  that the  Master  Servicer  (or the
Company,  as  applicable)  shall notify each Rating  Agency and the Trustee in
writing  of any such  merger,  conversion  or  consolidation  at least 30 days
prior to the effective date of such event.

(c)   Notwithstanding  anything else in this  Section 6.02 and Section 6.04 to
the  contrary,  the Master  Servicer  may assign its rights and  delegate  its
duties  and  obligations  under  this  Agreement;  provided  that  the  Person
accepting such  assignment or delegation  shall be a Person which is qualified
to  service  mortgage  loans on  behalf  of  Fannie  Mae or  Freddie  Mac,  is
reasonably  satisfactory to the Trustee and the Company, is willing to service
the  Mortgage  Loans and  executes and delivers to the Company and the Trustee
an agreement,  in form and substance  reasonably  satisfactory  to the Company
and the Trustee,  which  contains an  assumption by such Person of the due and
punctual  performance  and  observance  of each  covenant and  condition to be
performed or observed by the Master  Servicer under this  Agreement;  provided
further that each Rating Agency's  rating of the Classes of Certificates  that
have been rated in effect  immediately prior to such assignment and delegation
will not be  qualified,  reduced or withdrawn  as a result of such  assignment
and  delegation  (as  evidenced  by a letter to such  effect  from each Rating
Agency).  In the  case of any  such  assignment  and  delegation,  the  Master
Servicer shall be released from its obligations  under this Agreement,  except
that  the  Master  Servicer  shall  remain  liable  for  all  liabilities  and
obligations  incurred  by  it  as  Master  Servicer  hereunder  prior  to  the
satisfaction  of the conditions to such assignment and delegation set forth in
the next preceding  sentence.  This Section 6.02  shall not apply to any sale,
transfer, pledge or assignment by Residential Funding of the Call Rights.

Section 6.03.     Limitation on Liability of the Company, the Master Servicer
                  and Others.

      Neither  the  Company,  the Master  Servicer  nor any of the  directors,
officers,  employees or agents of the Company or the Master  Servicer shall be
under  any  liability  to the  Trust  Fund or the  Certificateholders  for any
action  taken or for  refraining  from the  taking of any action in good faith
pursuant to this  Agreement,  or for errors in  judgment;  provided,  however,
that this provision shall not protect the Company,  the Master Servicer or any
such Person against any breach of warranties or  representations  or covenants
made herein or any  liability  which would  otherwise  be imposed by reason of
willful  misfeasance,  bad faith or gross  negligence  in the  performance  of
duties  or  by  reason  of  reckless   disregard  of  obligations  and  duties
hereunder.  The  Company,  the  Master  Servicer  and any  director,  officer,
employee  or agent of the  Company  or the  Master  Servicer  may rely in good
faith on any document of any kind prima facie properly  executed and submitted
by any Person  respecting  any matters  arising  hereunder.  The Company,  the
Master  Servicer and any director,  officer,  employee or agent of the Company
or the  Master  Servicer  shall  be  indemnified  by the  Trust  Fund and held
harmless  against any loss,  liability or expense  incurred in connection with
any legal action  relating to this Agreement or the  Certificates,  other than
any loss,  liability  or expense  related  to any  specific  Mortgage  Loan or
Mortgage  Loans  (except  as any such  loss,  liability  or  expense  shall be
otherwise  reimbursable pursuant to this Agreement) and any loss, liability or
expense  incurred  by  reason  of  willful  misfeasance,  bad  faith  or gross
negligence  in the  performance  of duties  hereunder or by reason of reckless
disregard of obligations and duties hereunder.

      Neither  the  Company  nor  the  Master  Servicer  shall  be  under  any
obligation  to appear  in,  prosecute  or defend  any legal or  administrative
action,  proceeding,  hearing or  examination  that is not  incidental  to its
respective  duties under this  Agreement  and which in its opinion may involve
it in any expense or  liability;  provided,  however,  that the Company or the
Master Servicer may in its discretion  undertake any such action,  proceeding,
hearing or  examination  that it may deem necessary or desirable in respect to
this  Agreement  and the  rights  and  duties of the  parties  hereto  and the
interests  of the  Certificateholders  hereunder.  In such  event,  the  legal
expenses and costs of such action, proceeding,  hearing or examination and any
liability resulting therefrom shall be expenses,  costs and liabilities of the
Trust Fund,  and the Company and the Master  Servicer  shall be entitled to be
reimbursed  therefor  out of amounts  attributable  to the  Mortgage  Loans on
deposit in the  Custodial  Account as  provided  by  Section 3.10  and, on the
Distribution  Date(s) following  such  reimbursement,  the  aggregate  of such
expenses and costs shall be allocated in reduction of the Accrued  Certificate
Interest  on  each  Class  entitled  thereto  in the  same  manner  as if such
expenses and costs constituted a Prepayment Interest Shortfall.

Section 6.04.     Company and Master Servicer Not to Resign.

      Subject to the provisions of  Section 6.02,  neither the Company nor the
Master  Servicer  shall  resign  from its  respective  obligations  and duties
hereby imposed on it except upon  determination  that its duties hereunder are
no  longer   permissible   under   applicable  law.  Any  such   determination
permitting  the  resignation  of the Company or the Master  Servicer  shall be
evidenced  by an Opinion of Counsel to such effect  delivered  to the Trustee.
No such  resignation by the Master  Servicer shall become  effective until the
Trustee or a  successor  servicer  shall have  assumed  the Master  Servicer's
responsibilities and obligations in accordance with Section 7.02.





--------------------------------------------------------------------------------



ARTICLE VII

                                   DEFAULT

Section 7.01.     Events of Default.

      Event of Default,  wherever used herein,  means any one of the following
events  (whatever  reason for such Event of  Default  and  whether it shall be
voluntary  or  involuntary  or be effected by  operation of law or pursuant to
any  judgment,  decree or order of any court or any order,  rule or regulation
of any administrative or governmental body):

(i)   the Master  Servicer shall fail to distribute or cause to be distributed
      to the Holders of  Certificates of any Class any  distribution  required
      to be made  under the terms of the  Certificates  of such Class and this
      Agreement and, in either case,  such failure shall  continue  unremedied
      for a period of 5 days after the date upon which written  notice of such
      failure,  requiring  such failure to be remedied,  shall have been given
      to the Master  Servicer  by the  Trustee or the Company or to the Master
      Servicer,  the Company and the Trustee by the Holders of Certificates of
      such Class  evidencing  Percentage  Interests  aggregating not less than
      25%; or

(ii)  the Master  Servicer  shall  fail to observe or perform in any  material
      respect  any other of the  covenants  or  agreements  on the part of the
      Master  Servicer  contained in the  Certificates of any Class or in this
      Agreement and such failure shall continue  unremedied for a period of 30
      days  (except  that  such  number  of days  shall be 15 in the case of a
      failure to pay the premium for any Required Insurance  Policy) after the
      date on which written  notice of such failure,  requiring the same to be
      remedied,  shall have been given to the Master  Servicer  by the Trustee
      or the Company,  or to the Master Servicer,  the Company and the Trustee
      by the Holders of Certificates of any Class  evidencing,  in the case of
      any such Class, Percentage Interests aggregating not less than 25%; or

(iii) a decree or order of a court or agency or supervisory  authority  having
      jurisdiction  in the premises in an  involuntary  case under any present
      or future  federal or state  bankruptcy,  insolvency  or similar  law or
      appointing a conservator  or receiver or  liquidator in any  insolvency,
      readjustment  of debt,  marshalling of assets and liabilities or similar
      proceedings,  or for the winding-up or liquidation of its affairs, shall
      have been entered  against the Master  Servicer and such decree or order
      shall have  remained in force  undischarged  or unstayed for a period of
      60 days; or

(iv)  the Master  Servicer  shall consent to the  appointment of a conservator
      or receiver  or  liquidator  in any  insolvency,  readjustment  of debt,
      marshalling of assets and  liabilities,  or similar  proceedings  of, or
      relating  to,  the  Master  Servicer  or  of,  or  relating  to,  all or
      substantially all of the property of the Master Servicer; or

(v)   the Master  Servicer  shall  admit in writing its  inability  to pay its
      debts  generally as they become due,  file a petition to take  advantage
      of, or commence a voluntary  case under,  any  applicable  insolvency or
      reorganization  statute,  make  an  assignment  for the  benefit  of its
      creditors, or voluntarily suspend payment of its obligations; or

(vi)  the   Master   Servicer   shall   notify   the   Trustee   pursuant   to
      Section 4.04(b) that  it is unable to deposit in the Certificate Account
      an amount equal to the Advance.

      If  an  Event  of  Default   described   in  clauses   (i)-(v) of   this
Section shall  occur,  then,  and in each and every such case, so long as such
Event of  Default  shall not have been  remedied,  either  the  Company or the
Trustee may, and at the  direction of Holders of  Certificates  entitled to at
least 51% of the Voting  Rights,  the Trustee  shall,  by notice in writing to
the Master  Servicer  (and to the  Company  if given by the  Trustee or to the
Trustee if given by the Company),  terminate all of the rights and obligations
of the Master  Servicer  under this Agreement and in and to the Mortgage Loans
and the  proceeds  thereof,  other  than  its  rights  as a  Certificateholder
hereunder.  If an Event  of  Default  described  in  clause (vi) hereof  shall
occur,  the Trustee shall,  by notice to the Master  Servicer and the Company,
immediately  terminate  all of  the  rights  and  obligations  of  the  Master
Servicer  under  this  Agreement  and in and to the  Mortgage  Loans  and  the
proceeds thereof,  other than its rights as a  Certificateholder  hereunder as
provided in  Section 4.04(b).  On or after the receipt by the Master  Servicer
of such written  notice,  all authority and power of the Master Servicer under
this  Agreement,  whether  with respect to the  Certificates  (other than as a
Holder  thereof) or  the  Mortgage  Loans  or  otherwise,   shall  subject  to
Section 7.02  pass to and be vested in the Trustee or the  Trustee's  designee
appointed pursuant to Section 7.02;  and, without  limitation,  the Trustee is
hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the
Master Servicer,  as attorney-in-fact or otherwise,  any and all documents and
other instruments,  and to do or accomplish all other acts or things necessary
or appropriate to effect the purposes of such notice of  termination,  whether
to complete the transfer and  endorsement  or assignment of the Mortgage Loans
and related documents,  or otherwise.  The Master Servicer agrees to cooperate
with the  Trustee  in  effecting  the  termination  of the  Master  Servicer's
responsibilities  and rights hereunder,  including,  without  limitation,  the
transfer to the Trustee or its designee for  administration  by it of all cash
amounts  which shall at the time be credited to the  Custodial  Account or the
Certificate  Account or  thereafter  be received  with respect to the Mortgage
Loans.  No  such  termination  shall  release  the  Master  Servicer  for  any
liability  that it would  otherwise  have  hereunder  for any act or  omission
prior to the effective time of such termination.

      Notwithstanding   any  termination  of  the  activities  of  Residential
Funding in its  capacity as Master  Servicer  hereunder,  Residential  Funding
shall be entitled to receive,  out of any late collection of a Monthly Payment
on a Mortgage Loan which was due prior to the notice  terminating  Residential
Funding's  rights and  obligations as Master  Servicer  hereunder and received
after such notice,  that portion to which Residential  Funding would have been
entitled  pursuant  to Sections  3.10(a)(ii),  (vi) and  (vii) as  well as its
Servicing  Fee  in  respect   thereof,   and  any  other  amounts  payable  to
Residential  Funding  hereunder  the  entitlement  to which arose prior to the
termination of its activities  hereunder.  Upon the termination of Residential
Funding as Master Servicer  hereunder the Company shall deliver to the Trustee
a copy of the Program Guide.

Section 7.02.     Trustee or Company to Act; Appointment of Successor.

(a)   On and  after  the  time  the  Master  Servicer  receives  a  notice  of
termination   pursuant  to   Section 7.01   or  resigns  in  accordance   with
Section 6.04,  the  Trustee  or,  upon  notice  to the  Company  and  with the
Company's  consent  (which  shall  not be  unreasonably  withheld) a  designee
(which meets the  standards  set forth  below) of  the  Trustee,  shall be the
successor in all  respects to the Master  Servicer in its capacity as servicer
under this  Agreement  and the  transactions  set forth or provided for herein
and shall be  subject  to all the  responsibilities,  duties  and  liabilities
relating   thereto   placed   on  the   Master   Servicer   (except   for  the
responsibilities,  duties  and  liabilities  contained  in  Sections  2.02 and
2.03(a),  excluding the duty to notify related  Subservicers or Sellers as set
forth in such Sections,  and its  obligations to deposit amounts in respect of
losses  incurred  prior to such notice or  termination  on the  investment  of
funds  in  the  Custodial  Account  or the  Certificate  Account  pursuant  to
Sections  3.07(c) and  4.01(b) by the terms and provisions hereof);  provided,
however,  that any failure to perform such duties or  responsibilities  caused
by the preceding Master Servicer's failure to provide information  required by
Section 4.04  shall not be considered a default by the Trustee  hereunder.  As
compensation  therefor, the Trustee shall be entitled to all funds relating to
the  Mortgage  Loans  which the Master  Servicer  would have been  entitled to
charge to the  Custodial  Account  or the  Certificate  Account  if the Master
Servicer had  continued to act hereunder  and, in addition,  shall be entitled
to the income from any Permitted  Investments  made with amounts  attributable
to the  Mortgage  Loans  held  in the  Custodial  Account  or the  Certificate
Account.  If the Trustee has become the  successor  to the Master  Servicer in
accordance with Section 6.04 or Section 7.01,  then notwithstanding the above,
the  Trustee  may,  if it shall be  unwilling  to so act,  or shall,  if it is
unable to so act,  appoint,  or petition a court of competent  jurisdiction to
appoint, any established housing and home finance  institution,  which is also
a Fannie Mae- or Freddie Mac-approved mortgage servicing  institution,  having
a net  worth of not less  than  $10,000,000  as the  successor  to the  Master
Servicer   hereunder   in  the   assumption   of  all  or  any   part  of  the
responsibilities,  duties or  liabilities  of the Master  Servicer  hereunder.
Pending  appointment  of a successor  to the Master  Servicer  hereunder,  the
Trustee  shall become  successor to the Master  Servicer and shall act in such
capacity as hereinabove  provided.  In connection  with such  appointment  and
assumption,  the Trustee may make such  arrangements  for the  compensation of
such  successor  out of payments on  Mortgage  Loans as it and such  successor
shall agree;  provided,  however, that no such compensation shall be in excess
of that  permitted the initial Master  Servicer  hereunder.  The Company,  the
Trustee,  the Custodian and such successor shall take such action,  consistent
with  this   Agreement,   as  shall  be  necessary  to  effectuate   any  such
succession.  The  Servicing Fee for any successor  Master  Servicer  appointed
pursuant to this  Section 7.02  will be lowered with respect to those Mortgage
Loans,  if any,  where the  Subservicing  Fee  accrues  at a rate of less than
0.20%  per  annum in the  event  that the  successor  Master  Servicer  is not
servicing  such  Mortgage  Loans  directly  and it is  necessary  to raise the
related  Subservicing  Fee to a rate of  0.20%  per  annum  in order to hire a
Subservicer  with respect to such Mortgage  Loans.  The Master  Servicer shall
pay the  reasonable  expenses of the Trustee in connection  with any servicing
transition hereunder.

(b)   In  connection  with  the  termination  or  resignation  of  the  Master
Servicer  hereunder,  either (i) the successor Master Servicer,  including the
Trustee  if  the  Trustee  is  acting  as  successor  Master  Servicer,  shall
represent  and warrant that it is a member of MERS in good  standing and shall
agree to comply in all  material  respects  with the rules and  procedures  of
MERS  in  connection  with  the  servicing  of the  Mortgage  Loans  that  are
registered  with MERS, in which case the  predecessor  Master  Servicer  shall
cooperate  with the  successor  Master  Servicer in causing MERS to revise its
records to reflect the transfer of servicing to the successor  Master Servicer
as  necessary  under MERS'  rules and  regulations,  or  (ii) the  predecessor
Master Servicer shall cooperate with the successor  Master Servicer in causing
MERS to execute and deliver an assignment  of Mortgage in  recordable  form to
transfer  the  Mortgage  from MERS to the  Trustee  and to execute and deliver
such other  notices,  documents and other  instruments  as may be necessary or
desirable  to effect a transfer of such  Mortgage  Loan or  servicing  of such
Mortgage  Loan on the  MERS(R)System to the  successor  Master  Servicer.  The
predecessor  Master  Servicer  shall  file  or  cause  to be  filed  any  such
assignment  in  the  appropriate  recording  office.  The  predecessor  Master
Servicer  shall  bear  any and all  fees  of  MERS,  costs  of  preparing  any
assignments  of  Mortgage,  and fees and costs of filing  any  assignments  of
Mortgage that may be required under this subSection (b).  The successor Master
Servicer  shall cause such  assignment  to be  delivered to the Trustee or the
Custodian  promptly  upon receipt of the original  with  evidence of recording
thereon  or a copy  certified  by the  public  recording  office in which such
assignment was recorded.

Section 7.03.     Notification to Certificateholders.

(a)   Upon any such  termination  or  appointment of a successor to the Master
Servicer,  the  Trustee  shall  give  prompt  written  notice  thereof  to the
Certificateholders  at their respective addresses appearing in the Certificate
Register.

(b)   Within  60 days  after  the  occurrence  of any  Event of  Default,  the
Trustee shall transmit by mail to all Holders of  Certificates  notice of each
such Event of Default  hereunder  known to the  Trustee,  unless such Event of
Default shall have been cured or waived.

Section 7.04.     Waiver of Events of Default.

      The Holders  representing  at least 66% of the Voting Rights affected by
a default or Event of  Default  hereunder  may waive such  default or Event of
Default;  provided,  however,  that (a) a  default  or Event of Default  under
clause (i) of  Section 7.01  may be  waived  only  by all  of the  Holders  of
Certificates  affected by such  default or Event of Default and (b) no  waiver
pursuant to this Section 7.04  shall affect the Holders of Certificates in the
manner set forth in  Section 11.01(b)(i) or  (ii).  Upon any such  waiver of a
default  or  Event  of  Default  by the  Holders  representing  the  requisite
percentage  of Voting  Rights  affected  by such  default or Event of Default,
such  default or Event of Default  shall cease to exist and shall be deemed to
have been  remedied for every purpose  hereunder.  No such waiver shall extend
to any  subsequent  or other  default  or Event of Default or impair any right
consequent thereon except to the extent expressly so waived.





--------------------------------------------------------------------------------



ARTICLE VIII

                            CONCERNING THE TRUSTEE

Section 8.01.     Duties of Trustee.

(a)   The Trustee,  prior to the  occurrence  of an Event of Default and after
the  curing or  waiver  of all  Events  of  Default  which may have  occurred,
undertakes  to perform  such duties and only such  duties as are  specifically
set forth in this  Agreement.  In case an Event of Default has occurred (which
has not been cured or waived),  the Trustee shall  exercise such of the rights
and powers  vested in it by this  Agreement,  and use the same  degree of care
and skill in their exercise as a prudent  investor would exercise or use under
the circumstances in the conduct of such investor's own affairs.

(b)   The Trustee, upon receipt of all resolutions,  certificates, statements,
opinions,  reports,  documents,  orders or other instruments  furnished to the
Trustee  which are  specifically  required  to be  furnished  pursuant  to any
provision of this  Agreement,  shall  examine  them to determine  whether they
conform to the  requirements of this  Agreement.  The Trustee shall notify the
Certificateholders  of any such documents  which do not materially  conform to
the  requirements  of this  Agreement in the event that the Trustee,  after so
requesting, does not receive satisfactorily corrected documents.

      The Trustee shall  forward or cause to be forwarded in a timely  fashion
the notices,  reports and  statements  required to be forwarded by the Trustee
pursuant to Sections 4.03,  4.06, 7.03 and 10.01. The Trustee shall furnish in
a timely  fashion  to the  Master  Servicer  such  information  as the  Master
Servicer may reasonably  request from time to time for the Master  Servicer to
fulfill its duties as set forth in this Agreement.  The Trustee  covenants and
agrees that it shall  perform its  obligations  hereunder in a manner so as to
maintain  the  status of any  portion  of any REMIC  formed  under the  Series
Supplement   as  a  REMIC  under  the  REMIC   Provisions   and   (subject  to
Section 10.01(f)) to  prevent the  imposition  of any federal,  state or local
income,  prohibited  transaction,  contribution or other tax on the Trust Fund
to the  extent  that  maintaining  such  status  and  avoiding  such taxes are
reasonably  within the control of the Trustee  and are  reasonably  within the
scope of its duties under this Agreement.

(c)   No  provision  of this  Agreement  shall be  construed  to  relieve  the
Trustee  from  liability  for  its own  negligent  action,  its own  negligent
failure to act or its own willful misconduct; provided, however, that:

(i)   Prior to the occurrence of an Event of Default,  and after the curing or
      waiver  of all such  Events of  Default  which  may have  occurred,  the
      duties and obligations of the Trustee shall be determined  solely by the
      express  provisions of this  Agreement,  the Trustee shall not be liable
      except  for  the  performance  of such  duties  and  obligations  as are
      specifically  set  forth in this  Agreement,  no  implied  covenants  or
      obligations  shall be read into this Agreement  against the Trustee and,
      in the absence of bad faith on the part of the Trustee,  the Trustee may
      conclusively   rely,  as  to  the  truth  of  the   statements  and  the
      correctness of the opinions expressed therein,  upon any certificates or
      opinions  furnished to the Trustee by the Company or the Master Servicer
      and which on their face,  do not  contradict  the  requirements  of this
      Agreement;

(ii)  The  Trustee  shall not be  personally  liable for an error of  judgment
      made in good faith by a Responsible  Officer or Responsible  Officers of
      the  Trustee,  unless it shall be proved that the Trustee was  negligent
      in ascertaining the pertinent facts;

(iii) The Trustee  shall not be  personally  liable with respect to any action
      taken,  suffered  or  omitted  to  be  taken  by  it in  good  faith  in
      accordance  with  the  direction  of  Certificateholders  of  any  Class
      holding  Certificates  which  evidence,  as to  such  Class,  Percentage
      Interests  aggregating  not less  than 25% as to the  time,  method  and
      place of  conducting  any  proceeding  for any remedy  available  to the
      Trustee,  or exercising  any trust or power  conferred upon the Trustee,
      under this Agreement;

(iv)  The Trustee  shall not be charged with  knowledge of any default  (other
      than a default in payment to the  Trustee) specified  in clauses (i) and
      (ii) of  Section 7.01  or an  Event  of  Default  under  clauses  (iii),
      (iv) and  (v) of  Section 7.01  unless  a  Responsible  Officer  of  the
      Trustee  assigned to and working in the Corporate  Trust Office  obtains
      actual  knowledge  of such  failure  or  event or the  Trustee  receives
      written  notice of such failure or event at its  Corporate  Trust Office
      from the Master Servicer, the Company or any Certificateholder; and

(v)   Except to the extent  provided in  Section 7.02,  no  provision  in this
      Agreement  shall  require  the  Trustee  to expend or risk its own funds
      (including,  without limitation, the making of any Advance) or otherwise
      incur any personal financial  liability in the performance of any of its
      duties as Trustee hereunder,  or in the exercise of any of its rights or
      powers, if the Trustee shall have reasonable  grounds for believing that
      repayment of funds or adequate  indemnity against such risk or liability
      is not reasonably assured to it.

(d)   The Trustee shall timely pay, from its own funds,  the amount of any and
all federal,  state and local taxes imposed on the Trust Fund or its assets or
transactions  including,  without  limitation,   (A) "prohibited  transaction"
penalty  taxes as defined in  Section 860F  of the Code,  if,  when and as the
same shall be due and payable,  (B) any tax on  contributions to a REMIC after
the Closing  Date  imposed by  Section 860G(d) of  the Code and (C) any tax on
"net income from foreclosure  property" as defined in  Section 860G(c) of  the
Code,  but only if such  taxes  arise  out of a breach by the  Trustee  of its
obligations   hereunder,   which  breach  constitutes  negligence  or  willful
misconduct of the Trustee.

Section 8.02.     Certain Matters Affecting the Trustee.

(a)   Except as otherwise provided in Section 8.01:

(i)   The  Trustee  may rely and shall be  protected  in acting or  refraining
      from acting upon any resolution,  Officers' Certificate,  certificate of
      auditors  or any  other  certificate,  statement,  instrument,  opinion,
      report, notice, request,  consent, order, appraisal, bond or other paper
      or  document  believed  by it to be genuine  and to have been  signed or
      presented by the proper party or parties;

(ii)  The Trustee may consult  with  counsel and any Opinion of Counsel  shall
      be full and  complete  authorization  and  protection  in respect of any
      action  taken or suffered or omitted by it  hereunder  in good faith and
      in accordance with such Opinion of Counsel;

(iii) The Trustee  shall be under no  obligation to exercise any of the trusts
      or powers  vested in it by this  Agreement or to  institute,  conduct or
      defend any  litigation  hereunder or in relation  hereto at the request,
      order or  direction  of any of the  Certificateholders,  pursuant to the
      provisions of this Agreement,  unless such Certificateholders shall have
      offered to the  Trustee  reasonable  security or  indemnity  against the
      costs,  expenses  and  liabilities  which  may be  incurred  therein  or
      thereby;  nothing contained herein shall,  however,  relieve the Trustee
      of the  obligation,  upon the  occurrence of an Event of Default  (which
      has not been  cured or  waived),  to  exercise  such of the  rights  and
      powers  vested in it by this  Agreement,  and to use the same  degree of
      care and skill in their  exercise as a prudent  investor  would exercise
      or use under the  circumstances  in the conduct of such  investor's  own
      affairs;

(iv)  The  Trustee  shall  not be  personally  liable  for any  action  taken,
      suffered  or  omitted  by it in  good  faith  and  believed  by it to be
      authorized or within the  discretion or rights or powers  conferred upon
      it by this Agreement;

(v)   Prior to the  occurrence of an Event of Default  hereunder and after the
      curing or waiver of all Events of Default which may have  occurred,  the
      Trustee shall not be bound to make any  investigation  into the facts or
      matters stated in any resolution,  certificate,  statement,  instrument,
      opinion,  report, notice,  request,  consent,  order, approval,  bond or
      other  paper  or  document,  unless  requested  in  writing  so to do by
      Holders  of  Certificates  of any Class  evidencing,  as to such  Class,
      Percentage Interests,  aggregating not less than 50%; provided, however,
      that if the  payment  within a  reasonable  time to the  Trustee  of the
      costs,  expenses  or  liabilities  likely  to be  incurred  by it in the
      making of such  investigation  is, in the  opinion of the  Trustee,  not
      reasonably  assured to the Trustee by the security afforded to it by the
      terms of this Agreement,  the Trustee may require  reasonable  indemnity
      against such expense or liability as a condition to so  proceeding.  The
      reasonable  expense  of  every  such  examination  shall  be paid by the
      Master  Servicer,  if an Event of  Default  shall have  occurred  and is
      continuing,  and  otherwise  by  the  Certificateholder  requesting  the
      investigation;

(vi)  The  Trustee  may  execute  any of the  trusts  or powers  hereunder  or
      perform any duties  hereunder either directly or by or through agents or
      attorneys  provided that the Trustee shall remain liable for any acts of
      such agents or attorneys; and

(vii) To the extent authorized under the Code and the regulations  promulgated
      thereunder,  each  Holder of a Class R  Certificate  hereby  irrevocably
      appoints  and  authorizes  the  Trustee to be its  attorney-in-fact  for
      purposes of signing  any Tax  Returns  required to be filed on behalf of
      the Trust Fund.  The Trustee  shall sign on behalf of the Trust Fund and
      deliver  to the  Master  Servicer  in a timely  manner  any Tax  Returns
      prepared  by or on behalf of the  Master  Servicer  that the  Trustee is
      required  to sign as  determined  by the  Master  Servicer  pursuant  to
      applicable  federal,  state or local tax laws,  provided that the Master
      Servicer  shall  indemnify  the Trustee for signing any such Tax Returns
      that contain errors or omissions.

(b)   Following  the  issuance  of the  Certificates,  the  Trustee  shall not
accept  any  contribution  of assets  to the Trust  Fund  unless  (subject  to
Section 10.01(f)) it  shall have obtained or been furnished with an Opinion of
Counsel to the effect that such  contribution  will not  (i) cause any portion
of any REMIC formed under the Series  Supplement to fail to qualify as a REMIC
at any time that any  Certificates  are  outstanding  or (ii) cause  the Trust
Fund to be  subject  to any  federal  tax as a  result  of  such  contribution
(including  the  imposition  of any federal tax on  "prohibited  transactions"
imposed under Section 860F(a) of the Code).

Section 8.03.     Trustee Not Liable for Certificates or Mortgage Loans.

      The recitals  contained herein and in the  Certificates  (other than the
execution of the  Certificates  and relating to the  acceptance and receipt of
the Mortgage  Loans) shall  be taken as the  statements  of the Company or the
Master Servicer as the case may be, and the Trustee assumes no  responsibility
for  their  correctness.  The  Trustee  makes  no  representations  as to  the
validity or sufficiency of this Agreement or of the Certificates  (except that
the Certificates  shall be duly and validly  executed and  authenticated by it
as Certificate  Registrar) or of any Mortgage Loan or related document,  or of
MERS or the MERS(R)System.  Except as otherwise  provided  herein,  the Trustee
shall not be  accountable  for the use or  application  by the  Company or the
Master  Servicer  of any of  the  Certificates  or of  the  proceeds  of  such
Certificates,  or for the use or  application of any funds paid to the Company
or the Master  Servicer in respect of the  Mortgage  Loans or  deposited in or
withdrawn  from  the  Custodial  Account  or the  Certificate  Account  by the
Company or the Master Servicer.

Section 8.04.     Trustee May Own Certificates.

      The  Trustee  in its  individual  or any other  capacity  may become the
owner or  pledgee  of  Certificates  with the same  rights it would have if it
were not Trustee.

Section 8.05.     Master  Servicer  to  Pay  Trustee's  Fees  and  Expenses;
                  Indemnification.

(a)   The Master  Servicer  covenants and agrees to pay to the Trustee and any
co-trustee  from time to time,  and the  Trustee and any  co-trustee  shall be
entitled  to,  reasonable  compensation  (which  shall not be  limited  by any
provision  of law in regard to the  compensation  of a trustee  of an  express
trust) for  all  services  rendered  by each of them in the  execution  of the
trusts  hereby  created  and in the  exercise  and  performance  of any of the
powers and duties hereunder of the Trustee and any co-trustee,  and the Master
Servicer  will pay or reimburse  the Trustee and any  co-trustee  upon request
for all reasonable  expenses,  disbursements  and advances incurred or made by
the Trustee or any  co-trustee  in  accordance  with any of the  provisions of
this Agreement  (including the  reasonable  compensation  and the expenses and
disbursements  of its counsel and of all persons not  regularly in its employ,
and the expenses  incurred by the Trustee or any co-trustee in connection with
the  appointment of an office or agency pursuant to  Section 8.12) except  any
such expense,  disbursement or advance as may arise from its negligence or bad
faith.

(b)   The Master  Servicer  agrees to  indemnify  the Trustee for, and to hold
the Trustee harmless against,  any loss, liability or expense incurred without
negligence  or  willful  misconduct  on  its  part,  arising  out  of,  or  in
connection  with,  the  acceptance  and  administration  of  the  Trust  Fund,
including  the  costs  and  expenses  (including  reasonable  legal  fees  and
expenses) of  defending  itself  against  any  claim  in  connection  with the
exercise or performance  of any of its powers or duties under this  Agreement,
and the  Custodial  Agreement  and  the  Master  Servicer  further  agrees  to
indemnify  the Trustee  for,  and to hold the Trustee  harmless  against,  any
loss,  liability  or  expense  arising  out of,  or in  connection  with,  the
provisions   set   forth   in   Section 2.01(a) hereof,   including,   without
limitation,  all costs,  liabilities and expenses (including  reasonable legal
fees and  expenses) of  investigating  and defending itself against any claim,
action or  proceeding,  pending or  threatened,  relating to the provisions of
such paragraph, provided that:

(i)   with respect to any such claim,  the Trustee shall have given the Master
      Servicer  written notice  thereof  promptly after the Trustee shall have
      actual knowledge thereof;

(ii)  while  maintaining  control  over its own  defense,  the  Trustee  shall
      cooperate and consult fully with the Master  Servicer in preparing  such
      defense; and

(iii) notwithstanding  anything in this Agreement to the contrary,  the Master
      Servicer  shall not be liable for settlement of any claim by the Trustee
      entered  into  without the prior  consent of the Master  Servicer  which
      consent shall  not be unreasonably withheld.

      No termination of this Agreement  shall affect the  obligations  created
by this  Section 8.05(b) of the Master Servicer to indemnify the Trustee under
the conditions and to the extent set forth herein.

      Notwithstanding  the  foregoing,  the  indemnification  provided  by the
Master  Servicer  in  this  Section 8.05(b) shall  not  pertain  to any  loss,
liability  or expense of the  Trustee,  including  the costs and  expenses  of
defending  itself against any claim,  incurred in connection  with any actions
taken by the Trustee at the  direction of the  Certificateholders  pursuant to
the terms of this Agreement.

Section 8.06.     Eligibility Requirements for Trustee.

      The Trustee  hereunder shall at all times be a corporation or a national
banking   association  having  its  principal  office  in  a  state  and  city
acceptable to the Company and organized and doing  business  under the laws of
such  state or the United  States of  America,  authorized  under such laws to
exercise  corporate trust powers,  having a combined capital and surplus of at
least  $50,000,000  and subject to  supervision  or  examination by federal or
state  authority.   If  such  corporation  or  national  banking   association
publishes  reports of condition at least  annually,  pursuant to law or to the
requirements  of the aforesaid  supervising or examining  authority,  then for
the  purposes  of  this  Section the  combined  capital  and  surplus  of such
corporation  shall be deemed to be its  combined  capital  and  surplus as set
forth in its most recent  report of  condition  so  published.  In case at any
time the Trustee shall cease to be eligible in accordance  with the provisions
of this Section,  the Trustee shall resign  immediately in the manner and with
the effect specified in Section 8.07.

Section 8.07.     Resignation and Removal of the Trustee.

(a)   The  Trustee may at any time  resign and be  discharged  from the trusts
hereby  created by giving written notice thereof to the Company and the Master
Servicer.  Upon  receiving  such  notice of  resignation,  the  Company  shall
promptly appoint a successor trustee by written instrument,  in duplicate, one
copy of which instrument  shall be delivered to the resigning  Trustee and one
copy to the  successor  trustee.  If no successor  trustee  shall have been so
appointed  and have  accepted  appointment  within 30 days after the giving of
such notice of  resignation,  the resigning  Trustee may petition any court of
competent jurisdiction for the appointment of a successor trustee.

(b)   If at any time the Trustee  shall  cease to be  eligible  in  accordance
with the  provisions  of  Section 8.06  and shall fail to resign after written
request  therefor by the Company,  or if at any time the Trustee  shall become
incapable  of  acting,  or shall  be  adjudged  bankrupt  or  insolvent,  or a
receiver of the Trustee or of its property  shall be appointed,  or any public
officer  shall take  charge or control of the  Trustee or of its  property  or
affairs for the purpose of rehabilitation,  conservation or liquidation,  then
the Company may remove the Trustee and appoint a successor  trustee by written
instrument,  in duplicate,  one copy of which instrument shall be delivered to
the Trustee so removed and one copy to the  successor  trustee.  In  addition,
in the event that the Company  determines  that the Trustee has failed  (i) to
distribute or cause to be  distributed  to the  Certificateholders  any amount
required to be  distributed  hereunder,  if such amount is held by the Trustee
or its Paying  Agent  (other  than the  Master  Servicer  or the  Company) for
distribution or (ii) to  otherwise  observe or perform in any material respect
any of its covenants,  agreements or obligations  hereunder,  and such failure
shall   continue   unremedied   for  a  period  of  5  days  (in   respect  of
clause (i) above) or  30 days (in  respect of  clause (ii) above),  other than
any failure to comply  with the  provisions  of Article  XII, in which case no
notice or grace period shall be  applicable) after  the date on which  written
notice of such failure,  requiring that the same be remedied,  shall have been
given to the Trustee by the  Company,  then the Company may remove the Trustee
and appoint a successor  trustee by written  instrument  delivered as provided
in the preceding  sentence.  In connection with the appointment of a successor
trustee  pursuant to the preceding  sentence,  the Company shall, on or before
the date on which any such  appointment  becomes  effective,  obtain from each
Rating Agency written  confirmation that the appointment of any such successor
trustee  will not result in the  reduction  of the ratings on any class of the
Certificates  below the lesser of the then current or original ratings on such
Certificates.

(c)   The  Holders  of  Certificates  entitled  to at least 51% of the  Voting
Rights may at any time remove the  Trustee and appoint a successor  trustee by
written  instrument or instruments,  in triplicate,  signed by such Holders or
their   attorneys-in-fact   duly   authorized,   one  complete  set  of  which
instruments  shall  be  delivered  to the  Company,  one  complete  set to the
Trustee so removed and one complete set to the successor so appointed.

(d)   Any  resignation  or  removal  of  the  Trustee  and  appointment  of  a
successor  trustee  pursuant to any of the  provisions  of this  Section shall
become  effective upon  acceptance of appointment by the successor  trustee as
provided in Section 8.08.

Section 8.08.     Successor Trustee.

(a)   Any  successor  trustee  appointed  as  provided in  Section 8.07  shall
execute,  acknowledge  and  deliver  to the  Company  and  to its  predecessor
trustee an instrument accepting such appointment hereunder,  and thereupon the
resignation or removal of the predecessor  trustee shall become  effective and
such  successor  trustee shall become  effective and such  successor  trustee,
without any further act,  deed or  conveyance,  shall become fully vested with
all the rights,  powers, duties and obligations of its predecessor  hereunder,
with  the  like  effect  as  if  originally  named  as  trustee  herein.   The
predecessor  trustee  shall  deliver to the  successor  trustee all  Custodial
Files and related  documents and statements  held by it hereunder  (other than
any  Custodial  Files at the time held by a Custodian,  which shall become the
agent  of any  successor  trustee  hereunder),  and the  Company,  the  Master
Servicer  and  the   predecessor   trustee  shall  execute  and  deliver  such
instruments  and do such other things as may  reasonably  be required for more
fully and certainly  vesting and confirming in the successor  trustee all such
rights, powers, duties and obligations.

(b)   No  successor  trustee  shall  accept  appointment  as  provided in this
Section unless  at the time of such acceptance such successor trustee shall be
eligible under the provisions of Section 8.06.

(c)   Upon  acceptance of  appointment  by a successor  trustee as provided in
this Section,  the Company shall mail notice of the succession of such trustee
hereunder to all Holders of  Certificates  at their  addresses as shown in the
Certificate  Register.  If the  Company  fails to mail such  notice  within 10
days after acceptance of appointment by the successor  trustee,  the successor
trustee shall cause such notice to be mailed at the expense of the Company.

Section 8.09.     Merger or Consolidation of Trustee.

      Any corporation or national  banking  association into which the Trustee
may be  merged  or  converted  or with  which  it may be  consolidated  or any
corporation  or  national  banking  association  resulting  from  any  merger,
conversion  or  consolidation  to which the Trustee  shall be a party,  or any
corporation or national banking association  succeeding to the business of the
Trustee,  shall be the  successor  of the  Trustee  hereunder,  provided  such
corporation  or  national  banking  association  shall be  eligible  under the
provisions  of  Section 8.06,  without the execution or filing of any paper or
any further act on the part of any of the parties  hereto,  anything herein to
the  contrary  notwithstanding.  The  Trustee  shall  mail  notice of any such
merger or  consolidation to the  Certificateholders  at their address as shown
in the Certificate Register.

Section 8.10.     Appointment of Co-Trustee or Separate Trustee.

(a)   Notwithstanding  any  other  provisions  hereof,  at any  time,  for the
purpose of meeting any legal  requirements  of any  jurisdiction  in which any
part of the  Trust  Fund or  property  securing  the  same  may at the time be
located,  the Master  Servicer and the Trustee  acting  jointly shall have the
power and shall  execute and deliver  all  instruments  to appoint one or more
Persons  approved by the Trustee to act as co-trustee or co-trustees,  jointly
with the  Trustee,  or separate  trustee or separate  trustees,  of all or any
part  of the  Trust  Fund,  and to vest in such  Person  or  Persons,  in such
capacity,  such title to the Trust Fund, or any part thereof,  and, subject to
the other provisions of this Section 8.10,  such powers, duties,  obligations,
rights  and  trusts  as the  Master  Servicer  and the  Trustee  may  consider
necessary or desirable.  If the Master  Servicer shall not have joined in such
appointment  within 15 days after the  receipt by it of a request so to do, or
in case an Event  of  Default  shall  have  occurred  and be  continuing,  the
Trustee  alone shall have the power to make such  appointment.  No  co-trustee
or  separate  trustee  hereunder  shall  be  required  to meet  the  terms  of
eligibility as a successor trustee under Section 8.06  hereunder and no notice
to Holders of  Certificates of the  appointment of  co-trustee(s) or  separate
trustee(s) shall be required under Section 8.08 hereof.

(b)   In the case of any  appointment  of a  co-trustee  or  separate  trustee
pursuant to this  Section 8.10  all  rights,  powers,  duties and  obligations
conferred or imposed  upon the Trustee  shall be conferred or imposed upon and
exercised  or  performed  by  the  Trustee,   and  such  separate  trustee  or
co-trustee  jointly,   except  to  the  extent  that  under  any  law  of  any
jurisdiction in which any particular act or acts are to be performed  (whether
as Trustee  hereunder or as successor to the Master Servicer  hereunder),  the
Trustee shall be  incompetent  or  unqualified to perform such act or acts, in
which  event such  rights,  powers,  duties  and  obligations  (including  the
holding  of  title  to the  Trust  Fund or any  portion  thereof  in any  such
jurisdiction) shall  be exercised and  performed by such  separate  trustee or
co-trustee at the direction of the Trustee.

(c)   Any  notice,  request or other  writing  given to the  Trustee  shall be
deemed  to  have  been  given  to  each  of the  then  separate  trustees  and
co-trustees,  as  effectively  as if given to each of them.  Every  instrument
appointing  any separate  trustee or co-trustee  shall refer to this Agreement
and  the  conditions  of  this  Article  VIII.   Each  separate   trustee  and
co-trustee,  upon its acceptance of the trusts conferred, shall be vested with
the estates or property  specified in its  instrument of  appointment,  either
jointly with the Trustee or separately,  as may be provided  therein,  subject
to  all  the  provisions  of  this  Agreement,  specifically  including  every
provision  of  this  Agreement  relating  to the  conduct  of,  affecting  the
liability of, or affording  protection to, the Trustee.  Every such instrument
shall be filed with the Trustee.

(d)   Any separate  trustee or  co-trustee  may, at any time,  constitute  the
Trustee, its agent or attorney-in-fact,  with full power and authority, to the
extent  not  prohibited  by law,  to do any  lawful act under or in respect of
this  Agreement  on its behalf  and in its name.  If any  separate  trustee or
co-trustee  shall die, become incapable of acting,  resign or be removed,  all
of its estates,  properties,  rights, remedies and trusts shall vest in and be
exercised  by the  Trustee,  to the  extent  permitted  by  law,  without  the
appointment of a new or successor trustee.

Section 8.11.     Appointment of Custodians.

      The  Trustee  may,  with the  consent  of the  Master  Servicer  and the
Company,  or shall,  at the direction of the Company and the Master  Servicer,
appoint one or more  Custodians  who are not  Affiliates  of the Company,  the
Master  Servicer or any Seller to hold all or a portion of the Custodial Files
as agent for the Trustee, by entering into a Custodial  Agreement.  Subject to
Article VIII,  the Trustee  agrees to comply with the terms of each  Custodial
Agreement  with  respect to the  Custodial  Files and to enforce the terms and
provisions   thereof   against   the   Custodian   for  the   benefit  of  the
Certificateholders.  Each Custodian shall be a depository  institution subject
to supervision by federal or state  authority,  shall have a combined  capital
and surplus of at least  $15,000,000  and shall be qualified to do business in
the  jurisdiction  in  which it  holds  any  Custodial  File.  Each  Custodial
Agreement,  with  respect  to the  Custodial  Files,  may be  amended  only as
provided in  Section 11.01.  The Trustee  shall notify the  Certificateholders
of the appointment of any Custodian (other than the Custodian  appointed as of
the Closing Date) pursuant to this Section 8.11.

Section 8.12.     Appointment of Office or Agency.

      The Trustee will maintain an office or agency at the address  designated
in  Section 11.05  of  the  Series   Supplement  where   Certificates  may  be
surrendered  for  registration  of transfer  or  exchange.  The  Trustee  will
maintain  an  office at the  address  stated in  Section 11.05  of the  Series
Supplement  where  notices  and  demands to or upon the  Trustee in respect of
this Agreement may be served.





--------------------------------------------------------------------------------



ARTICLE IX

             TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES

Section 9.01.     Optional   Purchase   by  the  Master   Servicer   of  All
                  Certificates;  Termination  Upon  Purchase  by the  Master
                  Servicer or Liquidation of All Mortgage Loans.

(a)   Subject   to    Section 9.02,    the    respective    obligations    and
responsibilities  of the Company,  the Master Servicer and the Trustee created
hereby in  respect  of the  Certificates  (other  than the  obligation  of the
Trustee  to  make  certain  payments  after  the  Final  Distribution  Date to
Certificateholders  and the obligation of the Company to send certain  notices
as hereinafter set forth) shall  terminate upon the last action required to be
taken by the Trustee on the Final  Distribution  Date pursuant to this Article
IX following the earlier of:

(i)   the later of the final  payment  or other  liquidation  (or any  Advance
      with respect  thereto) of  the last Mortgage Loan remaining in the Trust
      Fund or the  disposition  of all property  acquired upon  foreclosure or
      deed in lieu of foreclosure of any Mortgage Loan, or

(ii)  the  purchase  by the  Master  Servicer  of all  Mortgage  Loans and all
      property  acquired  in respect of any  Mortgage  Loan  remaining  in the
      Trust Fund at a price equal to 100% of the unpaid  principal  balance of
      each Mortgage Loan or, if less than such unpaid principal  balance,  the
      fair market value of the related  underlying  property of such  Mortgage
      Loan with respect to Mortgage  Loans as to which title has been acquired
      if such fair market value is less than such unpaid principal  balance on
      the day of  repurchase  plus  accrued  interest  thereon at the Mortgage
      Rate (or Modified  Mortgage  Rate in the case of any  Modified  Mortgage
      Loan) from  the  Due  Date  to  which  interest  was  last  paid  by the
      Mortgagor  to,  but not  including,  the first day of the month in which
      such repurchase  price is  distributed,  provided,  however,  that in no
      event shall the trust created hereby  continue  beyond (i) the  Maturity
      Date or  (ii) the  expiration  of 21 years  from  the  death of the last
      survivor of the  descendants of Joseph P. Kennedy,  the late  ambassador
      of the  United  States  to the  Court of St.  James,  living on the date
      hereof and  provided  further  that the  purchase  price set forth above
      shall  be  increased  as is  necessary,  as  determined  by  the  Master
      Servicer,  to avoid  disqualification of any portion of any REMIC formed
      under the Series  Supplement as a REMIC.  The purchase price paid by the
      Master  Servicer  shall  also  include  any  amounts  owed by the Master
      Servicer  pursuant to Section 4 of the  Assignment  Agreement in respect
      of any liability,  penalty or expense that resulted from a breach of the
      representation  and warranty set forth in  clause (xii)  or (xxxviii) of
      such Section that remain unpaid on the date of such purchase.

      The right of the  Master  Servicer  to  purchase  all the  assets of the
Trust Fund pursuant to  clause (ii) above  is conditioned upon the Pool Stated
Principal  Balance as of the Final  Distribution  Date, prior to giving effect
to  distributions  to be made on such  Distribution  Date, being less than ten
percent of the Cut-off Date Principal  Balance of the Mortgage  Loans. If such
right is  exercised  by the  Master  Servicer,  the Master  Servicer  shall be
entitled to  reimbursement  for the full amount of any  unreimbursed  Advances
theretofore  made  by it  with  respect  to the  Mortgage  Loans  pursuant  to
Section 3.10.  In addition,  the Master  Servicer shall provide to the Trustee
the  certification  required by Section 3.15 and the Trustee and any Custodian
shall,  promptly  following  payment  of the  purchase  price,  release to the
Master  Servicer the Custodial  Files  pertaining to the Mortgage  Loans being
purchased.

      In  addition to the  foregoing,  on any  Distribution  Date on which the
Pool Stated Principal  Balance,  prior to giving effect to distributions to be
made on such  Distribution  Date, is less than ten percent of the Cut off Date
Principal  Balance of the Mortgage  Loans,  the Master Servicer shall have the
right, at its option,  to purchase the Certificates in whole, but not in part,
at a price  equal to the  outstanding  Certificate  Principal  Balance of such
Certificates  plus the sum of Accrued  Certificate  Interest  thereon  for the
related Interest Accrual Period and any previously unpaid Accrued  Certificate
Interest.

(b)   The Master  Servicer shall give the Trustee not less than 40 days' prior
notice of the Distribution Date on which the Master Servicer  anticipates that
the  final  distribution  will  be made to  Certificateholders  (whether  as a
result of the  exercise by  Residential  Funding of its right to purchase  the
assets  of the  Trust  Fund or  otherwise) or  on which  the  Master  Servicer
anticipates  that the  Certificates  will be  purchased  (as a  result  of the
exercise  by  Residential  Funding of its right to  purchase  the  outstanding
Certificates).  Notice of any  termination,  specifying the anticipated  Final
Distribution   Date  (which  shall  be  a  date  that  would  otherwise  be  a
Distribution  Date) upon  which the  Certificateholders  may  surrender  their
Certificates to the Trustee (if so required by the terms  hereof) for  payment
of the final  distribution  and  cancellation or notice of any purchase of the
outstanding  Certificates  shall be given promptly by the Master  Servicer (if
Residential  Funding is  exercising  its right to  purchase  the assets of the
Trust Fund or to purchase  the  outstanding  Certificates),  or by the Trustee
(in any other  case) by  letter.  Such notice  shall be prepared by the Master
Servicer (in the case of Residential  Funding exercising its right to purchase
the assets of the Trust Fund or to purchase the  outstanding  Certificates) or
the   Trustee  (in  any  other   case) and   mailed  by  the  Trustee  to  the
Certificateholders  not earlier  than the 15th day and not later than the 25th
day of  the  month  next  preceding  the  month  of  such  final  distribution
specifying:

(i)   the anticipated Final  Distribution Date upon which final payment of the
      Certificates is anticipated to be made upon  presentation  and surrender
      of  Certificates  at  the  office  or  agency  of  the  Trustee  therein
      designated where required  pursuant to this Agreement or, in the case of
      the  purchase by the Master  Servicer of the  outstanding  Certificates,
      the Distribution Date on which such purchase is to be made,

(ii)  the amount of any such final payment,  or in the case of the purchase of
      the  outstanding  Certificates,  the purchase  price, in either case, if
      known, and

(iii) that the Record Date otherwise  applicable to such  Distribution Date is
      not applicable and that payment will be made only upon  presentation and
      surrender  of the  Certificates  at the office or agency of the  Trustee
      therein specified.

      If   the   Master    Servicer   is   obligated   to   give   notice   to
Certificateholders as aforesaid,  it shall give such notice to the Certificate
Registrar  at the time such  notice  is given to  Certificateholders  and,  if
Residential  Funding is  exercising  its rights to  purchase  the  outstanding
Certificates,  Residential  Funding  shall  give such  notice  to each  Rating
Agency at the time such notice is given to Certificateholders.  As a result of
the  exercise by  Residential  Funding of its right to purchase  the assets of
the Trust Fund or the  outstanding  Certificates,  Residential  Funding  shall
deposit  in the  Custodial  Account  before  the  Final  Distribution  Date in
immediately  available  funds an amount  equal to the  purchase  price for the
assets of the Trust Fund, computed as provided above.

(c)   Upon   presentation   and   surrender   of  the   Certificates   by  the
Certificateholders  thereof in  connection  with the  exercise by  Residential
Funding  of  its  right  to  purchase  the  Certificates,  the  Trustee  shall
distribute  to the  Certificateholders  on the  Final  Distribution  Date  the
respective    amounts    determined   in   accordance    with    Section 4.02.
Notwithstanding  the  reduction of the  Certificate  Principal  Balance of any
Class of  Subordinate  Certificates  to zero,  such Class will be  outstanding
hereunder   until  the   termination   of  the  respective   obligations   and
responsibilities  of  the  Company,   the  Master  Servicer  and  the  Trustee
hereunder in accordance with Article IX.

(d)   If any  Certificateholders  shall not surrender their  Certificates  for
final payment and  cancellation on or before the Final  Distribution  Date (if
so required  by the terms  hereof),  the Trustee  shall on such date cause all
funds in the  Certificate  Account not  distributed in final  distribution  to
Certificateholders  to be withdrawn  therefrom  and credited to the  remaining
Certificateholders  by depositing  such funds in a separate escrow account for
the  benefit  of  such   Certificateholders,   and  the  Master  Servicer  (if
Residential  Funding  exercised  its right to purchase the assets of the Trust
Fund), or the Trustee (in any other  case) shall  give a second written notice
to the  remaining  Certificateholders  to  surrender  their  Certificates  for
cancellation  and receive the final  distribution  with  respect  thereto.  If
within six months after the second notice any Certificate  shall not have been
surrendered  for  cancellation,  the Trustee shall take  appropriate  steps as
directed by the Master  Servicer to contact the  remaining  Certificateholders
concerning  surrender  of  their  Certificates.  The  costs  and  expenses  of
maintaining the escrow account and of contacting  Certificateholders  shall be
paid out of the assets  which  remain in the escrow  account.  If within  nine
months  after  the  second  notice  any  Certificates   shall  not  have  been
surrendered  for  cancellation,  the Trustee shall pay to the Master  Servicer
all  amounts  distributable  to the holders  thereof  and the Master  Servicer
shall  thereafter  hold such amounts until  distributed  to such  Holders.  No
interest  shall  accrue or be payable to any  Certificateholder  on any amount
held in the  escrow  account  or by the  Master  Servicer  as a result of such
Certificateholder's  failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01.

(e)   If any  Certificateholders  do not surrender  their  Certificates  on or
before  the  Distribution   Date  on  which  a  purchase  of  the  outstanding
Certificates  is to be made, the Trustee shall on such date cause all funds in
the Custodial  Account  deposited  therein by Residential  Funding pursuant to
Section 9.01(b) to  be withdrawn  therefrom and deposited in a separate escrow
account for the benefit of such  Certificateholders,  and the Master  Servicer
shall give a second  written  notice to such  Certificateholders  to surrender
their  Certificates for payment of the purchase price therefor.  If within six
months  after  the  second  notice  any   Certificate   shall  not  have  been
surrendered  for  cancellation,  the Trustee shall take  appropriate  steps as
directed by the Master  Servicer  to contact the Holders of such  Certificates
concerning  surrender  of  their  Certificates.  The  costs  and  expenses  of
maintaining the escrow account and of contacting  Certificateholders  shall be
paid out of the assets  which  remain in the escrow  account.  If within  nine
months  after  the  second  notice  any  Certificates   shall  not  have  been
surrendered  for  cancellation  in  accordance  with  this  Section 9.01,  the
Trustee  shall pay to the Master  Servicer  all amounts  distributable  to the
Holders  thereof and the Master  Servicer shall  thereafter  hold such amounts
until  distributed to such Holders.  No interest shall accrue or be payable to
any  Certificateholder  on any  amount  held in the  escrow  account or by the
Master Servicer as a result of such  Certificateholder's  failure to surrender
its  Certificate(s) for  payment in  accordance  with this  Section 9.01.  Any
Certificate  that is not  surrendered  on the  Distribution  Date  on  which a
purchase  pursuant  to this  Section 9.01  occurs as  provided  above  will be
deemed  to have  been  purchased  and the  Holder as of such date will have no
rights with  respect  thereto  except to receive the purchase  price  therefor
minus any costs and expenses  associated  with such escrow account and notices
allocated thereto.

(f)   All rights of  Residential  Funding to purchase  the assets of the Trust
Fund,  or to  purchase  specified  classes  of  Certificates,  as set forth in
Section 9.01(a) are  referred  to in  this  Agreement  as the  "Call  Rights".
Notwithstanding  any other  provision of this Agreement,  Residential  Funding
shall have the right to sell,  transfer,  pledge or otherwise  assign the Call
Rights at any time to any Person.  Upon written notice by Residential  Funding
to the Trustee  and the Master  Servicer  of any such  assignment  of the Call
Rights  to any  assignee,  the  Trustee  and  the  Master  Servicer  shall  be
obligated to recognize  such  assignee as the holder of the Call Rights.  Such
entity,  if not  Residential  Funding  or an  affiliate,  shall be  deemed  to
represent,  at the time of such sale,  transfer,  pledge or other  assignment,
that  one of the  following  will  be,  and at the  time  the  Call  Right  is
exercised  is,  true and  correct:  (i) the  exercise of such Call Right shall
not result in a non-exempt  prohibited  transaction under Section 406 of ERISA
or Section 4975  of the Code (including by reason of U.S.  Department of Labor
("DOL") Prohibited  Transaction Class Exemption ("PTCE") 75-1 (Part I), 84-14,
90-1,  91-38,  95-60  or 96-23 or  other  applicable  exemption) or  (ii) such
entity  is  (A) not  a party in  interest  under  Section 3(14) of  ERISA or a
disqualified person under  Section 4975(e)(2) of  the Code with respect to any
employee  benefit plan subject to  Section 406 of ERISA or any plan subject to
Section 4975  of the  Code  (other  than  an  employee  benefit  plan  or plan
sponsored  or  maintained  by the  entity,  provided  that no  assets  of such
employee  benefit  plan or plan are  invested  or deemed to be invested in the
Certificates) and  (B) not a  "benefit  plan  investor"  as  described  in DOL
regulation  Section 2510.3-101(f)(2)  and as  modified  by  Section  3(42)  of
ERISA.  If any such  assignee  of the Call  Right is unable to  exercise  such
Call Right by reason of the  preceding  sentence,  then the Call  Right  shall
revert to the  immediately  preceding  assignor of such Call Right  subject to
the rights of any secured party therein.

Section 9.02.     Additional Termination Requirements.

(a)   Each  REMIC  that  comprises  the  Trust  Fund  shall be  terminated  in
accordance  with the following  additional  requirements,  unless  (subject to
Section 10.01(f)) the  Trustee  and  the  Master  Servicer  have  received  an
Opinion of Counsel  (which  Opinion of Counsel  shall not be an expense of the
Trustee) to  the effect that the failure of each such REMIC to comply with the
requirements  of this  Section 9.02  will not  (i) result in the imposition on
the Trust of taxes on "prohibited  transactions," as described in Section 860F
of the Code,  or  (ii) cause  any such  REMIC to fail to qualify as a REMIC at
any time that any Certificate is outstanding:

(i)   The Master  Servicer  shall  establish a 90-day  liquidation  period for
      each such REMIC and  specify the first day of such period in a statement
      attached  to the Trust  Fund's  final Tax Return  pursuant  to  Treasury
      regulations  Section 1.860F-1.  The Master  Servicer  also shall satisfy
      all of the  requirements  of a qualified  liquidation  for a REMIC under
      Section 860F of the Code and regulations thereunder;

(ii)  The Master  Servicer  shall  notify the Trustee at the  commencement  of
      such  90-day  liquidation  period and, at or prior to the time of making
      of the final  payment on the  Certificates,  the  Trustee  shall sell or
      otherwise  dispose of all of the  remaining  assets of the Trust Fund in
      accordance with the terms hereof; and

(iii) If  Residential  Funding  or the  Company  is  exercising  its  right to
      purchase  the  assets  of the Trust  Fund,  Residential  Funding  shall,
      during  the  90-day  liquidation  period  and at or prior  to the  Final
      Distribution  Date,  purchase  all of the  assets of the Trust  Fund for
      cash.

(b)   Each  Holder  of  a  Certificate  and  the  Trustee  hereby  irrevocably
approves and appoints the Master Servicer as its  attorney-in-fact  to adopt a
plan of complete  liquidation  for each REMIC at the expense of the Trust Fund
in accordance with the terms and conditions of this Agreement.

Section 9.03.     Termination of Multiple REMICs.

      If the REMIC  Administrator  makes two or more separate REMIC elections,
the  applicable  REMIC  shall  be  terminated  on the  earlier  of  the  Final
Distribution  Date  and the date on which it is  deemed  to  receive  the last
deemed  distributions on the related  Uncertificated  REMIC Regular  Interests
and the last distribution due on the Certificates is made.







--------------------------------------------------------------------------------





ARTICLE X

                               REMIC PROVISIONS

Section 10.01.    REMIC Administration.

(a)   The REMIC  Administrator  shall make an election to treat the Trust Fund
as one or more  REMICs  under the Code and,  if  necessary,  under  applicable
state  law.  The  assets of each such  REMIC  will be set forth in the  Series
Supplement.  Such  election  will be made on Form  1066 or  other  appropriate
federal tax or information  return  (including  Form 8811) or any  appropriate
state return for the taxable year ending on the last day of the calendar  year
in which the Certificates are issued.  For the purposes of each REMIC election
in respect of the Trust Fund,  Certificates  and interests to be designated as
the  "regular  interests"  and the sole class of "residual  interests"  in the
REMIC will be set forth in Section 10.03 of the Series  Supplement.  The REMIC
Administrator   and  the  Trustee   shall  not  permit  the  creation  of  any
"interests"  (within the meaning of  Section 860G  of the  Code) in  any REMIC
elected in respect of the Trust Fund other than the  "regular  interests"  and
"residual interests" so designated.

(b)   The Closing Date is hereby  designated as the "startup day" of the Trust
Fund within the meaning of Section 860G(a)(9) of the Code.

(c)   The REMIC Administrator shall hold a Class R Certificate  representing a
0.01% Percentage  Interest each Class of the Class R Certificates and shall be
designated  as "the tax  matters  person"  with  respect  to each REMIC in the
manner provided under Treasury  regulations  Section 1.860F-4(d) and  Treasury
regulations Section 301.6231(a)(7)-1.  The REMIC Administrator, as tax matters
person,  shall  (i) act on behalf of each REMIC in  relation to any tax matter
or controversy  involving the Trust Fund and  (ii) represent the Trust Fund in
any administrative or judicial  proceeding relating to an examination or audit
by  any  governmental  taxing  authority  with  respect  thereto.   The  legal
expenses,  including without  limitation  attorneys' or accountants' fees, and
costs of any such  proceeding and any liability  resulting  therefrom shall be
expenses  of the Trust Fund and the REMIC  Administrator  shall be entitled to
reimbursement  therefor out of amounts  attributable  to the Mortgage Loans on
deposit in the  Custodial  Account as  provided  by  Section 3.10  unless such
legal  expenses and costs are incurred by reason of the REMIC  Administrator's
willful   misfeasance,   bad   faith  or  gross   negligence.   If  the  REMIC
Administrator  is no longer the Master Servicer  hereunder,  at its option the
REMIC  Administrator may continue its duties as REMIC  Administrator and shall
be  paid  reasonable  compensation  not  to  exceed  $3,000  per  year  by any
successor Master Servicer hereunder for so acting as the REMIC Administrator.

(d)   The REMIC  Administrator  shall  prepare or cause to be prepared  all of
the Tax Returns that it  determines  are  required  with respect to each REMIC
created  hereunder  and  deliver  such Tax  Returns in a timely  manner to the
Trustee  and the  Trustee  shall  sign and file such Tax  Returns  in a timely
manner.  The  expenses of preparing  such returns  shall be borne by the REMIC
Administrator  without  any  right  of  reimbursement   therefor.   The  REMIC
Administrator  agrees to indemnify  and hold harmless the Trustee with respect
to any tax or  liability  arising  from the  Trustee's  signing of Tax Returns
that  contain  errors or  omissions.  The  Trustee and Master  Servicer  shall
promptly  provide the REMIC  Administrator  with such information as the REMIC
Administrator  may from time to time  request for the purpose of enabling  the
REMIC Administrator to prepare Tax Returns.

(e)   The REMIC  Administrator  shall provide (i) to any Transferor of a Class
R Certificate  such information as is necessary for the application of any tax
relating to the transfer of a Class R  Certificate  to any Person who is not a
Permitted  Transferee,  (ii) to the Trustee,  and the Trustee shall forward to
the  Certificateholders,  such  information  or reports as are required by the
Code or the REMIC Provisions including reports relating to interest,  original
issue   discount  and  market   discount  or  premium  (using  the  Prepayment
Assumption) and  (iii) to  the  Internal  Revenue  Service  the  name,  title,
address   and   telephone   number  of  the  person  who  will  serve  as  the
representative of each REMIC.

(f)   The Master Servicer and the REMIC  Administrator shall take such actions
and shall  cause  each REMIC  created  hereunder  to take such  actions as are
reasonably within the Master Servicer's or the REMIC  Administrator's  control
and the scope of its duties  more  specifically  set forth  herein as shall be
necessary  or  desirable to maintain the status of each REMIC as a REMIC under
the REMIC  Provisions  (and the Trustee  shall assist the Master  Servicer and
the REMIC  Administrator,  to the extent  reasonably  requested  by the Master
Servicer and the REMIC  Administrator  to do so). The Master  Servicer and the
REMIC  Administrator  shall not  knowingly or  intentionally  take any action,
cause the Trust  Fund to take any  action or fail to take (or fail to cause to
be taken) any action  reasonably  within their respective  control that, under
the  REMIC  Provisions,  if taken  or not  taken,  as the  case may be,  could
(i) endanger  the status of any portion of any REMIC  formed  under the Series
Supplement as a REMIC or  (ii) result in the imposition of a tax upon any such
REMIC  (including  but not limited to the tax on  prohibited  transactions  as
defined in  Section 860F(a)(2) of  the Code and the tax on  contributions to a
REMIC set forth in  Section 860G(d) of  the  Code) (either  such event, in the
absence of an Opinion of Counsel or the  indemnification  referred  to in this
sentence,  an "Adverse REMIC  Event") unless  the Master Servicer or the REMIC
Administrator,  as  applicable,  has  received  an Opinion of Counsel  (at the
expense of the party  seeking to take such  action or, if such party  fails to
pay such  expense,  and the Master  Servicer  or the REMIC  Administrator,  as
applicable,  determines that taking such action is in the best interest of the
Trust Fund and the  Certificateholders,  at the expense of the Trust Fund, but
in no event at the expense of the Master Servicer,  the REMIC Administrator or
the  Trustee) to  the  effect  that the  contemplated  action  will not,  with
respect to each REMIC created  hereunder,  endanger such status or, unless the
Master Servicer, the REMIC Administrator or both, as applicable,  determine in
its or  their  sole  discretion  to  indemnify  the  Trust  Fund  against  the
imposition of such a tax, result in the imposition of such a tax.  Wherever in
this  Agreement a  contemplated  action may not be taken because the timing of
such action might result in the  imposition of a tax on the Trust Fund, or may
only be taken  pursuant to an Opinion of Counsel  that such  action  would not
impose a tax on the Trust Fund,  such action may nonetheless be taken provided
that the indemnity  given in the preceding  sentence with respect to any taxes
that  might be  imposed  on the Trust  Fund has been  given and that all other
preconditions  to the taking of such action have been  satisfied.  The Trustee
shall  not  take or  fail  to  take  any  action  (whether  or not  authorized
hereunder) as  to which the Master  Servicer  or the REMIC  Administrator,  as
applicable,  has  advised it in  writing  that it has  received  an Opinion of
Counsel to the effect that an Adverse  REMIC Event could occur with respect to
such  action.  In  addition,  prior to taking any action  with  respect to any
REMIC created  hereunder or any related  assets  thereof,  or causing any such
REMIC to take any action,  which is not expressly permitted under the terms of
this  Agreement,  the Trustee  will  consult  with the Master  Servicer or the
REMIC Administrator,  as applicable, or its designee, in writing, with respect
to  whether  such  action  could  cause an Adverse  REMIC  Event to occur with
respect to any such REMIC,  and the Trustee  shall not take any such action or
cause any such REMIC to take any such  action as to which the Master  Servicer
or the REMIC Administrator,  as applicable,  has advised it in writing that an
Adverse   REMIC  Event  could  occur.   The  Master   Servicer  or  the  REMIC
Administrator,  as  applicable,  may consult with counsel to make such written
advice,  and the cost of same shall be borne by the party  seeking to take the
action  not  expressly  permitted  by this  Agreement,  but in no event at the
expense of the Master  Servicer  or the REMIC  Administrator.  At all times as
may be required by the Code,  the Master  Servicer  will to the extent  within
its control and the scope of its duties more  specifically  set forth  herein,
maintain  substantially  all of the assets of each REMIC created  hereunder as
"qualified  mortgages"  as  defined  in  Section 860G(a)(3) of  the  Code  and
"permitted investments" as defined in Section 860G(a)(5) of the Code.

(g)   In the event  that any tax is imposed on  "prohibited  transactions"  of
any REMIC created hereunder as defined in  Section 860F(a)(2) of  the Code, on
"net  income  from  foreclosure  property"  of any such  REMIC as  defined  in
Section 860G(c) of  the Code, on any contributions to any such REMIC after the
Startup Day therefor  pursuant to  Section 860G(d) of  the Code,  or any other
tax is imposed by the Code or any applicable  provisions of state or local tax
laws,  such tax shall be  charged  (i) to  the  Master  Servicer,  if such tax
arises out of or results  from a breach by the Master  Servicer  of any of its
obligations  under  this  Agreement  or the  Master  Servicer  has in its sole
discretion  determined to indemnify  the Trust Fund against such tax,  (ii) to
the  Trustee,  if such tax  arises  out of or  results  from a  breach  by the
Trustee of any of its  obligations  under this  Article X, or  (iii) otherwise
against   amounts  on  deposit  in  the  Custodial   Account  as  provided  by
Section 3.10 and on the Distribution  Date(s) following such reimbursement the
aggregate  of such  taxes  shall be  allocated  in  reduction  of the  Accrued
Certificate  Interest on each Class entitled  thereto in the same manner as if
such taxes constituted a Prepayment Interest Shortfall.

(h)   The  Trustee  and the Master  Servicer  shall,  for  federal  income tax
purposes,  maintain  books and  records  with  respect to each  REMIC  created
hereunder on a calendar  year and on an accrual  basis or as otherwise  may be
required by the REMIC Provisions.

(i)   Following the Startup Day,  neither the Master  Servicer nor the Trustee
shall  accept  any  contributions  of assets to any  REMIC  created  hereunder
unless  (subject  to  Section 10.01(f)) the  Master  Servicer  and the Trustee
shall  have  received  an  Opinion  of  Counsel  (at the  expense of the party
seeking to make such  contribution) to  the effect that the  inclusion of such
assets in such  REMIC  will not cause the REMIC to fail to  qualify as a REMIC
at any time that any  Certificates are outstanding or subject the REMIC to any
tax under the REMIC  Provisions  or other  applicable  provisions  of federal,
state and local law or ordinances.

(j)   Neither  the  Master   Servicer  nor  the  Trustee  shall   (subject  to
Section 10.01(f)) enter  into any  arrangement  by  which  any  REMIC  created
hereunder  will  receive a fee or other  compensation  for services nor permit
any such  REMIC to receive  any  income  from  assets  other  than  "qualified
mortgages"  as  defined  in  Section 860G(a)(3) of   the  Code  or  "permitted
investments" as defined in Section 860G(a)(5) of the Code.

(k)   Solely for the purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury
Regulations,  the "latest  possible  maturity  date" by which the  Certificate
Principal Balance of each Class of Certificates  (other than the Interest Only
Certificates) representing  a regular interest in the applicable REMIC and the
Uncertificated   Principal  Balance  of  each  Uncertificated   REMIC  Regular
Interest (other than each  Uncertificated  REMIC Regular Interest  represented
by a Class A-V  Certificate,  if  any) and  the  rights to the  Interest  Only
Certificates  and  Uncertificated  REMIC Regular  Interest  represented by any
Class A-V  Certificate  would be reduced to zero is the Maturity Date for each
such Certificate and Interest.

(l)   Within 30 days after the Closing  Date,  the REMIC  Administrator  shall
prepare and file with the Internal  Revenue  Service  Form 8811,  "Information
Return for Real Estate Mortgage  Investment  Conduits  (REMIC) and  Issuers of
Collateralized Debt Obligations" for each REMIC created hereunder.

(m)   Neither the Trustee nor the Master  Servicer  shall sell,  dispose of or
substitute  for any of the Mortgage  Loans (except in connection  with (i) the
default,  imminent  default or foreclosure  of a Mortgage Loan,  including but
not limited to, the  acquisition or sale of a Mortgaged  Property  acquired by
deed  in  lieu  of  foreclosure,  (ii) the  bankruptcy  of any  REMIC  created
hereunder,  (iii) the  termination of any such REMIC pursuant to Article IX of
this Agreement or (iv) a  purchase of Mortgage Loans pursuant to Article II or
III of this Agreement) nor  acquire any assets for any such REMIC, nor sell or
dispose  of  any  investments  in the  Custodial  Account  or the  Certificate
Account  for gain nor accept  any  contributions  to any such REMIC  after the
Closing  Date  unless it has  received  an Opinion of Counsel  that such sale,
disposition,  substitution  or acquisition  will not (a) affect  adversely the
status  of such  REMIC  as a REMIC  or  (b) unless  the  Master  Servicer  has
determined  in its sole  discretion  to indemnify  the Trust Fund against such
tax, cause such REMIC to be subject to a tax on "prohibited  transactions"  or
"contributions" pursuant to the REMIC Provisions.

Section 10.02.    Master   Servicer,   REMIC   Administrator   and   Trustee
                  Indemnification.

(a)   The Trustee agrees to indemnify the Trust Fund,  the Company,  the REMIC
Administrator  and the  Master  Servicer  for any taxes  and costs  including,
without  limitation,  any reasonable  attorneys fees imposed on or incurred by
the Trust Fund,  the Company or the Master  Servicer,  as a result of a breach
of the Trustee's covenants set forth in Article VIII or this Article X.

(b)   The  REMIC  Administrator  agrees  to  indemnify  the  Trust  Fund,  the
Company,  the  Master  Servicer  and the  Trustee  for  any  taxes  and  costs
(including,  without limitation, any reasonable attorneys' fees) imposed on or
incurred by the Trust Fund, the Company,  the Master  Servicer or the Trustee,
as a result of a breach of the REMIC  Administrator's  covenants  set forth in
this  Article  X  with  respect  to  compliance  with  the  REMIC  Provisions,
including  without  limitation,  any  penalties  arising  from  the  Trustee's
execution  of Tax Returns  prepared by the REMIC  Administrator  that  contain
errors  or  omissions;  provided,  however,  that such  liability  will not be
imposed  to the  extent  such  breach is a result of an error or  omission  in
information  provided  to the REMIC  Administrator  by the Master  Servicer in
which case Section 10.02(c) will apply.

(c)   The Master  Servicer  agrees to indemnify  the Trust Fund,  the Company,
the REMIC  Administrator  and the Trustee for any taxes and costs  (including,
without limitation,  any reasonable attorneys' fees) imposed on or incurred by
the Trust Fund,  the Company,  the REMIC  Administrator  or the Trustee,  as a
result  of a breach  of the  Master  Servicer's  covenants  set  forth in this
Article  X or in  Article  III with  respect  to  compliance  with  the  REMIC
Provisions,  including  without  limitation,  any  penalties  arising from the
Trustee's  execution  of Tax  Returns  prepared  by the Master  Servicer  that
contain errors or omissions.

Section 10.03.    Designation of REMIC(s).

      As provided in Section 10.03 of the Series Supplement.





--------------------------------------------------------------------------------



ARTICLE XI

                           MISCELLANEOUS PROVISIONS

Section 11.01.    Amendment.

(a)   This  Agreement or any  Custodial  Agreement may be amended from time to
time by the Company, the Master Servicer and the Trustee,  without the consent
of any of the Certificateholders:

(i)   to cure any ambiguity,

(ii)  to correct or supplement any provisions herein or therein,  which may be
      inconsistent  with any other provisions  herein or therein or to correct
      any error,

(iii) to modify,  eliminate or add to any of its  provisions to such extent as
      shall be necessary or  desirable  to maintain the  qualification  of the
      Trust Fund as a REMIC at all times that any  Certificate  is outstanding
      or to avoid or  minimize  the risk of the  imposition  of any tax on the
      Trust Fund  pursuant to the Code that would be a claim against the Trust
      Fund,  provided  that the Trustee has  received an Opinion of Counsel to
      the effect that  (A) such  action is  necessary or desirable to maintain
      such  qualification  or to avoid or minimize the risk of the  imposition
      of any such tax and  (B) such  action will not  adversely  affect in any
      material respect the interests of any Certificateholder,

(iv)  to change  the  timing  and/or  nature of  deposits  into the  Custodial
      Account  or the  Certificate  Account or to change the name in which the
      Custodial  Account is  maintained,  provided  that  (A) the  Certificate
      Account  Deposit  Date  shall  in no event  be  later  than the  related
      Distribution  Date,  (B) such  change  shall  not,  as  evidenced  by an
      Opinion  of  Counsel,  adversely  affect  in any  material  respect  the
      interests of any  Certificateholder and (C) such change shall not result
      in a  reduction  of the  rating  assigned  to any Class of  Certificates
      below the lower of the  then-current  rating or the rating  assigned  to
      such  Certificates as of the Closing Date, as evidenced by a letter from
      each Rating Agency to such effect,

(v)   to modify,  eliminate or add to the provisions of Section 5.02(f) or any
      other   provision   hereof   restricting   transfer   of  the   Class  R
      Certificates,  by virtue of their being the  "residual  interests"  in a
      REMIC,  provided that  (A) such  change shall not result in reduction of
      the rating  assigned to any such Class of  Certificates  below the lower
      of the then-current  rating or the rating assigned to such  Certificates
      as of the  Closing  Date,  as  evidenced  by a letter  from each  Rating
      Agency  to such  effect,  and  (B) such  change  shall not  (subject  to
      Section 10.01(f)),  as  evidenced  by an  Opinion  of  Counsel  (at  the
      expense  of the  party  seeking  so to  modify,  eliminate  or add  such
      provisions),   cause  any  REMIC   created   hereunder  or  any  of  the
      Certificateholders  (other  than  the  transferor) to  be  subject  to a
      federal  tax caused by a transfer  to a Person  that is not a  Permitted
      Transferee,

(vi)  to make any other  provisions  with  respect  to  matters  or  questions
      arising under this  Agreement or such  Custodial  Agreement  which shall
      not be materially  inconsistent  with the provisions of this  Agreement,
      provided  that such  action  shall not,  as  evidenced  by an Opinion of
      Counsel,  adversely  affect in any material respect the interests of any
      Certificateholder, or

(vii) to amend any provision  herein or therein that is not material to any of
      the Certificateholders.

(b)   This Agreement or any Custodial  Agreement may also be amended from time
to time by the Company,  the Master  Servicer and the Trustee with the consent
of the Holders of  Certificates  evidencing in the aggregate not less than 66%
of the Percentage  Interests of each Class of Certificates  with a Certificate
Principal  Balance  greater  than zero  affected  thereby  for the  purpose of
adding any provisions to or changing in any manner or  eliminating  any of the
provisions of this  Agreement or such  Custodial  Agreement or of modifying in
any manner the rights of the Holders of Certificates of such Class;  provided,
however, that no such amendment shall:

(i)   reduce in any manner  the  amount  of, or delay the timing of,  payments
      which are  required to be  distributed  on any  Certificate  without the
      consent of the Holder of such Certificate,

(ii)  reduce  the  aforesaid  percentage  of  Certificates  of any  Class  the
      Holders of which are required to consent to any such  amendment,  in any
      such case  without  the consent of the  Holders of all  Certificates  of
      such Class then outstanding.

(c)   Notwithstanding  any contrary  provision of this Agreement,  the Trustee
shall not  consent to any  amendment  to this  Agreement  unless it shall have
first received an Opinion of Counsel (subject to  Section 10.01(f) and  at the
expense  of  the  party  seeking  such  amendment) to  the  effect  that  such
amendment or the  exercise of any power  granted to the Master  Servicer,  the
Company  or the  Trustee  in  accordance  with  such  amendment  is  permitted
hereunder and will not result in the  imposition of a federal tax on the Trust
Fund or cause  any  REMIC  created  under  the  Series  Supplement  to fail to
qualify as a REMIC at any time that any Certificate is outstanding.

(d)   Promptly  after the  execution of any such  amendment  the Trustee shall
furnish  written  notification  of the  substance  of  such  amendment  to the
Custodian  and each  Certificateholder.  It  shall  not be  necessary  for the
consent  of  Certificateholders   under  this  Section 11.01  to  approve  the
particular form of any proposed amendment,  but it shall be sufficient if such
consent  shall  approve the substance  thereof.  The manner of obtaining  such
consents and of  evidencing  the  authorization  of the  execution  thereof by
Certificateholders  shall be subject  to such  reasonable  regulations  as the
Trustee may prescribe.

(e)   The Company  shall have the option,  in its sole  discretion,  to obtain
and  deliver  to the  Trustee  any  corporate  guaranty,  payment  obligation,
irrevocable  letter of  credit,  surety  bond,  insurance  policy  or  similar
instrument or a reserve fund, or any  combination  of the  foregoing,  for the
purpose of protecting the Holders of the Class B  Certificates  against any or
all Realized Losses or other shortfalls.  Any such instrument or fund shall be
held by the  Trustee for the  benefit of the Class B  Certificateholders,  but
shall not be and shall  not be deemed to be under any  circumstances  included
in  the  Trust  Fund.  To  the  extent  that  any  such   instrument  or  fund
constitutes a reserve fund for federal  income tax purposes,  (i) any  reserve
fund so established  shall be an outside  reserve fund and not an asset of the
Trust Fund,  (ii) any  such reserve  fund shall be owned by the  Company,  and
(iii) amounts  transferred by the Trust Fund to any such reserve fund shall be
treated  as  amounts  distributed  by the  Trust  Fund to the  Company  or any
successor,    all    within    the    meaning    of    Treasury    Regulations
Section 1.860G-2(h) as  it reads as of the Cut-off Date.  In  connection  with
the  provision  of any  such  instrument  or  fund,  this  Agreement  and  any
provision  hereof may be modified,  added to, deleted or otherwise  amended in
any manner that is related or  incidental  to such  instrument  or fund or the
establishment or administration  thereof, such amendment to be made by written
instrument  executed or consented to by the Company but without the consent of
any  Certificateholder  and without the consent of the Master  Servicer or the
Trustee being required  unless any such amendment  would impose any additional
obligation  on, or  otherwise  adversely  affect the  interests  of the Senior
Certificateholders,  the Class M  Certificateholders,  the Master  Servicer or
the Trustee,  as  applicable;  provided that the Company  obtains  (subject to
Section 10.01(f)) an  Opinion  of  Counsel  (which  need not be an  opinion of
Independent  counsel) to  the effect  that any such  amendment  will not cause
(a) any  federal  tax to be  imposed  on the  Trust  Fund,  including  without
limitation,  any  federal  tax  imposed  on  "prohibited  transactions"  under
Section 860F(a)(1) of  the Code or on  "contributions  after the startup date"
under  Section 860G(d)(1) of  the Code and (b) any REMIC created  hereunder to
fail to qualify as a REMIC at any time that any  Certificate  is  outstanding.
In the event that the Company  elects to provide such  coverage in the form of
a limited  guaranty  provided by GMAC LLC, the Company may elect that the text
of such  amendment  to this  Agreement  shall  be  substantially  in the  form
attached hereto as Exhibit K (in which case Residential  Funding's Subordinate
Certificate  Loss Obligation as described in such exhibit shall be established
by  Residential  Funding's  consent to such  amendment) and  that the  limited
guaranty  shall be  executed  in the form  attached  hereto as Exhibit K, with
such changes as the Company shall deem to be appropriate;  it being understood
that the Trustee has  reviewed and approved the content of such forms and that
the Trustee's consent or approval to the use thereof is not required.

Section 11.02.    Recordation of Agreement; Counterparts.

(a)   To the extent  permitted by applicable law, this Agreement is subject to
recordation in all  appropriate  public  offices for real property  records in
all the counties or other comparable  jurisdictions in which any or all of the
properties   subject  to  the  Mortgages  are  situated,   and  in  any  other
appropriate  public  recording  office or elsewhere,  such  recordation  to be
effected  by the  Master  Servicer  and at its  expense  on  direction  by the
Trustee  (pursuant  to the request of Holders of  Certificates  entitled to at
least 25% of the Voting  Rights),  but only upon  direction  accompanied by an
Opinion  of  Counsel  to the  effect  that  such  recordation  materially  and
beneficially affects the interests of the Certificateholders.

(b)   For the purpose of  facilitating  the  recordation  of this Agreement as
herein  provided  and for  other  purposes,  this  Agreement  may be  executed
simultaneously  in any  number  of  counterparts,  each of which  counterparts
shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

Section 11.03.    Limitation on Rights of Certificateholders.

(a)   The death or  incapacity of any  Certificateholder  shall not operate to
terminate   this   Agreement   or   the   Trust   Fund,   nor   entitle   such
Certificateholder's  legal  representatives or heirs to claim an accounting or
to take any action or  proceeding  in any court for a partition  or winding up
of  the  Trust  Fund,  nor  otherwise  affect  the  rights,   obligations  and
liabilities of any of the parties hereto.

(b)   No  Certificateholder  shall have any right to vote (except as expressly
provided  herein) or  in  any  manner  otherwise  control  the  operation  and
management of the Trust Fund, or the  obligations of the parties  hereto,  nor
shall  anything   herein  set  forth,   or  contained  in  the  terms  of  the
Certificates,  be construed so as to constitute  the  Certificateholders  from
time  to time  as  partners  or  members  of an  association;  nor  shall  any
Certificateholder  be under any liability to any third person by reason of any
action  taken by the  parties  to this  Agreement  pursuant  to any  provision
hereof.

(c)   No Certificateholder  shall have any right by virtue of any provision of
this  Agreement to institute  any suit,  action or  proceeding in equity or at
law  upon or under or with  respect  to this  Agreement,  unless  such  Holder
previously  shall have given to the Trustee a written notice of default and of
the  continuance  thereof,  as  hereinbefore  provided,  and  unless  also the
Holders of  Certificates  of any Class  evidencing  in the  aggregate not less
than 25% of the related  Percentage  Interests of such Class,  shall have made
written request upon the Trustee to institute such action,  suit or proceeding
in its own name as Trustee  hereunder  and shall have  offered to the  Trustee
such reasonable  indemnity as it may require  against the costs,  expenses and
liabilities to be incurred  therein or thereby,  and the Trustee,  for 60 days
after its receipt of such notice,  request and offer of indemnity,  shall have
neglected  or refused to  institute  any such action,  suit or  proceeding  it
being  understood  and  intended,  and  being  expressly  covenanted  by  each
Certificateholder with every other  Certificateholder and the Trustee, that no
one or more Holders of  Certificates  of any Class shall have any right in any
manner  whatever  by virtue of any  provision  of this  Agreement  to  affect,
disturb  or  prejudice  the  rights  of the  Holders  of  any  other  of  such
Certificates  of such Class or any other Class, or to obtain or seek to obtain
priority over or preference to any other such Holder,  or to enforce any right
under this Agreement,  except in the manner herein provided and for the common
benefit of  Certificateholders  of such Class or all Classes,  as the case may
be.  For  the   protection   and   enforcement   of  the  provisions  of  this
Section 11.03,  each and  every  Certificateholder  and the  Trustee  shall be
entitled to such relief as can be given either at law or in equity.

Section 11.04.    Governing Law.

      This agreement and the  Certificates  shall be governed by and construed
in  accordance  with  the laws of the  State of New York and the  obligations,
rights  and  remedies  of  the  parties   hereunder  shall  be  determined  in
accordance with such laws.

Section 11.05.    Notices.

      As provided in Section 11.05 of the Series Supplement.

Section 11.06.    Required Notices to Rating Agency and Subservicer.

      The Company,  the Master Servicer or the Trustee,  as applicable,  shall
(i) notify  each  Rating  Agency  and the  Subservicer  at such  time as it is
otherwise   required  pursuant  to  this  Agreement  to  give  notice  of  the
occurrence of any of the events  described in clause (a),  (b), (c), (d), (g),
(h),  (i) or  (j) below  or  (ii) provide  a copy to each  Rating  Agency  and
Subservicer  at such time as otherwise  required to be  delivered  pursuant to
this  Agreement  of  any  of  the  statements  described  in  clauses  (e) and
(f) below:

(a)   a material change or amendment to this Agreement,

(b)   the occurrence of an Event of Default,

(c)   the  termination  or  appointment  of a  successor  Master  Servicer  or
Trustee or a change in the majority ownership of the Trustee,

(d)   the filing of any claim  under the Master  Servicer's  blanket  fidelity
bond and the errors and omissions  insurance  policy  required by Section 3.12
or the cancellation or modification of coverage under any such instrument,

(e)   the  statement  required to be delivered to the Holders of each Class of
Certificates pursuant to Section 4.03,

(f)   the  statements  required to be delivered  pursuant to Sections 3.18 and
3.19,

(g)   a change in the  location of the  Custodial  Account or the  Certificate
Account,

(h)   the  occurrence of any monthly cash flow shortfall to the Holders of any
Class of  Certificates  resulting  from the failure by the Master  Servicer to
make an Advance pursuant to Section 4.04,

(i)   the occurrence of the Final Distribution Date, and

(j)   the repurchase of or substitution for any Mortgage Loan,

provided,  however,  that with  respect  to notice  of the  occurrence  of the
events described in clauses (d), (g) or  (h) above,  the Master Servicer shall
provide  prompt  written  notice to each Rating Agency and the  Subservicer of
any such event known to the Master Servicer.

Section 11.07.    Severability of Provisions.

      If any one or more of the covenants, agreements,  provisions or terms of
this  Agreement  shall be for any reason  whatsoever  held invalid,  then such
covenants, agreements,  provisions or terms shall be deemed severable from the
remaining  covenants,  agreements,  provisions or terms of this  Agreement and
shall in no way affect the validity or  enforceability of the other provisions
of this Agreement or of the Certificates or the rights of the Holders thereof.

Section 11.08.    Supplemental Provisions for Resecuritization.

      This  Agreement  may be  supplemented  by  means  of the  addition  of a
separate  Article  hereto  (a  "Supplemental   Article") for  the  purpose  of
resecuritizing any of the Certificates  issued hereunder,  under the following
circumstances.  With  respect to any Class or Classes of  Certificates  issued
hereunder,  or any portion of any such  Class,  as to which the Company or any
of its Affiliates  (or any designee  thereof) is  the  registered  Holder (the
"Resecuritized  Certificates"),  the Company may  deposit  such  Resecuritized
Certificates  into a new REMIC,  grantor  trust or  custodial  arrangement  (a
"Restructuring  Vehicle") to be held by the Trustee pursuant to a Supplemental
Article.  The instrument adopting such Supplemental  Article shall be executed
by the Company,  the Master Servicer and the Trustee;  provided,  that neither
the Master  Servicer nor the Trustee shall withhold  their consent  thereto if
their  respective   interests  would  not  be  materially  adversely  affected
thereby.  To the extent that the terms of the  Supplemental  Article do not in
any way affect any provisions of this Agreement as to any of the  Certificates
initially issued  hereunder,  the adoption of the  Supplemental  Article shall
not constitute an "amendment" of this Agreement.

      Each  Supplemental  Article  shall set forth  all  necessary  provisions
relating to the holding of the Resecuritized  Certificates by the Trustee, the
establishment of the Restructuring  Vehicle, the issuing of various classes of
new  certificates by the  Restructuring  Vehicle and the  distributions  to be
made thereon,  and any other  provisions  necessary for the purposes  thereof.
In connection  with each  Supplemental  Article,  the Company shall deliver to
the  Trustee an Opinion of Counsel to the effect  that  (i) the  Restructuring
Vehicle will qualify as a REMIC,  grantor trust or other entity not subject to
taxation  for  federal  income  tax  purposes  and  (ii) the  adoption  of the
Supplemental  Article  will not  endanger  the  status of the Trust  Fund as a
REMIC or (subject to  Section 10.01(f)) result in the imposition of a tax upon
the  Trust  Fund   (including  but  not  limited  to  the  tax  on  prohibited
transactions  as  defined  in  Section 860F(a)(2) of  the  Code and the tax on
contributions to a REMIC as set forth in Section 860G(d) of the Code).

Section 11.09.    Allocation of Voting Rights.

      As provided in Section 11.09 of the Series Supplement.

      SECTION 11.10     No Petition.

      The Company,  Master  Servicer and the  Trustee,  by entering  into this
Agreement,  and each  Certificateholder,  by accepting a  Certificate,  hereby
covenant and agree that they will not at any time institute  against the Trust
Fund,  or join in any  institution  against  the Trust  Fund,  any  bankruptcy
proceedings  under any United  States  federal or state  bankruptcy or similar
law in connection  with any  obligation  with respect to the  Certificates  or
this Agreement.





--------------------------------------------------------------------------------



ARTICLE XII

                        COMPLIANCE WITH REGULATION AB

Section 12.01.    Intent of Parties; Reasonableness.

      The Company,  the Trustee and the Master Servicer  acknowledge and agree
that the  purpose  of this  Article  XII is to  facilitate  compliance  by the
Company  with  the   provisions   of  Regulation  AB  and  related  rules  and
regulations  of the  Commission.  The Company  shall not exercise its right to
request  delivery of information or other  performance  under these provisions
other than in good  faith,  or for  purposes  other than  compliance  with the
Securities  Act,  the  Exchange  Act  and the  rules  and  regulations  of the
Commission  under the  Securities Act and the Exchange Act. Each of the Master
Servicer   and  the  Trustee   acknowledges   that   interpretations   of  the
requirements   of  Regulation  AB  may  change  over  time,   whether  due  to
interpretive  guidance  provided  by the  Commission  or its staff,  consensus
among  participants  in the  mortgage-backed  securities  markets,  advice  of
counsel, or otherwise,  and agrees to comply with requests made by the Company
in good faith for delivery of information  under these provisions on the basis
of evolving  interpretations  of  Regulation  AB. Each of the Master  Servicer
and the Trustee shall cooperate  reasonably with the Company to deliver to the
Company   (including  any  of  its  assignees  or  designees),   any  and  all
disclosure,  statements,  reports,  certifications,   records  and  any  other
information  necessary  in the  reasonable,  good faith  determination  of the
Company to permit the Company to comply with the provisions of Regulation AB.

Section 12.02.    Additional Representations and Warranties of the Trustee.

(a)   The Trustee  shall be deemed to  represent to the Company as of the date
hereof and on each date on which  information is provided to the Company under
Sections 12.01,  12.02(b) or 12.03 that, except as disclosed in writing to the
Company  prior to such date:  (i) it is not aware and has not received  notice
that any default,  early  amortization or other  performance  triggering event
has occurred as to any other Securitization  Transaction due to any default of
the Trustee;  (ii) there are no aspects of its financial  condition that could
have a  material  adverse  effect  on  the  performance  by it of its  trustee
obligations  under this Agreement or any other  Securitization  Transaction as
to which it is the trustee;  (iii) there are no material legal or governmental
proceedings  pending  (or known to be  contemplated) against  it that would be
material  to   Certificateholders;   (iv) there   are  no   relationships   or
transactions  relating  to the  Trustee  with  respect  to the  Company or any
sponsor, issuing entity, servicer, trustee,  originator,  significant obligor,
enhancement or support provider or other material  transaction  party (as each
of such  terms  are  used in  Regulation  AB) relating  to the  Securitization
Transaction  contemplated  by the  Agreement,  as identified by the Company to
the  Trustee  in  writing  as  of  the  Closing  Date  (each,  a  "Transaction
Party") that  are  outside the  ordinary  course of business or on terms other
than would be obtained in an arm's length  transaction with an unrelated third
party,  apart from the  Securitization  Transaction,  and that are material to
the investors'  understanding of the Certificates;  and (v) the Trustee is not
an affiliate of any  Transaction  Party.  The Company shall notify the Trustee
of any change in the identity of a Transaction Party after the Closing Date.
(b)   If so requested by the Company on any date  following  the Closing Date,
the Trustee shall,  within five Business Days following such request,  confirm
in writing the accuracy of the  representations  and  warranties  set forth in
paragraph (a) of this Section or,  if any such  representation and warranty is
not  accurate  as of the  date of such  confirmation,  provide  the  pertinent
facts,  in writing,  to the Company.  Any such request from the Company  shall
not be given more than once each  calendar  quarter,  unless the Company shall
have a reasonable  basis for a determination  that any of the  representations
and warranties may not be accurate.

Section 12.03.    Information to be Provided by the Trustee.

      For so long as the  Certificates  are  outstanding,  for the  purpose of
satisfying  the  Company's  reporting  obligation  under the Exchange Act with
respect  to any  class of  Certificates,  the  Trustee  shall  provide  to the
Company  a  written   description  of  (a) any   litigation  or   governmental
proceedings  pending  against the Trustee as of the last day of each  calendar
month that would be material to  Certificateholders,  and (b) any affiliations
or  relationships  (as described in Item 1119 of Regulation  AB) that  develop
following  the Closing Date between the Trustee and any  Transaction  Party of
the type described in  Section 12.02(a)(iv) or  12.02(a)(v) as of the last day
of each  calendar  year.  Any  descriptions  required  with  respect  to legal
proceedings,  as well as updates to previously  provided  descriptions,  under
this  Section 12.03  shall be given no later than five  Business Days prior to
the  Determination  Date  following  the  month in which  the  relevant  event
occurs,   and  any  notices  and   descriptions   required   with  respect  to
affiliations,  as well as updates to previously provided  descriptions,  under
this  Section 12.03  shall be given no later than  January 31 of the  calendar
year  following the year in which the relevant  event  occurs.  As of the date
the  Company or Master  Servicer  files each Report on Form 10-D and Report on
Form 10-K with  respect to the  Certificates,  the  Trustee  will be deemed to
represent that any information  previously  provided under this Article XII is
materially  correct  and  does  not have any  material  omissions  unless  the
Trustee has  provided an update to such  information.  The Company  will allow
the Trustee to review any disclosure  relating to material  litigation against
the Trustee prior to filing such  disclosure with the Commission to the extent
the Company changes the information provided by the Trustee.

Section 12.04.    Report on Assessment of Compliance and Attestation.

      On or before March 15 of each calendar year, the Trustee shall:

(a)   deliver  to the  Company  a report  (in form  and  substance  reasonably
satisfactory to the  Company) regarding the Trustee's assessment of compliance
with the  applicable  Servicing  Criteria  during  the  immediately  preceding
calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act
and  Item  1122 of  Regulation  AB.  Such  report  shall be  addressed  to the
Company and signed by an authorized officer of the Trustee,  and shall address
each of the Servicing Criteria specified on Exhibit R hereto; and

(b)   deliver to the Company a report of a registered  public  accounting firm
reasonably  acceptable  to the  Company  that  attests to, and reports on, the
assessment  of compliance  made by the Trustee and  delivered  pursuant to the
preceding  paragraph.  Such  attestation  shall be in  accordance  with  Rules
1-02(a)(3) and  2-02(g) of  Regulation  S-X under the  Securities  Act and the
Exchange Act.

Section 12.05.    Indemnification; Remedies.

(a)   The Trustee shall indemnify the Company,  each affiliate of the Company,
the Master  Servicer and each broker dealer acting as  underwriter,  placement
agent or initial  purchaser  of the  Certificates  or each Person who controls
any of such parties  (within the meaning of Section 15 of the  Securities  Act
and Section 20 of the Exchange  Act);  and the  respective  present and former
directors,  officers, employees and agents of each of the foregoing, and shall
hold each of them  harmless from and against any losses,  damages,  penalties,
fines, forfeitures,  legal fees and expenses and related costs, judgments, and
any other costs,  fees and expenses  that any of them may sustain  arising out
of or based upon:

(i)   (A)  any untrue  statement of a material fact contained or alleged to be
      contained  in  any  information,  report,  certification,   accountants'
      attestation or other  material  provided under this Article XII by or on
      behalf of the Trustee  (collectively,  the  "Trustee  Information"),  or
      (B) the   omission   or  alleged   omission  to  state  in  the  Trustee
      Information  a  material  fact  required  to be  stated  in the  Trustee
      Information  or necessary in order to make the  statements  therein,  in
      the  light  of  the  circumstances  under  which  they  were  made,  not
      misleading;  provided, by way of clarification,  that clause (B) of this
      paragraph  shall  be  construed  solely  by  reference  to  the  Trustee
      Information and not to any other information  communicated in connection
      with a sale or purchase  of  securities,  without  regard to whether the
      Trustee  Information or any portion  thereof is presented  together with
      or separately from such other information; or

(ii)  any  failure  by  the  Trustee  to  deliver  any  information,   report,
      certification  or other material when and as required under this Article
      XII,  other  than a failure by the  Trustee  to deliver an  accountants'
      attestation.

(b)   In the case of any failure of  performance  described in  clause (ii) of
Section 12.05(a),  the Trustee  shall  promptly  reimburse the Company for all
costs  reasonably  incurred by the Company in order to obtain the information,
report,   certification,   accountants'  attestation  or  other  material  not
delivered  as required by the Trustee and  (ii) cooperate  with the Company to
mitigate any damages that may result from such failure.

(c)   The Company and the Master  Servicer shall  indemnify the Trustee,  each
affiliate of the Trustee or each Person who  controls the Trustee  (within the
meaning of Section 15  of the  Securities  Act and  Section 20 of the Exchange
Act); and the respective  present and former  directors,  officers,  employees
and  agents of the  Trustee,  and shall  hold each of them  harmless  from and
against any losses, damages,  penalties,  fines,  forfeitures,  legal fees and
expenses and related costs, judgments,  and any other costs, fees and expenses
that any of them may  sustain  arising  out of or based  upon  (i) any  untrue
statement  of a material  fact  contained  or alleged to be  contained  in any
information  provided  under this  Agreement by or on behalf of the Company or
Master  Servicer for inclusion in any report filed with  Commission  under the
Exchange Act (collectively,  the "RFC  Information"),  or (ii) the omission or
alleged  omission to state in the RFC  Information a material fact required to
be stated in the RFC  Information or necessary in order to make the statements
therein,  in the light of the  circumstances  under which they were made,  not
misleading;  provided,  by  way of  clarification,  that  clause (ii) of  this
paragraph  shall be construed  solely by reference to the RFC  Information and
not to  any  other  information  communicated  in  connection  with a sale  or
purchase of securities,  without regard to whether the RFC  Information or any
portion  thereof is  presented  together  with or  separately  from such other
information.






--------------------------------------------------------------------------------


                                  EXHIBIT A


   FORM OF CLASS A CERTIFICATE, [PRINCIPAL ONLY/CLASS A-P] CERTIFICATE
   AND [INTEREST ONLY/CLASS A-V] CERTIFICATE

      SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A
"REGULAR  INTEREST" IN A "REAL ESTATE MORTGAGE  INVESTMENT  CONDUIT," AS THOSE
TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE "CODE").

      [UNLESS THIS  CERTIFICATE  IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION  ("DTC"), TO ISSUER OR
ITS  AGENT  FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE,  OR  PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF DTC (AND ANY PAYMENT
IS  MADE  TO  CEDE  & CO.  OR TO  SUCH  OTHER  ENTITY  AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE OF DTC), ANY TRANSFER,  PLEDGE, OR OTHER USE HEREOF
FOR  VALUE OR  OTHERWISE  BY OR TO ANY  PERSON  IS  WRONGFUL  INASMUCH  AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]





--------------------------------------------------------------------------------


Certificate No. [____]                  Pass-Through Rate [based on a
                                        Notional Amount]
Class [A-___] Senior                    Percentage Interest: ____%
Date of Pooling and Servicing Agreement Aggregate Initial [Certificate
and Cut-off Date:                       Principal Balance] [Interest
[______________]                        Only/Class A-V] [Notional Amount]
                                        [Subclass Notional Amount] of the
                                        Class [A-___] Certificates: $________
First Distribution Date:                [Initial] [Certificate Principal
[______________]                        Balance] [Interest Only/Class A-V]
                                        [Subclass] [Notional Amount] of this
                                        Certificate:
                                        $[______________]
Master Servicer:
Residential Funding Company, LLC
[Assumed] [Scheduled] Final
Distribution Date:                      CUSIP
[______________]                        [______________]
                      MORTGAGE PASS-THROUGH CERTIFICATE
                               SERIES ________

            evidencing a percentage  interest in the distributions
            allocable  to  the  Class  [A-___]  Certificates  with
            respect  to a Trust  Fund  consisting  primarily  of a
            pool  of  conventional   one-  to  four-family   fixed
            interest rate first  mortgage loans formed and sold by
            RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.

      This  Certificate  is payable  solely from the assets of the Trust Fund,
and does not  represent an obligation  of or interest in  Residential  Funding
Mortgage  Securities I, Inc.,  the Master  Servicer,  the Trustee  referred to
below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this
Certificate  nor the  underlying  Mortgage  Loans are guaranteed or insured by
any governmental  agency or instrumentality or by Residential Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,
LLC or any of their  affiliates.  None of the  Company,  the Master  Servicer,
GMAC Mortgage Group,  LLC or any of their  affiliates will have any obligation
with  respect to any  certificate  or other  obligation  secured by or payable
from payments on the Certificates.

      This  certifies  that  _____________  is  the  registered  owner  of the
Percentage  Interest evidenced by this Certificate  [(obtained by dividing the
[Initial  Certificate  Principal Balance] [Initial  [Interest  Only/Class A-V]
Notional  Amount] of this  Certificate by the aggregate  [Initial  Certificate
Principal Balance of all Class A- Certificates]  [Initial [Interest Only/Class
A-V] Notional Amounts of all [Interest Only/Class A-V] Certificates],  both as
specified  above)] in  certain  distributions  with  respect to the Trust Fund
consisting  primarily  of an  interest  in a  pool  of  conventional  one-  to
four-family  fixed interest rate first mortgage loans (the "Mortgage  Loans"),
formed  and  sold  by  Residential   Funding   Mortgage   Securities  I,  Inc.
(hereinafter  called the "Company,"  which term includes any successor  entity
under the Agreement  referred to below).  The Trust Fund was created  pursuant
to a Series  Supplement,  dated as specified  above,  to the Standard Terms of
Pooling and Servicing  Agreement dated as of ________________  (together,  the
"Pooling and Servicing Agreement" or the  "Agreement") among  the Company, the
Master Servicer and _______________,  as trustee (the "Trustee"), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the
extent  not  defined  herein,  the  capitalized  terms  used  herein  have the
meanings  assigned in the Agreement.  This  Certificate is issued under and is
subject to the terms,  provisions and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate by virtue of the  acceptance  hereof
assents and by which such Holder is bound.

      Pursuant to the terms of the Agreement,  a distribution  will be made on
the 25th day of each  month or, if such 25th day is not a  Business  Day,  the
Business Day immediately  following (the "Distribution  Date"),  commencing as
described in the  Agreement,  to the Person in whose name this  Certificate is
registered  at the close of  business  on the last day (or if such last day is
not a Business Day, the Business Day  immediately  preceding such last day) of
the month  immediately  preceding the month of such  distribution (the "Record
Date"),  from the [related]  Available  Distribution Amount in an amount equal
to the product of the Percentage  Interest  evidenced by this  Certificate and
the amount [(of interest and  principal,  if any)]  required to be distributed
to  Holders  of  Class  A-  Certificates  on  such  Distribution   Date.  [the
[Interest  Only/Class  A-V] Notional  Amount of the [Interest  Only/Class A-V]
Certificates as of any date of  determination is equal to the aggregate stated
Principal  Balance of the Mortgage Loans  corresponding to the  uncertificated
REMIC  regular  interests   represented  by  such  [Interest  Only/Class  A-V]
Certificates.]

      Distributions  on this  Certificate  will be made  either by the  Master
Servicer  acting on behalf of the Trustee or by a Paying  Agent  appointed  by
the   Trustee  in   immediately   available   funds  (by  wire   transfer   or
otherwise) for  the  account of the  Person  entitled  thereto if such  Person
shall have so notified the Master  Servicer or such Paying Agent,  or by check
mailed  to the  address  of the  Person  entitled  thereto,  as such  name and
address shall appear on the Certificate Register.

      Notwithstanding  the above,  the final  distribution on this Certificate
will be made after due notice of the  pendency of such  distribution  and only
upon  presentation  and surrender of this  Certificate at the office or agency
appointed  by  the  Trustee  for  that  purpose.   [The  [Initial  Certificate
Principal  Balance]  [Initial  [Interest  Only/Class A-V] Notional  Amount] of
this  Certificate  is set forth  above.] [The  Certificate  Principal  Balance
hereof will be reduced to the extent of  distributions  allocable to principal
and any Realized Losses allocable hereto.]

      This  Certificate  is one of a duly  authorized  issue  of  Certificates
issued in several Classes designated as Mortgage Pass-Through  Certificates of
the Series specified hereon (herein collectively called the "Certificates").

      The Certificates are limited in right of payment to certain  collections
and recoveries  respecting the Mortgage Loans,  all as more  specifically  set
forth  herein and in the  Agreement.  In the event Master  Servicer  funds are
advanced with respect to any Mortgage Loan,  such advance is  reimbursable  to
the Master  Servicer,  to the extent  provided in the Agreement,  from related
recoveries  on such  Mortgage  Loan or from  other  cash that  would have been
distributable to Certificateholders.

      As provided in the  Agreement,  withdrawals  from the Custodial  Account
and/or the Certificate  Account created for the benefit of  Certificateholders
may be made by the Master  Servicer from time to time for purposes  other than
distributions  to   Certificateholders,   such  purposes   including   without
limitation  reimbursement  to the Company and the Master  Servicer of advances
made, or certain expenses incurred, by either of them.

      The Agreement permits,  with certain  exceptions  therein provided,  the
amendment of the Agreement and the  modification of the rights and obligations
of the  Company,  the Master  Servicer  and the  Trustee and the rights of the
Certificateholders  under the Agreement at any time by the Company, the Master
Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates
evidencing in the aggregate  not less than 66.6% of the  Percentage  Interests
of each  Class of  Certificates  affected  thereby.  Any such  consent  by the
Holder of this Certificate  shall be conclusive and binding on such Holder and
upon all future  holders of this  Certificate  and of any  Certificate  issued
upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or
not  notation  of such  consent is made upon the  Certificate.  The  Agreement
also  permits  the  amendment  thereof in certain  circumstances  without  the
consent of the Holders of any of the Certificates  and, in certain  additional
circumstances,  without  the  consent of the  Holders  of  certain  Classes of
Certificates.

      As provided in the Agreement and subject to certain  limitations therein
set forth,  the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this  Certificate  for  registration of transfer at
the offices or agencies appointed by the Trustee

      , duly  endorsed by, or  accompanied  by an assignment in the form below
or other written  instrument of transfer in form  satisfactory  to the Trustee
and the  Certificate  Registrar  duly  executed  by the Holder  hereof or such
Holder's  attorney duly  authorized in writing,  and thereupon one or more new
Certificates  of  authorized  denominations  evidencing  the  same  Class  and
aggregate  Percentage Interest will be issued to the designated  transferee or
transferees.

      The  Certificates are issuable only as registered  Certificates  without
coupons  in  Classes  and in  denominations  specified  in the  Agreement.  As
provided  in the  Agreement  and  subject to certain  limitations  therein set
forth,  Certificates  are  exchangeable  for new  Certificates  of  authorized
denominations  evidencing the same Class and aggregate Percentage Interest, as
requested by the Holder surrendering the same.

      No service charge will be made for any such  registration of transfer or
exchange,  but the Trustee may require  payment of a sum  sufficient  to cover
any tax or other governmental charge payable in connection therewith.

      The  Company,  the Master  Servicer,  the  Trustee  and the  Certificate
Registrar and any agent of the Company,  the Master  Servicer,  the Trustee or
the Certificate  Registrar may treat the Person in whose name this Certificate
is registered  as the owner hereof for all purposes,  and neither the Company,
the Master  Servicer,  the  Trustee  nor any such agent  shall be  affected by
notice to the contrary.

      This  Certificate  shall be governed by and construed in accordance with
the laws of the State of New York.

      The obligations  created by the Agreement in respect of the Certificates
and the Trust  Fund  created  thereby  shall  terminate  upon the  payment  to
Certificateholders  of all  amounts  held by or on behalf of the  Trustee  and
required to be paid to them  pursuant to the  Agreement  following the earlier
of (i) the  maturity or other  liquidation  of the last  Mortgage Loan [in the
related  Loan  Group]  subject  thereto  or the  disposition  of all  property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan
and  (ii) the  purchase  by the  Master  Servicer  from the Trust  Fund of all
remaining  Mortgage  Loans  [in the  related  Loan  Group]  and  all  property
acquired  in  respect  of  such  Mortgage  Loans,   thereby   effecting  early
retirement of the Certificates.  The Agreement permits,  but does not require,
the Master Servicer to  (i) purchase at a price  determined as provided in the
Agreement  all  remaining  Mortgage  Loans [in the related Loan Group] and all
property  acquired in respect of any Mortgage Loan or  (ii) purchase in whole,
but not in part, all of the [related]  Certificates  from the Holders thereof;
provided,  that  any such  option  may only be  exercised  if the Pool  Stated
Principal  Balance of the Mortgage Loans [in the related Loan Group] as of the
Distribution   Date  upon  which  the  proceeds  of  any  such   purchase  are
distributed is less than ten percent of the Cut-off Date Principal  Balance of
the Mortgage Loans Group [in the related Loan Group].

      Reference is hereby made to the further  provisions of this  Certificate
set  forth on the  reverse  hereof,  which  further  provisions  shall for all
purposes have the same effect as if set forth at this place.

      Unless the  certificate  of  authentication  hereon has been executed by
the Certificate Registrar, by manual signature,  this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


      IN WITNESS  WHEREOF,  the Trustee has caused this Certificate to be duly
executed.


      Dated:____________________          [TRUSTEE],

                                           as Trustee


                                           By:__________________________________

                                           Authorized Signatory


                        CERTIFICATE OF AUTHENTICATION

      This  is  one  of  the  Class  [A- ]  Certificates  referred  to in  the
within-mentioned Agreement.

                                    [TRUSTEE],
                                    as Certificate Registrar


                                    By:_______________________________________
                                    Authorized Signatory





--------------------------------------------------------------------------------



                                  ASSIGNMENT

      FOR  VALUE  RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and
transfer(s) unto  (Please print or typewrite name and address including postal
zip code of assignee) a  Percentage  Interest evidenced by the within Mortgage
Pass-Through  Certificate  and hereby  authorizes the transfer of registration
of such interest to assignee on the Certificate Register of the Trust Fund.

      I  (We) further  direct  the  Certificate   Registrar  to  issue  a  new
Certificate of a like  denomination and Class, to the above named assignee and
deliver such Certificate to the following address:


      Dated:_________________                  ________________________________
                                               Signature  by  or  on  behalf  of
                                               assignor


                                               ________________________________
                                               Signature Guaranteed


                          DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions  shall  be  made,  by  wire  transfer  or  otherwise,   in
immediately  available  funds to  _______________________for  the  account  of
__________________ account number ______________-,  or, if mailed by check, to
____________________________.   Applicable  statements  should  be  mailed  to
________________________.

      This  information  is provided by  _____________________,  the  assignee
named above, or ________________, as its agent.






--------------------------------------------------------------------------------



                                 EXHIBIT A-1

                         FORM OF CLASS X CERTIFICATE

SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR
INTEREST" IN A "REAL ESTATE MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE
DEFINED,  RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE
OF 1986.

UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST COMPANY,  A NEW YORK CORPORATION  ("DTC"),  TO ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR IN SUCH  OTHER  NAME AS IS
REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF DTC (AND ANY PAYMENT IS MADE TO
CEDE  &  CO.  OR  TO  SUCH  OTHER  ENTITY  AS IS  REQUESTED  BY AN  AUTHORIZED
REPRESENTATIVE  OF DTC), ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE
OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.





--------------------------------------------------------------------------------



Certificate No. ____                     Variable Pass-Through Rate
Class X Senior

Date of Pooling and Servicing Agreement  Percentage Interest: 100%
and Cut-off Date: __________ 1, ____

Master Servicer:                         Aggregate  Initial  Notional  Amount of
Residential Funding Company, LLC         the Class X Certificates: $__________

First Distribution Date:                 Initial   Notional   Amount   of   this
__________ 25, ____                      Certificate: $_____________

Assumed Final Distribution Date:         CUSIP ________
_____________

                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                               SERIES ____-____

      Evidencing a percentage  interest in the  distributions  allocable
      to  the  Class  X  Certificates  with  respect  to  a  Trust  Fund
      consisting   primarily  of  a  pool  of   [conventional   one-  to
      four-family  residential,   adjustable-rate  first  lien  mortgage
      loans] formed and sold by RESIDENTIAL  FUNDING MORTGAGE SECURITIES
      I, INC.

      This  Certificate  is payable  solely from the assets of the Trust Fund,
and does not  represent an obligation  of or interest in  Residential  Funding
Mortgage  Securities I, Inc.,  the Master  Servicer,  the Trustee  referred to
below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this
Certificate  nor the  underlying  Mortgage  Loans are guaranteed or insured by
any governmental  agency or instrumentality or by Residential Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,
LLC or any of their  affiliates.  None of the  Company,  the Master  Servicer,
GMAC Mortgage Group,  LLC or any of their  affiliates will have any obligation
with  respect to any  certificate  or other  obligation  secured by or payable
from payments on the Certificates.

      This certifies that  _________________________  is the registered  owner
of  the  Percentage  Interest  evidenced  by  this  Certificate  (obtained  by
dividing the Initial  Notional  Amount of this  Certificate  by the  Aggregate
Notional  Amount  of all Class X  Certificates,  both as  specified  above) in
certain  distributions with respect to the Trust Fund consisting  primarily of
an  interest  in a pool  of  [conventional  one- to  four-family  residential,
adjustable-rate first lien mortgage loans] (the "Mortgage Loans"),  formed and
sold by Residential  Funding Mortgage  Securities I, Inc.  (hereinafter called
the  "Company,"  which term includes any successor  entity under the Agreement
referred  to below).  The Trust Fund was  created  pursuant  to a Pooling  and
Servicing  Agreement  dated as  specified  above (the  "Agreement")  among the
Company,  the Master  Servicer and  ________________________,  as trustee (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set
forth  hereafter.  To the extent not defined  herein,  the  capitalized  terms
used herein have the meanings  assigned in the Agreement.  This Certificate is
issued under and is subject to the terms,  provisions  and  conditions  of the
Agreement,  to which Agreement the Holder of this Certificate by virtue of the
acceptance hereof assents and by which such Holder is bound.

      Pursuant to the terms of the Agreement,  a distribution  will be made on
the 25th day of each  month or, if such 25th day is not a  Business  Day,  the
Business Day immediately  following (the "Distribution  Date"),  commencing as
described in the  Agreement,  to the Person in whose name this  Certificate is
registered  at the close of  business  on the last day (or if such last day is
not a Business Day, the Business Day  immediately  preceding such last day) of
the month  immediately  preceding the month of such  distribution (the "Record
Date"),  from the  Available  Distribution  Amount in an  amount  equal to the
product of the  Percentage  Interest  evidenced  by this  Certificate  and the
amount  required to be distributed to Holders of Class X Certificates  on such
Distribution  Date.  The Class X Certificates  have no  Certificate  Principal
Balance.

      Distributions  on this  Certificate  will be made  either by the  Master
Servicer  acting on behalf of the Trustee or by a Paying  Agent  appointed  by
the Trustee in  immediately  available  funds (by wire  transfer or otherwise)
for the account of the Person  entitled  thereto if such Person  shall have so
notified the Master  Servicer or such Paying Agent,  or by check mailed to the
address of the Person entitled thereto,  as such name and address shall appear
on the Certificate Register.

      Notwithstanding  the above,  the final  distribution on this Certificate
will be made after due notice of the  pendency of such  distribution  and only
upon  presentation  and surrender of this  Certificate at the office or agency
appointed  by the Trustee for that  purpose.  The Initial  Notional  Amount of
this Certificate is set forth above.

      This  Certificate  is one of a duly  authorized  issue  of  Certificates
issued in several  Classes  designated as Mortgage  Asset-Backed  Pass-Through
Certificates of the Series  specified hereon (herein  collectively  called the
"Certificates").

      The Certificates are limited in right of payment to certain  collections
and recoveries  respecting the Mortgage Loans,  all as more  specifically  set
forth  herein and in the  Agreement.  In the event Master  Servicer  funds are
advanced with respect to any Mortgage Loan,  such advance is  reimbursable  to
the Master  Servicer,  to the extent  provided in the Agreement,  from related
recoveries  on such  Mortgage  Loan or from  other  cash that  would have been
distributable to Certificateholders.

      As provided in the  Agreement,  withdrawals  from the Custodial  Account
and/or the Certificate  Account created for the benefit of  Certificateholders
may be made by the Master  Servicer from time to time for purposes  other than
distributions  to   Certificateholders,   such  purposes   including   without
limitation  reimbursement  to the Company and the Master  Servicer of advances
made, or certain expenses incurred, by either of them.

      The Agreement permits,  with certain  exceptions  therein provided,  the
amendment of the Agreement and the  modification of the rights and obligations
of the  Company,  the Master  Servicer  and the  Trustee and the rights of the
Certificateholders  under the Agreement at any time by the Company, the Master
Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates
evidencing in the aggregate not less than 66% of the  Percentage  Interests of
each Class of Certificates  affected  thereby.  Any such consent by the Holder
of this  Certificate  shall be conclusive  and binding on such Holder and upon
all future holders of this Certificate and of any Certificate  issued upon the
transfer  hereof or in  exchange  herefor  or in lieu  hereof  whether  or not
notation of such  consent is made upon the  Certificate.  The  Agreement  also
permits the amendment thereof in certain  circumstances without the consent of
the  Holders  of  any  of  the   Certificates   and,  in  certain   additional
circumstances,  without  the  consent of the  Holders  of  certain  Classes of
Certificates.

      As provided in the Agreement and subject to certain  limitations therein
set forth,  the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this  Certificate  for  registration of transfer at
the  offices or  agencies  appointed  by the  Trustee,  duly  endorsed  by, or
accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory  to the Trustee and the  Certificate  Registrar
duly executed by the Holder hereof or such Holder's  attorney duly  authorized
in  writing,  and  thereupon  one  or  more  new  Certificates  of  authorized
denominations  evidencing  the same Class and  aggregate  Percentage  Interest
will be issued to the designated transferee or transferees.

      The  Certificates are issuable only as registered  Certificates  without
coupons  in  Classes  and in  denominations  specified  in the  Agreement.  As
provided  in the  Agreement  and  subject to certain  limitations  therein set
forth,  Certificates  are  exchangeable  for new  Certificates  of  authorized
denominations  evidencing the same Class and aggregate Percentage Interest, as
requested by the Holder surrendering the same.

      No service charge will be made for any such  registration of transfer or
exchange,  but the Trustee may require  payment of a sum  sufficient  to cover
any tax or other governmental charge payable in connection therewith.

      The  Company,  the Master  Servicer,  the  Trustee  and the  Certificate
Registrar and any agent of the Company,  the Master  Servicer,  the Trustee or
the Certificate  Registrar may treat the Person in whose name this Certificate
is registered  as the owner hereof for all purposes,  and neither the Company,
the Master  Servicer,  the  Trustee  nor any such agent  shall be  affected by
notice to the contrary.

      This  Certificate  shall be governed by and construed in accordance with
the laws of the State of New York.

      The obligations  created by the Agreement in respect of the Certificates
and the Trust  Fund  created  thereby  shall  terminate  upon the  payment  to
Certificateholders  of all  amounts  held by or on behalf of the  Trustee  and
required to be paid to them  pursuant to the  Agreement  following the earlier
of (i) the maturity or other  liquidation  of the last  Mortgage  Loan subject
thereto or the disposition of all property  acquired upon  foreclosure or deed
in lieu of  foreclosure  of any  Mortgage  Loan and (ii) the  purchase  by the
Master  Servicer from the Trust Fund of all remaining  Mortgage  Loans and all
property  acquired in respect of such Mortgage Loans,  thereby effecting early
retirement of the Certificates.  The Agreement permits,  but does not require,
the Master  Servicer to (i) purchase at a price  determined as provided in the
Agreement all remaining  Mortgage  Loans and all property  acquired in respect
of any Mortgage  Loan or (ii) purchase in whole,  but not in part,  all of the
Certificates  from the  Holders  thereof;  provided,  that any such option may
only be exercised if the Pool Stated  Principal  Balance of the Mortgage Loans
as of the  Distribution  Date upon which the proceeds of any such purchase are
distributed is less than ten percent of the Cut-off Date Principal  Balance of
the Mortgage Loans.

      Reference is hereby made to the further  provisions of this  Certificate
set  forth on the  reverse  hereof,  which  further  provisions  shall for all
purposes have the same effect as if set forth at this place.

      Unless the  certificate  of  authentication  hereon has been executed by
the Certificate Registrar, by manual signature,  this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------

      IN WITNESS  WHEREOF,  the Trustee has caused this Certificate to be duly
executed.


      Dated:____________________          [TRUSTEE],

                                           as Trustee


                                           By:__________________________________

                                           Authorized Signatory


                        CERTIFICATE OF AUTHENTICATION

      This  is  one  of  the  Class  [X- ]  Certificates  referred  to in  the
within-mentioned Agreement.

                                    [TRUSTEE],
                                    as Certificate Registrar


                                    By:_______________________________________
                                    Authorized Signatory





--------------------------------------------------------------------------------



                                  ASSIGNMENT

      FOR  VALUE  RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and
transfer(s) unto  (Please print or typewrite name and address including postal
zip code of assignee) a  Percentage  Interest evidenced by the within Mortgage
Pass-Through  Certificate  and hereby  authorizes the transfer of registration
of such interest to assignee on the Certificate Register of the Trust Fund.

      I  (We) further  direct  the  Certificate   Registrar  to  issue  a  new
Certificate of a like  denomination and Class, to the above named assignee and
deliver such Certificate to the following address:


      Dated:_________________                  ________________________________
                                               Signature  by  or  on  behalf  of
                                               assignor


                                               ________________________________
                                               Signature Guaranteed


                          DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions  shall  be  made,  by  wire  transfer  or  otherwise,   in
immediately  available  funds to  _______________________for  the  account  of
__________________ account number ______________-,  or, if mailed by check, to
____________________________.   Applicable  statements  should  be  mailed  to
________________________.

      This  information  is provided by  _____________________,  the  assignee
named above, or ________________, as its agent.






--------------------------------------------------------------------------------




                                  EXHIBIT B


                           FORM OF CLASS M CERTIFICATE

      THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE [RELATED]
SENIOR  CERTIFICATES  [CLASS M-1 CERTIFICATES] [AND CLASS M-2 CERTIFICATES] AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

      SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A
"REGULAR  INTEREST" IN A "REAL ESTATE MORTGAGE  INVESTMENT  CONDUIT," AS THOSE
TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE "CODE").

      UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE OF
THE DEPOSITORY  TRUST COMPANY,  A NEW YORK CORPORATION  ("DTC"),  TO ISSUER OR
ITS  AGENT  FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE,  OR  PAYMENT,  AND ANY
CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF DTC (AND ANY PAYMENT
IS  MADE  TO  CEDE  & CO.  OR TO  SUCH  OTHER  ENTITY  AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE OF DTC), ANY TRANSFER,  PLEDGE, OR OTHER USE HEREOF
FOR  VALUE OR  OTHERWISE  BY OR TO ANY  PERSON  IS  WRONGFUL  INASMUCH  AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

      ANY TRANSFEREE OF THIS  CERTIFICATE  WILL BE DEEMED TO HAVE  REPRESENTED
BY VIRTUE OF ITS  PURCHASE  OR HOLDING OF SUCH  CERTIFICATE  (OR ANY  INTEREST
HEREIN) THAT  EITHER  (A) SUCH  TRANSFEREE IS NOT AN EMPLOYEE  BENEFIT PLAN OR
OTHER PLAN SUBJECT TO THE  PROHIBITED  TRANSACTION  PROVISIONS OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR SECTION 4975
OF THE CODE (EACH, A "PLAN"),  OR ANY PERSON (INCLUDING,  WITHOUT  LIMITATION,
AN  INVESTMENT  MANAGER,  A NAMED  FIDUCIARY OR A TRUSTEE OF ANY  PLAN) WHO IS
USING  PLAN  ASSETS,  WITHIN  THE  MEANING  OF THE  U.S.  DEPARTMENT  OF LABOR
REGULATION  PROMULGATED  AT 29 C.F.R.ss.  2510.3-101,  AS  MODIFIED BY SECTION
3(42)  OF  ERISA,  OF ANY  PLAN  (EACH,  A  "PLAN  INVESTOR") TO  EFFECT  SUCH
ACQUISITION,  (B) IT HAS ACQUIRED AND IS HOLDING THIS  CERTIFICATE IN RELIANCE
ON U.S. DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  EXEMPTION  ("PTE") 94-29,
59 FED. REG. 14674 (MARCH 29,  1994), AS MOST RECENTLY AMENDED BY PTE 2002-41,
67 FED.  REG. 54487  (AUGUST  22,  2002) (THE  "RFC  EXEMPTION"),  AND THAT IT
UNDERSTANDS  THAT THERE ARE CERTAIN  CONDITIONS TO THE AVAILABILITY OF THE RFC
EXEMPTION  INCLUDING  THAT  SUCH  CERTIFICATE  MUST BE  RATED,  AT THE TIME OF
PURCHASE,  NOT LOWER  THAN  "BBB-" (OR ITS  EQUIVALENT) BY  STANDARD & POOR'S,
FITCH OR MOODY'S OR (C)(I) THE  TRANSFEREE IS AN INSURANCE  COMPANY,  (II) THE
SOURCE OF FUNDS USED TO  PURCHASE  OR HOLD THE  CERTIFICATE  (OR ANY  INTEREST
HEREIN) IS  AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT"  (AS  DEFINED  IN  U.S.
DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60),
AND  (III) THE  CONDITIONS  SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE
BEEN  SATISFIED  (EACH ENTITY THAT  SATISFIES  THIS  CLAUSE (C),  A "COMPLYING
INSURANCE COMPANY").

      IF THIS  CERTIFICATE  (OR ANY  INTEREST  HEREIN) IS  ACQUIRED OR HELD IN
VIOLATION  OF THE  PROVISIONS  OF  THE  PRECEDING  PARAGRAPH,  THEN  THE  LAST
PRECEDING  TRANSFEREE  THAT  EITHER  (A) IS  NOT A PLAN  OR A  PLAN  INVESTOR,
(B) ACQUIRED  SUCH  CERTIFICATE IN COMPLIANCE WITH THE RFC EXEMPTION OR (C) IS
A COMPLYING  INSURANCE  COMPANY SHALL BE RESTORED,  TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND  OBLIGATIONS AS CERTIFICATE  OWNER THEREOF  RETROACTIVE
TO THE DATE OF SUCH TRANSFER OF THIS  CERTIFICATE.  THE TRUSTEE SHALL BE UNDER
NO LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS  CERTIFICATE TO
SUCH PRECEDING TRANSFEREE.

      ANY PURPORTED  CERTIFICATE  OWNER WHOSE  ACQUISITION  OR HOLDING OF THIS
CERTIFICATE  (OR  ANY  INTEREST  HEREIN) WAS  EFFECTED  IN  VIOLATION  OF  THE
RESTRICTIONS IN  SECTION 5.02(e) OF  THE POOLING AND SERVICING AGREEMENT SHALL
INDEMNIFY AND HOLD  HARMLESS THE COMPANY,  THE TRUSTEE,  THE MASTER  SERVICER,
ANY SUBSERVICER,  AND THE TRUST FUND FROM AND AGAINST ANY AND ALL LIABILITIES,
CLAIMS,  COSTS OR  EXPENSES  INCURRED  BY SUCH  PARTIES  AS A  RESULT  OF SUCH
ACQUISITION OR HOLDING.







--------------------------------------------------------------------------------





Certificate No. [____]
Class [M-___] Subordinate
Date of Pooling and Servicing Agreement Principal Balance of the Class M
and Cut-off Date:                       Certificates: $_______________
[______________]
First Distribution Date:                Initial Certificate Principal Balance
[______________]                        of this Certificate:
                                        $[______________]
Master Servicer:
Residential Funding Company, LLC
[Assumed] [Schedule] Final
Distribution Date:                      CUSIP
[______________]                        [______________]


                      MORTGAGE PASS-THROUGH CERTIFICATE,
                               SERIES ________

            evidencing a percentage  interest in any distributions
            allocable  to  the  Class  M-___   Certificates   with
            respect to the Trust Fund  consisting  primarily  of a
            pool  of  conventional   one-  to  four-family   fixed
            interest rate first  mortgage loans formed and sold by
            RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.

      This  Certificate  is payable  solely from the assets of the Trust Fund,
and does not  represent an obligation  of or interest in  Residential  Funding
Mortgage  Securities I, Inc.,  the Master  Servicer,  the Trustee  referred to
below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this
Certificate  nor the  underlying  Mortgage  Loans are guaranteed or insured by
any governmental  agency or instrumentality or by Residential Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,
LLC or any of their  affiliates.  None of the  Company,  the Master  Servicer,
GMAC Mortgage Group,  LLC or any of their  affiliates will have any obligation
with  respect to any  certificate  or other  obligation  secured by or payable
from payments on the Certificates.

      This certifies that is the registered  owner of the Percentage  Interest
evidenced by this Certificate  (obtained by dividing the Certificate Principal
Balance of this Certificate by the aggregate  Certificate Principal Balance of
all  Class  M-___   Certificates,   both  as   specified   above) in   certain
distributions  with respect to a Trust Fund consisting  primarily of a pool of
conventional  one- to  four-family  fixed  interest rate first  mortgage loans
(the  "Mortgage  Loans"),  formed  and sold by  Residential  Funding  Mortgage
Securities I, Inc.  (hereinafter called the "Company," which term includes any
successor  entity under the Agreement  referred to below).  The Trust Fund was
created  pursuant to a Series  Supplement,  dated as specified  above,  to the
Standard   Terms   of   Pooling   and   Servicing   Agreement   dated   as  of
________________  (together,  the "Pooling  and  Servicing  Agreement"  or the
"Agreement") among  the  Company,  the Master  Servicer  and  ___________,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of
which  is  set  forth  hereafter.  To  the  extent  not  defined  herein,  the
capitalized  terms used herein have the  meanings  assigned in the  Agreement.
This  Certificate is issued under and is subject to the terms,  provisions and
conditions  of  the  Agreement,   to  which   Agreement  the  Holder  of  this
Certificate  by virtue of the  acceptance  hereof  assents  and by which  such
Holder is bound.

      Pursuant to the terms of the Agreement,  a distribution  will be made on
the 25th day of each  month or, if such 25th day is not a  Business  Day,  the
Business Day immediately  following (the "Distribution  Date"),  commencing as
described in the  Agreement,  to the Person in whose name this  Certificate is
registered  at the close of  business  on the last day (or if such last day is
not a Business Day, the Business Day  immediately  preceding such last day) of
the month  immediately  preceding the month of such  distribution (the "Record
Date"),  from the [related]  Available  Distribution Amount in an amount equal
to the product of the Percentage  Interest  evidenced by this  Certificate and
the amount (of interest and principal,  if  any) required to be distributed to
Holders of Class M-___ Certificates on such Distribution Date.

      Distributions  on this  Certificate  will be made  either by the  Master
Servicer  acting on behalf of the Trustee or by a Paying  Agent  appointed  by
the   Trustee  in   immediately   available   funds  (by  wire   transfer   or
otherwise) for  the  account of the  Person  entitled  thereto if such  Person
shall have so notified the Master  Servicer or such Paying Agent,  or by check
mailed  to the  address  of the  Person  entitled  thereto,  as such  name and
address shall appear on the Certificate Register.

      Notwithstanding  the above,  the final  distribution on this Certificate
will be made after due notice of the  pendency of such  distribution  and only
upon  presentation  and surrender of this  Certificate at the office or agency
appointed by the Trustee for that purpose.  The Initial Certificate  Principal
Balance of this  Certificate  is set forth above.  The  Certificate  Principal
Balance  hereof will be reduced to the extent of the  distributions  allocable
to principal and any Realized Losses allocable hereto.

      As described  above,  any transferee of this  Certificate will be deemed
to have  represented by virtue of its purchase or holding of this  Certificate
(or any interest  herein) that  either (a) such  transferee is not a Plan or a
Plan  Investor,  (b) it  has  acquired  and is  holding  this  Certificate  in
reliance on the RFC Exemption and that it  understands  that there are certain
conditions  to the  availability  of the RFC  Exemption  including  that  this
Certificate must be rated, at the time of purchase,  not lower than "BBB-" (or
its equivalent) by  Standard & Poor's,  Fitch or Moody's or (c) the transferee
is a Complying  Insurance  Company.  In addition,  any  purported  Certificate
Owner  whose  acquisition  or holding  of this  Certificate  (or any  interest
herein) was  effected in violation of the  restrictions in  Section 5.02(e) of
the Agreement shall indemnify and hold harmless the Company,  the Trustee, the
Master Servicer, any Subservicer,  and the Trust Fund from and against any and
all  liabilities,  claims,  costs or expenses  incurred  by such  parties as a
result of such acquisition or holding.

      This  Certificate  is one of a duly  authorized  issue  of  Certificates
issued in several Classes designated as Mortgage Pass-Through  Certificates of
the Series specified hereon (herein collectively called the "Certificates").

      The Certificates are limited in right of payment to certain  collections
and recoveries  respecting the Mortgage Loans,  all as more  specifically  set
forth  herein and in the  Agreement.  In the event Master  Servicer  funds are
advanced with respect to any Mortgage Loan,  such advance is  reimbursable  to
the Master  Servicer,  to the extent  provided in the Agreement,  from related
recoveries  on such  Mortgage  Loan or from  other  cash that  would have been
distributable to Certificateholders.

      As provided in the  Agreement,  withdrawals  from the Custodial  Account
and/or the Certificate  Account created for the benefit of  Certificateholders
may be made by the Master  Servicer from time to time for purposes  other than
distributions  to   Certificateholders,   such  purposes   including   without
limitation  reimbursement  to the Company and the Master  Servicer of advances
made, or certain expenses incurred, by either of them.

      The Agreement permits,  with certain  exceptions  therein provided,  the
amendment of the Agreement and the  modification of the rights and obligations
of the  Company,  the Master  Servicer  and the  Trustee and the rights of the
Certificateholders  under the Agreement at any time by the Company, the Master
Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates
evidencing in the aggregate  not less than 66.6% of the  Percentage  Interests
of each  Class of  Certificates  affected  thereby.  Any such  consent  by the
Holder of this Certificate  shall be conclusive and binding on such Holder and
upon all future  holders of this  Certificate  and of any  Certificate  issued
upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or
not  notation  of such  consent is made upon the  Certificate.  The  Agreement
also  permits  the  amendment  thereof in certain  circumstances  without  the
consent of the Holders of any of the Certificates  and, in certain  additional
circumstances,  without  the  consent of the  Holders  of  certain  Classes of
Certificates.

      As provided in the Agreement and subject to certain  limitations therein
set forth,  the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this  Certificate  for  registration of transfer at
the  offices or  agencies  appointed  by the  Trustee,  duly  endorsed  by, or
accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory  to the Trustee and the  Certificate  Registrar
duly executed by the Holder hereof or such Holder's  attorney duly  authorized
in  writing,  and  thereupon  one  or  more  new  Certificates  of  authorized
denominations  evidencing  the same Class and  aggregate  Percentage  Interest
will be issued to the designated transferee or transferees.

      The  Certificates are issuable only as registered  Certificates  without
coupons  in  Classes  and in  denominations  specified  in the  Agreement.  As
provided  in the  Agreement  and  subject to certain  limitations  therein set
forth,  Certificates  are  exchangeable  for new  Certificates  of  authorized
denominations  evidencing the same Class and aggregate Percentage Interest, as
requested by the Holder surrendering the same.

      No service charge will be made for any such  registration of transfer or
exchange,  but the Trustee may require  payment of a sum  sufficient  to cover
any tax or other governmental charge payable in connection therewith.

      The  Company,  the Master  Servicer,  the  Trustee  and the  Certificate
Registrar and any agent of the Company,  the Master  Servicer,  the Trustee or
the Certificate  Registrar may treat the Person in whose name this Certificate
is registered  as the owner hereof for all purposes,  and neither the Company,
the Master  Servicer,  the  Trustee  nor any such agent  shall be  affected by
notice to the contrary.

      This  Certificate  shall be governed by and construed in accordance with
the laws of the State of New York.

      The obligations  created by the Agreement in respect of the Certificates
and the Trust  Fund  created  thereby  shall  terminate  upon the  payment  to
Certificateholders  of all  amounts  held by or on behalf of the  Trustee  and
required to be paid to them  pursuant to the  Agreement  following the earlier
of (i) the  maturity or other  liquidation  of the last  Mortgage Loan [in the
related  Loan  Group]  subject  thereto  or the  disposition  of all  property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan
and  (ii) the  purchase  by the  Master  Servicer  from the Trust  Fund of all
remaining  Mortgage  Loans  [in the  related  Loan  Group]  and  all  property
acquired  in  respect  of  such  Mortgage  Loans,   thereby   effecting  early
retirement of the Certificates.  The Agreement permits,  but does not require,
the Master Servicer to  (i) purchase at a price  determined as provided in the
Agreement  all  remaining  Mortgage  Loans [in the related Loan Group] and all
property  acquired in respect of any Mortgage Loan or  (ii) purchase in whole,
but not in part, all of the [related]  Certificates  from the Holders thereof;
provided,  that  any such  option  may only be  exercised  if the Pool  Stated
Principal  Balance of the Mortgage Loans [in the related Loan Group] as of the
Distribution   Date  upon  which  the  proceeds  of  any  such   purchase  are
distributed is less than ten percent of the Cut-off Date Principal  Balance of
the Mortgage Loans Group [in the related Loan Group].

      Unless the  certificate  of  authentication  hereon has been executed by
the Certificate Registrar, by manual signature,  this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


      IN WITNESS  WHEREOF,  the Trustee has caused this Certificate to be duly
executed.


      Dated:____________________          [TRUSTEE],

                                           as Trustee


                                           By:__________________________________

                                           Authorized Signatory


                        CERTIFICATE OF AUTHENTICATION

      This  is  one  of  the  Class  [M- ]  Certificates  referred  to in  the
within-mentioned Agreement.

                                    [TRUSTEE],
                                    as Certificate Registrar


                                    By:_______________________________________
                                    Authorized Signatory





--------------------------------------------------------------------------------



                                  ASSIGNMENT

      FOR  VALUE  RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and
transfer(s) unto  (Please print or typewrite name and address including postal
zip code of assignee) a  Percentage  Interest evidenced by the within Mortgage
Pass-Through  Certificate  and hereby  authorizes the transfer of registration
of such interest to assignee on the Certificate Register of the Trust Fund.

      I  (We) further  direct  the  Certificate   Registrar  to  issue  a  new
Certificate of a like  denomination and Class, to the above named assignee and
deliver such Certificate to the following address:


      Dated:_________________                  ________________________________
                                               Signature  by  or  on  behalf  of
                                               assignor


                                               ________________________________
                                               Signature Guaranteed


                          DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions  shall  be  made,  by  wire  transfer  or  otherwise,   in
immediately  available  funds to  _______________________for  the  account  of
__________________ account number ______________-,  or, if mailed by check, to
____________________________.   Applicable  statements  should  be  mailed  to
________________________.

      This  information  is provided by  _____________________,  the  assignee
named above, or ________________, as its agent.






--------------------------------------------------------------------------------


                                  EXHIBIT C


                         FORM OF CLASS B CERTIFICATE


      THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE  RELATED
SENIOR  CERTIFICATES  AND THE  RELATED  CLASS M  CERTIFICATES  [AND CLASS B-1]
[CLASS B-2 CERTIFICATES] DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

      THIS  CERTIFICATE  HAS NOT BEEN AND WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES ACT OF 1933, AS AMENDED,  OR THE  SECURITIES  LAWS OF ANY STATE AND
MAY NOT BE RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED  PURSUANT TO SUCH ACT
AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS  WHICH ARE  EXEMPT  FROM
REGISTRATION  UNDER SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

      NO TRANSFER OF THIS CERTIFICATE (OR ANY INTEREST  HEREIN) MAY BE MADE TO
ANY PERSON,  UNLESS THE TRANSFEREE  PROVIDES THE TRUSTEE,  THE COMPANY AND THE
MASTER    SERVICER    WITH   EITHER    (A) A    CERTIFICATION    PURSUANT   TO
SECTION 5.02(e) OF  THE AGREEMENT OR (B) AN  OPINION OF COUNSEL  ACCEPTABLE TO
AND IN FORM AND  SUBSTANCE  SATISFACTORY  TO THE TRUSTEE,  THE COMPANY AND THE
MASTER  SERVICER  TO  THE  EFFECT  THAT  THE  PURCHASE  AND  HOLDING  OF  THIS
CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE  LAW,WILL NOT CONSTITUTE OR RESULT
IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER  SECTION 406  OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),  OR SECTION 4975
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE  "CODE") (OR  COMPARABLE
PROVISIONS  OF ANY  SUBSEQUENT  ENACTMENTS) AND  WILL NOT SUBJECT THE TRUSTEE,
THE COMPANY OR THE MASTER  SERVICER TO ANY OBLIGATION OR LIABILITY  (INCLUDING
OBLIGATIONS  AND  LIABILITIES  UNDER  ERISA OR  SECTION 4975  OF THE  CODE) IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,  WHICH OPINION OF COUNSEL SHALL
NOT BE AN EXPENSE OF THE TRUSTEE, THE COMPANY OR THE MASTER SERVICER.







--------------------------------------------------------------------------------


Certificate No. [____]
Class [B-___] Subordinate
Date of Pooling and Servicing Agreement Principal Balance of the Class B-___
and Cut-off Date:                       Certificates as of the Cut-off Date:
[______________]                        $________
First Distribution Date:                Initial Certificate Principal Balance
[______________]                        of this Certificate:
                                        $[______________]
Master Servicer:
Residential Funding Company, LLC
Assumed Final Distribution Date:        CUSIP
[______________]                        [______________]
                      MORTGAGE PASS-THROUGH CERTIFICATE,
                                SERIES _______

            evidencing a percentage  interest in the distributions
            allocable  to  the  Class  B-___   Certificates   with
            respect  to a Trust  Fund  consisting  primarily  of a
            pool  of  conventional   one-  to  four-family   fixed
            interest rate first  mortgage loans formed and sold by
            RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.

      This  Certificate  is payable  solely from the assets of the Trust Fund,
and does not  represent an obligation  of or interest in  Residential  Funding
Mortgage  Securities I, Inc.,  the Master  Servicer,  the Trustee  referred to
below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this
Certificate  nor the  underlying  Mortgage  Loans are guaranteed or insured by
any governmental  agency or instrumentality or by Residential Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,
LLC or any of their  affiliates.  None of the  Company,  the Master  Servicer,
GMAC Mortgage Group,  LLC or any of their  affiliates will have any obligation
with  respect to any  certificate  or other  obligation  secured by or payable
from payments on the Certificates.

      This certifies that  _______________________  is the registered owner of
the Percentage  Interest  evidenced by this Certificate  (obtained by dividing
the  Initial  Certificate   Principal  Balance  of  this  Certificate  by  the
aggregate   Initial   Certificate   Principal   Balance  of  all   Class B-___
Certificates,  both as specified above) in certain  distributions with respect
to  the  Trust  Fund  consisting  primarily  of  an  interest  in  a  pool  of
conventional  one- to  four-family  fixed  interest rate first  mortgage loans
(the  "Mortgage  Loans"),  formed  and sold by  Residential  Funding  Mortgage
Securities I, Inc.  (hereinafter called the "Company," which term includes any
successor  entity under the Agreement  referred to below).  The Trust Fund was
created  pursuant to a Series  Supplement,  dated as specified  above,  to the
Standard   Terms   of   Pooling   and   Servicing   Agreement   dated   as  of
________________  (together,  the "Pooling  and  Servicing  Agreement"  or the
"Agreement") among  the  Company,  the Master  Servicer  and  ___________,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of
which  is  set  forth  hereafter.  To  the  extent  not  defined  herein,  the
capitalized  terms used herein have the  meanings  assigned in the  Agreement.
This  Certificate is issued under and is subject to the terms,  provisions and
conditions  of  the  Agreement,   to  which   Agreement  the  Holder  of  this
Certificate  by virtue of the  acceptance  hereof  assents  and by which  such
Holder is bound.

      Pursuant to the terms of the Agreement,  a distribution  will be made on
the 25th day of each  month or, if such 25th day is not a  Business  Day,  the
Business Day immediately  following (the "Distribution  Date"),  commencing on
the first  Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding
such last  day) of  the month next  preceding  the month of such  distribution
(the "Record Date"),  from the [related]  Available  Distribution Amount in an
amount  equal to the  product of the  Percentage  Interest  evidenced  by this
Certificate and the amount (of interest and principal,  if any) required to be
distributed to Holders of Class B Certificates on such Distribution Date.

      Distributions  on this  Certificate  will be made  either by the  Master
Servicer  acting on behalf of the Trustee or by a Paying  Agent  appointed  by
the   Trustee  in   immediately   available   funds  (by  wire   transfer   or
otherwise) for  the  account of the  Person  entitled  thereto if such  Person
shall have so notified the Master  Servicer or such Paying Agent,  or by check
mailed  to the  address  of the  Person  entitled  thereto,  as such  name and
address shall appear on the Certificate Register.

      Notwithstanding  the above,  the final  distribution on this Certificate
will be made after due notice of the  pendency of such  distribution  and only
upon  presentation  and surrender of this  Certificate at the office or agency
appointed by the Trustee for that purpose.  The Initial Certificate  Principal
Balance of this  Certificate  is set forth above.  The  Certificate  Principal
Balance  hereof will be reduced to the extent of the  distributions  allocable
to principal and any Realized Losses allocable hereto.

      No  transfer  of this  Class B  Certificate  will  be made  unless  such
transfer is exempt from the  registration  requirements  of the Securities Act
of 1933, as amended,  and any applicable  state  securities laws or is made in
accordance  with said Act and laws.  In the event that such a  transfer  is to
be made,  (i) the  Trustee or the  Company  may  require an opinion of counsel
acceptable  to and in form and substance  satisfactory  to the Trustee and the
Company that such transfer is exempt (describing the applicable  exemption and
the  basis  therefor) from  or is  being  made  pursuant  to the  registration
requirements of the Securities Act of 1933, as amended,  and of any applicable
statute of any state and  (ii) the  transferee  shall  execute  an  investment
letter in the form described by Section 5.02(e) of  the Agreement.  The Holder
hereof  desiring  to effect such  transfer  shall,  and does hereby  agree to,
indemnify the Trustee,  the Company,  the Master  Servicer and the Certificate
Registrar  acting on behalf of the  Trustee  against  any  liability  that may
result if the  transfer  is not so exempt  or is not made in  accordance  with
such Federal and state laws.

      As described  above,  no transfer of this  Certificate  (or any interest
herein) shall be made unless the transferee provides the Trustee,  the Company
and  the  Master  Servicer  with  either  (a) a   certification   pursuant  to
Section 5.02(e) of  the Agreement  stating that either  (i) the  transferee is
not an employee  benefit or other plan subject to the  prohibited  transaction
provisions  of ERISA or  Section 4975  of the Code  (each,  a "Plan"),  or any
Person  (including,   without  limitation,  an  investment  manager,  a  named
fiduciary  or a trustee  of any  Plan) who  is using plan  assets,  within the
meaning of the U.S.  Department of Labor  regulation  promulgated at 29 C.F.R.
ss. 2510.3-101,  as modified  by Section  3(42) of ERISA,  of any Plan (each,  a
"Plan  Investor") to  effect such  acquisition  or (ii) the  transferee  is an
insurance  company,  the  source  of  funds  used to  purchase  or  hold  such
Certificate  (or  any  interest  therein) is  an  "insurance  company  general
account" (as defined in U.S. Department of Labor Prohibited  Transaction Class
Exemption  ("PTCE") 95-60)  and the conditions set forth in Sections I and III
of PTCE 95-60 have been satisfied,  or (b) an opinion of counsel acceptable to
and in form and  substance  satisfactory  to the Trustee,  the Company and the
Master  Servicer  to  the  effect  that  the  purchase  and  holding  of  this
Certificate  is  permissible  under  applicable  law,  will not  constitute or
result in a non-exempt  prohibited  transaction  under Section 406 of ERISA or
Section 4975  of  the  Code  (or  comparable   provisions  of  any  subsequent
enactments),  and will not  subject  the  Trustee,  the  Company or the Master
Servicer to any obligation or liability (including  obligations or liabilities
under ERISA or  Section 4975 of the Code) in  addition to those  undertaken in
the  Agreement,  which  opinion  of  counsel  shall not be an  expense  of the
Trustee, the Company or the Master Servicer.

      This  Certificate  is one of a duly  authorized  issue  of  Certificates
issued in several Classes designated as Mortgage Pass-Through  Certificates of
the Series specified hereon (herein collectively called the "Certificates").

      The Certificates are limited in right of payment to certain  collections
and recoveries  respecting the Mortgage Loans,  all as more  specifically  set
forth  herein and in the  Agreement.  In the event Master  Servicer  funds are
advanced with respect to any Mortgage Loan,  such advance is  reimbursable  to
the Master  Servicer,  to the extent  provided in the Agreement,  from related
recoveries  on such  Mortgage  Loan or from  other  cash that  would have been
distributable to Certificateholders.

      As provided in the  Agreement,  withdrawals  from the Custodial  Account
and/or the Certificate  Account created for the benefit of  Certificateholders
may be made by the Master  Servicer from time to time for purposes  other than
distributions  to   Certificateholders,   such  purposes   including   without
limitation  reimbursement  to the Company and the Master  Servicer of advances
made, or certain expenses incurred, by either of them.

      The Agreement permits,  with certain  exceptions  therein provided,  the
amendment of the Agreement and the  modification of the rights and obligations
of the  Company,  the Master  Servicer  and the  Trustee and the rights of the
Certificateholders  under the Agreement at any time by the Company, the Master
Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates
evidencing in the aggregate  not less than 66.6% of the  Percentage  Interests
of each  Class of  Certificates  affected  thereby.  Any such  consent  by the
Holder of this Certificate  shall be conclusive and binding on such Holder and
upon all future  holders of this  Certificate  and of any  Certificate  issued
upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or
not  notation  of such  consent is made upon the  Certificate.  The  Agreement
also  permits  the  amendment  thereof in certain  circumstances  without  the
consent of the Holders of any of the Certificates  and, in certain  additional
circumstances,  without  the  consent of the  Holders  of  certain  Classes of
Certificates.

      As provided in the Agreement and subject to certain  limitations therein
set forth,  the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this  Certificate  for  registration of transfer at
the  offices or  agencies  appointed  by the  Trustee,  duly  endorsed  by, or
accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory  to the Trustee and the  Certificate  Registrar
duly executed by the Holder hereof or such Holder's  attorney duly  authorized
in  writing,  and  thereupon  one  or  more  new  Certificates  of  authorized
denominations  evidencing  the same Class and  aggregate  Percentage  Interest
will be issued to the designated transferee or transferees.

      The  Certificates are issuable only as registered  Certificates  without
coupons  in  Classes  and in  denominations  specified  in the  Agreement.  As
provided  in the  Agreement  and  subject to certain  limitations  therein set
forth,  Certificates  are  exchangeable  for new  Certificates  of  authorized
denominations  evidencing the same Class and aggregate Percentage Interest, as
requested by the Holder surrendering the same.

      No service charge will be made for any such  registration of transfer or
exchange,  but the Trustee may require  payment of a sum  sufficient  to cover
any tax or other governmental charge payable in connection therewith.

      The  Company,  the Master  Servicer,  the  Trustee  and the  Certificate
Registrar and any agent of the Company,  the Master  Servicer,  the Trustee or
the Certificate  Registrar may treat the Person in whose name this Certificate
is registered  as the owner hereof for all purposes,  and neither the Company,
the Master  Servicer,  the  Trustee  nor any such agent  shall be  affected by
notice to the contrary.

      This  Certificate  shall be governed by and construed in accordance with
the laws of the State of New York.

      The obligations  created by the Agreement in respect of the Certificates
and the Trust  Fund  created  thereby  shall  terminate  upon the  payment  to
Certificateholders  of all  amounts  held by or on behalf of the  Trustee  and
required to be paid to them  pursuant to the  Agreement  following the earlier
of (i) the  maturity or other  liquidation  of the last  Mortgage Loan [in the
related  Loan  Group]  subject  thereto  or the  disposition  of all  property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan
and  (ii) the  purchase  by the  Master  Servicer  from the Trust  Fund of all
remaining  Mortgage  Loans  [in the  related  Loan  Group]  and  all  property
acquired  in  respect  of  such  Mortgage  Loans,   thereby   effecting  early
retirement of the Certificates.  The Agreement permits,  but does not require,
the Master Servicer to  (i) purchase at a price  determined as provided in the
Agreement  all  remaining  Mortgage  Loans [in the related Loan Group] and all
property  acquired in respect of any Mortgage Loan or  (ii) purchase in whole,
but not in part, all of the [related]  Certificates  from the Holders thereof;
provided,  that  any such  option  may only be  exercised  if the Pool  Stated
Principal  Balance of the Mortgage Loans [in the related Loan Group] as of the
Distribution   Date  upon  which  the  proceeds  of  any  such   purchase  are
distributed is less than ten percent of the Cut-off Date Principal  Balance of
the Mortgage Loans Group [in the related Loan Group].

      Unless the  certificate  of  authentication  hereon has been executed by
the Certificate Registrar, by manual signature,  this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


      IN WITNESS  WHEREOF,  the Trustee has caused this Certificate to be duly
executed.


      Dated:____________________          [TRUSTEE],

                                           as Trustee


                                           By:__________________________________

                                           Authorized Signatory


                        CERTIFICATE OF AUTHENTICATION

      This  is  one  of  the  Class  [B- ]  Certificates  referred  to in  the
within-mentioned Agreement.

                                    [TRUSTEE],
                                    as Certificate Registrar


                                    By:_______________________________________
                                    Authorized Signatory





--------------------------------------------------------------------------------



                                  ASSIGNMENT

      FOR  VALUE  RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and
transfer(s) unto  (Please print or typewrite name and address including postal
zip code of assignee) a  Percentage  Interest evidenced by the within Mortgage
Pass-Through  Certificate  and hereby  authorizes the transfer of registration
of such interest to assignee on the Certificate Register of the Trust Fund.

      I  (We) further  direct  the  Certificate   Registrar  to  issue  a  new
Certificate of a like  denomination and Class, to the above named assignee and
deliver such Certificate to the following address:


      Dated:_________________                  ________________________________
                                               Signature  by  or  on  behalf  of
                                               assignor


                                               ________________________________
                                               Signature Guaranteed


                          DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions  shall  be  made,  by  wire  transfer  or  otherwise,   in
immediately  available  funds to  _______________________for  the  account  of
__________________ account number ______________-,  or, if mailed by check, to
____________________________.   Applicable  statements  should  be  mailed  to
________________________.

      This  information  is provided by  _____________________,  the  assignee
named above, or ________________, as its agent.






--------------------------------------------------------------------------------


                                 EXHIBIT C-I


                         FORM OF CLASS P CERTIFICATE


      THIS  CERTIFICATE  HAS NOT BEEN AND WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES ACT OF 1933, AS AMENDED,  OR THE  SECURITIES  LAWS OF ANY STATE AND
MAY NOT BE RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED  PURSUANT TO SUCH ACT
AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS  WHICH ARE  EXEMPT  FROM
REGISTRATION  UNDER SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

      NO TRANSFER OF THIS  CERTIFICATE (OR ANY INTEREST HEREIN) MAY BE MADE TO
ANY PERSON,  UNLESS THE TRANSFEREE  PROVIDES THE TRUSTEE,  THE COMPANY AND THE
MASTER  SERVICER WITH EITHER (A) A  CERTIFICATION  PURSUANT TO SECTION 5.02(e)
OF THE  AGREEMENT OR (B) AN OPINION OF COUNSEL  ACCEPTABLE  TO AND IN FORM AND
SUBSTANCE  SATISFACTORY TO THE TRUSTEE, THE COMPANY AND THE MASTER SERVICER TO
THE EFFECT THAT THE PURCHASE AND HOLDING OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER   APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN  A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE (OR
COMPARABLE  PROVISIONS OF ANY SUBSEQUENT  ENACTMENTS) AND WILL NOT SUBJECT THE
TRUSTEE,  THE COMPANY OR THE MASTER  SERVICER TO ANY  OBLIGATION  OR LIABILITY
(INCLUDING  OBLIGATIONS  AND  LIABILITIES  UNDER ERISA OR SECTION  4975 OF THE
CODE) IN ADDITION  TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH  OPINION OF
COUNSEL  SHALL NOT BE AN EXPENSE  OF THE  TRUSTEE,  THE  COMPANY OR THE MASTER
SERVICER.







--------------------------------------------------------------------------------


Certificate No. [____]
Class P Prepayment Charge [  ]
Date of Pooling and Servicing Agreement Aggregate Certificate Principal
and Cut-off Date:                       Balance of the Class P Certificates
[______________]                        as of the Cut-off Date: $0.00
First Distribution Date:                Initial Certificate Principal Balance
[______________]                        of this Certificate:
                                        $[______________]
Master Servicer:                        Percentage Interest of this
Residential Funding Company, LLC        Certificate: 100%
Assumed Final Distribution Date:        CUSIP
[______________]                        [______________]
                      MORTGAGE PASS-THROUGH CERTIFICATE,
                                SERIES _______

            evidencing a percentage  interest in the distributions
            allocable to the Class P Certificates  with respect to
            a  Trust  Fund  consisting  primarily  of  a  pool  of
            conventional  one- to four-family  fixed interest rate
            first  mortgage  loans formed and sold by  RESIDENTIAL
            FUNDING MORTGAGE SECURITIES I, INC.

      This  Certificate  is payable  solely from the assets of the Trust Fund,
and does not  represent an obligation  of or interest in  Residential  Funding
Mortgage  Securities I, Inc.,  the Master  Servicer,  the Trustee  referred to
below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this
Certificate  nor the  underlying  Mortgage  Loans are guaranteed or insured by
any governmental  agency or instrumentality or by Residential Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,
LLC or any of their  affiliates.  None of the  Company,  the Master  Servicer,
GMAC Mortgage Group,  LLC or any of their  affiliates will have any obligation
with  respect to any  certificate  or other  obligation  secured by or payable
from payments on the Certificates.

      This certifies that  _______________________  is the registered owner of
the Percentage  Interest  evidenced by this Certificate  (obtained by dividing
the  Initial  Certificate   Principal  Balance  of  this  Certificate  by  the
aggregate Initial Certificate  Principal Balance of all Class P  Certificates,
both as specified  above) in certain  distributions  with respect to the Trust
Fund  consisting  primarily of an interest in a pool of  conventional  one- to
four-family  fixed interest rate first mortgage loans (the "Mortgage  Loans"),
formed  and  sold  by  Residential   Funding   Mortgage   Securities  I,  Inc.
(hereinafter  called the "Company,"  which term includes any successor  entity
under the Agreement  referred to below).  The Trust Fund was created  pursuant
to a Series  Supplement,  dated as specified  above,  to the Standard Terms of
Pooling and Servicing  Agreement dated as of ________________  (together,  the
"Pooling and Servicing Agreement" or the  "Agreement") among  the Company, the
Master  Servicer and  ___________,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the
extent  not  defined  herein,  the  capitalized  terms  used  herein  have the
meanings  assigned in the Agreement.  This  Certificate is issued under and is
subject to the terms,  provisions and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate by virtue of the  acceptance  hereof
assents and by which such Holder is bound.

      Pursuant to the terms of the Agreement,  a distribution  will be made on
the 25th day of each  month or, if such 25th day is not a  Business  Day,  the
Business Day immediately  following (the "Distribution  Date"),  commencing on
the first  Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding
such last  day) of  the month next  preceding  the month of such  distribution
(the "Record Date"),  from the [related]  Available  Distribution Amount in an
amount  equal to the  product of the  Percentage  Interest  evidenced  by this
Certificate and the amount (of interest and principal,  if any) required to be
distributed to Holders of Class P Certificates on such Distribution Date.

      Distributions  on this  Certificate  will be made  either by the  Master
Servicer  acting on behalf of the Trustee or by a Paying  Agent  appointed  by
the   Trustee  in   immediately   available   funds  (by  wire   transfer   or
otherwise) for  the  account of the  Person  entitled  thereto if such  Person
shall have so notified the Master  Servicer or such Paying Agent,  or by check
mailed  to the  address  of the  Person  entitled  thereto,  as such  name and
address shall appear on the Certificate Register.

      Notwithstanding  the above,  the final  distribution on this Certificate
will be made after due notice of the  pendency of such  distribution  and only
upon  presentation  and surrender of this  Certificate at the office or agency
appointed by the Trustee for that purpose.

      No  transfer  of this  Class P  Certificate  will  be made  unless  such
transfer is exempt from the  registration  requirements  of the Securities Act
of 1933, as amended,  and any applicable  state  securities laws or is made in
accordance  with said Act and laws.  In the event that such a  transfer  is to
be made,  (i) the  Trustee or the  Company  may  require an opinion of counsel
acceptable  to and in form and substance  satisfactory  to the Trustee and the
Company that such transfer is exempt (describing the applicable  exemption and
the  basis  therefor) from  or is  being  made  pursuant  to the  registration
requirements of the Securities Act of 1933, as amended,  and of any applicable
statute of any state and  (ii) the  transferee  shall  execute  an  investment
letter in the form described by the Agreement.  The Holder hereof  desiring to
effect such transfer shall,  and does hereby agree to,  indemnify the Trustee,
the Company,  the Master  Servicer  and the  Certificate  Registrar  acting on
behalf of the Trustee  against any  liability  that may result if the transfer
is not so exempt or is not made in  accordance  with  such  Federal  and state
laws.

      As described  above,  no transfer of this  Certificate  (or any interest
herein) shall be made unless the transferee provides the Trustee,  the Company
and the Master  Servicer with either (a) a  certification  pursuant to Section
5.02(e)  of the  Agreement  stating  that the  transferee  is not an  employee
benefit or other plan  subject to the  prohibited  transaction  provisions  of
ERISA or Section 4975 of the Code (each, a "Plan"),  or any Person (including,
without  limitation,  an insurance company  investing its general account,  an
investment  manager,  a named fiduciary or a trustee of any Plan) who is using
plan assets,  within the meaning of the U.S.  Department  of Labor  regulation
promulgated at 29 C.F.R.ss.2510.3-101,  as modified by Section 3(42) of ERISA,
of any Plan (each, a "Plan  Investor") to effect such  acquisition,  or (b) an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to
the  Trustee,  the  Company  and the Master  Servicer  to the effect  that the
purchase and holding of this Certificate is permissible  under applicable law,
will not  constitute or result in a non-exempt  prohibited  transaction  under
Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions of
any subsequent  enactments),  and will not subject the Trustee, the Company or
the Master Servicer to any obligation or liability  (including  obligations or
liabilities  under  ERISA or Section  4975 of the Code) in  addition  to those
undertaken in the Agreement,  which opinion of counsel shall not be an expense
of the Trustee, the Company or the Master Servicer.

      This  Certificate  is one of a duly  authorized  issue  of  Certificates
issued in several Classes designated as Mortgage Pass-Through  Certificates of
the Series specified hereon (herein collectively called the "Certificates").

      The Certificates are limited in right of payment to certain  collections
and recoveries  respecting the Mortgage Loans,  all as more  specifically  set
forth  herein and in the  Agreement.  In the event Master  Servicer  funds are
advanced with respect to any Mortgage Loan,  such advance is  reimbursable  to
the Master  Servicer,  to the extent  provided in the Agreement,  from related
recoveries  on such  Mortgage  Loan or from  other  cash that  would have been
distributable to Certificateholders.

      As provided in the  Agreement,  withdrawals  from the Custodial  Account
and/or the Certificate  Account created for the benefit of  Certificateholders
may be made by the Master  Servicer from time to time for purposes  other than
distributions  to   Certificateholders,   such  purposes   including   without
limitation  reimbursement  to the Company and the Master  Servicer of advances
made, or certain expenses incurred, by either of them.

      The Agreement permits,  with certain  exceptions  therein provided,  the
amendment of the Agreement and the  modification of the rights and obligations
of the  Company,  the Master  Servicer  and the  Trustee and the rights of the
Certificateholders  under the Agreement at any time by the Company, the Master
Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates
evidencing in the aggregate  not less than 66.6% of the  Percentage  Interests
of each  Class of  Certificates  affected  thereby.  Any such  consent  by the
Holder of this Certificate  shall be conclusive and binding on such Holder and
upon all future  holders of this  Certificate  and of any  Certificate  issued
upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or
not  notation  of such  consent is made upon the  Certificate.  The  Agreement
also  permits  the  amendment  thereof in certain  circumstances  without  the
consent of the Holders of any of the Certificates  and, in certain  additional
circumstances,  without  the  consent of the  Holders  of  certain  Classes of
Certificates.

      As provided in the Agreement and subject to certain  limitations therein
set forth,  the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this  Certificate  for  registration of transfer at
the  offices or  agencies  appointed  by the  Trustee,  duly  endorsed  by, or
accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory  to the Trustee and the  Certificate  Registrar
duly executed by the Holder hereof or such Holder's  attorney duly  authorized
in  writing,  and  thereupon  one  or  more  new  Certificates  of  authorized
denominations  evidencing  the same Class and  aggregate  Percentage  Interest
will be issued to the designated transferee or transferees.

      The  Certificates are issuable only as registered  Certificates  without
coupons  in  Classes  and in  denominations  specified  in the  Agreement.  As
provided  in the  Agreement  and  subject to certain  limitations  therein set
forth,  Certificates  are  exchangeable  for new  Certificates  of  authorized
denominations  evidencing the same Class and aggregate Percentage Interest, as
requested by the Holder surrendering the same.

      No service charge will be made for any such  registration of transfer or
exchange,  but the Trustee may require  payment of a sum  sufficient  to cover
any tax or other governmental charge payable in connection therewith.

      The  Company,  the Master  Servicer,  the  Trustee  and the  Certificate
Registrar and any agent of the Company,  the Master  Servicer,  the Trustee or
the Certificate  Registrar may treat the Person in whose name this Certificate
is registered  as the owner hereof for all purposes,  and neither the Company,
the Master  Servicer,  the  Trustee  nor any such agent  shall be  affected by
notice to the contrary.

      This  Certificate  shall be governed by and construed in accordance with
the laws of the State of New York.

      The obligations  created by the Agreement in respect of the Certificates
and the Trust  Fund  created  thereby  shall  terminate  upon the  payment  to
Certificateholders  of all  amounts  held by or on behalf of the  Trustee  and
required to be paid to them  pursuant to the  Agreement  following the earlier
of (i) the  maturity or other  liquidation  of the last  Mortgage Loan [in the
related  Loan  Group]  subject  thereto  or the  disposition  of all  property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan
and  (ii) the  purchase  by the  Master  Servicer  from the Trust  Fund of all
remaining  Mortgage  Loans  [in the  related  Loan  Group]  and  all  property
acquired  in  respect  of  such  Mortgage  Loans,   thereby   effecting  early
retirement of the Certificates.  The Agreement permits,  but does not require,
the Master Servicer to  (i) purchase at a price  determined as provided in the
Agreement  all  remaining  Mortgage  Loans [in the related Loan Group] and all
property  acquired in respect of any Mortgage Loan or  (ii) purchase in whole,
but not in part, all of the [related]  Certificates  from the Holders thereof;
provided,  that  any such  option  may only be  exercised  if the Pool  Stated
Principal  Balance of the Mortgage Loans [in the related Loan Group] as of the
Distribution   Date  upon  which  the  proceeds  of  any  such   purchase  are
distributed is less than ten percent of the Cut-off Date Principal  Balance of
the Mortgage Loans Group [in the related Loan Group].

      Unless the  certificate  of  authentication  hereon has been executed by
the Certificate Registrar, by manual signature,  this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


      IN WITNESS  WHEREOF,  the Trustee has caused this Certificate to be duly
executed.


      Dated:____________________          [TRUSTEE],

                                           as Trustee


                                           By:__________________________________

                                           Authorized Signatory


                        CERTIFICATE OF AUTHENTICATION

      This  is  one  of  the  Class  [P- ]  Certificates  referred  to in  the
within-mentioned Agreement.

                                    [TRUSTEE],
                                    as Certificate Registrar


                                    By:_______________________________________
                                    Authorized Signatory





--------------------------------------------------------------------------------



                                  ASSIGNMENT

      FOR  VALUE  RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and
transfer(s) unto  (Please print or typewrite name and address including postal
zip code of assignee) a  Percentage  Interest evidenced by the within Mortgage
Pass-Through  Certificate  and hereby  authorizes the transfer of registration
of such interest to assignee on the Certificate Register of the Trust Fund.

      I  (We) further  direct  the  Certificate   Registrar  to  issue  a  new
Certificate of a like  denomination and Class, to the above named assignee and
deliver such Certificate to the following address:


      Dated:_________________                  ________________________________
                                               Signature  by  or  on  behalf  of
                                               assignor


                                               ________________________________
                                               Signature Guaranteed


                          DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions  shall  be  made,  by  wire  transfer  or  otherwise,   in
immediately  available  funds to  _______________________for  the  account  of
__________________ account number ______________-,  or, if mailed by check, to
____________________________.   Applicable  statements  should  be  mailed  to
________________________.

      This  information  is provided by  _____________________,  the  assignee
named above, or ________________, as its agent.






--------------------------------------------------------------------------------

                       FORM OF CLASS SB-[ ] CERTIFICATE


      THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF  PAYMENT  TO THE SENIOR
CERTIFICATES,  THE CLASS M-1,  CLASS M-2,  CLASS M-3,  [CLASS M-4,  CLASS M-5,
CLASS M-6,  CLASS M-7, CLASS M-8,  CLASS M-9 AND CLASS M-10]  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

      SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A
"REGULAR  INTEREST" IN A "REAL ESTATE MORTGAGE  INVESTMENT  CONDUIT." AS THOSE
TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986.  COUPLED WITH  INTERESTS IN THE SWAP  AGREEMENT  AND THE
SB-AM SWAP AGREEMENT.

      THIS  CERTIFICATE  HAS NOT BEEN AND WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES ACT OF 1933, AS AMENDED,  OR THE  SECURITIES  LAWS OF ANY STATE AND
MAY NOT BE RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED  PURSUANT TO SUCH ACT
AND LAWS OR IS SOLD OR  TRANSFERRED  IN  TRANSACTIONS  WHICH ARE  EXEMPT  FROM
REGISTRATION  UNDER SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED
IN  ACCORDANCE  WITH  THE  PROVISIONS  OF  SECTION 5.02  OF  THE  POOLING  AND
SERVICING AGREEMENT (THE "AGREEMENT").

      NO TRANSFER OF THIS  CERTIFICATE (OR ANY INTEREST HEREIN) MAY BE MADE TO
ANY PERSON,  UNLESS THE TRANSFEREE  PROVIDES THE TRUSTEE,  THE COMPANY AND THE
MASTER  SERVICER WITH EITHER (A) A  CERTIFICATION  PURSUANT TO SECTION 5.02(e)
OF THE  AGREEMENT OR (B) AN OPINION OF COUNSEL  ACCEPTABLE  TO AND IN FORM AND
SUBSTANCE  SATISFACTORY TO THE TRUSTEE, THE COMPANY AND THE MASTER SERVICER TO
THE EFFECT THAT THE PURCHASE AND HOLDING OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER   APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN  A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974,  AS AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE (OR
COMPARABLE  PROVISIONS OF ANY SUBSEQUENT  ENACTMENTS) AND WILL NOT SUBJECT THE
TRUSTEE,  THE COMPANY OR THE MASTER  SERVICER TO ANY  OBLIGATION  OR LIABILITY
(INCLUDING  OBLIGATIONS  AND  LIABILITIES  UNDER ERISA OR SECTION  4975 OF THE
CODE) IN ADDITION  TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH  OPINION OF
COUNSEL  SHALL NOT BE AN EXPENSE  OF THE  TRUSTEE,  THE  COMPANY OR THE MASTER
SERVICER.




Class SB-[ ] Subordinate                Certificate No. ___
Date of Pooling and Servicing Agreement Percentage Interest: ________%
and Cut-off Date:
[_______ 1, _______]
First Distribution Date:                Aggregate Initial Notional Principal
[_______ 25, _______]                   Balance of the Class SB-[  ]
                                        Certificates: $_________
Master Servicer:                        Initial Notional Balance of this
Residential Funding Company, LLC        Class SB-2 Certificate: $________
Maturity Date:                          CUSIP
[______ 25, ________]                   [______________]
                      MORTGAGE PASS-THROUGH CERTIFICATE,
                                SERIES _______

            evidencing a percentage  interest in the distributions
            allocable  to  the  Class  SB-[  ]  Certificates  with
            respect  to a Trust  Fund  consisting  primarily  of a
            pool  of  [one-  to  four-family  residential,  hybrid
            adjustable-rate  first  lien  mortgage  loans  with  a
            negative  amortization  feature]  formed  and  sold by
            RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.

      This  Certificate  is payable  solely from the assets of the Trust Fund,
and does not  represent an obligation  of or interest in  Residential  Funding
Mortgage  Securities I, Inc.,  the Master  Servicer,  the Trustee  referred to
below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this
Certificate  nor the  underlying  Mortgage  Loans are guaranteed or insured by
any governmental  agency or instrumentality or by Residential Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,
LLC or any of their  affiliates.  None of the  Company,  the Master  Servicer,
GMAC Mortgage Group,  LLC or any of their  affiliates will have any obligation
with  respect to any  certificate  or other  obligation  secured by or payable
from payments on the Certificates.

      This  certifies  that  [ ] is the  registered  owner  of the  Percentage
Interest  evidenced by this Certificate in certain  distributions with respect
to  the  Trust  Fund  consisting  primarily  of  an  interest  in  a  pool  of
[conventional  one- to  four-family  fix  interest  rate first  lien  mortgage
loans]  (the  "Mortgage   Loans"),   sold  by  Residential   Funding  Mortgage
Securities I, Inc.  (hereinafter called the "Company," which term includes any
successor  entity under the Agreement  referred to below).  The Trust Fund was
created  pursuant  to a Pooling and  Servicing  Agreement  dated as  specified
above  (the   "Agreement")   among  the  Company,   the  Master  Servicer  and
_____________,  as  trustee  (the  "Trustee"),  a summary  of  certain  of the
pertinent  provisions  of which is set  forth  hereafter.  To the  extent  not
defined herein,  the capitalized  terms used herein have the meanings assigned
in the  Agreement.  This  Certificate  is issued  under and is  subject to the
terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of the acceptance hereof,  assents and by
which such Holder is bound.

      Pursuant to the terms of the Agreement,  a distribution  will be made on
the 25th day of each  month or, if such 25th day is not a  Business  Day,  the
Business Day immediately  following (the "Distribution  Date"),  commencing as
described in the  Agreement,  to the Person in whose name this  Certificate is
registered  at the close of  business  on the last  Business  Day of the month
immediately  preceding  the month of such  distribution  (the "Record  Date"),
from the  Available  Distribution  Amount in an amount equal to the product of
the  Percentage  Interest  evidenced  by this  Certificate  and the  amount of
interest  and  principal,  if any,  required to be  distributed  to Holders of
Class SB-[ ] Certificates on such Distribution Date.

      Distributions  on this  Certificate  will be made  either by the  Master
Servicer  acting on behalf of the Trustee or by a Paying  Agent  appointed  by
the Trustee in  immediately  available  funds (by wire  transfer or otherwise)
for the account of the Person  entitled  thereto if such Person  shall have so
notified the Master  Servicer or such Paying Agent,  or by check mailed to the
address of the Person entitled thereto,  as such name and address shall appear
on the Certificate Register.

      Notwithstanding  the above,  the final  distribution on this Certificate
will be made after due notice of the  pendency of such  distribution  and only
upon  presentation  and surrender of this  Certificate at the office or agency
appointed by the Trustee for that purpose.  The Notional  Amount of this Class
SB-[ ]  Certificate  as of any date of  determination  will be  calculated  as
described  in the  Agreement.  This  Class  SB-[  ]  Certificate  will  accrue
interest at the  Pass-Through  Rate on the Notional Amount as indicated in the
definition of Accrued Certificate  Interest in the Agreement.  This Class SB-[
] Certificate will not accrue interest on its Certificate Principal Balance.

      No  transfer of this Class SB-[ ]  Certificate  will be made unless such
transfer is exempt from the  registration  requirements  of the Securities Act
of 1933, as amended,  and any applicable  state  securities laws or is made in
accordance  with said Act and laws. In the event that such a transfer is to be
made,  (i) the  Trustee  or the  Company  may  require  an  opinion of counsel
acceptable  to and in form and substance  satisfactory  to the Trustee and the
Company that such transfer is exempt (describing the applicable  exemption and
the  basis  therefor)  from or is  being  made  pursuant  to the  registration
requirements of the Securities Act of 1933, as amended,  and of any applicable
statute  of any state and (ii) the  transferee  shall  execute  an  investment
letter in the form described by the Agreement.  The Holder hereof  desiring to
effect such transfer shall,  and does hereby agree to,  indemnify the Trustee,
the Company,  the Master  Servicer  and the  Certificate  Registrar  acting on
behalf of the Trustee  against any  liability  that may result if the transfer
is not so exempt or is not made in  accordance  with  such  Federal  and state
laws.

      As described  above,  no transfer of this  Certificate  (or any interest
herein) shall be made unless the transferee provides the Trustee,  the Company
and the Master  Servicer with either (a) a  certification  pursuant to Section
5.02(e)  of the  Agreement  stating  that the  transferee  is not an  employee
benefit or other plan  subject to the  prohibited  transaction  provisions  of
ERISA or Section 4975 of the Code (each, a "Plan"),  or any Person (including,
without  limitation,  an insurance company  investing its general account,  an
investment  manager,  a named fiduciary or a trustee of any Plan) who is using
plan assets,  within the meaning of the U.S.  Department  of Labor  regulation
promulgated at 29 C.F.R.ss.2510.3-101,  as modified by Section 3(42) of ERISA,
of any Plan (each, a "Plan  Investor") to effect such  acquisition,  or (b) an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to
the  Trustee,  the  Company  and the Master  Servicer  to the effect  that the
purchase and holding of this Certificate is permissible  under applicable law,
will not  constitute or result in a non-exempt  prohibited  transaction  under
Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions of
any subsequent  enactments),  and will not subject the Trustee, the Company or
the Master Servicer to any obligation or liability  (including  obligations or
liabilities  under  ERISA or Section  4975 of the Code) in  addition  to those
undertaken in the Agreement,  which opinion of counsel shall not be an expense
of the Trustee, the Company or the Master Servicer.

      This  Certificate  is one of a duly  authorized  issue  of  Certificates
issued in several Classes designated as Mortgage Pass-Through  Certificates of
the Series specified hereon (herein collectively called the "Certificates").

      The Certificates are limited in right of payment to certain  collections
and recoveries  respecting the Mortgage Loans,  all as more  specifically  set
forth  herein and in the  Agreement.  In the event Master  Servicer  funds are
advanced with respect to any Mortgage Loan,  such advance is  reimbursable  to
the Master  Servicer,  to the extent  provided in the Agreement,  from related
recoveries  on such  Mortgage  Loan or from  other  cash that  would have been
distributable to Certificateholders.

      As provided in the  Agreement,  withdrawals  from the Custodial  Account
and/or the Certificate  Account created for the benefit of  Certificateholders
may be made by the Master  Servicer from time to time for purposes  other than
distributions  to   Certificateholders,   such  purposes   including   without
limitation  reimbursement  to the Company and the Master  Servicer of advances
made, or certain expenses incurred, by either of them.

      The Agreement permits,  with certain  exceptions  therein provided,  the
amendment of the Agreement and the  modification of the rights and obligations
of the  Company,  the Master  Servicer  and the  Trustee and the rights of the
Certificateholders  under the Agreement from time to time by the Company,  the
Master   Servicer  and  the  Trustee  with  the  consent  of  the  Holders  of
Certificates  evidencing in the aggregate not less than 66% of the  Percentage
Interests of each Class of Certificates  affected thereby. Any such consent by
the Holder of this Certificate  shall be conclusive and binding on such Holder
and upon all future holders of this Certificate and of any Certificate  issued
upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or
not notation of such consent is made upon the Certificate.  The Agreement also
permits the amendment thereof in certain  circumstances without the consent of
the  Holders  of  any  of  the   Certificates   and,  in  certain   additional
circumstances,  without  the  consent of the  Holders  of  certain  Classes of
Certificates.

      As provided in the Agreement and subject to certain  limitations therein
set forth,  the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this  Certificate  for  registration of transfer at
the  offices or  agencies  appointed  by the  Trustee,  duly  endorsed  by, or
accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory  to the Trustee and the  Certificate  Registrar
duly executed by the Holder hereof or such Holder's  attorney duly  authorized
in  writing,  and  thereupon  one  or  more  new  Certificates  of  authorized
denominations  evidencing  the same Class and  aggregate  Percentage  Interest
will be issued to the designated transferee or transferees.

      The  Certificates are issuable only as registered  Certificates  without
coupons  in  Classes  and in  denominations  specified  in the  Agreement.  As
provided  in the  Agreement  and  subject to certain  limitations  therein set
forth,  Certificates  are  exchangeable  for new  Certificates  of  authorized
denominations  evidencing the same Class and aggregate Percentage Interest, as
requested by the Holder surrendering the same.

      No service charge will be made for any such  registration of transfer or
exchange,  but the Trustee may require  payment of a sum  sufficient  to cover
any tax or other governmental charge payable in connection therewith.

      The  Company,   the  Master  Servicer,   the  Trustee,  the  Certificate
Registrar and any agent of the Company,  the Master  Servicer,  the Trustee or
the Certificate  Registrar may treat the Person in whose name this Certificate
is registered  as the owner hereof for all purposes,  and neither the Company,
the Master  Servicer,  the  Trustee  nor any such agent  shall be  affected by
notice to the contrary.

      This  Certificate  shall be governed by and construed in accordance with
the laws of the State of New York.

      The obligations  created by the Agreement in respect of the Certificates
and the Trust  Fund  created  thereby  shall  terminate  upon the  payment  to
Certificateholders  of all  amounts  held by or on behalf of the  Trustee  and
required to be paid to them  pursuant to the  Agreement  following the earlier
of (i) the maturity or other  liquidation  of the last  Mortgage  Loan subject
thereto or the disposition of all property  acquired upon  foreclosure or deed
in lieu of  foreclosure  of any  Mortgage  Loan,  and (ii) the purchase by the
Master  Servicer from the Trust Fund of all remaining  Mortgage  Loans and all
property  acquired in respect of such Mortgage Loans,  thereby effecting early
retirement of the Certificates.  The Agreement permits,  but does not require,
the Master Servicer (i) to purchase,  at a price determined as provided in the
Agreement,  all remaining  Mortgage Loans and all property acquired in respect
of any Mortgage  Loan or (ii) to  purchase in whole,  but not in part,  all of
the Certificates from the Holders thereof,  provided, that any such option may
only be exercised if the Stated Principal  Balance before giving effect to the
distributions to be made on such  Distribution  Date of the Mortgage Loans, as
of the  Distribution  Date upon which the  proceeds of any such  purchase  are
distributed is less than ten percent of the Cut-off Date Principal  Balance of
the Mortgage Loans.

      Unless the  certificate  of  authentication  hereon has been executed by
the Certificate  Registrar by manual signature,  this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.


                           [Signature Page Follows]





--------------------------------------------------------------------------------


      IN WITNESS  WHEREOF,  the Trustee has caused this Certificate to be duly
executed.


      Dated:____________________          [TRUSTEE],

                                           as Trustee


                                           By:__________________________________

                                           Authorized Signatory


                        CERTIFICATE OF AUTHENTICATION

      This  is  one  of  the  Class  [SB- ]  Certificates  referred  to in  the
within-mentioned Agreement.

                                    [TRUSTEE],
                                    as Certificate Registrar


                                    By:_______________________________________
                                    Authorized Signatory





--------------------------------------------------------------------------------



                                  ASSIGNMENT

      FOR  VALUE  RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and
transfer(s) unto  (Please print or typewrite name and address including postal
zip code of assignee) a  Percentage  Interest evidenced by the within Mortgage
Pass-Through  Certificate  and hereby  authorizes the transfer of registration
of such interest to assignee on the Certificate Register of the Trust Fund.

      I  (We) further  direct  the  Certificate   Registrar  to  issue  a  new
Certificate of a like  denomination and Class, to the above named assignee and
deliver such Certificate to the following address:


      Dated:_________________                  ________________________________
                                               Signature  by  or  on  behalf  of
                                               assignor


                                               ________________________________
                                               Signature Guaranteed


                          DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions  shall  be  made,  by  wire  transfer  or  otherwise,   in
immediately  available  funds to  _______________________for  the  account  of
__________________ account number ______________-,  or, if mailed by check, to
____________________________.   Applicable  statements  should  be  mailed  to
________________________.

      This  information  is provided by  _____________________,  the  assignee
named above, or ________________, as its agent.





--------------------------------------------------------------------------------

                                  EXHIBIT D


                         FORM OF CLASS R CERTIFICATE


      THIS  CERTIFICATE  MAY  NOT BE HELD BY OR  TRANSFERRED  TO A  NON-UNITED
STATES PERSON OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

      SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A
"RESIDUAL  INTEREST" IN A "REAL ESTATE MORTGAGE  INVESTMENT  CONDUIT" AS THOSE
TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE "CODE").

      NO TRANSFER OF THIS CERTIFICATE (OR ANY INTEREST  HEREIN) MAY BE MADE TO
ANY PERSON,  UNLESS THE TRANSFEREE  PROVIDES THE TRUSTEE,  THE COMPANY AND THE
MASTER    SERVICER    WITH   EITHER    (A) A    CERTIFICATION    PURSUANT   TO
SECTION 5.02(e) OF  THE AGREEMENT OR (B) AN  OPINION OF COUNSEL  ACCEPTABLE TO
AND IN FORM AND  SUBSTANCE  SATISFACTORY  TO THE TRUSTEE,  THE COMPANY AND THE
MASTER  SERVICER  TO  THE  EFFECT  THAT  THE  PURCHASE  AND  HOLDING  OF  THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE OR
RESULT  IN A  NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER  SECTION 406  OF  THE
EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED  ("ERISA"),  OR
SECTION 4975  OF  THE  CODE  (OR  COMPARABLE   PROVISIONS  OF  ANY  SUBSEQUENT
ENACTMENTS) AND  WILL NOT  SUBJECT  THE  TRUSTEE,  THE  COMPANY  OR THE MASTER
SERVICER  TO  ANY   OBLIGATION  OR  LIABILITY   (INCLUDING   OBLIGATIONS   AND
LIABILITIES  UNDER ERISA OR  SECTION 4975  OF THE  CODE) IN  ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT,  WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE
OF THE TRUSTEE, THE COMPANY OR THE MASTER SERVICER.

      ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE  MAY BE
MADE ONLY IF THE  PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT  TO THE
MASTER  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH  TRANSFEREE  IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF, ANY POSSESSION OF
THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING
(OTHER  THAN  AN  INSTRUMENTALITY  WHICH  IS  A  CORPORATION  IF  ALL  OF  ITS
ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH GOVERNMENTAL  UNIT),  (B) A FOREIGN
GOVERNMENT, ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR INSTRUMENTALITY
OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS'
COOPERATIVES  DESCRIBED IN SECTION 521  OF THE  CODE) WHICH IS EXEMPT FROM THE
TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO
THE TAX  IMPOSED BY  SECTION 511  OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY
SECTION 511  OF THE CODE ON  UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL
ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION 1381(A)(2)(C) OF  THE
CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER  SECTION 775(A) OF THE CODE (ANY
SUCH  PERSON  DESCRIBED  IN  THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR
(E) BEING  HEREIN  REFERRED TO AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN
AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO
IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES
CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE  FINANCIAL  CONDITION  OF THE
PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION  IN THE  CERTIFICATE
REGISTER OR ANY TRANSFER,  SALE OR OTHER  DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH
REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH  PERSON  SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY  PURPOSE
HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE  RECEIPT OF  DISTRIBUTIONS  ON
THIS  CERTIFICATE.  EACH  HOLDER OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS
CERTIFICATE  SHALL BE  DEEMED  TO HAVE  CONSENTED  TO THE  PROVISIONS  OF THIS
PARAGRAPH.





--------------------------------------------------------------------------------


Certificate No. [____]
Class [R-___] Senior
Date of Pooling and Servicing Agreement Aggregate Initial Certificate
and Cut-off Date:                       Principal Balance of the Class R-___
[______________]                        Certificates: $100.00
First Distribution Date:                Initial Certificate Principal Balance
[______________]                        of this Certificate:
                                        $[______________]
Master Servicer:                        Percentage Interest: _____%
Residential Funding Company, LLC
Assumed Final Distribution Date:        CUSIP
[______________]                        [______________]
                      MORTGAGE PASS-THROUGH CERTIFICATE,
                                SERIES _______

            evidencing a percentage  interest in the distributions
            allocable  to  the  Class  R[-__]   Certificates  with
            respect  to a Trust  Fund  consisting  primarily  of a
            pool  of  conventional   one-  to  four-family   fixed
            interest rate first  mortgage loans formed and sold by
            RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.

      This  Certificate  is payable  solely from the assets of the Trust Fund,
and does not  represent an obligation  of or interest in  Residential  Funding
Mortgage  Securities I, Inc.,  the Master  Servicer,  the Trustee  referred to
below or GMAC Mortgage  Group,  LLC or any of their  affiliates.  Neither this
Certificate  nor the  underlying  Mortgage  Loans are guaranteed or insured by
any governmental  agency or instrumentality or by Residential Funding Mortgage
Securities I, Inc., the Master  Servicer,  the Trustee or GMAC Mortgage Group,
LLC or any of their  affiliates.  None of the  Company,  the Master  Servicer,
GMAC Mortgage Group,  LLC or any of their  affiliates will have any obligation
with  respect to any  certificate  or other  obligation  secured by or payable
from payments on the Certificates.

      This certifies that is the registered  owner of the Percentage  Interest
evidenced by this  Certificate  (obtained by dividing the Initial  Certificate
Principal  Balance of this  Certificate by the aggregate  Initial  Certificate
Principal  Balance  of  all  Class  R[-__]  Certificates,  both  as  specified
above) in  certain  distributions  with  respect to the Trust Fund  consisting
primarily of an interest in a pool of conventional  one- to four-family  fixed
interest rate first mortgage loans (the "Mortgage Loans"),  formed and sold by
Residential  Funding  Mortgage  Securities  I, Inc.  (hereinafter  called  the
"Company,"  which term  includes  any  successor  entity  under the  Agreement
referred  to  below).  The  Trust  Fund  was  created  pursuant  to  a  Series
Supplement,  dated as specified  above,  to the Standard  Terms of Pooling and
Servicing Agreement dated as of ________________  (together,  the "Pooling and
Servicing  Agreement"  or  the  "Agreement") among  the  Company,  the  Master
Servicer and ___________,  as trustee (the "Trustee"), a summary of certain of
the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined herein,  the capitalized  terms used herein have the meanings assigned
in the  Agreement.  This  Certificate  is issued  under and is  subject to the
terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this  Certificate by virtue of the acceptance  hereof assents and by
which such Holder is bound.

      Pursuant to the terms of the Agreement,  a distribution  will be made on
the 25th day of each  month or, if such 25th day is not a  Business  Day,  the
Business Day immediately  following (the "Distribution  Date"),  commencing as
described in the  Agreement,  to the Person in whose name this  Certificate is
registered  at the close of  business  on the last day (or if such last day is
not a Business Day, the Business Day  immediately  preceding such last day) of
the month  immediately  preceding the month of such  distribution (the "Record
Date"),  from the [related]  Available  Distribution Amount in an amount equal
to the product of the Percentage  Interest  evidenced by this  Certificate and
the amount (of interest and principal,  if  any) required to be distributed to
Holders of Class R Certificates on such Distribution Date.

      Each  Holder of this  Certificate  will be  deemed to have  agreed to be
bound by the  restrictions  set  forth in the  Agreement  to the  effect  that
(i) each   person  holding  or  acquiring  any  Ownership   Interest  in  this
Certificate  must  be a  United  States  Person  and a  Permitted  Transferee,
(ii) the  transfer  of any  Ownership  Interest  in this  Certificate  will be
conditioned  upon the  delivery  to the Trustee of,  among  other  things,  an
affidavit  to the  effect  that it is a United  States  Person  and  Permitted
Transferee,  (iii) any  attempted  or  purported  transfer  of  any  Ownership
Interest  in  this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,
and  (iv) if  any person  other than a United  States  Person and a  Permitted
Transferee  acquires any Ownership  Interest in this  Certificate in violation
of such  restrictions,  then the  Company  will  have the  right,  in its sole
discretion and without notice to the Holder of this Certificate,  to sell this
Certificate  to a purchaser  selected by the Company,  which  purchaser may be
the Company,  or any affiliate of the Company, on such terms and conditions as
the Company may choose.

      Notwithstanding  the above,  the final  distribution on this Certificate
will be made after due notice of the  pendency of such  distribution  and only
upon  presentation  and surrender of this  Certificate at the office or agency
appointed by the Trustee for that purpose.  The Initial Certificate  Principal
Balance of this  Certificate  is set forth above.  The  Certificate  Principal
Balance  hereof will be reduced to the extent of  distributions  allocable  to
principal  and any  Realized  Losses  allocable  hereto.  Notwithstanding  the
reduction  of  the  Certificate   Principal   Balance  hereof  to  zero,  this
Certificate will remain  outstanding under the Agreement and the Holder hereof
may have additional  obligations with respect to this  Certificate,  including
tax  liabilities,  and may be  entitled  to certain  additional  distributions
hereon, in accordance with the terms and provisions of the Agreement.

      As described  above,  no transfer of this  Certificate  (or any interest
herein) shall be made unless the transferee provides the Trustee,  the Company
and  the  Master  Servicer  with  either  (a) a   certification   pursuant  to
Section 5.02(e) of  the  Agreement  stating  that  the  transferee  is  not an
employee  benefit  or  other  plan  subject  to  the  prohibited   transaction
provisions  of ERISA or  Section 4975  of the Code  (each,  a "Plan"),  or any
Person  (including,  without  limitation,  an insurance  company investing its
general account,  an investment manager, a named fiduciary or a trustee of any
Plan) who is using plan assets,  within the meaning of the U.S.  Department of
Labor  regulation  promulgated  at 29 C.F.R.ss.  2510.3-101,  as  modified  by
Section 3(42) of ERISA, of any Plan (each, a "Plan  Investor") to  effect such
acquisition,  or  (b) an  opinion  of  counsel  acceptable  to and in form and
substance  satisfactory to the Trustee, the Company and the Master Servicer to
the effect that the purchase and holding of this  Certificate  is  permissible
under   applicable  law,  will  not  constitute  or  result  in  a  non-exempt
prohibited  transaction under Section 406 of ERISA or Section 4975 of the Code
(or comparable provisions of any subsequent enactments),  and will not subject
the  Trustee,  the  Company  or  the  Master  Servicer  to any  obligation  or
liability  (including  obligations or liabilities  under ERISA or Section 4975
of the Code) in  addition to those undertaken in the Agreement,  which opinion
of counsel  shall not be an expense of the Trustee,  the Company or the Master
Servicer.

      This  Certificate  is one of a duly  authorized  issue  of  Certificates
issued in several Classes designated as Mortgage Pass-Through  Certificates of
the Series specified hereon (herein collectively called the "Certificates").

      The Certificates are limited in right of payment to certain  collections
and recoveries  respecting the Mortgage Loans,  all as more  specifically  set
forth  herein and in the  Agreement.  In the event Master  Servicer  funds are
advanced with respect to any Mortgage Loan,  such advance is  reimbursable  to
the Master  Servicer,  to the extent  provided in the Agreement,  from related
recoveries  on such  Mortgage  Loan or from  other  cash that  would have been
distributable to Certificateholders.

      As provided in the  Agreement,  withdrawals  from the Custodial  Account
and/or the Certificate  Account created for the benefit of  Certificateholders
may be made by the Master  Servicer from time to time for purposes  other than
distributions  to   Certificateholders,   such  purposes   including   without
limitation  reimbursement  to the Company and the Master  Servicer of advances
made, or certain expenses incurred, by either of them.

      The Agreement permits,  with certain  exceptions  therein provided,  the
amendment of the Agreement and the  modification of the rights and obligations
of the  Company,  the Master  Servicer  and the  Trustee and the rights of the
Certificateholders  under the Agreement at any time by the Company, the Master
Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates
evidencing in the aggregate  not less than 66.6% of the  Percentage  Interests
of each  Class of  Certificates  affected  thereby.  Any such  consent  by the
Holder of this Certificate  shall be conclusive and binding on such Holder and
upon all future  holders of this  Certificate  and of any  Certificate  issued
upon the transfer  hereof or in exchange  herefor or in lieu hereof whether or
not  notation  of such  consent is made upon the  Certificate.  The  Agreement
also  permits  the  amendment  thereof in certain  circumstances  without  the
consent of the Holders of any of the Certificates  and, in certain  additional
circumstances,  without  the  consent of the  Holders  of  certain  Classes of
Certificates.

      As provided in the Agreement and subject to certain  limitations therein
set forth,  the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this  Certificate  for  registration of transfer at
the  offices or  agencies  appointed  by the  Trustee,  duly  endorsed  by, or
accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory  to the Trustee and the  Certificate  Registrar
duly executed by the Holder hereof or such Holder's  attorney duly  authorized
in  writing,  and  thereupon  one  or  more  new  Certificates  of  authorized
denominations  evidencing  the same Class and  aggregate  Percentage  Interest
will be issued to the designated transferee or transferees.

      The  Certificates are issuable only as registered  Certificates  without
coupons  in  Classes  and in  denominations  specified  in the  Agreement.  As
provided  in the  Agreement  and  subject to certain  limitations  therein set
forth,  Certificates  are  exchangeable  for new  Certificates  of  authorized
denominations  evidencing the same Class and aggregate Percentage Interest, as
requested by the Holder surrendering the same.

      No service charge will be made for any such  registration of transfer or
exchange,  but the Trustee may require  payment of a sum  sufficient  to cover
any tax or other governmental charge payable in connection therewith.

      The  Company,  the Master  Servicer,  the  Trustee  and the  Certificate
Registrar and any agent of the Company,  the Master  Servicer,  the Trustee or
the Certificate  Registrar may treat the Person in whose name this Certificate
is registered  as the owner hereof for all purposes,  and neither the Company,
the Master  Servicer,  the  Trustee  nor any such agent  shall be  affected by
notice to the contrary.

      This  Certificate  shall be governed by and construed in accordance with
the laws of the State of New York.

      The obligations  created by the Agreement in respect of the Certificates
and the Trust  Fund  created  thereby  shall  terminate  upon the  payment  to
Certificateholders  of all  amounts  held by or on behalf of the  Trustee  and
required to be paid to them  pursuant to the  Agreement  following the earlier
of (i) the  maturity or other  liquidation  of the last  Mortgage Loan [in the
related  Loan  Group]  subject  thereto  or the  disposition  of all  property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan
and  (ii) the  purchase  by the  Master  Servicer  from the Trust  Fund of all
remaining  Mortgage  Loans  [in the  related  Loan  Group]  and  all  property
acquired  in  respect  of  such  Mortgage  Loans,   thereby   effecting  early
retirement of the Certificates.  The Agreement permits,  but does not require,
the Master Servicer to  (i) purchase at a price  determined as provided in the
Agreement  all  remaining  Mortgage  Loans [in the related Loan Group] and all
property  acquired in respect of any Mortgage Loan or  (ii) purchase in whole,
but not in part, all of the [related]  Certificates  from the Holders thereof;
provided,  that  any such  option  may only be  exercised  if the Pool  Stated
Principal  Balance of the Mortgage Loans [in the related Loan Group] as of the
Distribution   Date  upon  which  the  proceeds  of  any  such   purchase  are
distributed is less than ten percent of the Cut-off Date Principal  Balance of
the Mortgage Loans Group [in the related Loan Group].

      Reference is hereby made to the further  provisions of this  Certificate
set  forth on the  reverse  hereof,  which  further  provisions  shall for all
purposes have the same effect as if set forth at this place.
      Unless the  certificate  of  authentication  hereon has been executed by
the Certificate Registrar, by manual signature,  this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------


      IN WITNESS  WHEREOF,  the Trustee has caused this Certificate to be duly
executed.


      Dated:____________________          [TRUSTEE],

                                           as Trustee


                                           By:__________________________________

                                           Authorized Signatory


                        CERTIFICATE OF AUTHENTICATION

      This  is  one  of  the  Class  [R- ]  Certificates  referred  to in  the
within-mentioned Agreement.

                                    [TRUSTEE],
                                    as Certificate Registrar


                                    By:_______________________________________
                                    Authorized Signatory





--------------------------------------------------------------------------------



                                  ASSIGNMENT

      FOR  VALUE  RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and
transfer(s) unto  (Please print or typewrite name and address including postal
zip code of assignee) a  Percentage  Interest evidenced by the within Mortgage
Pass-Through  Certificate  and hereby  authorizes the transfer of registration
of such interest to assignee on the Certificate Register of the Trust Fund.

      I  (We) further  direct  the  Certificate   Registrar  to  issue  a  new
Certificate of a like  denomination and Class, to the above named assignee and
deliver such Certificate to the following address:


      Dated:_________________                  ________________________________
                                               Signature  by  or  on  behalf  of
                                               assignor


                                               ________________________________
                                               Signature Guaranteed


                          DISTRIBUTION INSTRUCTIONS

      The assignee should include the following for purposes of distribution:

      Distributions  shall  be  made,  by  wire  transfer  or  otherwise,   in
immediately  available  funds to  _______________________for  the  account  of
__________________ account number ______________-,  or, if mailed by check, to
____________________________.   Applicable  statements  should  be  mailed  to
________________________.

      This  information  is provided by  _____________________,  the  assignee
named above, or ________________, as its agent.






--------------------------------------------------------------------------------


                                  EXHIBIT E


                       FORM OF SELLER/SERVICER CONTRACT


      This  Seller/Servicer  Contract  (as  may be  amended,  supplemented  or
otherwise  modified from time to time,  this  "Contract") is  made this day of
_____________,  20__, by and between  Residential  Funding  Company,  LLC, its
successors and assigns  ("Residential  Funding") and  (the  "Seller/Servicer,"
and, together with Residential Funding, the "parties" and each,  individually,
a "party").

      WHEREAS,  the  Seller/Servicer  desires to sell Loans to, and/or service
Loans for,  Residential  Funding,  and Residential Funding desires to purchase
Loans  from  the  Seller/Servicer  and/or  have  the  Seller/Servicer  service
various  of its  Loans,  pursuant  to the  terms  of  this  Contract  and  the
Residential   Funding  Seller  and  Servicer  Guides  incorporated  herein  by
reference,  as amended,  supplemented or otherwise modified, from time to time
(together, the "Guides").

      NOW,  THEREFORE,  in  consideration  of the  premises,  and  the  terms,
conditions and agreements set forth below, the parties agree as follows:

INCORPORATION OF GUIDES BY REFERENCE.

      The  Seller/Servicer  acknowledges  that it has  received  and  read the
Guides.  All provisions of the Guides are  incorporated  by reference into and
made a part  of  this  Contract,  and  shall  be  binding  upon  the  parties;
provided,  however,  that the Seller/Servicer  shall be entitled to sell Loans
to and/or service Loans for Residential  Funding only if and for so long as it
shall  have  been  authorized  to do so by  Residential  Funding  in  writing.
Specific  reference in this  Contract to  particular  provisions of the Guides
and not to other  provisions does not mean that those provisions of the Guides
not  specifically  cited in this Contract are not  applicable.  All terms used
herein shall have the same  meanings as such terms have in the Guides,  unless
the context clearly requires otherwise.

AMENDMENTS.

      This  Contract may not be amended or modified  orally,  and no provision
of this  Contract  may be waived or amended  except in  writing  signed by the
party against whom  enforcement is sought.  Such a written waiver or amendment
must expressly  reference this Contract.  However,  by their terms, the Guides
may be amended or supplemented  by Residential  Funding from time to time. Any
such amendment(s) to the Guides shall be binding upon the parties hereto.

REPRESENTATIONS AND WARRANTIES.

A.    Reciprocal Representations and Warranties.

      The   Seller/Servicer   and  Residential  Funding  each  represents  and
warrants to the other that as of the date of this Contract:

(1)   Each party is duly  organized,  validly  existing,  and in good standing
under  the  laws  of  its  jurisdiction  of  organization,  is  qualified,  if
necessary,  to do business and in good standing in each  jurisdiction in which
it is required to be so qualified,  and has the requisite  power and authority
to enter into this Contract and all other  agreements  which are  contemplated
by this  Contract  and to carry out its  obligations  hereunder  and under the
Guides and under such other agreements.

(2)   This Contract has been duly  authorized,  executed and delivered by each
party and  constitutes  a valid and legally  binding  agreement  of each party
enforceable in accordance with its terms.

(3)   There is no action,  proceeding or investigation  pending or threatened,
and no  basis  therefor  is known to  either  party,  that  could  affect  the
validity or prospective validity of this Contract.

(4)   Insofar as its capacity to carry out any obligation  under this Contract
is  concerned,  neither  party is in  violation  of any  charter,  articles of
incorporation,   bylaws,   mortgage,   indenture,   indebtedness,   agreement,
instrument,  judgment,  decree, order, statute, rule or regulation and none of
the  foregoing   adversely   affects  its  capacity  to  fulfill  any  of  its
obligations  under this Contract.  Its execution of, and performance  pursuant
to, this Contract will not result in a violation of any of the foregoing.

B.    Seller/Servicer's Representations, Warranties and Covenants.

      In addition to the  representations,  warranties  and covenants  made by
the  Seller/Servicer  pursuant to  subparagraph  (a) of this  paragraph 3, the
Seller/Servicer makes the representations,  warranties and covenants set forth
in the Guides and, upon request,  agrees to deliver to Residential Funding the
certified  Resolution of Board of Directors which authorizes the execution and
delivery of this Contract.

REMEDIES OF RESIDENTIAL FUNDING.

      If an Event of Seller  Default  or an Event of  Servicer  Default  shall
occur,  Residential Funding may, at its option,  exercise one or more of those
remedies set forth in the Guides.

SELLER/SERVICER'S STATUS AS INDEPENDENT CONTRACTOR.

      At no time shall the  Seller/Servicer  represent that it is acting as an
agent of Residential  Funding.  The  Seller/Servicer  shall, at all times, act
as an independent contractor.

PRIOR AGREEMENTS SUPERSEDED.

      This Contract  restates,  amends and supersedes any and all prior Seller
Contracts  or  Servicer   Contracts   between  the  parties  except  that  any
subservicing  agreement executed by the Seller/Servicer in connection with any
loan-security exchange transaction shall not be affected.

ASSIGNMENT.

      This Contract may not be assigned or  transferred,  in whole or in part,
by the  Seller/Servicer  without  the prior  written  consent  of  Residential
Funding.  Residential Funding may sell, assign,  convey,  hypothecate,  pledge
or in any other way transfer,  in whole or in part, without  restriction,  its
rights under this  Contract and the Guides with respect to any  Commitment  or
Loan.

NOTICES.

      All notices,  requests,  demands or other  communications that are to be
given under this Contract  shall be in writing,  addressed to the  appropriate
parties and sent by telefacsimile or by overnight  courier or by United States
mail,  postage prepaid,  to the addresses and telefacsimile  numbers specified
below.  However,  another name,  address  and/or  telefacsimile  number may be
substituted  by the  Seller/Servicer  pursuant  to the  requirements  of  this
paragraph 8, or Residential Funding pursuant to an amendment to the Guides.

If to Residential Funding,  notices must be sent to the appropriate address or
telefacsimile number specified in the Guides.

If to the Seller/Servicer, notice must be sent to:

      Attention:
      Telefacsimile Number: (_____) _____-_________

JURISDICTION AND VENUE.

      Each of the  parties  irrevocably  submits  to the  jurisdiction  of any
state or  federal  court  located  in  Hennepin  County,  Minnesota,  over any
action,  suit or proceeding to enforce or defend any right under this Contract
or otherwise arising from any loan sale or servicing  relationship existing in
connection  with this  Contract,  and each of the parties  irrevocably  agrees
that all claims in respect of any such  action or  proceeding  may be heard or
determined  in such state or federal  court.  Each of the parties  irrevocably
waives the defense of an  inconvenient  forum to the  maintenance  of any such
action  or  proceeding  and any  other  substantive  or  procedural  rights or
remedies  it may have with  respect to the  maintenance  of any such action or
proceeding  in any  such  forum.  Each  of the  parties  agrees  that a  final
judgment  in any such  action or  proceeding  shall be  conclusive  and may be
enforced  in any other  jurisdiction  by suit on the  judgment or in any other
manner  provided by law. Each of the parties  further  agrees not to institute
any legal  actions or  proceedings  against the other  party or any  director,
officer,  employee,  attorney,  agent or property of the other party,  arising
out of or  relating to this  Contract  in any court other than as  hereinabove
specified in this paragraph 9.

MISCELLANEOUS.

      This  Contract,   including  all  documents  incorporated  by  reference
herein,  constitutes the entire  understanding  between the parties hereto and
supersedes  all  other  agreements,  covenants,  representations,  warranties,
understandings  and  communications  between the parties,  whether  written or
oral,  with respect to the  transactions  contemplated  by this Contract.  All
paragraph  headings contained herein are for convenience only and shall not be
construed as part of this  Contract.  Any  provision of this  Contract that is
prohibited  or   unenforceable   in  any   jurisdiction   shall,  as  to  such
jurisdiction,   be   ineffective   to  the  extent  of  such   prohibition  or
unenforceability   without  invalidating  the  remaining  portions  hereof  or
affecting  the  validity  or  enforceability  of such  provision  in any other
jurisdiction,  and, to this end, the  provisions  hereof are  severable.  This
Contract shall be governed by, and construed and enforced in accordance  with,
applicable federal laws and the laws of the State of Minnesota.





--------------------------------------------------------------------------------


      IN WITNESS WHEREOF,  the duly authorized officers of the Seller/Servicer
and Residential Funding have executed this Seller/Servicer  Contract as of the
date first above written.

ATTEST:                              SELLER/SERVICER
[Corporate Seal]                     (Name of Seller/Servicer)
By:                                  By:
         (Signature)                                (Signature)
By:                                  By:
         (Typed Name)                              (Typed Name)
Title:                               Title:

-------------------------------------------------------------------------------
-------------------------------------------------------------------------------

ATTEST:                              RESIDENTIAL FUNDING COMPANY, LLC
[Corporate Seal]
By:                                  By:
         (Signature)                                (Signature)
By:                                  By:

Title:                               Title:





--------------------------------------------------------------------------------


                                  EXHIBIT F

                         FORMS OF REQUEST FOR RELEASE


DATE:
TO:
RE:         REQUEST FOR RELEASE OF DOCUMENTS

In connection  with the  administration  of the pool of Mortgage Loans held by
you for the referenced  pool, we request the release of the Mortgage Loan File
described below.

Series Supplement, to the Standard Terms of Pooling and Servicing Agreement,

Dated:
Series#:
Account#:
Pool#:
Loan#:
Borrower Name(s):

Reason for Document Request:  (circle one)

      Mortgage Loan Prepaid in Full       Mortgage Loan Repurchased

"We hereby  certify that all amounts  received or to be received in connection
with such payments  which are required to be deposited have been or will be so
deposited as provided in the Pooling and Servicing Agreement."

Residential Funding Company, LLC

Authorized Signature
******************************************************************************

TO   CUSTODIAN/TRUSTEE:   Please  acknowledge  this  request,  and  check  off
documents  being  enclosed  with a copy of this form.  You should  retain this
form for your files in accordance  with the terms of the Pooling and Servicing
Agreement.

Enclosed Documents:     [ ] Promissory Note
                        [ ] Primary Insurance Policy
                        [ ] Mortgage or Deed of Trust
                        [ ] Assignment(s) of Mortgage or Deed of Trust
                        [ ] Title Insurance Policy
                        [ ] Other:

Name:__________________________
Title:
Date:






--------------------------------------------------------------------------------


                                 EXHIBIT G-1


                   FORM OF TRANSFER AFFIDAVIT AND AGREEMENT


STATE OF          )
                  ) ss.:
COUNTY OF         )

      [NAME OF OFFICER], being first duly sworn, deposes and says:

1.    That he is [Title of Officer] of [Name of Owner]  (record or  beneficial
 owner  of the  Mortgage  Pass-Through  Certificates,  Series  _______,  Class
 R[-__] (the "Owner")),  a [savings institution]  [corporation] duly organized
 and  existing  under  the laws of [the  State of ] [the  United  States],  on
 behalf of which he makes this affidavit and agreement.

2.    That the Owner (i) is not and will not be a "disqualified  organization"
 or an electing large  partnership as of [date of transfer] within the meaning
 of Sections  860E(e)(5) and 775,  respectively,  of the Internal Revenue Code
 of 1986,  as amended (the  "Code") or  an electing  large  partnership  under
 Section 775(a) of  the  Code,  (ii) will  endeavor  to  remain  other  than a
 disqualified  organization  for so long as it retains its ownership  interest
 in the Class R[-__]  Certificates,  and (iii) is  acquiring  the Class R[-__]
 Certificates  for its own  account or for the  account of another  Owner from
 which it has received an affidavit  and agreement in  substantially  the same
 form as this  affidavit and  agreement.  (For this purpose,  a  "disqualified
 organization"  means an electing large  partnership  under Section 775 of the
 Code,  the United States,  any state or political  subdivision  thereof,  any
 agency  or   instrumentality   of  any  of  the  foregoing   (other  than  an
 instrumentality  all of the  activities  of  which  are  subject  to tax and,
 except for the Federal Home Loan  Mortgage  Corporation,  a majority of whose
 board of directors is not selected by any such  governmental  entity) or  any
 foreign   government,   international   organization   or   any   agency   or
 instrumentality  of  such  foreign  government  or  organization,  any  rural
 electric or telephone  cooperative,  or any organization  (other than certain
 farmers'  cooperatives) that  is  generally  exempt from  federal  income tax
 unless such organization is subject to the tax on unrelated  business taxable
 income).

3.    That the  Owner is  aware  (i) of  the tax  that  would  be  imposed  on
 transfers of Class  R[-__]  Certificates  to  disqualified  organizations  or
 electing large  partnerships,  under the Code,  that applies to all transfers
 of Class R[-__]  Certificates after March 31, 1988;  (ii) that such tax would
 be on the  transferor  (or,  with  respect to  transfers  to  electing  large
 partnerships,  on each such partnership),  or, if such transfer is through an
 agent  (which  person  includes  a  broker,   nominee  or   middleman) for  a
 disqualified  organization,  on the agent;  (iii) that the person (other than
 with respect to transfers to electing  large  partnerships) otherwise  liable
 for the tax shall be  relieved  of  liability  for the tax if the  transferee
 furnishes  to  such  person  an  affidavit  that  the  transferee  is  not  a
 disqualified  organization and, at the time of transfer, such person does not
 have actual  knowledge  that the affidavit is false;  and (iv) that the Class
 R[-__]  Certificates  may be  "noneconomic  residual  interests"  within  the
 meaning of  Treasury  regulations  promulgated  pursuant to the Code and that
 the transferor of a noneconomic  residual interest will remain liable for any
 taxes due with  respect to the income on such  residual  interest,  unless no
 significant  purpose  of  the  transfer  was  to  impede  the  assessment  or
 collection of tax.

4.    That the Owner is aware of the tax  imposed on a  "pass-through  entity"
 holding Class R[-__]  Certificates  if either the  pass-through  entity is an
 electing large  partnership  under  Section 775 of the Code or if at any time
 during  the  taxable  year  of  the   pass-through   entity  a   disqualified
 organization  is the record  holder of an interest in such entity.  (For this
 purpose, a "pass through entity" includes a regulated  investment  company, a
 real estate  investment  trust or common trust fund, a partnership,  trust or
 estate, and certain cooperatives.)

5.    The Owner is either  (i) a  citizen or  resident  of the United  States,
 (ii) a  corporation,  partnership or other entity treated as a corporation or
 a partnership  for U.S.  federal income tax purposes and created or organized
 in or under the laws of the United States,  any state thereof or the District
 of Columbia (other than a partnership  that is not treated as a United States
 person under any applicable  Treasury  regulations),  (iii) an estate that is
 described  in  Section 7701(a)(30)(D) of  the Code,  or (iv) a  trust that is
 described in Section 7701(a)(30)(E) of the Code.

6.    The Owner  hereby  agrees  that it will not cause  income from the Class
 R[-__]  Certificates to be attributable to a foreign permanent  establishment
 or fixed base (within the meaning of an applicable  income tax treaty) of the
 Owner of another United States taxpayer.

7.    That the Owner is aware that the Trustee  will not register the transfer
 of any Class R[- __] Certificates unless the transferee,  or the transferee's
 agent,  delivers to it an affidavit and  agreement,  among other  things,  in
 substantially  the same  form as this  affidavit  and  agreement.  The  Owner
 expressly  agrees that it will not  consummate  any such transfer if it knows
 or believes that any of the  representations  contained in such affidavit and
 agreement are false.

8.    That the Owner has  reviewed the  restrictions  set forth on the face of
 the Class R[-__]  Certificates and the provisions of  Section 5.02(f) of  the
 Pooling and  Servicing  Agreement  under which the Class R[-__]  Certificates
 were    issued    (in     particular,     clause (iii)(A) and     (iii)(B) of
 Section 5.02(f) which  authorize the Trustee to deliver  payments to a person
 other than the Owner and  negotiate  a  mandatory  sale by the Trustee in the
 event the Owner holds such  Certificates  in violation  of  Section 5.02(f)).
 The  Owner  expressly  agrees  to  be  bound  by  and  to  comply  with  such
 restrictions and provisions.

9.    That the Owner consents to any additional  restrictions  or arrangements
 that  shall be deemed  necessary  upon  advice of  counsel  to  constitute  a
 reasonable  arrangement  to ensure that the Class  R[-__]  Certificates  will
 only  be  owned,  directly  or  indirectly,   by  an  Owner  that  is  not  a
 disqualified organization.

10.   The Owner's Taxpayer Identification Number is ________________.

11.   This   affidavit  and  agreement   relates  only  to  the  Class  R[-__]
 Certificates  held by the  Owner  and not to any  other  holder  of the Class
 R[-__]  Certificates.  The Owner  understands that the liabilities  described
 herein relate only to the Class R[-__] Certificates.

12.   That no  purpose of the Owner  relating  to the  transfer  of any of the
 Class  R[-__]  Certificates  by  the  Owner  is  or  will  be to  impede  the
 assessment  or  collection  of any tax;  in making this  representation,  the
 Owner  warrants  that the  Owner is  familiar  with  (i) Treasury  Regulation
 Section 1.860E-1(c) and  recent amendments thereto,  effective as of July 19,
 2002,  and (ii) the  preamble  describing  the adoption of the  amendments to
 such regulation, which is attached hereto as Exhibit 1.

13.   That the Owner has no present  knowledge or expectation  that it will be
 unable  to pay  any  United  States  taxes  owed  by it so long as any of the
 Certificates   remain   outstanding.   In  this  regard,   the  Owner  hereby
 represents  to and for the benefit of the person  from whom it  acquired  the
 Class R[-__]  Certificate that the Owner intends to pay taxes associated with
 holding  such  Class  R[-  __]   Certificate   as  they  become  due,   fully
 understanding  that it may incur tax  liabilities in excess of any cash flows
 generated by the Class R[-__] Certificate.

14.   That the Owner has no  present  knowledge  or  expectation  that it will
 become insolvent or subject to a bankruptcy  proceeding for so long as any of
 the Class R[-__] Certificates remain outstanding.

15.   (a)    The Owner is not an employee  benefit  plan or other plan subject
 to the prohibited  transaction  provisions of the Employee  Retirement Income
 Security  Act of 1974,  as amended  ("ERISA"),  or  Section 4975  of the Code
 (each, a "Plan"), or any Person (including,  without limitation, an insurance
 company  investing  its  general  account,  an  investment  manager,  a named
 fiduciary  or a trustee of any  Plan) who  is using plan  assets,  within the
 meaning of the U.S.  Department of Labor regulation  promulgated at 29 C.F.R.
 ss.2510.3-101,  as modified by Section 3(42) of ERISA,  of any Plan (each,  a
 "Plan Investor") to effect such acquisition; or

(b)   The Owner has provided the Trustee,  the Company and the Master Servicer
with  an  opinion  of  counsel   acceptable  to  and  in  form  and  substance
satisfactory  to the  Trustee,  the  Company  and the Master  Servicer  to the
effect that the  purchase and holding of  Certificates  is  permissible  under
applicable  law, will not  constitute or result in any  non-exempt  prohibited
transaction  under  Section 406  of  ERISA  or  Section 4975  of the  Code (or
comparable  provisions of any subsequent  enactments) and will not subject the
Trustee,  the Company or the Master  Servicer to any  obligation  or liability
(including  obligations  or  liabilities  under ERISA or  Section 4975  of the
Code) in addition to those undertaken in the Pooling and Servicing  Agreement,
which opinion of counsel  shall not be an expense of the Trustee,  the Company
or the Master Servicer.

      In addition,  the Owner hereby  certifies,  represents  and warrants to,
and covenants with, the Company,  the Trustee and the Master Servicer that the
Purchaser will not transfer such  Certificates  to any transferee  unless such
transferee meets the requirements set forth in either (a) or (b) above.

      Capitalized  terms used but not defined  herein  shall have the meanings
assigned in the Pooling and Servicing Agreement.





--------------------------------------------------------------------------------


      IN WITNESS WHEREOF,  the Owner has caused this instrument to be executed
on its behalf,  pursuant to the  authority of its Board of  Directors,  by its
[Title of Officer] and its corporate  seal to be hereunto  attached,  attested
by its [Assistant] Secretary, this day of _____,___ 200__.

                                    [NAME OF OWNER]


                                    By:_______________________________________
                                    [Name of Officer]
                                    [Title of Officer]
[Corporate Seal]

ATTEST:

 _________________________
[Assistant] Secretary

      Personally  appeared before me the above-named [Name of Officer],  known
or proved to me to be the same person who  executed the  foregoing  instrument
and to be the [Title of Officer] of the Owner,  and acknowledged to me that he
executed  the  same as his  free act and deed and the free act and deed of the
Owner.

      Subscribed and sworn before me this ___ day of ________, 200 __.

                                    NOTARY PUBLIC

                                    COUNTY OF_________________________________

                                    STATE OF__________________________________

                                    My Commission expires the __ day of
                                    _____, 20__.






--------------------------------------------------------------------------------


                                  EXHIBIT 1


DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Parts 1 and 602

[TD 9004]
RIN 1545-AW98

Real Estate Mortgage Investment Conduits

AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

-----------------------------------------------------------------------

SUMMARY: This document contains final regulations relating to safe harbor
transfers of noneconomic residual interests in real estate mortgage
investment conduits (REMICs).  The final regulations provide additional
limitations on the circumstances under which transferors may claim safe
harbor treatment.

DATES: Effective Date: These regulations are effective July 19, 2002.
Applicability Date: For dates of applicability, see Sec. 1.860E-(1)(c)(10).

FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940 (not a
toll-free number).

SUPPLEMENTARY INFORMATION:

Paperwork Reduction Act

       The  collection  of  information  in this final rule has been  reviewed
and,  pending  receipt  and  evaluation  of public  comments,  approved by the
Office of  Management  and  Budget  (OMB) under  44 U.S.C.  3507 and  assigned
control number 1545-1675.

       The  collection of  information  in this  regulation is in Sec.  1.860E
-1(c)(5)(ii).  This  information  is required to enable the IRS to verify that
a  taxpayer  is  complying  with  the  conditions  of  this  regulation.   The
collection  of  information  is  mandatory  and is  required.  Otherwise,  the
taxpayer will not receive the benefit of safe harbor  treatment as provided in
the regulation.  The likely  respondents  are businesses and other  for-profit
institutions.

       Comments on the collection of information  should be sent to the Office
of  Management  and  Budget,  Attn:  Desk  Officer for the  Department  of the
Treasury,  Office of  Information  and  Regulatory  Affairs,  Washington,  DC,
20503,  with  copies  to the  Internal  Revenue  Service,  Attn:  IRS  Reports
Clearance  Officer,  W:CAR:MP:FP:S,  Washington,  DC  20224.  Comments  on the
collection of information  should be received by September 17, 2002.  Comments
are specifically requested concerning:

       Whether the  collection  of  information  is  necessary  for the proper
performance  of the  functions  of the  Internal  Revenue  Service,  including
whether the information will have practical utility;

       The accuracy of the estimated burden  associated with the collection of
information (see below);

       How  the  quality,  utility,  and  clarity  of  the  information  to be
collected may be enhanced;

       How the burden of complying with the  collection of information  may be
minimized,   including   through  the  application  of  automated   collection
techniques or other forms of information technology; and

       Estimates  of  capital  or  start-up  costs  and  costs  of  operation,
maintenance, and purchase of service to provide information.

       An agency may not conduct or sponsor,  and a person is not  required to
respond to, a collection  of  information  unless it displays a valid  control
number assigned by the Office of Management and Budget.

       The estimated total annual reporting  burden is 470 hours,  based on an
estimated number of respondents of 470 and an estimated  average annual burden
hours per respondent of one hour.

       Books or  records  relating  to a  collection  of  information  must be
retained as long as their contents may become  material in the  administration
of  any  internal  revenue  law.   Generally,   tax  returns  and  tax  return
information are confidential, as required by 26 U.S.C. 6103.

Background

       This  document  contains  final  regulations   regarding  the  proposed
amendments to 26 CFR part 1 under  Section 860E  of the Internal  Revenue Code
(Code).  The regulations  provide the  circumstances  under which a transferor
of a  noneconomic  REMIC  residual  interest  meeting  the  investigation  and
representation  requirements may avail itself of the safe harbor by satisfying
either the formula test or the asset test.

       Final  regulations  governing  REMICs,  issued in 1992,  contain  rules
governing the transfer of noneconomic  REMIC residual  interests.  In general,
a transfer  of a  noneconomic  residual  interest is  disregarded  for all tax
purposes if a significant purpose of the transfer is to

[[Page 47452]]

enable  the  transferor  to impede  the  assessment  or  collection  of tax. A
purpose  to  impede  the   assessment   or   collection  of  tax  (a  wrongful
purpose) exists  if the transferor,  at the time of the transfer,  either knew
or should have known that the  transferee  would be unwilling or unable to pay
taxes due on its share of the REMIC's taxable income.

       Under a safe harbor,  the  transferor of a REMIC  noneconomic  residual
interest is presumed not to have a wrongful  purpose if two  requirements  are
satisfied:  (1) the  transferor  conducts a  reasonable  investigation  of the
transferee's financial condition (the investigation requirement);  and (2) the
transferor  secures a  representation  from the  transferee to the effect that
the  transferee  understands  the tax  obligations  associated  with holding a
residual  interest  and  intends  to  pay  those  taxes  (the   representation
requirement).

       The IRS and  Treasury  have been  concerned  that some  transferors  of
noneconomic  residual  interests  claim they  satisfy  the safe harbor even in
situations   where  the  economics  of  the  transfer   clearly  indicate  the
transferee is unwilling or unable to pay the tax  associated  with holding the
interest.  For this  reason,  on February 7, 2000,  the IRS  published  in the
Federal Register (65 FR 5807) a notice of proposed rulemaking  (REG-100276-97;
REG-122450-98) designed  to clarify  the safe  harbor by adding  the  "formula
test," an  economic  test.  The  proposed  regulation  provides  that the safe
harbor  is  unavailable  unless  the  present  value  of the  anticipated  tax
liabilities  associated with holding the residual interest does not exceed the
sum of: (1) The present value of any consideration  given to the transferee to
acquire  the  interest;   (2) the   present  value  of  the  expected   future
distributions  on the interest;  and (3) the  present value of the anticipated
tax  savings  associated  with  holding the  interest  as the REMIC  generates
losses.

       In January 2001, the IRS published Rev.  Proc.  2001-12  (2001-3 I.R.B.
335) to set forth an alternative  safe harbor that  taxpayers  could use while
the IRS and the  Treasury  considered  comments on the  proposed  regulations.
Under the alternative  safe harbor,  if a transferor  meets the  investigation
requirement and the representation  requirement but the transfer fails to meet
the formula test,  the transferor may invoke the safe harbor if the transferee
meets a two-prong  test (the asset  test).  A transferee  generally  meets the
first prong of this test if, at the time of the  transfer,  and in each of the
two years  preceding  the year of  transfer,  the  transferee's  gross  assets
exceed  $100  million  and its net assets  exceed $10  million.  A  transferee
generally  meets the second  prong of this test if it is a  domestic,  taxable
corporation  and agrees in writing not to transfer  the interest to any person
other than another  domestic,  taxable  corporation  that also  satisfies  the
requirements  of the asset test.  A  transferor  cannot rely on the asset test
if the transferor  knows,  or has reason to know, that the transferee will not
comply with its written  agreement  to limit the  restrictions  on  subsequent
transfers of the residual interest.

       Rev. Proc.  2001-12  provides that the asset test fails to be satisfied
in the case of a transfer or assignment of a noneconomic  residual interest to
a foreign branch of an otherwise  eligible  transferee.  If such a transfer or
assignment were permitted,  a corporate  taxpayer might seek to claim that the
provisions of an applicable  income tax treaty would resource excess inclusion
income as foreign  source  income,  and that, as a  consequence,  any U.S. tax
liability  attributable  to the  excess  inclusion  income  could be offset by
foreign tax credits.  Such a claim would impede the  assessment  or collection
of U.S. tax on excess inclusion income,  contrary to the congressional purpose
of  assuring  that such  income  will be taxable  in all  events.  See,  e.g.,
sections 860E(a)(1), (b), (e) and 860G(b) of the Code.

       The  Treasury   and  the  IRS  have  learned  that  certain   taxpayers
transferring   noneconomic   residual   interests  to  foreign  branches  have
attempted  to rely on the formula  test to obtain safe harbor  treatment in an
effort to impede the assessment or collection of U.S. tax on excess  inclusion
income.  Accordingly,  the final  regulations  provide  that if a  noneconomic
residual  interest is  transferred  to a foreign  permanent  establishment  or
fixed base of a U.S.  taxpayer,  the  transfer is not eligible for safe harbor
treatment  under  either  the  asset  test  or the  formula  test.  The  final
regulations  also  require a transferee  to  represent  that it will not cause
income from the noneconomic  residual interest to be attributable to a foreign
permanent establishment or fixed base.

       Section 1.860E-1(c)(8) provides  computational  rules  that a  taxpayer
may  use  to  qualify  for  safe  harbor   status  under  the  formula   test.
Section 1.860E-1(c)(8)(i) provides  that the transferee is presumed to pay tax
at a rate equal to the highest rate of tax  specified in  Section 11(b).  Some
commentators  were  concerned that this presumed rate of taxation was too high
because  it  does  not  take  into  consideration  taxpayers  subject  to  the
alternative  minimum  tax  rate.  In  light  of the  comments  received,  this
provision  has  been  amended  in  the  final  regulations  to  allow  certain
transferees  that compute their taxable income using the  alternative  minimum
tax rate to use the alternative minimum tax rate applicable to corporations.

       Additionally,  Sec.   1.860E-1(c)(8)(iii) provides   that  the  present
values in the formula test are to be computed  using a discount  rate equal to
the applicable  Federal  short-term rate prescribed by  Section 1274(d).  This
is a change from the proposed  regulation  and Rev.  Proc.  2001-12.  In those
publications  the provision  stated that "present  values are computed using a
discount   rate  equal  to  the   applicable   Federal  rate   prescribed   in
Section 1274(d) compounded  semiannually"  and that "[a] lower  discount  rate
may be used if the transferee can demonstrate  that it regularly  borrows,  in
the  course of its trade or  business,  substantial  funds at such  lower rate
from an  unrelated  third  party." The IRS and the  Treasury  Department  have
learned that, based on this provision,  certain taxpayers have been attempting
to use  unrealistically  low or zero  interest  rates to satisfy  the  formula
test,  frustrating  the  intent  of  the  test.   Furthermore,   the  Treasury
Department  and the IRS believe  that a rule  allowing for a rate other than a
rate based on an objective index would add unnecessary  complexity to the safe
harbor.  As a result,  the rule in the  proposed  regulations  that  permits a
transferee to use a lower discount  rate, if the  transferee  can  demonstrate
that it  regularly  borrows  substantial  funds  at such  lower  rate,  is not
included in the final  regulations;  and the Federal  short-term rate has been
substituted   for  the  applicable   Federal  rate.  To  simplify   taxpayers'
computations,  the  final  regulations  allow  use of  any  of  the  published
short-term  rates,  provided  that the  present  values  are  computed  with a
corresponding  period of  compounding.  With the  exception of the  provisions
relating to transfers to foreign  branches,  these changes  generally have the
proposed  applicability  date of February 4, 2000, but taxpayers may choose to
apply the  interest  rate  formula set forth in the  proposed  regulation  and
Rev.  Proc. 2001-12 for transfers occurring before August 19, 2002.

 [[Page 47453]]

Effect on Other Documents

       Rev. Proc.  2001-12  (2001-3 I.R.B.  335) is  obsolete for transfers of
noneconomic  residual  interests  in REMICs  occurring  on or after August 19,
2002.

Special Analyses

       It  is  hereby  certified  that  these  regulations  will  not  have  a
significant  economic impact on a substantial  number of small entities.  This
certification  is based on the fact  that it is  unlikely  that a  substantial
number of small  entities will hold REMIC  residual  interests.  Therefore,  a
Regulatory  Flexibility  Analysis  under  the  Regulatory  Flexibility  Act (5
U.S.C.  chapter 6) is not required.  It has been determined that this Treasury
decision is not a significant  regulatory action as defined in Executive Order
12866.  Therefore,  a regulatory  assessment is not required. It also has been
determined that sections  553(b) and  553(d) of the  Administrative  Procedure
Act (5 U.S.C. chapter 5) do not apply to these regulations.

Drafting Information

       The  principal  author of these  regulations  is  Courtney  Shepardson.
However, other personnel from the IRS and Treasury Department  participated in
their development.

List of Subjects

26 CFR Part 1

       Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

       Reporting and record keeping requirements.

Adoption of Amendments to the Regulations

       Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

       Paragraph  1. The  authority  citation  for part 1 continues to read in
part as follows:

       Authority: 26 U.S.C. 7805 * * *






--------------------------------------------------------------------------------


                                 EXHIBIT G-2


                        FORM OF TRANSFEROR CERTIFICATE


__________ , 20__

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

[Trustee]

Attention: Residential Funding Company, LLC Series _______

            Re:   Mortgage Pass-Through Certificates,
                  Series ________, Class R[-__]

Ladies and Gentlemen:

      This  letter is  delivered  to you in  connection  with the  transfer by
________________ (the "Seller") to  _____________________ (the "Purchaser") of
$______________    Initial   Certificate   Principal   Balance   of   Mortgage
Pass-Through    Certificates,    Series    ________,    Class    R[-__]   (the
"Certificates"),  pursuant to Section 5.02 of the Series Supplement,  dated as
of ________________,  to the Standard Terms of Pooling and Servicing Agreement
dated  as  of   ________________   (together,   the  "Pooling  and   Servicing
Agreement") among  Residential  Funding Mortgage Securities I, Inc., as seller
(the "Company"),  Residential  Funding Company,  LLC, as master servicer,  and
__________,  as  trustee  (the  "Trustee").  All  terms  used  herein  and not
otherwise  defined  shall  have the  meanings  set  forth in the  Pooling  and
Servicing  Agreement.  The Seller hereby  certifies,  represents  and warrants
to, and covenants with, the Company and the Trustee that:

1.    No purpose of the Seller  relating to the transfer of the Certificate by
 the  Seller  to the  Purchaser  is or will be to  impede  the  assessment  or
 collection of any tax.

2.    The Seller  understands  that the Purchaser has delivered to the Trustee
 and the Master  Servicer  a  transfer  affidavit  and  agreement  in the form
 attached to the Pooling and  Servicing  Agreement  as Exhibit G-1. The Seller
 does not know or believe that any representation contained therein is false.

3.    The  Seller  has at the  time of the  transfer  conducted  a  reasonable
 investigation of the financial  condition of the Purchaser as contemplated by
 Treasury  Regulations  Section 1.860E-1(c)(4)(i) and,  as a  result  of  that
 investigation,  the Seller has determined that the Purchaser has historically
 paid its debts as they  become due and has found no  significant  evidence to
 indicate  that the  Purchaser  will  not  continue  to pay its  debts as they
 become due in the  future.  The Seller  understands  that the  transfer  of a
 Class R[-__]  Certificate  may not be respected  for United States income tax
 purposes  (and the Seller may continue to be liable for United  States income
 taxes  associated   therewith) unless   the  Seller  has  conducted  such  an
 investigation.

4.    The Seller has no actual  knowledge that the proposed  Transferee is not
 both a United States Person and a Permitted Transferee.

                                    Very truly yours,

                                    __________________________________________
                                    (Seller)


                                    By:_______________________________________
                                    Name:
                                    Title:





--------------------------------------------------------------------------------

                                  EXHIBIT H


                    FORM OF INVESTOR REPRESENTATION LETTER


______________ , 20___

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

[Trustee]

Residential Funding Company, LLC
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

Attention:  Residential Funding Company, LLC Series ________

            RE:   Mortgage Pass-Through Certificates,
                  Series ________, [Class B- ]

Ladies and Gentlemen:

      _________________-   (the    "Purchaser") intends   to   purchase   from
_________________ (the "Seller") $_____________  Initial Certificate Principal
Balance of Mortgage  Pass-Through  Certificates,  Series ________,  Class (the
"Certificates"),  issued  pursuant  to  the  Series  Supplement,  dated  as of
________________,  to the Standard  Terms of Pooling and  Servicing  Agreement
dated  as  of   ________________   (together,   the  "Pooling  and   Servicing
Agreement") among  Residential  Funding Mortgage Securities I, Inc., as seller
(the "Company"),  Residential  Funding  Company,  LLC, as master servicer (the
"Master Servicer"),  and _____________,  as trustee (the "Trustee"). All terms
used herein and not  otherwise  defined  shall have the  meanings set forth in
the  Pooling  and  Servicing   Agreement.   The  Purchaser  hereby  certifies,
represents and warrants to, and covenants  with, the Company,  the Trustee and
the Master Servicer that:

5.    The Purchaser  understands that (a) the  Certificates  have not been and
 will not be  registered  or qualified  under the  Securities  Act of 1933, as
 amended (the  "Act") or  any state  securities  law,  (b) the  Company is not
 required to so register or qualify  the  Certificates,  (c) the  Certificates
 may be resold only if registered and qualified  pursuant to the provisions of
 the  Act  or  any  state  securities  law,  or  if  an  exemption  from  such
 registration and  qualification  is available,  (d) the Pooling and Servicing
 Agreement  contains  restrictions  regarding the transfer of the Certificates
 and (e) the Certificates will bear a legend to the foregoing effect.

6.    The  Purchaser is  acquiring  the  Certificates  for its own account for
 investment  only and not with a view to or for  sale in  connection  with any
 distribution  thereof  in  any  manner  that  would  violate  the  Act or any
 applicable state securities laws.

7.    The  Purchaser  is  (a) a   substantial,   sophisticated   institutional
 investor  having such  knowledge  and  experience  in financial  and business
 matters,  and, in particular,  in such matters related to securities  similar
 to the  Certificates,  such that it is capable of  evaluating  the merits and
 risks of investment in the Certificates,  (b) able to bear the economic risks
 of such an investment and (c) an "accredited  investor" within the meaning of
 Rule 501(a) promulgated pursuant to the Act.

8.    The Purchaser has been  furnished  with,  and has had an  opportunity to
 review (a) [a copy of the Private Placement  Memorandum,  dated  ___________,
 20___,  relating to the Certificates (b)] a copy of the Pooling and Servicing
 Agreement and [b] [c] such other  information  concerning  the  Certificates,
 the Mortgage  Loans and the Company as has been  requested  by the  Purchaser
 from the Company or the Seller and is relevant  to the  Purchaser's  decision
 to purchase the  Certificates.  The Purchaser  has had any questions  arising
 from such review  answered  by the Company or the Seller to the  satisfaction
 of the Purchaser.  [If the Purchaser did not purchase the  Certificates  from
 the Seller in connection with the initial  distribution  of the  Certificates
 and  was  provided  with a copy  of the  Private  Placement  Memorandum  (the
 "Memorandum") relating  to the original  sale (the  "Original  Sale") of  the
 Certificates by the Company, the Purchaser  acknowledges that such Memorandum
 was  provided to it by the Seller,  that the  Memorandum  was prepared by the
 Company  solely for use in connection  with the Original Sale and the Company
 did  not  participate  in or  facilitate  in  any  way  the  purchase  of the
 Certificates by the Purchaser from the Seller,  and the Purchaser agrees that
 it will look solely to the Seller and not to the Company  with respect to any
 damage,  liability,  claim or expense  arising out of,  resulting  from or in
 connection  with  (a) error  or  omission,  or  alleged  error  or  omission,
 contained in the  Memorandum,  or (b) any  information,  development or event
 arising after the date of the Memorandum.]

9.    The  Purchaser  has not and  will not nor has it  authorized  or will it
 authorize  any person to  (a) offer,  pledge,  sell,  dispose of or otherwise
 transfer  any  Certificate,  any  interest  in any  Certificate  or any other
 similar  security to any person in any manner,  (b) solicit  any offer to buy
 or to accept a pledge, disposition of other transfer of any Certificate,  any
 interest in any Certificate or any other similar  security from any person in
 any  manner,   (c) otherwise  approach  or  negotiate  with  respect  to  any
 Certificate,  any interest in any  Certificate or any other similar  security
 with any person in any manner,  (d) make any general solicitation by means of
 general  advertising  or in any other  manner or (e) take  any other  action,
 that (as to any of (a) through  (e) above) would constitute a distribution of
 any  Certificate  under the Act,  that would  render the  disposition  of any
 Certificate a violation of Section 5 of the Act or any state  securities law,
 or that would require  registration or qualification  pursuant  thereto.  The
 Purchaser  will  not  sell or  otherwise  transfer  any of the  Certificates,
 except  in  compliance  with the  provisions  of the  Pooling  and  Servicing
 Agreement.

10.   The Purchaser

(a)   is not an employee  benefit plan or other plan subject to the prohibited
transaction  provisions  of the  Employee  Retirement  Income  Security Act of
1974, as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue Code of
1986,  as amended (the  "Code") (each,  a "Plan"),  or any Person  (including,
without  limitation,  an investment manager, a named fiduciary or a trustee of
any Plan) who is using plan assets,  within the meaning of the U.S. Department
of  Labor  ("DOL") regulation  promulgated  at  29  C.F.R.ss.  2510.3-101,  as
modified by Section 3(42) of ERISA, of any Plan (each, a "Plan Investor"),  to
effect such acquisition;

(b)   is an  insurance  company,  the source of funds used to purchase or hold
the  Certificate  (or any interest  therein) is an "insurance  company general
account"  (as  defined  in  DOL   Prohibited   Transaction   Class   Exemption
("PTCE") 95-60),  and the  conditions  set forth in Sections I and III of PTCE
95-60 have been satisfied; or

(c)   has provided the Trustee,  the Company and the Master  Servicer  with an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to
the  Trustee,  the  Company  and the Master  Servicer  to the effect  that the
purchase and holding of the Certificates is permissible  under applicable law,
will not  constitute or result in a non-exempt  prohibited  transaction  under
Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions of
any subsequent  enactments),  and will not subject the Trustee, the Company or
the Master Servicer to any obligation or liability  (including  obligations or
liabilities  under ERISA or  Section 4975  of the  Code) in  addition to those
undertaken  in the Pooling and Servicing  Agreement,  which opinion of counsel
shall not be an expense of the Trustee, the Company or the Master Servicer.

      In addition,  the Purchaser  hereby  certifies,  represents and warrants
to, and covenants with, the Company,  the Trustee and the Master Servicer that
the Purchaser will not transfer such  Certificates  to any  transferee  unless
such  transferee  meets  the  requirements  set forth in  either  (a),  (b) or
(c) above.



                                    Very truly yours,


                                    By:_______________________________________
                                    Name:
                                    Title:





--------------------------------------------------------------------------------

                                  EXHIBIT I


                   FORM OF TRANSFEROR REPRESENTATION LETTER


_________, 20___

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

[Trustee]

Attention:  Residential Funding Company, LLC Series ________

            Re:   Mortgage Pass-Through Certificates,
                  Series ________, [Class B-]

Ladies and Gentlemen:

      In connection with the sale by  ____________________  (the  "Seller") to
____________________   (the   "Purchaser") of    __________________    Initial
Certificate  Principal Balance of Mortgage Pass-Through  Certificates,  Series
________,   Class  (the   "Certificates"),   issued  pursuant  to  the  Series
Supplement,  dated as of  ________________,  to the Standard  Terms of Pooling
and Servicing Agreement dated as of ________________  (together,  the "Pooling
and Servicing  Agreement") among  Residential  Funding Mortgage  Securities I,
Inc., as seller (the "Company"),  Residential Funding Company,  LLC, as master
servicer,  and  __________,  as trustee  (the  "Trustee").  The Seller  hereby
certifies,  represents  and warrants to, and covenants  with,  the Company and
the Trustee that:

      Neither  the  Seller nor  anyone  acting on its behalf has  (a) offered,
pledged,  sold,  disposed of or otherwise  transferred  any  Certificate,  any
interest in any  Certificate  or any other  similar  security to any person in
any  manner,  (b) has  solicited  any  offer  to buy or to  accept  a  pledge,
disposition  or  other  transfer  of  any  Certificate,  any  interest  in any
Certificate  or any other  similar  security  from any  person in any  manner,
(c) has  otherwise  approached or negotiated with respect to any  Certificate,
any interest in any Certificate or any other similar  security with any person
in any  manner,  (d) has  made any  general  solicitation  by means of general
advertising  or in any other manner,  or (e) has taken any other action,  that
(as to any of (a) through  (e) above) would  constitute a distribution  of the
Certificates  under the Securities Act of 1933 (the "Act"),  that would render
the  disposition of any Certificate a violation of Section 5 of the Act or any
state  securities  law, or that would require  registration  or  qualification
pursuant  thereto.  The  Seller  will not act,  in any manner set forth in the
foregoing  sentence  with respect to any  Certificate.  The Seller has not and
will  not  sell or  otherwise  transfer  any of the  Certificates,  except  in
compliance with the provisions of the Pooling and Servicing Agreement.





--------------------------------------------------------------------------------


                                    Very truly yours,

                                    __________________________________________
                                    (Seller)


                                    __________________________________________
                                    By:
                                    Name:
                                    Title:





--------------------------------------------------------------------------------


                                  EXHIBIT J


                [FORM OF RULE 144A INVESTMENT REPRESENTATION]


           Description of Rule 144A Securities, including numbers:

                       _______________________________
                       _______________________________
                       _______________________________
                       _______________________________

      The undersigned seller, as registered holder (the "Seller"),  intends to
transfer the Rule 144A  Securities  described above to the  undersigned  buyer
(the "Buyer").

11.   In connection  with such transfer and in accordance  with the agreements
 pursuant to which the  Rule 144A  Securities  were issued,  the Seller hereby
 certifies  the following  facts:  Neither the Seller nor anyone acting on its
 behalf has offered,  transferred,  pledged, sold or otherwise disposed of the
 Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
 similar  security  to, or  solicited  any offer to buy or accept a  transfer,
 pledge or other disposition of the Rule 144A Securities,  any interest in the
 Rule 144A  Securities  or any  other  similar  security  from,  or  otherwise
 approached  or  negotiated  with  respect to the  Rule 144A  Securities,  any
 interest in the Rule 144A  Securities or any other similar security with, any
 person in any manner,  or made any general  solicitation  by means of general
 advertising  or in any other manner,  or taken any other  action,  that would
 constitute a distribution  of the Rule 144A  Securities  under the Securities
 Act of  1933,  as  amended  (the  "1933  Act"),  or  that  would  render  the
 disposition of the Rule 144A  Securities a violation of Section 5 of the 1933
 Act or require  registration  pursuant  thereto,  and that the Seller has not
 offered  the  Rule 144A  Securities  to any  person  other  than the Buyer or
 another  "qualified  institutional  buyer" as defined in Rule 144A  under the
 1933 Act.

12.   The Buyer warrants and  represents  to, and covenants  with, the Seller,
 the Trustee  and the Master  Servicer  (as defined in the Series  Supplement,
 dated as of ________________,  to the Standard Terms of Pooling and Servicing
 Agreement dated as of ________________  (the  "Agreement") among  Residential
 Funding  Company,  LLC  as  Master  Servicer,  Residential  Funding  Mortgage
 Securities  I, Inc. as depositor  pursuant to  Section 5.02  of the Agreement
 and __________, as trustee, as follows:

(a)   The  Buyer  understands  that  the  Rule 144A  Securities  have not been
registered under the 1933 Act or the securities laws of any state.

(b)   The Buyer considers  itself a substantial,  sophisticated  institutional
investor  having such  knowledge  and  experience  in  financial  and business
matters that it is capable of  evaluating  the merits and risks of  investment
in the Rule 144A Securities.

(c)   The  Buyer  has  been  furnished  with  all  information  regarding  the
Rule 144A  Securities  that it has requested  from the Seller,  the Trustee or
the Servicer.

(d)   Neither  the  Buyer  nor  anyone  acting  on  its  behalf  has  offered,
transferred,  pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A  Securities or any other similar security to, or
solicited any offer to buy or accept a transfer,  pledge or other  disposition
of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any
other  similar  security  from, or otherwise  approached  or  negotiated  with
respect to the Rule 144A Securities,  any interest in the Rule 144A Securities
or any other  similar  security  with,  any person in any manner,  or made any
general  solicitation by means of general  advertising or in any other manner,
or taken any  other  action,  that  would  constitute  a  distribution  of the
Rule 144A  Securities  under the 1933 Act or that would render the disposition
of the  Rule 144A  Securities  a  violation  of  Section 5  of the 1933 Act or
require registration  pursuant thereto, nor will it act, nor has it authorized
or will it  authorize  any person to act, in such  manner with  respect to the
Rule 144A Securities.

(e)   The Buyer is a "qualified  institutional  buyer" as that term is defined
in  Rule 144A  under  the 1933 Act and has  completed  either  of the forms of
certification  to that  effect  attached  hereto  as  Annex 1 or  Annex 2. The
Buyer is aware that the sale to it is being  made in  reliance  on  Rule 144A.
The Buyer is acquiring  the  Rule 144A  Securities  for its own account or the
accounts  of other  qualified  institutional  buyers,  understands  that  such
Rule 144A  Securities  may be resold,  pledged or  transferred  only  (i) to a
person  reasonably  believed  to  be  a  qualified  institutional  buyer  that
purchases for its own account or for the account of a qualified  institutional
buyer to whom  notice is given that the  resale,  pledge or  transfer is being
made in reliance on Rule 144A,  or  (ii) pursuant  to another  exemption  from
registration under the 1933 Act.

13.   The Buyer

(a)   is not an employee  benefit plan or other plan subject to the prohibited
transaction  provisions  of the  Employee  Retirement  Income  Security Act of
1974, as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue Code of
1986,  as amended (the  "Code") (each,  a "Plan"),  or any Person  (including,
without  limitation,  an investment manager, a named fiduciary or a trustee of
any Plan) who is using plan assets,  within the meaning of the U.S. Department
of  Labor  ("DOL") regulation  promulgated  at  29  C.F.R.ss.  2510.3-101,  as
modified by Section 3(42) of ERISA, of any Plan (each, a "Plan Investor"),  to
effect such acquisition; or

(b)   in the case of any Class B  Certificate,  is an insurance  company,  the
source of funds used to purchase  or hold the  Certificates  (or any  interest
therein) is  an  "insurance  company  general  account"  (as  defined  in  DOL
Prohibited  Transaction  Class Exemption  ("PTCE") 95-60),  and the conditions
set forth in Sections I and III PTCE 95-60 have been satisfied; or

(c)   has provided the Trustee,  the Company and the Master  Servicer  with an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to
the  Trustee,  the  Company  and the Master  Servicer  to the effect  that the
purchase and holding of the Certificates is permissible  under applicable law,
will not constitute or result in any non-exempt  prohibited  transaction under
Section 406 of ERISA or Section 4975 of the Code (or comparable  provisions of
any subsequent  enactments) and  will not subject the Trustee,  the Company or
the Master Servicer to any obligation or liability  (including  obligations or
liabilities  under ERISA or  Section 4975  of the  Code) in  addition to those
undertaken  in the Pooling and Servicing  Agreement,  which opinion of counsel
shall not be an expense of the Trustee, the Company or the Master Servicer.

14.   This  document  may be executed in one or more  counterparts  and by the
 different  parties hereto on separate  counterparts,  each of which,  when so
 executed,  shall be deemed to be an original;  such  counterparts,  together,
 shall constitute one and the same document.

      IN WITNESS  WHEREOF,  each of the parties has executed  this document as
of the date set forth below.

       ____________________________             __________________________
       Print Name of Seller                     Print Name of Buyer
       By:________________________              By:________________________
       Name:                                    Name:
       Title:                                   Title:
       Taxpayer Identification                  Taxpayer Identification:
       No.                                      No:
       Date:                                    Date:





--------------------------------------------------------------------------------




                                                          ANNEX 1 TO EXHIBIT J

           QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
           [For Buyers Other Than Registered Investment Companies]

      The  undersigned  hereby  certifies  as follows in  connection  with the
Rule 144A Investment Representation to which this Certification is attached:

22.   As indicated  below,  the undersigned is the President,  Chief Financial
 Officer, Senior Vice President or other executive officer of the Buyer.

23.   In  connection  with  purchases by the Buyer,  the Buyer is a "qualified
 institutional  buyer"  as  that  term  is  defined  in  Rule 144A  under  the
 Securities  Act of 1933  ("Rule 144A") because  (i) the  Buyer  owned  and/or
 invested on a  discretionary  basis $ in securities  (except for the excluded
 securities  referred  to  below) as  of the end of the  Buyer's  most  recent
 fiscal year (such amount being  calculated in accordance with  Rule 144A) and
 (ii) the Buyer satisfies the criteria in the category marked below.

___   Corporation,  etc.  The  Buyer  is a  corporation  (other  than a  bank,
savings  and  loan  association  or  similar  institution),  Massachusetts  or
similar business trust,  partnership,  or charitable organization described in
Section 501(c)(3) of the Internal Revenue Code.

___   Bank.   The  Buyer  (a) is  a  national  bank  or  banking   institution
organized under the laws of any State,  territory or the District of Columbia,
the business of which is  substantially  confined to banking and is supervised
by the State or  territorial  banking  commission or similar  official or is a
foreign bank or  equivalent  institution,  and (b) has an audited net worth of
at  least   $25,000,000  as  demonstrated  in  its  latest  annual   financial
statements, a copy of which is attached hereto.

___   Savings  and Loan.  The Buyer  (a) is a  savings  and loan  association,
building and loan  association,  cooperative  bank,  homestead  association or
similar  institution,  which is supervised  and examined by a State or Federal
authority  having  supervision  over any  such  institutions  or is a  foreign
savings and loan association or equivalent  institution and (b) has an audited
net  worth  of at least  $25,000,000  as  demonstrated  in its  latest  annual
financial statements.

___   Broker-Dealer.  The Buyer is a dealer registered  pursuant to Section 15
of the Securities Exchange Act of 1934.

___   Insurance  Company.  The Buyer is an insurance company whose primary and
predominant  business  activity is the writing of insurance or the  reinsuring
of  risks  underwritten  by  insurance  companies  and  which  is  subject  to
supervision by the insurance  commissioner or a similar  official or agency of
a State or territory or the District of Columbia.

___   State or Local Plan. The Buyer is a plan  established  and maintained by
a State, its political  subdivisions,  or any agency or instrumentality of the
State or its political subdivisions, for the benefit of its employees.

___   ERISA  Plan.  The Buyer is an employee  benefit  plan within the meaning
of Title I of the Employee Retirement Income Security Act of 1974.

___   Investment  Adviser.  The  Buyer  is an  investment  adviser  registered
under the Investment Advisers Act of 1940.

___   SBIC. The Buyer is a Small Business  Investment  Company licensed by the
U.S. Small Business  Administration under  Section 301(c) or  (d) of the Small
Business Investment Act of 1958.

___   Business  Development  Company.  The  Buyer  is a  business  development
company as defined in  Section 202(a)(22) of  the  Investment  Advisers Act of
1940.

___   Trust Fund.  The Buyer is a trust fund whose  trustee is a bank or trust
company and whose  participants  are  exclusively  (a) plans  established  and
maintained  by  a  State,  its  political  subdivisions,   or  any  agency  or
instrumentality  of the State or its political  subdivisions,  for the benefit
of its employees,  or (b) employee benefit plans within the meaning of Title I
of the Employee  Retirement  Income  Security Act of 1974,  but is not a trust
fund that includes as participants  individual  retirement  accounts or H.R.10
plans.

24.   The term "securities" as used herein does not include  (i) securities of
 issuers that are affiliated with the Buyer,  (ii) securities that are part of
 an  unsold  allotment  to or  subscription  by the  Buyer,  if the Buyer is a
 dealer,  (iii) bank  deposit  notes and  certificates  of deposit,  (iv) loan
 participations,  (v) repurchase agreements, (vi) securities owned but subject
 to a repurchase  agreement  and  (vii) currency,  interest rate and commodity
 swaps.

25.   For purposes of  determining  the aggregate  amount of securities  owned
 and/or  invested on a  discretionary  basis by the Buyer,  the Buyer used the
 cost  of  such  securities  to the  Buyer  and  did  not  include  any of the
 securities  referred to in the preceding  paragraph.  Further, in determining
 such  aggregate  amount,  the Buyer  may have  included  securities  owned by
 subsidiaries of the Buyer,  but only if such  subsidiaries  are  consolidated
 with the  Buyer in its  financial  statements  prepared  in  accordance  with
 generally  accepted  accounting  principles  and if the  investments  of such
 subsidiaries  are  managed  under  the  Buyer's  direction.   However,   such
 securities were not included if the Buyer is a  majority-owned,  consolidated
 subsidiary  of another  enterprise  and the Buyer is not  itself a  reporting
 company under the Securities Exchange Act of 1934.

26.   The  Buyer   acknowledges   that  it  is  familiar  with  Rule 144A  and
 understands  that  the  seller  to  it  and  other  parties  related  to  the
 Certificates  are relying and will  continue to rely on the  statements  made
 herein  because  one or  more  sales  to the  Buyer  may  be in  reliance  on
 Rule 144A.

       ____          ____        Will  the  Buyer  be  purchasing
       Yes           No          the  Rule 144A  Securities  only
                                 for the Buyer's own account?

27.   If the answer to the foregoing  question is "no", the Buyer agrees that,
 in  connection  with any  purchase  of  securities  sold to the Buyer for the
 account of a third party  (including  any  separate  account) in  reliance on
 Rule 144A,  the Buyer will only  purchase  for the  account of a third  party
 that at the time is a "qualified  institutional  buyer" within the meaning of
 Rule 144A.  In  addition,  the Buyer  agrees that the Buyer will not purchase
 securities  for a third  party  unless  the  Buyer  has  obtained  a  current
 representation  letter from such third party or taken other appropriate steps
 contemplated  by  Rule 144A to conclude  that such third party  independently
 meets  the  definition  of  "qualified  institutional  buyer"  set  forth  in
 Rule 144A.

28.   The Buyer will notify  each of the  parties to which this  certification
 is made of any  changes in the  information  and  conclusions  herein.  Until
 such notice is given,  the  Buyer's  purchase of  Rule 144A  Securities  will
 constitute  a  reaffirmation  of this  certification  as of the  date of such
 purchase.


                                    __________________________________________
                                    Print Name of Buyer


                                    By:_______________________________________
                                    Name:
                                    Title:

                                    Date:_____________________________________





--------------------------------------------------------------------------------




                                                          ANNEX 2 TO EXHIBIT J

           QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

            [For Buyers That Are Registered Investment Companies]

      The  undersigned  hereby  certifies  as follows in  connection  with the
Rule 144A Investment Representation to which this Certification is attached:

29.   As indicated  below,  the undersigned is the President,  Chief Financial
 Officer  or  Senior  Vice  President  of the  Buyer  or,  if the  Buyer  is a
 "qualified  institutional  buyer" as that term is defined in Rule 144A  under
 the  Securities Act of 1933  ("Rule 144A") because  Buyer is part of a Family
 of  Investment  Companies  (as  defined  below),  is such an  officer  of the
 Adviser.

30.   In  connection  with  purchases  by  Buyer,  the  Buyer is a  "qualified
 institutional  buyer" as defined in SEC Rule 144A because (i) the Buyer is an
 investment  company  registered under the Investment Company Act of 1940, and
 (ii) as  marked below,  the Buyer alone,  or the Buyer's Family of Investment
 Companies,  owned  at  least  $100,000,000  in  securities  (other  than  the
 excluded  securities  referred to  below) as  of the end of the Buyer's  most
 recent  fiscal year.  For purposes of  determining  the amount of  securities
 owned by the Buyer or the Buyer's  Family of Investment  Companies,  the cost
 of such securities was used.

      The Buyer  owned $ in  securities  (other than the  excluded  securities
referred to below) as of the end of the Buyer's most recent  fiscal year (such
amount being calculated in accordance with Rule 144A).

      The Buyer is part of a Family of  Investment  Companies  which  owned in
the aggregate  $ _____________________in  securities  (other than the excluded
securities  referred to below) as of the end of the Buyer's most recent fiscal
year (such amount being calculated in accordance with Rule 144A).

31.   The term "Family of  Investment  Companies"  as used herein means two or
 more registered  investment  companies (or series thereof) that have the same
 investment  adviser or investment  advisers that are affiliated (by virtue of
 being  majority  owned  subsidiaries  of  the  same  parent  or  because  one
 investment adviser is a majority owned subsidiary of the other).

32.   The term "securities" as used herein does not include  (i) securities of
 issuers that are affiliated  with the Buyer or are part of the Buyer's Family
 of  Investment  Companies,   (ii) bank  deposit  notes  and  certificates  of
 deposit,     (iii) loan    participations,     (iv) repurchase    agreements,
 (v) securities   owned   but   subject   to  a   repurchase   agreement   and
 (vi) currency, interest rate and commodity swaps.

33.   The Buyer is familiar with  Rule 144A and  understands  that each of the
 parties to which this  certification is made are relying and will continue to
 rely on the  statements  made  herein  because one or more sales to the Buyer
 will be in reliance on Rule 144A.  In addition,  the Buyer will only purchase
 for the Buyer's own account.

34.   The  undersigned   will  notify  each  of  the  parties  to  which  this
 certification  is made of any  changes  in the  information  and  conclusions
 herein.  Until such  notice,  the Buyer's  purchase of  Rule 144A  Securities
 will constitute a reaffirmation  of this  certification by the undersigned as
 of the date of such purchase.

                                    __________________________________________
                                    Print Name of Buyer


                                    __________________________________________
                                    By:
                                    Name:
                                    Title:



                                    IF AN ADVISOR:

                                    __________________________________________
                                    Print Name of Buyer
                                    Date:_____________________________________





--------------------------------------------------------------------------------


                                  EXHIBIT K


                 [TEXT OF AMENDMENT TO POOLING AND SERVICING
                    AGREEMENT PURSUANT TO SECTION 11.01(e)
                            FOR A LIMITED GUARANTY]


                                 ARTICLE XIII
           SUBORDINATE CERTIFICATE LOSS COVERAGE; LIMITED GUARANTY

      Section 13.01.   Subordinate   Certificate   Loss  Coverage;   Limited
Guaranty.  (a) Subject  to  subSection (c) below,  prior  to the  later of the
third   Business  Day  prior  to  each   Distribution   Date  or  the  related
Determination  Date,  the Master  Servicer shall  determine  whether it or any
Sub-Servicer   will   be   entitled   to   any   reimbursement   pursuant   to
Section 4.02(a) on   such  Distribution  Date  for  Advances  or  Sub-Servicer
Advances  previously  made,  (which  will  not  be  Advances  or  Sub-Servicer
Advances that were made with respect to delinquencies  which were subsequently
determined to be Excess  Special Hazard  Losses,  Excess Fraud Losses,  Excess
Bankruptcy  Losses or  Extraordinary  Losses) and,  if so, the Master Servicer
shall  demand  payment  from  Residential  Funding  of an amount  equal to the
amount  of any  Advances  or  Sub-Servicer  Advances  reimbursed  pursuant  to
Section 4.02(a),  to the extent such  Advances or  Sub-Servicer  Advances have
not been included in the amount of the Realized  Loss in the related  Mortgage
Loan, and shall distribute the same to the Class B  Certificateholders  in the
same  manner  as  if  such  amount   were  to  be   distributed   pursuant  to
Section 4.02(a).

      (b)___Subject to  subSection (c) below,  prior to the later of the third
Business  Day prior to each  Distribution  Date or the  related  Determination
Date, the Master Servicer shall  determine  whether any Realized Losses (other
than Excess Special  Hazard Losses,  Excess  Bankruptcy  Losses,  Excess Fraud
Losses  and   Extraordinary   Losses) will   be   allocated  to  the  Class  B
Certificates on such Distribution  Date pursuant to Section 4.05,  and, if so,
the Master  Servicer  shall  demand  payment from  Residential  Funding of the
amount  of such  Realized  Loss and shall  distribute  the same to the Class B
Certificateholders   in  the  same  manner  as  if  such  amount  were  to  be
distributed pursuant to Section 4.02(a);  provided,  however,  that the amount
of such  demand  in  respect  of any  Distribution  Date  shall in no event be
greater  than the sum of  (i) the  additional  amount of  Accrued  Certificate
Interest that would have been paid for the Class B Certificateholders  on such
Distribution  Date had such Realized Loss or Losses not occurred plus (ii) the
amount of the reduction in the Certificate  Principal  Balances of the Class B
Certificates  on such  Distribution  Date due to such Realized Loss or Losses.
Notwithstanding  such payment,  such  Realized  Losses shall be deemed to have
been borne by the  Certificateholders  for  purposes of  Section 4.05.  Excess
Special  Hazard  Losses,  Excess Fraud Losses,  Excess  Bankruptcy  Losses and
Extraordinary  Losses  allocated  to the  Class  B  Certificates  will  not be
covered by the Subordinate Certificate Loss Obligation.

      (c)___Demands for payments pursuant to this  Section shall be made prior
to the later of the third Business Day prior to each  Distribution Date or the
related  Determination Date by the Master Servicer with written notice thereof
to  the  Trustee.  The  maximum  amount  that  Residential  Funding  shall  be
required  to pay  pursuant  to this  Section on  any  Distribution  Date  (the
"Amount  Available") shall  be equal to the  lesser  of  (X) minus  the sum of
(i) all  previous  payments  made under  subsections  (a) and  (b) hereof  and
(ii) all  draws under the Limited  Guaranty  made in lieu of such  payments as
described below in  subSection (d) and  (Y) the then  outstanding  Certificate
Principal  Balances of the Class B  Certificates,  or such lower amount as may
be established pursuant to Section 13.02.  Residential  Funding's  obligations
as  described  in this  Section are  referred  to herein  as the  "Subordinate
Certificate Loss Obligation."

      (d)___The  Trustee  will  promptly  notify  GMAC LLC of any  failure  of
Residential  Funding to make any payments  hereunder and shall demand  payment
pursuant to the limited  guaranty (the "Limited  Guaranty"),  executed by GMAC
LLC, of  Residential  Funding's  obligation to make payments  pursuant to this
Section,  in an amount  equal to the lesser of (i) the  Amount  Available  and
(ii) such  required  payments,  by delivering to GMAC LLC a written demand for
payment by wire transfer,  not later than the second Business Day prior to the
Distribution Date for such month, with a copy to the Master Servicer.

      (e)___All  payments  made  by  Residential   Funding  pursuant  to  this
Section or  amounts  paid  under  the  Limited  Guaranty  shall  be  deposited
directly in the Certificate  Account,  for  distribution  on the  Distribution
Date for such month to the Class B Certificateholders.

      (f)___The Company  shall have the  option,  in its sole  discretion,  to
substitute  for  either or both of the  Limited  Guaranty  or the  Subordinate
Certificate  Loss  Obligation  another  instrument  in the form of a corporate
guaranty,  an irrevocable letter of credit, a surety bond, insurance policy or
similar  instrument or a reserve fund;  provided that (i) the  Company obtains
(subject  to  the  provisions  of   Section 10.01(f) as  if  the  Company  was
substituted   for  the  Master  Servicer  solely  for  the  purposes  of  such
provision) an  Opinion of Counsel (which need not be an opinion of Independent
counsel) to  the effect that obtaining  such  substitute  corporate  guaranty,
irrevocable  letter of  credit,  surety  bond,  insurance  policy  or  similar
instrument  or reserve  fund will not cause either  (a) any  federal tax to be
imposed on the Trust  Fund,  including  without  limitation,  any  federal tax
imposed on "prohibited  transactions" under  Section 860(F)(a)(1) of  the Code
or on  "contributions  after the startup  date" under  Section 860(G)(d)(1) of
the Code or (b) the  Trust Fund to fail to qualify as a REMIC at any time that
any Certificate is outstanding,  and (ii) no such  substitution  shall be made
unless (A) the  substitute  Limited  Guaranty or Subordinate  Certificate Loss
Obligation  is for an  initial  amount not less than the then  current  Amount
Available  and  contains   provisions  that  are  in  all  material   respects
equivalent to the original  Limited  Guaranty or Subordinate  Certificate Loss
Obligation  (including  that no portion of the fees,  reimbursements  or other
obligations  under  any such  instrument  will be borne  by the  Trust  Fund),
(B) the long term debt  obligations of any obligor of any  substitute  Limited
Guaranty or Subordinate  Certificate  Loss Obligation (if not supported by the
Limited  Guaranty) shall be rated at least the lesser of (a) the rating of the
long  term  debt  obligations  of GMAC LLC as of the date of  issuance  of the
Limited  Guaranty and (b) the rating of the long term debt obligations of GMAC
LLC at the date of such  substitution  and  (C) the  Company  obtains  written
confirmation  from each nationally  recognized credit rating agency that rated
the Class B Certificates at the request of the Company that such  substitution
shall not lower the  rating on the Class B  Certificates  below the  lesser of
(a) the  then-current  rating  assigned  to the Class B  Certificates  by such
rating  agency  and  (b) the   original   rating   assigned  to  the  Class  B
Certificates by such rating agency.  Any  replacement of the Limited  Guaranty
or Subordinate  Certificate Loss Obligation  pursuant to this Section shall be
accompanied  by a written  Opinion of Counsel to the  substitute  guarantor or
obligor,  addressed  to  the  Master  Servicer  and  the  Trustee,  that  such
substitute  instrument  constitutes a legal,  valid and binding  obligation of
the  substitute  guarantor  or obligor,  enforceable  in  accordance  with its
terms,  and  concerning  such other  matters as the  Master  Servicer  and the
Trustee shall  reasonably  request.  Neither the Company,  the Master Servicer
nor the Trustee  shall be obligated to  substitute  for or replace the Limited
Guaranty or Subordinate Certificate Loss Obligation under any circumstance.

      Section 13.02.    Amendments   Relating   to   the   Limited   Guaranty.
Notwithstanding  Sections 11.01 or 13.01:  (i) the  provisions of this Article
XIII may be amended,  superseded  or  deleted,  (ii) the  Limited  Guaranty or
Subordinate  Certificate Loss Obligation may be amended,  reduced or canceled,
and  (iii) any   other  provision  of  this  Agreement  which  is  related  or
incidental  to the matters  described  in this  Article XIII may be amended in
any manner;  in each case by written  instrument  executed or  consented to by
the  Company  and   Residential   Funding  but  without  the  consent  of  any
Certificateholder  and  without  the  consent  of the Master  Servicer  or the
Trustee being required  unless any such amendment  would impose any additional
obligation  on, or otherwise  adversely  affect the  interests  of, the Master
Servicer or the Trustee,  as applicable;  provided that the Company shall also
obtain a letter from each  nationally  recognized  credit  rating  agency that
rated the Class B  Certificates  at the  request of the  Company to the effect
that such amendment,  reduction,  deletion or cancellation  will not lower the
rating on the Class B  Certificates  below the lesser of (a) the  then-current
rating  assigned to the Class B Certificates by such rating agency and (b) the
original  rating  assigned to the Class B Certificates  by such rating agency,
unless  (A) the  Holder of 100% of the  Class B  Certificates  is  Residential
Funding  or an  Affiliate  of  Residential  Funding,  or  (B) such  amendment,
reduction,   deletion   or   cancellation   is   made   in   accordance   with
Section 11.01(e) and,  provided  further that the Company obtains  (subject to
the provisions of  Section 10.01(f) as  if the Company was substituted for the
Master Servicer solely for the purposes of such  provision),  in the case of a
material  amendment  or  supersession  (but not a reduction,  cancellation  or
deletion  of  the  Limited  Guaranty  or  the  Subordinate   Certificate  Loss
Obligation),  an  Opinion  of  Counsel  (which  need  not  be  an  opinion  of
Independent  counsel) to  the effect that any such  amendment or  supersession
will not cause  either  (a) any  federal  tax to be imposed on the Trust Fund,
including  without   limitation,   any  federal  tax  imposed  on  "prohibited
transactions" under  Section 860F(a)(1) of the Code or on "contributions after
the startup date" under  Section 860G(d)(1) of  the Code or (b) the Trust Fund
to  fail  to  qualify  as  a  REMIC  at  any  time  that  any  Certificate  is
outstanding.  A copy of any such  instrument  shall be provided to the Trustee
and the  Master  Servicer  together  with an  Opinion  of  Counsel  that  such
amendment complies with this Section 13.02.






--------------------------------------------------------------------------------


                                  EXHIBIT L


                          [FORM OF LIMITED GUARANTY]
                               LIMITED GUARANTY
               RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.
                      Mortgage Pass-Through Certificates
                               Series ________


___________, 20____

[Trustee]

Attention: Residential Funding Company, LLC Series ________

Ladies and Gentlemen:

      WHEREAS,  Residential Funding Company, LLC, a Delaware limited liability
company ("Residential  Funding"),  an indirect wholly-owned subsidiary of GMAC
LLC, a New York corporation  ("GMAC"),  plans to incur certain  obligations as
described  under   Section 13.01  of  the  Series  Supplement,   dated  as  of
________________,  to the Standard  Terms of Pooling and  Servicing  Agreement
dated as of  ________________  (together,  the "Servicing  Agreement"),  among
Residential Funding Mortgage  Securities I, Inc. (the "Company"),  Residential
Funding and __________  (the  "Trustee") as  amended by Amendment No. thereto,
dated as of , with respect to the Mortgage Pass-Through  Certificates,  Series
________ (the "Certificates"); and

      WHEREAS,   pursuant  to  Section 13.01   of  the  Servicing   Agreement,
Residential  Funding  agrees to make  payments  to the  Holders of the Class B
Certificates  with  respect  to  certain  losses  on  the  Mortgage  Loans  as
described in the Servicing Agreement; and

      WHEREAS,  GMAC desires to provide certain assurances with respect to the
ability of Residential  Funding to secure  sufficient  funds and faithfully to
perform its Subordinate Certificate Loss Obligation;

      NOW THEREFORE,  in  consideration  of the premises herein  contained and
certain other good and valuable consideration,  the receipt of which is hereby
acknowledged, GMAC agrees as follows:

35.   Provision  of Funds.  (a) GMAC agrees to  contribute  and deposit in the
 Certificate  Account on behalf of Residential  Funding (or otherwise  provide
 to  Residential  Funding,  or to cause to be made  available  to  Residential
 Funding),  either directly or through a subsidiary,  in any case prior to the
 related  Distribution  Date,  such moneys as may be  required by  Residential
 Funding to perform its  Subordinate  Certificate  Loss Obligation when and as
 the  same  arises  from  time to time  upon  the  demand  of the  Trustee  in
 accordance with Section 13.01 of the Servicing Agreement.

(b)   The agreement set forth in the preceding  clause (a) shall  be absolute,
irrevocable  and  unconditional  and shall not be affected by the  transfer by
GMAC or any  other  person  of all or any  part of its or  their  interest  in
Residential  Funding,  by any  insolvency,  bankruptcy,  dissolution  or other
proceeding  affecting  Residential Funding or any other person, by any defense
or right of  counterclaim,  set-off or  recoupment  that GMAC may have against
Residential   Funding   or  any  other   person  or  by  any  other   fact  or
circumstance.   Notwithstanding   the  foregoing,   GMAC's  obligations  under
clause (a) shall  terminate  upon the  earlier  of  (x) substitution  for this
Limited Guaranty pursuant to Section 13.01(f) of  the Servicing Agreement,  or
(y) the termination of the Trust Fund pursuant to the Servicing Agreement.

36.   Waiver.  GMAC  hereby  waives  any  failure  or  delay  on the  part  of
 Residential  Funding,  the  Trustee  or any  other  person  in  asserting  or
 enforcing  any  rights or in making  any  claims or  demands  hereunder.  Any
 defective  or partial  exercise of any such  rights  shall not  preclude  any
 other or further  exercise  of that or any other  such  right.  GMAC  further
 waives demand, presentment,  notice of default, protest, notice of acceptance
 and any other  notices  with  respect to this  Limited  Guaranty,  including,
 without  limitation,  those of action or nonaction on the part of Residential
 Funding or the Trustee.

37.   Modification,  Amendment and  Termination.  This Limited Guaranty may be
 modified,  amended or  terminated  only by the written  agreement of GMAC and
 the  Trustee  and only if such  modification,  amendment  or  termination  is
 permitted under  Section 13.02  of the Servicing  Agreement.  The obligations
 of GMAC under this Limited  Guaranty  shall  continue and remain in effect so
 long as the  Servicing  Agreement  is not modified or amended in any way that
 might affect the obligations of GMAC under this Limited  Guaranty without the
 prior written consent of GMAC.

38.   Successor.   Except  as  otherwise   expressly   provided  herein,   the
 guarantee  herein  set forth  shall be binding  upon GMAC and its  respective
 successors.

39.   Governing  Law. This Limited  Guaranty  shall be governed by the laws of
 the State of New York.

40.   Authorization  and  Reliance.  GMAC  understands  that  a copy  of  this
 Limited  Guaranty  shall be delivered to the Trustee in  connection  with the
 execution  of  Amendment  No. 1 to the  Servicing  Agreement  and GMAC hereby
 authorizes  the  Company  and  the  Trustee  to  rely  on the  covenants  and
 agreements set forth herein.

41.   Definitions.  Capitalized  terms used but not otherwise  defined  herein
 shall have the meaning given them in the Servicing Agreement.

42.   Counterparts.  This  Limited  Guaranty  may be executed in any number of
 counterparts,  each of  which  shall be  deemed  to be an  original  and such
 counterparts shall constitute but one and the same instrument.





--------------------------------------------------------------------------------


      IN  WITNESS  WHEREOF,  GMAC  has  caused  this  Limited  Guaranty  to be
executed and delivered by its respective  officers  thereunto duly  authorized
as of the day and year first above written.

                                    GMAC LLC


                                    By:_______________________________________
                                    Name:
                                    Title:
Acknowledged by:
[Trustee], as Trustee


By:   _______________________________
Name:
Title:

RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.


By:   _________________________________
Name:
Title:






--------------------------------------------------------------------------------


                                  EXHIBIT M


         FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


_____________, 20______

Residential Funding Mortgage Securities I, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

[Trustee]

Attention: Residential Funding Company, LLC Series ________

            Re:   Mortgage Pass-Through Certificates, Series ________
                  Assignment of Mortgage Loan

Ladies and Gentlemen:

      This letter is delivered to you in  connection  with the  assignment  by
___________  (the   "Trustee") to   _____________________   (the  "Lender") of
__________________(the  "Mortgage  Loan") pursuant to  Section 3.13(d) of  the
Series  Supplement,  dated as of  ________________,  to the Standard  Terms of
Pooling and Servicing  Agreement dated as of ________________  (together,  the
"Pooling  and  Servicing   Agreement") among   Residential   Funding  Mortgage
Securities I, Inc., as seller (the  "Company"),  Residential  Funding Company,
LLC,  as master  servicer,  and the  Trustee.  All terms  used  herein and not
otherwise  defined  shall  have the  meanings  set  forth in the  Pooling  and
Servicing  Agreement.  The Lender hereby  certifies,  represents  and warrants
to, and covenants with, the Master Servicer and the Trustee that:

(a)   the  Mortgage  Loan  is  secured  by  Mortgaged  Property  located  in a
jurisdiction  in which an  assignment in lieu of  satisfaction  is required to
preserve  lien  priority,  minimize  or  avoid  mortgage  recording  taxes  or
otherwise  comply with, or facilitate a  refinancing  under,  the laws of such
jurisdiction;

(b)   the  substance  of  the   assignment  is,  and  is  intended  to  be,  a
refinancing  of such Mortgage Loan and the form of the  transaction  is solely
to comply with, or facilitate the transaction under, such local laws;

(c)   the Mortgage Loan following the proposed  assignment will be modified to
have a rate of  interest  at least  0.25  percent  below or above  the rate of
interest on such  Mortgage Loan prior to such  proposed  assignment;  and such
assignment is at the request of the borrower under the related Mortgage Loan.

                                    Very truly yours,
                                    (Lender)


                                    By:_______________________________________
                                    Name:
                                    Title:





--------------------------------------------------------------------------------


                                  EXHIBIT N


                         FORM OF REQUEST FOR EXCHANGE


[Date]

U.S. Bank National Association
U.S. Bank Corporate Trust Services
60 Livingston Avenue
EP-MN-WS3D
St. Paul, MN  55107-2292

            Re:   Residential Funding Mortgage Securities I, Inc.
                  Mortgage Pass-Through Certificates, Series [________]

      Residential  Funding  Company,  LLC, as the Holder of a ____% Percentage
Interest of the  [Class/Subclass]  of Class A-V Certificates,  hereby requests
the Trustee to exchange the  above-referenced  Certificates for the Subclasses
referred to below:

      1.    Class   A-V   Certificates,   corresponding   to   the   following
            Uncertificated    REMIC   Regular    Interests:    [List   numbers
            corresponding  to the related  loans and Pool Strip Rates from the
            Mortgage Loan  Schedule].  The Initial  Subclass  Notional  Amount
            and the initial  Pass-Through  Rate on the Class A-V  Certificates
            will be $___________ and _____%, respectively.

      [2.   Repeat as appropriate.]

      The  Subclasses  requested  above will represent in the aggregate all of
the  Uncertificated  REMIC  Regular  Interests  represented  by the  Class A-V
Certificates surrendered for exchange.

      The  capitalized  terms  used  but not  defined  herein  shall  have the
meanings  set  forth  in the  Pooling  and  Servicing  Agreement,  dated as of
_______,  among Residential Funding Mortgage  Securities I, Inc.,  Residential
Funding Company, LLC and U.S. Bank National Association, as trustee.

                                    RESIDENTIAL FUNDING
                                    CORPORATION


                                    By:_______________________________________
                                    Name:
                                    Title:




--------------------------------------------------------------------------------


                                  EXHIBIT O

                       FORM OF FORM 10-K CERTIFICATION


      I, [identify the certifying individual], certify that:

43.   I have  reviewed  this  report on Form 10-K and all reports on Form 10-D
 required to be filed in respect of the period  covered by this report on Form
 10-K of the trust (the  Exchange  Act periodic  reports) created  pursuant to
 the Pooling and Servicing Agreement dated __________ (the  "Agreement") among
 Residential  Funding  Mortgage   Securities  I,  Inc.,   Residential  Funding
 Company, LLC (the "Master Servicer") and [Name of Trustee] (the "Trustee");

44.   Based on my knowledge,  Exchange Act periodic reports, taken as a whole,
 do not contain  any untrue  statement  of a material  fact or omit to state a
 material  fact  necessary  to make  the  statements  made,  in  light  of the
 circumstances  under which such  statements  were made, not  misleading  with
 respect to the period covered by this report;

45.   Based on my  knowledge,  all of the  distribution,  servicing  and other
 information  required to be provided  under Form 10-D for the period  covered
 by this report is included in the Exchange Act periodic reports;

46.   I am responsible  for reviewing the  activities  performed by the Master
 Servicer and based on my knowledge  and the  compliance  review  conducted in
 preparing  the servicer  compliance  statement  required in this report under
 Item 1123 of  Regulation  AB and  except as  disclosed  in the  Exchange  Act
 periodic  reports,  the Master Servicer has fulfilled its  obligations  under
 the Agreement; and

47.   All of the reports on assessment of compliance  with servicing  criteria
 for  asset-backed   securities  and  their  related  attestation  reports  on
 assessment of compliance with servicing criteria for asset-backed  securities
 required  to be  included  in this  report  in  accordance  with Item 1122 of
 Regulation  AB and Exchange Act Rules 13a-18 and 15d-18 have been included as
 an exhibit to this report,  except as otherwise disclosed in this report. Any
 material  instances  of  noncompliance  described  in such  reports have been
 disclosed in this report on Form 10-K.

      In giving the  certifications  above,  I have  reasonably  relied on the
information  provided  to me  by  the  following  unaffiliated  parties:  [the
Trustee].

Date:____________

_________________________________*
[Signature]
Name:
Title:

      * - to be  signed by the  senior  officer  in  charge  of the  servicing
functions of the Master Servicer




--------------------------------------------------------------------------------


                                  EXHIBIT P


            FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE


      The   undersigned,   a   Responsible   Officer  of  U.S.  Bank  National
Association (the "Trustee") certifies that:

48.   The Trustee has performed all of the duties specifically  required to be
 performed  by it pursuant  to the  provisions  of the  Pooling and  Servicing
 Agreement  dated  ____________  (the  "Agreement") by  and among  Residential
 Funding  Mortgage  Securities I, Inc. (the  "Company"),  Residential  Funding
 Company,  LLC (the  "Master  Servicer") and  Trustee in  accordance  with the
 standards set forth therein.

49.   Based on my knowledge,  the list of  Certificateholders  as shown on the
 Certificate  Register as of the end of each calendar year that is provided by
 the Trustee  pursuant to  Section 4.03(f)(I) of  the Agreement is accurate as
 of the last day of the 20___ calendar year.

      Capitalized  terms used and not defined  herein  shall have the meanings
given such terms in the Agreement.

      IN  WITNESS  THEREOF,  I  have  duly  executed  this  certificate  as of
____________, 20___.

                                    Name:_____________________________________

                                    Title:____________________________________






--------------------------------------------------------------------------------




                                  EXHIBIT Q


   INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES
                RELATING TO REPORTABLE MODIFIED MORTGAGE LOANS


Account number
Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Terms (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term
Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification
Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan






--------------------------------------------------------------------------------




                                  EXHIBIT R


                              SERVICING CRITERIA


      The  assessment  of  compliance  to be  delivered  by the Trustee  shall
address, at a minimum, the criteria identified below as "Applicable  Servicing
Criteria"

------------------------------------------------------------------------------
                                                                APPLICABLE
                                                                 SERVICING
                     SERVICING CRITERIA                          CRITERIA
------------------------------------------------------------------------------
------------------------------------------------------------------------------
  REFERENCE                      CRITERIA
------------------------------------------------------------------------------
------------------------------------------------------------------------------
                     GENERAL SERVICING CONSIDERATIONS
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(1)(i) Policies and procedures are instituted to
              monitor any performance or other triggers and
              events of default in accordance with the
              transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(1)(ii)If any material servicing activities are
              outsourced to third parties, policies and
              procedures are instituted to monitor the third
              party's performance and compliance with such
              servicing activities.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(1)(iiiAny requirements in the transaction agreements
              to maintain a back-up servicer for the pool
              assets are maintained.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(1)(iv)A fidelity bond and errors and omissions
              policy is in effect on the party participating
              in the servicing function throughout the
              reporting period in the amount of coverage
              required by and otherwise in accordance with
              the terms of the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
                    CASH COLLECTION AND ADMINISTRATION
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(2)(i) Payments on pool assets are deposited into the     |X|(as to
              appropriate custodial bank accounts and            accounts held
              related bank clearing accounts no more than        by Trustee)
              two business days following receipt, or such
              other number of days specified in the
              transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(2)(ii)Disbursements made via wire transfer on behalf     |X|(as to
              of an obligor or to an investor are made only      investors only)
              by authorized personnel.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(2)(iiiAdvances of funds or guarantees regarding
              collections, cash flows or distributions, and
              any interest or other fees charged for such
              advances, are made, reviewed and approved as
              specified in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
              The related accounts for the transaction, such
              as cash reserve accounts or accounts
              established as a form of                           |X|(as to
              overcollateralization, are separately              accounts held
              maintained (e.g., with respect to commingling      by Trustee)
              of cash) as set forth in the transaction
1122(d)(2)(iv)agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(2)(v) Each custodial account is maintained at a
              federally insured depository institution as
              set forth in the transaction agreements. For
              purposes of this criterion, "federally insured
              depository institution" with respect to a
              foreign financial institution means a foreign
              financial institution that meets the
              requirements of Rule 13k-1(b)(1) of the
              Securities Exchange Act.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(2)(vi)Unissued checks are safeguarded so as to
              prevent unauthorized access.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(2)(viiReconciliations are prepared on a monthly
              basis for all asset-backed securities related
              bank accounts, including custodial accounts
              and related bank clearing accounts. These
              reconciliations are (A) mathematically
              accurate; (B) prepared within 30 calendar days
              after the bank statement cutoff date, or such
              other number of days specified in the
              transaction agreements; (C) reviewed and
              approved by someone other than the person who
              prepared the reconciliation; and (D) contain
              explanations for reconciling items. These
              reconciling items are resolved within 90
              calendar days of their original
              identification, or such other number of days
              specified in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
                    INVESTOR REMITTANCES AND REPORTING
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(3)(i) Reports to investors, including those to be
              filed with the Commission, are maintained in
              accordance with the transaction agreements and
              applicable Commission requirements.
              Specifically, such reports (A) are prepared in
              accordance with timeframes and other terms set
              forth in the transaction agreements;
              (B) provide information calculated in
              accordance with the terms specified in the
              transaction agreements; (C) are filed with the
              Commission as required by its rules and
              regulations; and (D) agree with investors' or
              the trustee's records as to the total unpaid
              principal balance and number of pool assets
              serviced by the servicer.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(3)(ii)Amounts due to investors are allocated and            |X|
              remitted in accordance with timeframes,
              distribution priority and other terms set
              forth in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
              Disbursements made to an investor are posted
              within two business days to the servicer's
              investor records, or such other number of days        |X|
1122(d)(3)(iiispecified in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
              Amounts remitted to investors per the investor
              reports agree with cancelled checks, or other         |X|
1122(d)(3)(iv)form of payment, or custodial bank statements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
                         POOL ASSET ADMINISTRATION
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(i) Collateral or security pool asset is
              maintained as required by the transaction
              agreements or related asset pool documents.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
              Pool assets and related documents are
              safeguarded as required by the transaction
1122(d)(4)(ii)agreements
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(iiiAny additions, removals or substitutions to
              the asset pool are made, reviewed and approved
              in accordance with any conditions or
              requirements in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(iv)Payments on pool assets, including any
              payoffs, made in accordance with the related
              pool asset documents are posted to the
              servicer's obligor records maintained no more
              than two business days after receipt, or such
              other number of days specified in the
              transaction agreements, and allocated to
              principal, interest or other items (e.g.,
              escrow) in accordance with the related pool
              asset documents.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(v) The servicer's records regarding the pool
              assets agree with the servicer's records with
              respect to an obligor's unpaid principal
              balance.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(vi)Changes with respect to the terms or status of
              an obligor's pool asset (e.g., loan
              modifications or re-agings) are made, reviewed
              and approved by authorized personnel in
              accordance with the transaction agreements and
              related pool asset documents.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(viiLoss mitigation or recovery actions (e.g.,
              forbearance plans, modifications and deeds in
              lieu of foreclosure, foreclosures and
              repossessions, as applicable) are initiated,
              conducted and concluded in accordance with the
              timeframes or other requirements established
              by the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(viiRecords documenting collection efforts are
              maintained during the period a pool asset is
              delinquent in accordance with the transaction
              agreements. Such records are maintained on at
              least a monthly basis, or such other period
              specified in the transaction agreements, and
              describe the entity's activities in monitoring
              delinquent pool assets including, for example,
              phone calls, letters and payment rescheduling
              plans in cases where delinquency is deemed
              temporary (e.g., illness or unemployment).
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(ix)Adjustments to interest rates or rates of
              return for pool assets with variable rates are
              computed based on the related pool asset
              documents.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(x) Regarding any funds held in trust for an
              obligor (such as escrow accounts): (A) such
              funds are analyzed, in accordance with the
              obligor's pool asset documents, on at least an
              annual basis, or such other period specified
              in the transaction agreements; (B) interest on
              such funds is paid, or credited, to obligors
              in accordance with applicable pool asset
              documents and state laws; and (C) such funds
              are returned to the obligor within 30 calendar
              days of full repayment of the related pool
              asset, or such other number of days specified
              in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(xi)Payments made on behalf of an obligor (such as
              tax or insurance payments) are made on or
              before the related penalty or expiration
              dates, as indicated on the appropriate bills
              or notices for such payments, provided that
              such support has been received by the servicer
              at least 30 calendar days prior to these
              dates, or such other number of days specified
              in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(xiiAny late payment penalties in connection with
              any payment to be made on behalf of an obligor
              are paid from the servicer's funds and not
              charged to the obligor, unless the late
              payment was due to the obligor's error or
              omission.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
              Disbursements made on behalf of an obligor are
              posted within two business days to the
              obligor's records maintained by the servicer,
              or such other number of days specified in the
1122(d)(4)(xiitransaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
1122(d)(4)(xiv)Delinquencies, charge-offs and uncollectible
              accounts are recognized and recorded in
              accordance with the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------
              Any external enhancement or other support,
              identified in Item 1114(a)(1) through (3) or
              Item 1115 of Regulation AB, is maintained as          |X|
1122(d)(4)(xv)set forth in the transaction agreements.
------------------------------------------------------------------------------
------------------------------------------------------------------------------




